Exhibit 10.10

 

DATED 14 SEPTEMBER 2005

 

WYNN RESORTS (MACAU) S.A.

the Company

 

CERTAIN FINANCIAL INSTITUTIONS

as Hotel Facility Lenders, Project Facility Lenders, Revolving Credit Facility
Lenders

and Hedging Counterparties

 

BANC OF AMERICA SECURITIES ASIA LIMITED

DEUTSCHE BANK AG, HONG KONG BRANCH

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

as Global Coordinating Lead Arrangers

 

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

as Hotel Facility Agent and Project Facility Agent

 

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

as Intercreditor Agent

 

SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH

as Security Agent

 

--------------------------------------------------------------------------------

 

COMMON TERMS AGREEMENT

AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

Clause

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1.

  

DEFINITIONS AND INTERPRETATION

   1

2.

  

AMENDMENT

   3

3.

  

REPRESENTATIONS

   3

4.

  

CONTINUITY AND FURTHER ASSURANCE

   3

5.

  

MISCELLANEOUS

   3

6.

  

GOVERNING LAW

   4

SIGNATURES

   5

SCHEDULE

   23



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 14 September 2005 and made between:

 

(1) WYNN RESORTS (MACAU) S.A. (the “Company”);

 

(2) THE FINANCIAL INSTITUTIONS named on the signing pages as Hotel Facility
Lenders;

 

(3) THE FINANCIAL INSTITUTIONS named on the signing pages as Project Facility
Lenders;

 

(4) THE FINANCIAL INSTITUTIONS named on the signing pages as Revolving Credit
Facility Lenders;

 

(5) THE FINANCIAL INSTITUTIONS named on the signing pages as Hedging
Counterparties;

 

(6) BANC OF AMERICA SECURITIES ASIA LIMITED, DEUTSCHE BANK AG, HONG KONG BRANCH
and SOCIÉTÉ GÉNÉRALE ASIA LIMITED in their capacities as Global Coordinating
Lead Arrangers;

 

(7) SOCIÉTÉ GÉNÉRALE ASIA LIMITED in its capacity as Hotel Facility Agent;

 

(8) SOCIÉTÉ GÉNÉRALE ASIA LIMITED in its capacity as Project Facility Agent;

 

(9) SOCIÉTÉ GÉNÉRALE ASIA LIMITED in its capacity as Intercreditor Agent; and

 

(10) SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH in its capacity as Security Agent.

 

RECITALS:

 

(A) The Company proposes to expand the Original Project.

 

(B) The Secured Parties have agreed to amend certain Finance Documents and enter
into additional Finance Documents and the Lenders have agreed to increase the
size of certain of the Facilities originally provided thereunder in connection
with the Expansion.

 

(C) It has been agreed to amend the Common Terms Agreement as set out below.

 

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Incorporation of defined terms

 

  (a) Unless a contrary indication appears, a term defined in or by reference in
the Schedule or, if not defined in or by reference in the Schedule, the Deed of
Appointment and Priority has the same meaning in this Agreement.

 

  (b) The principles of construction and rules of interpretation set out in the
Schedule shall have effect as if set out in this Agreement.



--------------------------------------------------------------------------------

1.2 Clauses

 

In this Agreement any reference to a “Clause” or a “Schedule” is, unless the
context otherwise requires, a reference to a Clause or a Schedule to this
Agreement.

 

1.3 Designation

 

In accordance with the Common Terms Agreement, each of the Company and the
Intercreditor Agent designates:

 

  (a) the Hotel Facility Agreement Amendment Agreement dated on or about the
date hereof between the Company, the Hotel Facility Agent and the Hotel Facility
Lenders as a Senior Finance Document;

 

  (b) the Project Facility Agreement Amendment Agreement dated on or about the
date hereof between the Company, the Project Facility Agent and the Project
Facility Lenders as a Senior Finance Document;

 

  (c) the Revolving Credit Facility Agreement Amendment Agreement dated on or
about the date hereof between the Company and the Revolving Credit Facility
Lenders as a Senior Finance Document;

 

  (d) this Agreement as a Senior Finance Document;

 

  (e) the Deed of Appointment and Priority Deed of Amendment dated on or about
the date hereof between the Original First Ranking Lenders, the Hedging
Counterparties, the Second Ranking Finance Party, the Third Ranking Finance
Party, the Company, the Security Agent, the Intercreditor Agent, the Hotel
Facility Agent, the Project Facility Agent, the GCLAs and the POA Agent as a
Security Document;

 

  (f) the Wynn Resorts Support Agreement Deed of Amendment dated on or about the
date hereof between Wynn Resorts, the Company and the Security Agent as a
Security Document;

 

  (g) the First Amendment to the Capital Contributions Account Control Agreement
dated on or about the date hereof between the Company, the Security Agent and
Bank of America, N.A. as a Security Document;

 

  (h) the First Amendment to the Bank Account Control Agreement dated on or
about the date hereof between Wynn Asia, the Security Agent and Bank of America,
N.A. as a Security Document;

 

  (i) the Deed of Acknowledgment of Security dated on or about the date hereof
between the Company, Wynn HK, Wynn Holdings, Wynn International, Wynn Asia and
the Security Agent as a Security Document;

 

  (j) the Confirmation of Company Share Pledge dated on or about the date hereof
between Wynn HK, Wynn International, the Security Agent and the Company as a
Security Document;

 

- 2 -



--------------------------------------------------------------------------------

  (k) the Confirmation of Wong Share Pledge dated on or about the date hereof
between Mr Wong Chi Seng, the Security Agent and the Company as a Security
Document;

 

  (l) the Supplement to the Gaming Concession Consent Agreement dated on or
about the date hereof between the Government of the Macau SAR, the Company and
the Security Agent as a Security Document; and

 

  (m) the Supplement to the Land Concession Consent Agreement dated on or about
the date hereof between the Government of the Macau SAR, the Company and the
Security Agent as a Security Document.

 

2. AMENDMENT

 

The Common Terms Agreement shall be amended so that it shall be read and
construed for all purposes as set out in the Schedule (Amended Common Terms
Agreement).

 

3. REPRESENTATIONS

 

The representations and warranties set out in schedule 4 of the Schedule and
expressed to be made on the Expansion Signing Date are deemed to be made by the
Company (by reference to the facts and circumstances then existing) on the date
of this Agreement and as if any reference therein to any Senior Finance Document
in respect of which any amendment, acknowledgement, confirmation, consolidation,
novation, restatement, replacement or supplement is expressed to be made by any
of the documents referred to in Clause 1.3 (Designation) included, to the extent
relevant, such document and the Senior Finance Document as so amended,
acknowledged, confirmed, consolidated, novated, restated, replaced or
supplemented.

 

4. CONTINUITY AND FURTHER ASSURANCE

 

4.1 Continuing obligations

 

The provisions of the Common Terms Agreement shall, save as amended by this
Agreement, continue in full force and effect.

 

4.2 Further assurance

 

The Company shall, upon the written request of the Intercreditor Agent and at
its own expense, do all such acts and things reasonably necessary to give effect
to the amendments effected or to be effected pursuant to this Agreement.

 

5. MISCELLANEOUS

 

5.1 Incorporation of terms

 

The provisions of Clauses 1.5.1(e), 1.5.2 and 1.5.3 (Third Party Rights), Clause
16.2 (Transaction Expenses), Clause 16.4 (Enforcement costs), Clause 28
(Non-recourse Liability), Clause 29 (Notices), Clause 31 (Partial Invalidity),
Clause 32 (Remedies and Waivers) and Clause 38 (Jurisdiction) of the Schedule
shall be incorporated into this Agreement as if set out in full herein and as if
references in those clauses to “Agreement” are references to this Agreement and
cross-references to specified clauses thereof are references to the equivalent
clauses set out or incorporated herein.

 

- 3 -



--------------------------------------------------------------------------------

5.2 Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

6. GOVERNING LAW

 

This Agreement is governed by English law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

SIGNATURES

 

The Company WYNN RESORTS (MACAU) S.A.

By:

  /s/ Matthew Maddox Address:   335-341 Alameda Dr. Carlos d’Assumpção     9th
Floor     Hotline Center     Macau Tel:   (853) 889-966 Fax:   (853) 329-966
Attention:   Matt Maddox Copy to:     Wynn Resorts, Limited Address:   3131 Las
Vegas Boulevard South     Las Vegas, Nevada 89109     USA Tel:  
(1) 702-770-2111 Fax:   (1) 702-770-1520 Attention:   General Counsel

 

- 5 -



--------------------------------------------------------------------------------

The Lenders and the POA Agent

(As Project Facility Lender)

BANK OF AMERICA, N.A.

By:

  /s/ Frederick Chin Address:   42nd Floor, Two International Finance Centre    
8 Finance Street     Central     Hong Kong Tel:   (852) 2597-3910 Fax:  
(852) 2597-3914 Attention:   Danny Chu Copy to:     Bank of America, N.A.
Address:   42nd Floor, Two International Finance Centre     8 Finance Street    
Central     Hong Kong Tel:   (852) 2847-5226/ (852) 2847-5897 Fax:  
(852) 2847-5886/ (852) 2847-5232 Attention:   Brian Ho/Tiffany Lam

(As Project Facility Lender)

DEUTSCHE BANK AG, HONG KONG BRANCH

By:

  /s/ Jocelyn Court            /s/ Juhi Prasad Address:   45th Floor, Cheung
Kong Center     2 Queen’s Road Central     Hong Kong Tel:   (852) 2203-8130 Fax:
  (852) 2203-7241 Attention:   Jackie Leung

 

- 6 -



--------------------------------------------------------------------------------

Copy to:     Address:   Floor 10     60 Wall Street     New York     NY     USA
Tel:   (1) 212-250-6039 Fax:   (1) 212-797-5690 Attention:   MaryKay Coyle And
to:     Address:   51st Floor, Cheung Kong Center     2 Queen’s Road Central    
Hong Kong Tel:   (852) 2203-8047/(852) 2203-7463 Fax:   (852) 2203-7215
Attention:   Chris Gammons/Melissa Lu (As Project Facility Lender) SOCIÉTÉ
GÉNÉRALE, HONG KONG BRANCH By:   /s/ David Gore            /s/ Sun Peng Lui
Address:   Level 38, 3 Pacific Place     1 Queen’s Road East     Hong Kong Tel:
  (852) 2166-5414 Fax:   (852) 2868-1874 Attention:  

Kenny Chan

Commercial Back Office - Loans

 

- 7 -



--------------------------------------------------------------------------------

Copy to:     Société Générale Asia Limited Address:   Level 38, 3 Pacific Place
    1 Queen’s Road East     Hong Kong Tel:   (852) 2166-5610/(852) 2166-5615
Fax:   (852) 2804-6215 Attention:   David Gore/Kitty Leung

(As Project Facility Lender)

AOZORA BANK, LTD.

By:   /s/ David Gore          /s/ Sun Peng Lui Address:   3-1     Kudan-Minami
1-chome     Chiyoda-ku     Tokyo 102-8660     Japan Tel:   (81) 3-5212-9412/
(81) 3-3239-8038/ (81) 3-5212-9410 Fax:   (81) 3-3263-9872/ (81) 3-3263-7284/
(81) 3-3263-9872 Attention:   Emiko Sano/Kouji Amano/Akira Nozu

(As Project Facility Lender, Revolving Credit Facility Lender and POA Agent)

BANCO NACIONAL ULTRAMARINO, S.A.

By:   /s/ Herculano Sousa          /s/ Artur Santos Address:   Avenida de
Almeida Ribeiro     No. 22     Macau Tel:   (853) 355-188/ (853) 355-828/
(853) 398-9134 Fax:   (853) 355-800/ (853) 356-867 Attention:   Ronald Kan Cheok
Kuan/Vitor Rosário/Violet Choi

 

- 8 -



--------------------------------------------------------------------------------

(As Hotel Facility Lender)

BANK OF CHINA LIMITED MACAU BRANCH

By:   /s/ Allen Fok            /s/ Huang Miao Address:   Avenida Doutor Mario
Soares     Bank of China Building     Macau Tel:   (853) 792-1698/
(853) 792-1659 Fax:   (853) 792-1659 Attention:   Wong Weng Tim/ Kuan Sio Keng

(As Project Facility Lender)

WESTLB AG, HONG KONG BRANCH

By:   /s/ Peter Geldart            /s/ Mike Cheng Address:   36th Floor, Bank of
America Tower     12 Harcourt Road     Hong Kong Tel:   (852) 2842-0214/
(852) 2842-0436 Fax:   (852) 2842-0290 Attention:   William Ip/Florence Yip

Copy to:

WestLB AG, Hong Kong Branch Address:   36th Floor, Bank of America Tower     12
Harcourt Road     Hong Kong Tel:   (852) 2842-0458/ (852) 2842-0211 Fax:  
(852) 2842-0298 Attention:   Jasper Wong/Angela Chen

 

- 9 -



--------------------------------------------------------------------------------

(As Project Facility Lender)

DBS BANK LTD., HONG KONG BRANCH

By:   /s/ Peter Chan Address:   16th Floor, Man Yee Building     68 Des Voeux
Road Central     Hong Kong Tel:   (852) 2848-3451/ (852) 2848-3452 Fax:  
(852) 2877-6703 Attention:  

Samuel Wong/Colum Ting

Corporate Banking Middle Office

(As Project Facility Lender)

THE ROYAL BANK OF SCOTLAND PLC

By:   /s/ Sandra Pemberton Address:   50 Raffles Place     #08-00, Singapore
Land Tower     Singapore 048623 Tel:   (65) 6416-8734/ (65) 6416-8735 Fax:  
(65) 6223-2070 Attention:   Grace Toh/Looi Yin Peng

(As Hotel Facility Lender)

AAREAL BANK AG

By:   /s/ David Gore            /s/ Sun Peng Lui Address:   Paulinenstrasse 15  
  65189 Wiesbaden     Germany Tel:   (49) 611-348-3430/ (49) 611-348-3381 Fax:  
(49) 611-348-2757/ (49) 611-348-2246 Attention:   Fei Mao-Sander/Alexander
Schöneich

 

- 10 -



--------------------------------------------------------------------------------

(As Project Facility Lender)

UNITED OVERSEAS BANK LIMITED

By:   /s/ Chow Yew Hon Address:   25th Floor, Gloucester Tower     The Landmark
    11 Pedder Street, Central     Hong Kong Tel:   (852) 2820-9172/
(852) 2820-9167 Fax:   (852) 2501-5738 Attention:  

Rosita Tse/Wanna So

Credit Administration Department

(As Project Facility Lender)

COMMERZBANK AKTIENGESELLSCHAFT, HONG KONG BRANCH

By:   /s/ Devlin Li        /s/ David Chan Address:   21st Floor, Hong Kong Club
Building     3A Chater Road, Central     Hong Kong Tel:   (852) 2842-9605/
(852) 2842-9662 Fax:   (852) 2842-9605/ (852) 2842-9609 Attention:   Andreas
Peter Kurtz/Sally Yuen

(As Project Facility Lender)

ALLIED IRISH BANKS, p.l.c.

By:   /s/ David Gore        /s/ Sun Peng Lui Address:   Trade Centre     IFSC  
  Dublin 1     Ireland Tel:   (353) 1-641-7678 Fax:   (353) 1-670-0064
Attention:  

Shane O’Neill

Structured Finance

 

- 11 -



--------------------------------------------------------------------------------

(As Project Facility Lender)

STANDARD CHARTERED FIRST BANK KOREA LIMITED

By:   /s/ David Gore             /s/ Sun Peng Lui Address:   100 Gongpyung-dong
    Jongro-gu     Seoul     Korea Tel:   (82) 2-3702-4807 Fax:  
(82) 2-3702-4926 Attention:   Gun Ko Corporate Finance, Project & Export Finance

(As Project Facility Lender)

THE BANK OF NOVA SCOTIA

By:   /s/ Brendan King Address:   25th Floor, United Centre     95 Queensway    
Hong Kong Tel:   (852) 2861 4882 Fax:   (852) 2527 2527 Attention:   Caesar Ng

(As Hotel Facility Lender)

BAYERISCHE LANDESBANK, HONG KONG BRANCH

By:   /s/ Stephan Schmidbauer        /s/ Silvia Chin Address:   19th Floor,
Standard Chartered Bank Building     4A Des Voeux Road, Central     Hong Kong
Tel:   (852) 2978-8322/(852) 2978-8377 Fax:   (852) 2978-8352 Attention:   Doris
Pang/Mary Chan

 

- 12 -



--------------------------------------------------------------------------------

(As Project Facility Lender)

BAYERISCHE HYPO- UND VEREINSBANK AG, HONG KONG BRANCH

By:   /s/ Freddy Hung             /s/ Edmond Chan Address:   13th Floor, Citic
Tower     1 Tim Mei Avenue, Central     Hong Kong Tel:   (852) 2533-4100 Fax:  
(852) 2533-4700 Attention:   Rita Hung

(As Project Facility Lender)

HSH NORDBANK AG, HONG KONG BRANCH

By:   /s/ Gilbert Yu             /s/ Ulrich Gasser Address:   26th Floor    
Cheung Kong Center     2 Queen’s Road Central     Hong Kong Tel:  
(852) 2843-2665/ (852) 2843-2646 Fax:   (852) 2845-9018 Attention:  

Stephen Chan/Bobby Kwok

Banking Services

Copy to:

HSH Nordbank AG, Hong Kong Branch

By:     Address:   26th Floor     Cheung Kong Center     2 Queen’s Road Central
    Hong Kong Tel:   (852) 2843-1019/ (852) 2843-2695 Fax:   (852) 2845-9018
Attention:   Gilbert Yu/Iris Wong

 

- 13 -



--------------------------------------------------------------------------------

(As Hotel Facility Lender)

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (ASIA) LIMITED

By:   /s/ Wilson Wan            /s/ Kenneth Yung Address:  

33rd Floor, ICBC Tower

3 Garden Road, Central

Hong Kong

Tel:   (852) 3510-8682/ (852) 3510-8680 Fax:   (852) 2851-9361 Attention:   Amy
Wong/Esther Cheng     Loans Processing Department      

 

(As Project Facility Lender and Revolving Credit Facility Lender)

BANCO COMERCIAL DE MACAU, S.A.

By:   /s/ Sam Tou            /s/ Kenneth Chan Address:  

Avenida da Praia Grande

No. 572

Macau

Tel:   (853) 7910-861/ (853) 7910-273 Fax:   (853) 580-967 Attention:   Sam
Tou/Ida Chau      

 

(As Project Facility Lender)

BANK OF SCOTLAND

By:   /s/ Jocelyn Court            /s/ Juhi Prasad Address:  

565 Fifth Avenue

New York, NY 10017

USA

Tel:   (212) 450-0875/ (212) 450-0876/ (212) 450-0880 Fax:   (212) 479-2807
Attention:  

Shirley Vargas/Victoria

McFadden/Elizabeth Taduran

 

- 14 -



--------------------------------------------------------------------------------

(As Project Facility Lender)

BANCO ESPÍRITO SANTO DO ORIENTE, S.A.

By:   /s/ David Gore            /s/ Sun Peng Lui Address:  

Av. Dr. Mário Soares

No. 323

Bank of China Building

28th Floor “A, E-F”

Macau

Tel:   (853) 7965-215/ (853) 7965-222/ (853) 7965-223 Fax:   (853) 785-228
Attention:   Sylvana Chan/Christine Lee      

 

(As Project Facility Lender)

CREDIT INDUSTRIEL ET COMMERCIAL, SINGAPORE BRANCH

By:   /s/ Julia Tam            /s/ Heng Seow Ee Address:  

63 Market Street #15-01

Singapore 048942

Tel:   (65) 6231-9720 Fax:   (65) 6536-7008 Attention:   Kiang Kin Ngoh    
Credit Administration      

 

(As Project Facility Lender)

FAR EASTERN INTERNATIONAL BANK

By:   /s/ David Gore            /s/ Sun Peng Lui Address:  

26th Floor, No.207, Sec. 2

Tun Hwa S. Road, Taipei

Taiwan, R.O.C.

Tel:   (886) 2-2376-5776/ (886) 2-2376-5780 Fax:   (886) 2-2376-5654 Attention:
  Chingh Siang Chen/Corrina Chen

 

- 15 -



--------------------------------------------------------------------------------

(As Project Facility Lender)

HANA BANK HONG KONG BRANCH

By:   /s/ Hyung-Joon Park Address:  

3314-16, 33rd Floor

Two International Finance Centre

8 Finance Street, Central

Hong Kong

Tel:   (852) 2522-3646/ (822) 3771-2348 Fax:   (852) 2526-2999 Attention:  
Hyung-Joon Park/Yong-Jin Park

(As Project Facility Lender)

NORDKAP BANK AG

By:   /s/ Jocelyn Court            /s/ Juhi Prasad Address:  

Thurgauerstrasse 54

8050 Zurich

Switzerland

Tel:   (41) 44-306-49-18 Fax:   (41) 44-306-49-11 Attention:   Lai-Kuen Mak-Yau
Copy to: Nordkap Bank AG By:     Address:  

Thurgauerstrasse 54

8050 Zurich

Switzerland

Tel:   (41) 44-306-49-26 Fax:   (41) 44-306-49-11 Attention:   Flavia Sennhauser

 

- 16 -



--------------------------------------------------------------------------------

(As Hotel Facility Lender)

THE BANK OF EAST ASIA, LIMITED

By:   /s/ William Chu            /s/ Christine Wong Address:  

18th Floor

10 Des Voeux Road Central

Hong Kong

Tel:   (852) 3608-0963/ (852) 3608-0968 Fax:   (852) 3608-6133 Attention:  
William Chu/Christine Wong     Corporate Lending & Syndication Department    
Corporate Banking Division

(As Revolving Credit Facility Lender)

BANCO DELTA ASIA S.A.R.L.

By:   /s/ David Lau            /s/ Wong Kai Fun Address:  

Rua Do Campo

No. 39-41

Macau

Tel:   (853) 3958-200/ (853) 3958-505 Fax:   (853) 570-068/ (853) 3958-729
Attention:   Philip Ng/Alex Chou

 

- 17 -



--------------------------------------------------------------------------------

The Hedging Counterparties BANC OF AMERICA SECURITIES ASIA LIMITED By:   /s/
Kevin Salerno Address:  

42nd Floor, Two International Finance Centre

8 Finance Street

Central

Hong Kong

Tel:   (852) 2597-3910/ (852) 2847-5266 Fax:   (852) 2597-3914/ (852) 2847-5886
Attention:   Danny Chu/Brian Ho Copy to: Banc of America Securities Asia Limited
Address:  

42nd Floor, Two International Finance Centre

8 Finance Street

Central

Hong Kong

Tel:   (852) 2847-6002 Fax:   (852) 2810-0821 Attention:   Russell McCormack
DEUTSCHE BANK AG By:   /s/ Jocelyn Court            /s/ Juhi Prasad Address:  

5 Temasek Boulevard

#12-08 Suntec Tower 5

Singapore 038985

Tel:   (65) 6423-8132 Fax:   (65) 6883-0847 Attention:   Legal Department

 

- 18 -



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE By:   /s/ David Gore            /s/ Ashley Clark Wilkins
Address:  

Tour Société Générale

92987 Paris La Defense Cedex

France

Tel:   (33) 1-4213-8363 Fax:   (33) 1-4213-7508/(33) 1-4213-3325/(33)
1-4213-7830 Attention:   Paris Head Office     (OPER/DFI/TAU)

 

- 19 -



--------------------------------------------------------------------------------

The Global Coordinating Lead Arrangers BANC OF AMERICA SECURITIES ASIA LIMITED
By:   /s/ Kevin Salerno Address:  

42nd Floor, Two International Finance Centre

8 Finance Street

Central

Hong Kong

Tel:   (852) 2597-3910 Fax:   (852) 2597-3914 Attention:   Danny Chu Copy to:
Banc of America Securities Asia Limited Address:  

42nd Floor, Two International Finance Centre

8 Finance Street

Central

Hong Kong

Tel:   (852) 2847-6002 Fax:   (852) 2810-0821 Attention:   Russell McCormack
DEUTSCHE BANK AG, HONG KONG BRANCH By:   /s/ Jocelyn Court            /s/ Juhi
Prasad Address:  

51st Floor, Cheung Kong Center

2 Queen’s Road Central

Hong Kong

Tel:   (852) 2203-8047/ (852) 2203-7463 Fax:   (852) 2203-7215 Attention:  
Chris Gammons/Melissa Lu

 

- 20 -



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE ASIA LIMITED By:   /s/ David Gore            /s/ Sun Peng Lui
Address:  

Level 38, 3 Pacific Place

1 Queen’s Road East

Hong Kong

Tel:   (852) 2166-5610/(852) 2166-5615 Fax:   (852) 2804-6215 Attention:   David
Gore/Kitty Leung The Hotel Facility Agent and the Project Facility Agent SOCIÉTÉ
GÉNÉRALE ASIA LIMITED By:   /s/ David Gore            /s/ Sun Peng Lui Address:
 

Level 38, 3 Pacific Place

1 Queen’s Road East

Hong Kong

Tel:   (852) 2166-5671/ (852) 2166-5665 Fax:   (852) 2804-6215 Attention:  
Sunny Lui/ Michael Poon     Risk & Agency Copy to: Société Générale Asia Limited
Address:  

Level 38, 3 Pacific Place

1 Queen’s Road East

Hong Kong

Tel:   (852) 2166-5414/ (852) 2166-5344 Fax:   (852) 2868-1874 Attention:  
Kenny Chan/ Elaine Tsang     Commercial Back Office - Loans

 

- 21 -



--------------------------------------------------------------------------------

The Intercreditor Agent SOCIÉTÉ GÉNÉRALE ASIA LIMITED By:   /s/ David
Gore            /s/ Sun Peng Lui Address:  

Level 38, 3 Pacific Place

1 Queen’s Road East

Hong Kong

Tel:   (852) 2166-5671/ (852) 2166-5430 Fax:   (852) 2804-6215 Attention:  
Sunny Lui/ Raymond Fung     Risk & Agency Copy to: Société Générale Asia Limited
Address:  

Level 38, 3 Pacific Place

1 Queen’s Road East

Hong Kong

Tel:   (852) 2166-5414/ (852) 2166-5344 Fax:   (852) 2868-1874 Attention:  
Kenny Chan/ Elaine Tsang     Commercial Back Office - Loans The Security Agent
SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH By:   /s/ David Gore            /s/ Sun Peng
Lui Address:  

Level 38, 3 Pacific Place

1 Queen’s Road East

Hong Kong

Tel:   (852) 2166-5671/ (852) 2166-5667 Fax:   (852) 2804-6215 Attention:  
Sunny Lui/ Kenneth Choi     Risk & Agency

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE

 

AMENDED COMMON TERMS AGREEMENT

 

DATED 14 SEPTEMBER 2004

 

WYNN RESORTS (MACAU) S.A.

the Company

 

CERTAIN FINANCIAL INSTITUTIONS

as Hotel Facility Lenders, Project Facility Lenders, Revolving Credit Facility
Lenders

and Hedging Counterparties

 

BANC OF AMERICA SECURITIES ASIA LIMITED

DEUTSCHE BANK AG, HONG KONG BRANCH

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

as Global Coordinating Lead Arrangers

 

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

as Hotel Facility Agent and Project Facility Agent

 

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

as Intercreditor Agent

 

SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH

as Security Agent

 

--------------------------------------------------------------------------------

 

COMMON TERMS AGREEMENT

(As amended by the Common Terms Agreement Amendment

Agreement dated 14 September 2005)

 

--------------------------------------------------------------------------------

 

- 23 -



--------------------------------------------------------------------------------

CONTENTS

 

Clause

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1.

   Definitions And Interpretation    27

2.

   Conditions Precedent    82

3.

   Drawdown Of Advances    84

4.

   Availability Periods    87

5.

   Purpose    88

6.

   Pro Rata Drawings    88

7.

   Special Drawdowns    88

8.

   Repayments, Prepayments And Cancellation    90

9.

   Interest, Interest Periods And Default Interest    94

10.

   Changes To The Calculation Of Interest    96

11.

   Tax Gross Up And Indemnities    98

12.

   Increased Costs    100

13.

   Currency And Other Indemnities    101

14.

   Illegality    102

15.

   Mitigation By The Senior Secured Creditors    103

16.

   Fees, Costs And Expenses    103

17.

   Representations And Warranties    104

18.

   Covenants    104

19.

   Events Of Default    104

20.

   Application Of Enforcement Proceeds    106

21.

   Changes To The Parties    106

22.

   Hedging Counterparties    110

23.

   Agents And Global Coordinating Lead Arrangers    111

24.

   Conduct Of Business By The Senior Secured Creditors    118

25.

   Sharing Among The Senior Secured Creditors    119

26.

   Payment Mechanics    120

27.

   Set-Off    123

28.

   Non-Recourse Liability    123

29.

   Notices    123

30.

   Calculations And Certificates    125

31.

   Partial Invalidity    125

32.

   Remedies And Waivers    126

 

- 24 -



--------------------------------------------------------------------------------

33.

   Intercreditor Arrangements    126

34.

   Amendments And Waivers    129

35.

   Counterparts    130

36.

   Language    130

37.

   Governing Law    130

38.

   Jurisdiction    130

39.

   Confidentiality    130

40.

   Gaming Authorities    131

 

SCHEDULE 1

   The Lenders    132

SCHEDULE 2

   Conditions Precedent    134

SCHEDULE 3

   Form of Advance Request    161

SCHEDULE 4

   Representations and Warranties    165

SCHEDULE 5

   Covenants    178

SCHEDULE 6

   Accounts    215

SCHEDULE 7

   Insurance    232

SCHEDULE 8

   Hedging Arrangements    277

SCHEDULE 9

   Mandatory Prepayment    281

SCHEDULE 10

   Events of Default    284

SCHEDULE 11

   Transfers and Accession    292

SCHEDULE 12

   Permits    301

SCHEDULE 13

   Form of Project Budget    303

 

- 25 -



--------------------------------------------------------------------------------

SCHEDULE 14

   Form of Additional Lender’s Accession Deed    308

SCHEDULE 15

   Form of Compliance Certificate    309

SCHEDULE 16

   Concession Contract Inventory of Properties    310

SCHEDULE 17

   Payment Waterfall    313

SCHEDULE 18

   Monthly Construction Period Report    314

SCHEDULE 19

   Forms of Opening Conditions Certificates    317

 

- 26 -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on the 14th day of September 2004

 

BETWEEN:

 

(1) WYNN RESORTS (MACAU) S.A. (the “Company”);

 

(2) THE FINANCIAL INSTITUTIONS defined below as Hotel Facility Lenders;

 

(3) THE FINANCIAL INSTITUTIONS defined below as Project Facility Lenders;

 

(4) THE FINANCIAL INSTITUTIONS defined below as Revolving Credit Facility
Lenders;

 

(5) THE FINANCIAL INSTITUTIONS defined below as Hedging Counterparties;

 

(6) BANC OF AMERICA SECURITIES ASIA LIMITED, DEUTSCHE BANK AG, HONG KONG BRANCH
and SOCIÉTÉ GÉNÉRALE ASIA LIMITED in their capacities as global coordinating
lead arrangers of the Facilities (the “Global Coordinating Lead Arrangers” or
“GCLAs”);

 

(7) SOCIÉTÉ GÉNÉRALE ASIA LIMITED in its capacity as Hotel Facility Agent;

 

(8) SOCIÉTÉ GÉNÉRALE ASIA LIMITED in its capacity as Project Facility Agent;

 

(9) SOCIÉTÉ GÉNÉRALE ASIA LIMITED in its capacity as Intercreditor Agent; and

 

(10) SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH in its capacity as Security Agent.

 

WHEREAS:

 

(A) The Senior Secured Creditors have agreed, subject to the terms and
conditions contained in the Senior Finance Documents, to make available to the
Company certain loan facilities for the purpose of the Projects and/or to enter
into other agreements or arrangements associated therewith.

 

(B) The parties have agreed to enter into this Agreement to set out certain
terms and conditions which are common to all the Facility Agreements and to
agree certain terms and conditions upon and subject to which the Senior Secured
Creditors shall or may enjoy, exercise or enforce their rights, discretions and
remedies under the Senior Finance Documents.

 

NOW IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

In this Agreement, except as otherwise defined herein or to the extent the
context otherwise requires, capitalised terms used shall have the following
meanings:

 

“Account” means each of the Operating Accounts and the other accounts specified
in sub-paragraphs 1.1(a) through (q) of Schedule 6 (Accounts).

 

- 27-



--------------------------------------------------------------------------------

“Account Bank” means, in relation to an Account, the bank with which the Account
is maintained.

 

“Account Bank Notices and Acknowledgements” mean the notices and
acknowledgements to be delivered to and executed by each Account Bank in respect
of each Account in accordance with the Charges over Accounts and this Agreement.

 

“Additional Lender” means a party who has agreed to provide the Company with a
term loan facility permitted by paragraph 2(f) of Part B of Schedule 5
(Covenants) and who has executed and delivered to the Intercreditor Agent:

 

  (a) a duly completed Additional Lender’s Accession Deed executed by such
party; and

 

  (b) a duly completed Finance Party Accession Undertaking executed by such
party, the Intercreditor Agent and all other parties hereto acting through the
Intercreditor Agent for this purpose (the authority for which is hereby
conferred on the Intercreditor Agent and which the Intercreditor Agent shall
promptly deliver to the Security Agent),

 

each of which the Intercreditor Agent shall promptly copy to the Company and the
other Senior Secured Creditors.

 

“Additional Lender Facility” means, in relation to an Additional Lender, the
term loan facilities provided by the Additional Lender to the Company.

 

“Additional Lender Facility Agreement” means, in relation to an Additional
Lender, the agreement between the Additional Lender and the Company for the
provision of that Additional Lender’s Additional Lender Facility.

 

“Additional Lender Facility Availability Period” means, in relation to an
Additional Lender Facility, the period specified in respect thereof in Clause
4.2 (Project Facility Availability Period).

 

“Additional Lender’s Accession Deed” means a deed of accession in substantially
the form set out in Schedule 14 (Form of Additional Lender’s Accession Deed).

 

“Additional Operating Account” has the meaning given in paragraph 4.2 of
Schedule 6 (Accounts).

 

“Advance” means an advance (as from time to time reduced by repayment or
prepayment) made or to be made under a Facility.

 

“Advance Date” means the date on which an Advance is required to be made.

 

“Advance Request” means, in relation to an Advance under the Term Loan
Facilities, a request for an Advance in substantially the form set out in
Schedule 3 (Form of Advance Request) and, in relation to an Advance under the
Revolving Credit Facility, in substantially the form set out in schedule 2 to
the Revolving Credit Facility Agreement.

 

- 28 -



--------------------------------------------------------------------------------

“Advisers” means the Technical Adviser, the Insurance Adviser, the Market
Adviser and the Tax Adviser.

 

“Affiliate” as applied to any Person, means any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by,” and “under
common control with”) as applied to any Person means the power, directly or
indirectly, to (a) vote 10% or more of the shares or other securities having
ordinary voting power for the election of the Board of Directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise (provided that Mr Wong Chi Seng shall not, by virtue of fulfilling
either of these requirements alone as a result of the shares held by him in the
Company as at the Signing Date or as a result of his role as executive director
of the Company, be an Affiliate of the Company).

 

“Affiliate Agreement” means any agreement entered into by the Company with an
Affiliate of the Company involving expenditures by any party thereto or any
other flow of funds of not less than USD1,000,000 (or its equivalent) and
including any agreement relating to the receipt and payment of amounts referred
to in paragraph 4.2(c) of Schedule 6 (Accounts).

 

“Affiliated Offshore Account” has the meaning given in paragraph 4.2 of Schedule
6 (Accounts).

 

“Agent” means the Intercreditor Agent or a Facility Agent, as the case may be.

 

“Agent’s Deed of Accession” means a deed of accession in substantially the form
of Part A of Schedule 11 (Transfers and Accession).

 

“Agreed Form” means, in relation to any document, the form most recently
initialled for the purposes of identification as such by the Company and the
Intercreditor Agent on or before the Expansion Signing Date with such changes as
the Intercreditor Agent may agree with the Company.

 

“A. M. Best” means A.M. Best Company or its successor company.

 

“Ancillary Finance Documents” means:

 

  (a) the Fee Letters; and

 

  (b) the Underwriting Agreement.

 

“Approved IP Fees” means the IP Fees as set out in the IP Agreement but without
regard to any amendment, variation or supplement, whether pursuant to the terms
of the IP Agreement or otherwise, subsequent to the Second Amendment to
Intellectual Property License Agreement referred to in the definition thereof in
this Clause 1.1.

 

“Approved List” means the list of entities agreed between the GCLAs and the
Company as a condition precedent to the CP Satisfaction Date.

 

- 29 -



--------------------------------------------------------------------------------

“Area 4” means “Casino Area 4” as defined in the Construction Contract and
includes that part of the Expansion depicted or described as comprising “Area 4
G/F”, “Casino Area 4 (Phase 1)” or “Expansion Area 4” (but not any premises to
be occupied by individual retail or restaurant tenants) in Attachments 4 and 5
to Exhibit B of the Construction Contract as at the date hereof.

 

“Area 5” means “Casino Area 5” as defined in the Construction Contract and
includes that part of the Expansion depicted or described as comprising “Area 5
G/F”, “Casino Area 5 (Phase 2)” or “Expansion Area 5” (but not any premises to
be occupied by individual retail or restaurant tenants) in Attachments 4 and 5
to Exhibit B of the Construction Contract as at the date hereof.

 

“Area 6” means the remainder of the Expansion not comprised in Area 4 or Area 5
and includes that part of the Expansion depicted or described as such in
Attachments 4 and 5 to Exhibit B of the Construction Contract as at the date
hereof.

 

“Asset Sale” means any Disposition of Property other than:

 

  (a) the granting of any Lien permitted by paragraph 3 of Part B of Schedule 5
(Covenants);

 

  (b) any Disposition permitted by paragraph 5 of Part B of Schedule 5
(Covenants) (provided that, in the case of paragraph 5(a) of Part B of Schedule
5 (Covenants), Dispositions of Property thereunder shall be considered “Asset
Sales” to the extent of any proceeds thereof not applied to the replacement of
Property pursuant to paragraph 5(a)(ii) of Part B of Schedule 5 (Covenants)).

 

“Assignment of Rights” means the assignment so entitled dated on or about the
date of this Agreement between the Company and the Security Agent.

 

“Assignment of Insurances” means the Assignment of Onshore Insurance Policies
dated on or about the date of this Agreement between the Company and the
Security Agent.

 

“Assignments of Reinsurances” means each assignment of Reinsurance so entitled
between the relevant Direct Insurer and the Security Agent.

 

“Auditors” means Deloitte & Touche LLP or such other firm of independent
accountants of international recognised standing as may be appointed by the
Company.

 

“Availability Period” means, as the case may be, the Hotel Facility Availability
Period, the Project Facility Availability Period, the Additional Lender Facility
Availability Period or the Revolving Credit Facility Availability Period.

 

“Available Commitment”, in relation to each Lender under each Facility
Agreement, has the meaning given in that Facility Agreement.

 

“Available Funding” means, on any date, the aggregate (without double counting)
US dollar equivalent of:

 

  (a)

the undrawn and uncancelled Available Commitments under the Term Loan Facilities
of each Lender (other than any Lender in breach of any obligation

 

- 30 -



--------------------------------------------------------------------------------

 

under the Senior Finance Documents to fund or maintain its participation in any
Advance thereunder provided in the event that a Lender is in breach of its
obligation to fund any Advance, its Available Commitment shall not be discounted
in calculating Available Funding for the purpose of the making of the Advance
which such Lender has failed to fund, but shall be discounted for any subsequent
Advance for so long as such Lender remains in breach);

 

  (b) the aggregate amount of the undrawn Base Equity Commitment, the undrawn
Subordinated Funding and any undrawn Contingent Equity Commitment;

 

  (c) the amount standing to the credit of the Accounts to the extent such
balances are available to meet Project Costs;

 

  (d) the proceeds of any delay in start-up Insurance which the Intercreditor
Agent is reasonably satisfied will be received by the Company during the stated
indemnity period in the policy or, if earlier, during the period before the
estimated date of Construction Completion used for determining the amount of
Remaining Project Costs;

 

  (e) delay liquidated damages payable by the Prime Contractor under the
Construction Contract which the Intercreditor Agent is reasonably satisfied will
be received by the Company during the relevant indemnity period or, if earlier,
during the period before the estimated date of Construction Completion used for
determining the amount of Remaining Project Costs;

 

  (f) any other committed funds comprised in Financial Indebtedness permitted
pursuant to paragraph 2(f) of Part B of Schedule 5 (Covenants) or under any
agreement which has been approved by the Intercreditor Agent under paragraph
2(h) of Part B of Schedule 5 (Covenants) and which are, in each case,
unconditionally available to be drawn down to meet Remaining Project Costs and
not otherwise included in paragraph (a) above;

 

  (g) funds held in the Upfront Premium Account that are available to be used
and applied by the Company pursuant to paragraph 17(d) of Part B of Schedule 5
(Covenants) to meet Remaining Project Costs and to the extent not otherwise
required to be retained or applied towards, or used or committed for, any other
purpose; and

 

  (h) forecast Net Operating Cashflow not exceeding an amount equal to:

 

  (i) the Net Operating Cashflow Amount (which, unless the most recent Monthly
Construction Period Report and Project Schedule continue to project an Opening
Date falling (or, as the case may be, such Opening Date has already fallen) and
the satisfaction of the Opening Conditions specified in paragraph (a)(iii) of
the definition thereof (or, as the case may be, such Opening Conditions have
already been satisfied) on or before:

 

  (A) 1 October 2006 in the case of the Original Project, shall, for the
purposes of this provision, be reduced by USD134,305,601;

 

- 31 -



--------------------------------------------------------------------------------

  (B) 19 March 2007 in the case of Area 4 of the Expansion, shall, for the
purposes of this provision, be reduced by USD14,189,935; and

 

  (C) 10 June 2007 in the case of Area 5 of the Expansion, shall, for the
purposes of this provision, be reduced by USD9,604,463)

 

less

 

  (ii) Net Operating Cashflow applied towards Project Costs,

 

and which the Intercreditor Agent is satisfied will be available to meet
Remaining Project Costs.

 

“Base Debt Facility” means the Hotel Base Debt Facility, the Project Base Debt
Facility or each of any Additional Lender Facilities.

 

“Base Equity” means Equity (other than advances under the Subordinated Funding
Agreement) in an amount of USD230,000,000 or its equivalent paid up or advanced
pursuant to the Base Equity Commitment and including the US dollar equivalent of
a minimum of MOP200,000,000 paid up by the Shareholders by way of subscription
for shares in the Company.

 

“Base Equity Commitment” means the commitment by Wynn Resorts to ensure the
provision of Base Equity to the Company pursuant to Clause 2.2.2 of the Wynn
Resorts Support Agreement.

 

“Base Net Operating Cashflow Amount” means USD118,600,000 (or its equivalent).

 

“Base Project Costs” means the equivalent of USD1,085,600,000.

 

“Base Subordinated Funding” means an amount of USD80,000,000 to be subscribed by
the Subordinated Funding Provider to the Company for notes under the
Subordinated Funding Agreement.

 

“Board of Directors” means:

 

  (a) with respect to a corporation, the board of directors of the corporation;

 

  (b) with respect to a limited partnership, the board of directors of the
general partner of the partnership; and

 

  (c) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Break Costs” means the amount (if any) by which:

 

  (a) the additional interest which a Lender should have received for the period
from the date of receipt by such Lender of all or any part of its participation
in an Advance or Unpaid Sum to the last day of the current Interest Period in
respect of that Advance or Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period;

 

- 32 -



--------------------------------------------------------------------------------

exceeds:

 

  (b) the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the London interbank market (or, in the case of any principal
amount or Unpaid Sum denominated in HK dollars, the Hong Kong interbank market)
for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period,

 

provided that Break Costs shall not include any loss of margin.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in the Macau SAR, Hong Kong SAR, London, Tokyo and New
York.

 

“Capital Contributions Account” means the Accounts so designated in Schedule 6
(Accounts).

 

“Capital Contributions Account Control Agreement” means the Capital
Contributions Account control agreement dated on or about the date of this
Agreement between the Company, the Security Agent and Bank of America, N.A.

 

“Capital Expenditure” means, in relation to the Company, for any period, the
aggregate of all expenditures by the Company for the acquisition or leasing
(pursuant to a capital lease or a finance lease) of fixed or capital assets
(including, without limitation, real property) or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which should be capitalized under applicable GAAP provided that the
amount of Capital Expenditures in respect of fixed or capital assets or
additions to equipment in any Fiscal Year shall not include:

 

  (a) to the extent applied during such Fiscal Year to the replacement of
Property pursuant to paragraph 5(a)(ii) of Part B of Schedule 5 (Covenants), the
Net Cash Proceeds received by the Company from the Disposition of Property
pursuant to paragraph 5(a) of Part B of Schedule 5 (Covenants);

 

  (b) the Insurance Proceeds and/or Eminent Domain Proceeds received by the
Company for any casualties to, or Taking of, fixed or capital assets and applied
during such Fiscal Year to the repair or replacement of fixed or capital assets
in accordance with the terms of this Agreement;

 

  (c) any payment made or owed by the Company pursuant to the Land Concession
Contract; or

 

  (d) any other such amount approved by the Intercreditor Agent.

 

Notwithstanding the foregoing, any Project Costs that otherwise would have
constituted Capital Expenditures by virtue of the foregoing shall be excluded
from this definition.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are

 

- 33 -



--------------------------------------------------------------------------------

required to be classified and accounted for as capital leases or finance leases
under applicable GAAP, and, for the purposes of this Agreement, the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with applicable GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership interests in a limited liability company, any and all
classes of partnership interests in a partnership, any and all equivalent
ownership interests in a Person and any and all warrants, rights or options to
purchase any of the foregoing.

 

“Cash Flow Available for Debt Service” or “CFADS” means, in relation to the
Company for any period, EBITDA of the Company for such period plus, without
duplication, the sum of:

 

  (a) decreases in Working Capital for such period; and

 

  (b) any other non-cash charges,

 

and minus, without duplication, the sum of:

 

  (c) increases in Working Capital for such period;

 

  (d) any other non-cash credits;

 

  (e) the aggregate amount actually paid by the Company in cash during such
period on account of Capital Expenditures made pursuant to paragraph 7(b) of
Part B of Schedule 5 (Covenants) (excluding the principal amount of any
Financial Indebtedness and any Equity used to fund such expenditures and any
such expenditures financed with the proceeds of any Reinvestment Deferred
Amount);

 

  (f) the aggregate amount actually paid by the Company in cash during such
period on account of any accrued charges from any prior period; and

 

  (g) Tax paid by the Company during such period.

 

“Certificate of Final Completion” means, in relation to the Original Project,
the “Original Project Certificate of Final Completion” and, in relation to the
Expansion, the “Expansion Project Certificate of Final Completion”, each as
defined in the Construction Contract.

 

“Certificate of Substantial Completion” means, in relation to the Original
Project, any “Original Project Certificate of Substantial Completion” and, in
relation to the Expansion, any “Expansion Project Certificate of Substantial
Completion”, each as defined in the Construction Contract.

 

“Change of Control” means the occurrence of any of the following:

 

  (a)

the direct or indirect sale, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of

 

- 34 -



--------------------------------------------------------------------------------

 

all or substantially all of the properties or assets of any Wynn Obligor to any
Person (except as may be permitted by this Agreement or any Security Document);

 

  (b) the adoption of a plan relating to the liquidation or dissolution of any
Wynn Obligor or any successor thereto; or

 

  (c) a Wynn Event.

 

“Charge over HK Accounts” means the charge so entitled between the Company and
the Security Agent in the Agreed Form.

 

“Charges over Accounts” means the Pledge over Onshore Accounts, the Charge over
HK Accounts, the Capital Contributions Account Control Agreement, the US
Operating Account Control Agreement and the documents granting the Liens
referred to in paragraph 4.2(e)(i)(2) (Additional Operating Accounts) of
Schedule 6 (Accounts).

 

“Code” means the Internal Revenue Code of 1986 of the United States of America,
as amended from time to time.

 

“Common Terms Agreement Amendment Agreement” means the agreement so entitled
between the parties hereto.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with any Wynn Obligor (excluding Wynn Resorts) within
the meaning of section 4001 of ERISA or is part of a group that includes such
Person and that is treated as a single employer under section 414 of the Code.

 

“Company Share Pledge” means the pledge over shares in the Company dated on or
about the date of this Agreement between Wynn HK, Wynn International, the
Company and the Security Agent.

 

“Company’s CP Satisfaction Date Certificate” has the meaning given in paragraph
6 of Part A of Schedule 2 (Conditions Precedent).

 

“Compensation Proceeds Account” means the accounts so designated in Schedule 6
(Accounts).

 

“Compliance Certificate” means a certificate in substantially the form set out
in Schedule 15 (Form of Compliance Certificate).

 

“Concession Contract” means the concession contract dated 24 June 2002 between
the Macau SAR and the Company for the operation of games of chance and other
games in casinos in the Macau SAR.

 

“Concession Contract Performance Bond” means the guarantee to be provided under
article 61 of the Concession Contract.

 

“Confidentiality Undertaking” means a confidentiality undertaking in
substantially the form set out in Part C of Schedule 11 (Transfers and
Accession) or any other form agreed between the Company and the Intercreditor
Agent.

 

- 35 -



--------------------------------------------------------------------------------

“Construction Completion” shall occur when the following conditions precedent to
such completion are, in the reasonable opinion of the Intercreditor Agent,
satisfied:

 

  (a) Substantial Completion has been achieved and a Certificate of Substantial
Completion has been issued in accordance with the Construction Contract and this
Agreement in respect of the Original Project as a whole and the Expansion as a
whole;

 

  (b) all Project Costs (other than Project Costs consisting of (i) Retainage
Amounts, and other amounts, that are being withheld from the Contractors in
accordance with the provisions of the Project Documents; (ii) amounts being
contested in good faith by the Company so long as, where such amounts (other
than those sought by way of claims against the Company which the Technical
Adviser has certified as being spurious, vexatious or otherwise without
foundation) exceed, in aggregate, USD7,700,000 or its equivalent, adequate
reserves have been established; (iii) amounts payable in respect of Project
Punchlist Items to the extent not covered by the foregoing sub-paragraph (i);
and (iv) amounts incurred by the Prime Contractor or any other Contractors under
a Major Project Document within the last 30 days and to be paid under any
Advance Request which has been submitted but not yet disbursed) have been paid
in full;

 

  (c) all documents relating to construction of the Projects which are required
under articles 13(1), 35(2)(4), 35(2)(11), 36(1), 37(3), 37(4), 37(5), 37(6),
37(7), 67, 85(3) of the Concession Contract have been submitted by the Prime
Contractor to the Company;

 

  (d) the Opening Date for each of the Original Project and the Expansion has
been achieved, the Opening Conditions have been satisfied in respect of the
Original Project and the Expansion and the Original Project and the Expansion
are open for business (or, in the case of the theatre comprising part of Area 6
of the Expansion, capable of being so opened for business);

 

  (e) the Licensor has notified in writing its approval of the facilities
referred to in section 4.01 of the IP Agreement to the Company;

 

  (f) Macau SAR approval and classification of the casino and gaming zones
comprised in the Original Project and the Expansion as required by article 9 of
the Concession Contract;

 

  (g) delivery by the Company of the list and inventory required to be delivered
under articles 10 and 44 of the Concession Contract in accordance with the
provisions thereof;

 

  (h) definitive registration with the Macau Real Estate Registry has been
completed in respect of all the land described in the Land Concession Contract
and all horizontal property (including the horizontal property comprising the
casino) comprised in the Projects; and

 

- 36 -



--------------------------------------------------------------------------------

  (i) registration with the Commercial and Movables Property Registry of the
Macau SAR of the “Pledge List” referred to in the Pledge over Gaming Equipment
and Utensils in accordance with the provisions thereof.

 

“Construction Completion Date” means the date upon which Construction Completion
occurs.

 

“Construction Contract” means the amended and restated construction contract
dated 14 September 2005 between the Prime Contractor and the Company for the
construction of the Projects.

 

“Construction Contract Direct Agreement” means the Amended and Restated
Construction Contract Direct Agreement dated 14 September 2005 between the Prime
Contractor, the Company and the Security Agent in the Agreed Form.

 

“Construction Disbursement Accounts” means the accounts so designated in
Schedule 6 (Accounts).

 

“Construction Period Insurances” means the insurances identified as such in
Appendix 1 (Construction Period Insurances) to Schedule 7 (Insurance) and
effected in accordance with the terms of Schedule 7 (Insurance).

 

“Contingent Debt Facility” means the Hotel Contingent Debt Facility or the
Project Contingent Debt Facility.

 

“Contingent Equity” means Equity, in addition to Base Equity and advances under
the Subordinated Funding Agreement, in an amount equal to the sum of:

 

  (a) USD30 million; and

 

  (b) any Securities Account Shortfall,

 

paid up or advanced pursuant to the Contingent Equity Commitment.

 

“Contingent Equity Commitment” has the meaning given in the Wynn Resorts Support
Agreement.

 

“Contingent Net Operating Cashflow Amount” means USD39,500,000 (or its
equivalent).

 

“Contingent Subordinated Funding” means an amount of USD42,000,000 subscribed by
the Subordinated Funding Provider to the Company in addition to Base
Subordinated Funding for notes under the Subordinated Funding Agreement pursuant
to the Contingent Subordinated Funding Commitment.

 

“Contingent Subordinated Funding Commitment” has the meaning given in the Wynn
Resorts Support Agreement.

 

“Contractors” means any architects, consultants, designers, contractors,
suppliers or any other Persons party to a Major Project Document and engaged by
the Company in connection with the design, engineering, development,
construction, installation, maintenance or operation of either Project
(including the Prime Contractor).

 

- 37 -



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under
section 414(b) or 414(c) of the Internal Revenue Code of 1986 of the United
States of America, as amended.

 

“CP Satisfaction Date” means the date on which all conditions precedent set out
in Part A of Schedule 2 (Conditions Precedent) have been satisfied in accordance
with sub-clause 2.1.2 of Clause 2.1 (Conditions Precedent to the CP Satisfaction
Date).

 

“Current Assets” means, at any date, all amounts (other than cash) which would,
in conformity with applicable GAAP, be set forth opposite the caption “total
current assets” (or any like caption) on a balance sheet of the Company at such
date.

 

“Current Liabilities” means, at any date, all amounts that would, in conformity
with applicable GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a balance sheet of the Company at such
date, but excluding:

 

  (a) the current portion of any Funded Debt of the Company; and

 

  (b) without duplication of paragraph (a) above, all Financial Indebtedness
consisting of Revolving Credit Facility Advances to the extent otherwise
included therein.

 

“Debenture” means the debenture so entitled dated on or about the date of this
Agreement between the Company and the Security Agent.

 

“Debt Service” means, in relation to the Company for any period, all principal
repayments under the Facilities and all Financing Costs payable or accrued
during such period.

 

“Debt Service Accounts” means the USD Debt Service Account and the HKD Debt
Service Account.

 

“Debt Service Cover Ratio” means, in relation to the Company for any period, the
ratio of CFADS to Debt Service for such period.

 

“Decision” means the giving of a consent, the making of an agreement or the
exercise of any other right, power, discretion or determination in respect of
any matter which, under this Agreement or any other Senior Finance Document,
requires such consent, agreement or exercise to be given or made by more than
one Senior Secured Creditor or by the Required Lenders.

 

“Decision Date” has the meaning given in Clause 33.1 (Notices of Required
Decisions).

 

- 38 -



--------------------------------------------------------------------------------

“Deed of Appointment and Priority” means the deed so entitled dated on or about
the date of this Agreement between the Lenders, the Subordinated Funding
Provider, the Performance Bond Provider, the Company, the Agents and the
Security Agent.

 

“Default” means an Event of Default or any event or circumstance specified in
Schedule 10 (Events of Default) hereto which would become (with the expiry of a
grace period, the giving of notice, the making of any determination as permitted
under the Senior Finance Documents or any combination of any of the foregoing)
an Event of Default.

 

“Derivatives Counterparty” has the meaning given in paragraph 6 of Part B of
Schedule 5 (Covenants).

 

“Direct Agreements” means each of the following documents:

 

  (a) the Gaming Concession Consent Agreement;

 

  (b) the Land Concession Consent Agreement;

 

  (c) the Construction Contract Direct Agreement;

 

  (d) the IP Direct Agreement;

 

  (e) the PASA Direct Agreement;

 

  (f) the Account Bank Notices and Acknowledgements; and

 

  (g) the Insurer Notices and Acknowledgements.

 

“Direct Insurances” means a contract or policy of insurance of any kind from
time to time taken out or effected by, on behalf of or in favour of the Company
(whether or not in conjunction with any other person) with one or more insurers
in accordance with the terms of Schedule 7 (Insurance).

 

“Direct Insurer” means the insurer(s) with whom a Direct Insurance is placed
from time to time in accordance with Schedule 7 (Insurance).

 

“Disbursement Accounts” means the Hotel Facility USD Disbursement Account, the
Hotel Facility HKD Disbursement Account, the Project Facility USD Disbursement
Account, the Project Facility HKD Disbursement Account and the Construction
Disbursement Accounts.

 

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(whether legal or equitable); and the terms “Dispose” and “Disposed of” shall
have correlative meanings.

 

“Disqualified Stock” means any Capital Stock or other ownership or profit
interest of any Obligor that any Obligor is or, upon the passage of time or the
occurrence of any event, may become obligated to redeem, purchase, retire,
defease or otherwise make any payment in respect thereof for consideration other
than Capital Stock (other than Disqualified Stock).

 

- 39 -



--------------------------------------------------------------------------------

“EBITDA” means, in relation to the Company for any period, the Net Income of the
Company for such period plus, without duplication and to the extent reflected as
a charge in its statement of such Net Income for such period, the sum of:

 

  (a) income Tax expense (whether or not paid during such period) other than Tax
on gross gaming revenue;

 

  (b) amortization or write-off of debt discount and debt issuance costs and
interest, commissions, discounts and other fees and charges associated with
Financial Indebtedness (including the Advances);

 

  (c) depreciation and amortization expense;

 

  (d) amortization of intangibles (including goodwill);

 

  (e) an amount equal to the aggregate net non-cash loss on the Disposition of
Property by the Company during such period (other than sales of inventory in the
ordinary course of business); and

 

  (f) any extraordinary expenses or losses,

 

and minus, without duplication and to the extent included in the statement of
such Net Income for such period, the sum of:

 

  (g) interest income;

 

  (h) an amount equal to the aggregate net non-cash gain on the Disposition of
Property by the Company during such period (other than sales of inventory in the
ordinary course of business);

 

  (i) any extraordinary income or gains; and

 

  (j) any upfront premium or similar income or gains derived from, or in
connection with the grant of, any Subconcession,

 

all as determined in accordance with applicable GAAP.

 

“ECF Percentage” means, with respect to any Fiscal Year:

 

  (a) 75% of the Excess Cash Flow if the Leverage Ratio as of the last day of
such Fiscal Year is 3:1 or more;

 

  (b) 50% of the Excess Cash Flow if the Leverage Ratio as of the last day of
such Fiscal Year is less than 3:1; or

 

  (c) 25% of the Excess Cash Flow if, as of the last day of such Fiscal Year:

 

  (i) the aggregate principal amount outstanding under the Term Loan Facilities
is less than USD275,000,000 or its equivalent; and

 

  (ii) the Leverage Ratio is less than 2:1.

 

- 40 -



--------------------------------------------------------------------------------

“Eminent Domain Proceeds” means all amounts and proceeds (including monetary
instruments) received in respect of any Event of Eminent Domain relating to
either Project less any costs or expenses incurred by the Company or its agents
in collecting such amounts and proceeds.

 

“Enforcement Notice” has the meaning given in the Deed of Appointment and
Priority.

 

“Enforcement Proceeds” means all moneys received or recovered by the Security
Agent after the Security has become enforceable in accordance with the terms of
the Security Documents from the exercise or enforcement of the Security.

 

“Environment” means land, including any natural or man-made structures; water;
and air.

 

“Environmental Claim” means any formal claim by any Person as a result of or in
connection with any material violation of Environmental Law which claim could
reasonably be expected to give rise to any remedy or penalty (whether interim or
final) or liability for the Company or any Senior Secured Creditor (in its
capacity as such in the transactions contemplated by the Senior Finance
Documents).

 

“Environmental Law” means any law or regulation of the Macau SAR with regard to:

 

  (a) harm to the health of humans; or

 

  (b) the pollution or protection of the Environment.

 

“Environmental Licence” means any material permit, licence, approval,
registration, notification, exemption or any other authorisation required under
any Environmental Law.

 

“Equator Principles” means the voluntary set of guidelines for determining,
assessing and managing environmental and social risk in project financing
promoted and published by the International Finance Corporation and first
adopted by other financial institutions on or about 4 June 2003.

 

“Equity” means, at any time, the aggregate of the US dollar equivalents of:

 

  (a) the amounts paid up by the Shareholders by way of subscription for shares
in the Company; and

 

  (b) the amounts advanced to the Company and outstanding at such time under the
Subordinated Funding or by way of Shareholder Loans.

 

“Equity Issuance” means:

 

  (a)

any allotment or issuance (or the entering into by the Company of any agreement
to allot or issue), or any grant to any Person of any right (whether conditional
or unconditional) to call for or require the allotment or issuance of, any share
or equity interest, or other securities (including without limitation bonds,
notes, debentures, stock or similar instrument) which are convertible (whether
at the option of the holder(s) thereof, the Company or otherwise) into

 

- 41 -



--------------------------------------------------------------------------------

 

shares or equity interests in the Company, or any depositary receipt(s) in
respect of any such share or equity interest; or

 

  (b) any grant of any option, warrant or other right of acquisition in respect
of any such share, equity interest, other security or depositary receipt,

 

provided that for the avoidance of doubt, “Equity Issuance” shall not include
any secondary sales of any shares, equity interests or other securities of the
Company by any or all of the holders of such shares, equity interests or other
securities.

 

“Equity Issuance Proceeds” means the amount of the proceeds (if not in cash, the
monetary value thereof) of any Equity Issuance after deducting:

 

  (a) fees and expenses reasonably incurred in connection with such Equity
Issuance by the Company; and

 

  (b) any Taxes incurred or required to be paid by the Company in connection
with such Equity Issuance (as reasonably determined by the Company, on the basis
of existing rates and taking account of any available credit, deduction or
allowance).

 

“ERISA” means the Employee Retirement Income Security Act of 1974 of the United
States of America, as amended from time to time.

 

“Event of Default” means any event or circumstance set out in Schedule 10
(Events of Default).

 

“Event of Eminent Domain” means, with respect to any Property:

 

  (a) any compulsory transfer or taking by condemnation, seizure, eminent domain
or exercise of a similar power, or transfer under threat of such compulsory
transfer or taking or confiscation of such Property or the requisition of the
use of such Property, by any agency, department, authority, commission, board,
instrumentality or political subdivision of any Governmental Authority having
jurisdiction; or

 

  (b) any settlement in lieu of paragraph (a) above.

 

“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal), any of the following:

 

  (a) any loss, destruction or damage of such property or asset;

 

  (b) any actual condemnation, seizure or taking by exercise of the power of
eminent domain or otherwise of such property or asset, or confiscation of such
property or asset or the requisition of the use of such property or asset; or

 

  (c) any settlement in lieu of paragraph (b) above.

 

- 42 -



--------------------------------------------------------------------------------

“Excess Cash Flow” means, in relation to the Company, for any Fiscal Year, CFADS
for such Fiscal Year plus, without duplication the US dollar equivalents of:

 

  (a) to the extent included in Net Income for such Fiscal Year, interest income
received by the Company during such Fiscal Year; and

 

  (b) the aggregate amount drawn under the Term Loan Facilities for the purposes
of rebalancing pursuant to Clause 7.2.1(b) (Rebalancing between Debt, Equity and
Net Operating Cashflow) during such Fiscal Year,

 

minus, without duplication, the US dollar equivalents of:

 

  (c) the aggregate amount of Financing Costs paid by the Company in cash during
such Fiscal Year;

 

  (d) the aggregate amount of interest under the Subordinated Funding Agreement
paid by the Company in cash during such Fiscal Year;

 

  (e) the aggregate amount of all prepayments of Revolving Credit Facility
Advances during such Fiscal Year to the extent accompanying permanent voluntary
reductions of the Revolving Credit Facility Commitments and all voluntary
prepayments of Term Loan Facility Advances during such Fiscal Year;

 

  (f) the aggregate amount of all scheduled principal payments of the Company
under the Facility Agreements made during such Fiscal Year (other than in
respect of the Revolving Credit Facility to the extent there is not an
equivalent permanent reduction in commitments thereunder such that after giving
effect to such commitment reduction the Company would not be able to reborrow
all or any of the amount so prepaid);

 

  (g) the aggregate amount of all Net Operating Cashflow for such Fiscal Year
applied towards Project Costs; and

 

  (h) the net change (if any) over such Fiscal Year in the balance maintained by
the Company in each of the Debt Service Accounts, the Reserve Accounts (which
net change shall, for the avoidance of doubt, be subtracted from CFADS if
positive and added if negative).

 

“Expansion” means that part of the Projects comprised in the expansion of the
Original Project to include the following three phases:

 

  (a) Area 4;

 

  (b) Area 5; and

 

  (c) Area 6.

 

“Expansion Signing Date” means the date of the Common Terms Agreement Amendment
Agreement.

 

“Facility” means any of:

 

  (a) the Term Loan Facilities; or

 

  (b) the Revolving Credit Facility.

 

- 43 -



--------------------------------------------------------------------------------

“Facility Agents” means the Hotel Facility Agent and the Project Facility Agent.

 

“Facility Agreements” means:

 

  (a) the Hotel Facility Agreement;

 

  (b) the Project Facility Agreement;

 

  (c) the Revolving Credit Facility Agreement; and

 

  (d) each Additional Lender Facility Agreement.

 

“Facility Office” means the office or offices notified by a Senior Secured
Creditor to the relevant Facility Agent under the Facilities and by the relevant
Facility Agent (or, in the case of the Revolving Credit Facility, the Revolving
Credit Facility Lenders and, in the case of each Additional Lender Facility, the
relevant Additional Lender) to the Company and the Intercreditor Agent in
writing on or before the date it becomes a Senior Secured Creditor (or,
following that date, by not less than 10 Business Days’ written notice) as the
office or offices through which it shall perform its obligations under the
relevant Facility.

 

“Fee Letters” means each of the fee letters between the Company on the one hand
and the Agents and the Security Agent on the other hand, each dated on or about
the date of this Agreement.

 

“Final Completion” means the occurrence of both “Original Project Final
Completion” and “Expansion Project Final Completion”, each as defined in the
Construction Contract.

 

“Final Completion Costs” means such Project Costs as are required to be incurred
following Substantial Completion of the Original Project and the Expansion to
achieve Final Completion (other than insofar as they may relate to the
operation, equipping or provision of inventory of either Project, rather than
its design, development or construction), including Project Costs required to be
incurred to complete Project Punchlist Items.

 

“Final Completion Date” means the date on which the later of “Original Project
Final Completion” and “Expansion Project Final Completion” (each as defined in
the Construction Contract) occurs.

 

“Final Repayment Date”, in relation to each of the Hotel Facility, the Project
Facility and any Additional Lender Facility, means the seventh anniversary of
the Signing Date.

 

“Finance Party Accession Undertaking” has the meaning given in the Deed of
Appointment and Priority.

 

“Financial Indebtedness” means, in relation to any Person at any date, without
duplication:

 

  (a) all indebtedness of such Person for borrowed money;

 

  (b)

all obligations of such Person for the purchase price of Property or services to
the extent the payment of such obligations is deferred for a period in excess of

 

- 44 -



--------------------------------------------------------------------------------

 

90 days (other than trade payables incurred in the ordinary course of such
Person’s business);

 

  (c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments;

 

  (d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person
(unless the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);

 

  (e) all Capital Lease Obligations (to the extent treated as finance or capital
lease obligations in accordance with applicable GAAP) or Synthetic Lease
Obligations of such Person;

 

  (f) any indebtedness of such Person for or in respect of receivables sold or
discounted (other than any receivables to the extent they are sold on a
non-recourse basis or on a basis where recourse is limited solely to warranty
claims relating to title or objective characteristics of the relevant
receivables);

 

  (g) any indebtedness of such Person in respect of any amount raised under any
other transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;

 

  (h) all indebtedness of such Person, contingent or otherwise, as an account
party under acceptance, letter of credit, completion guaranties, performance
bonds or similar facilities;

 

  (i) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Capital Stock of such Person;

 

  (j) all obligations of such Person in respect of Swap Agreements or any other
derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price;

 

  (k) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in paragraphs (a) through (j) above;

 

  (l) all obligations of the kind referred to in paragraphs (a) through
(k) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation; and

 

  (m) the liquidation value of any preferred Capital Stock of such Person or its
Subsidiaries held by any Person other than such Person and its Wholly Owned
Subsidiaries.

 

“Financial Model” means the computer model, stored on computer disc(s), and
consisting of algorithms as set out on the print-out from such disc(s), each to
be initialled

 

- 45 -



--------------------------------------------------------------------------------

at the Expansion Signing Date by the Intercreditor Agent and the Company solely
for the purposes of identification.

 

“Financing Costs” means:

 

  (a) interest, fees, commissions, costs and expenses payable by the Company
under the Senior Finance Documents;

 

  (b) interest, fees, commissions, costs and expenses payable by the Company
under the Performance Bond Facility;

 

  (c) amounts payable by the Company under Clause 10 (Changes to the Calculation
of Interest), Clause 11 (Tax Gross Up and Indemnities), Clause 12 (Increased
Costs) and Clause 13 (Currency and Other Indemnities);

 

  (d) net amounts payable by the Company under any Hedging Agreement; and

 

  (e) any value added or other taxes payable by the Company in respect of
paragraphs (a) through (d) above and, save to the extent already included in
paragraph (c) above, any withholding tax on a party under a Senior Finance
Document or the Performance Bond Facility in respect of which the Company has an
obligation to gross up.

 

“First Repayment Date” means, in relation to each of the Term Loan Facilities,
14 March 2008.

 

“Fiscal Quarter” means any one of the four consecutive three calendar month
periods comprised in a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Company and the other Wynn Obligors
ending on 31 December of each calendar year.

 

“Floating Charge” means the charge so entitled dated on or about the date of
this Agreement between the Company and the Security Agent.

 

“Forecast Funding Shortfall” means, at any given time, the amount, if any, by
which Remaining Project Costs exceed Available Funding.

 

“Fundamental Term” means, in respect of a Senior Finance Document:

 

  (a) the lists of documents comprising Senior Finance Documents and Security
Documents set out in the definitions thereof and the definitions of Required
Lenders and Fundamental Term in Clause 1.1;

 

  (b) the provisions setting out the date for, or the amount of, or the currency
of, any payment of principal or interest under a Senior Finance Document or any
interest rate hedging payment to a Hedging Counterparty;

 

  (c) Clause 2.1 (Conditions Precedent to the CP Satisfaction Date) (save in
relation to the identity of the opinion providers as set forth in paragraph 14
of Part A of Schedule 2 (Conditions Precedent) and paragraph 30 of Part A of
Schedule 2 (Conditions Precedent));

 

- 46 -



--------------------------------------------------------------------------------

  (d) the provisions setting out the amount of a Lender’s Available Commitment
under a Facility (otherwise than by a transfer in accordance with the terms of
this Agreement) or the duration of its availability or any additional obligation
on a Lender to lend money or provide any other form of credit;

 

  (e) a term which expressly requires the consent of each Lender or Senior
Secured Creditor;

 

  (f) the provisions dealing with the conditions under which assets may be
released from the Security or the priority or ranking thereof;

 

  (g) the provisions dealing with the order of distribution on partial payment
by the Company or the proceeds of Security;

 

  (h) paragraph 2(f) of Part B of Schedule 5 (Covenants), the provisions setting
out the priority and ranking of the Secured Obligations (and any other
provisions which, if amended, would have the effect of changing the priority or
ranking thereof) and the provisions dealing with the designation of a document
as a Senior Finance Document (to the extent it involves any sharing in the
Security or the granting, creating or sharing in any other Lien over the Project
Security and is not a document necessary for the purposes of incurring the
Financial Indebtedness referred to in paragraph 2(f) of Part B of Schedule 5
(Covenants)) and any provision which, if amended, would have the effect of
permitting such a designation;

 

  (i) the provisions dealing with the amount and timing for payment of any
amount payable by Wynn Resorts (or which Wynn Resorts is obliged to cause the
payment of) under the Wynn Resorts Support Agreement;

 

  (j) Clause 25 (Sharing Among the Senior Secured Creditors);

 

  (k) Clause 33 (Intercreditor Arrangements); and

 

  (l) Schedule 17 (Payment Waterfall) and any provision of this Agreement, the
Sponsors’ Subordination Deed or the Deed of Appointment of Priority which, if
amended, would change the payment waterfall outlined in Schedule 17 (Payment
Waterfall).

 

Notwithstanding the above, unanimity among the Lenders and Hedging
Counterparties shall not be required with respect to any changes, additions,
deletions, modifications or supplements (herein “changes”) comprised in any
amendment to the Deed of Appointment and Priority made in accordance with clause
24.1(c) (Required Consents) thereof with respect to subparagraphs (a), (e), (f),
(g), (h), (k) and (l) above and any Decision related to such changes shall be
effected pursuant to subparagraph (a) of the definition of Required Lenders (and
as if a Hedging Voting Right Event had occurred and was continuing in relation
to each Hedging Counterparty) provided that, in each case, the Senior Secured
Creditors’ rights, benefits and interests in respect of the First Ranking
Liabilities (as defined in the Deed of Appointment and Priority) and the
Security, the enforcement thereof and the priority and ranking of their claims
in respect

 

- 47 -



--------------------------------------------------------------------------------

thereof and the subordination thereto of all other claims, remain unaffected by
any such changes.

 

“Funded Debt” means, in relation to any Person, all Financial Indebtedness of
such Person of the types described in sub-clauses (a) through (g) of the
definition of “Financial Indebtedness” in this Clause.

 

“GAAP” means, in respect of the Company, the International Accounting Standards
issued by the International Accounting Standards Board or its successor and, in
respect of any Wynn Obligor, generally accepted accounting principles in the
United States of America as in effect from time to time.

 

“Gaming Concession Consent Agreement” means the Agreement Relating to Security
(with the Exclusion of Land Concession and Immovable Property) dated on or about
the date of this Agreement between the Government of the Macau SAR, the Company
and the Security Agent and the Supplement in respect thereof dated 14 September
2005.

 

“Global Coordinating Lead Arrangers” or “GCLAs” means Banc of America Securities
Asia Limited, Deutsche Bank AG, Hong Kong Branch and Société Générale Asia
Limited acting as such under the Senior Finance Documents.

 

“Governing Documents” means, collectively, as to any Person, the certificate of
incorporation, the memorandum and articles of association or bylaws, any
shareholders agreement, certificate of formation, limited liability company
agreement, partnership agreement or other formation or constituent documents
applicable to such Person.

 

“Governmental Authority” means, as to any Person, the government of the Macau
SAR, any other national, state, provincial or local government (whether domestic
or foreign), any political subdivision thereof or any other governmental,
quasi-governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau or entity, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
in each case having jurisdiction over such Person, or any arbitrator with
authority to bind such Person at law.

 

“Guaranteed Date of Substantial Completion” means, in respect of the Original
Project, the “Guaranteed Date of Original Project Substantial Completion” and,
in respect of the Expansion, the “Guaranteed Date of Expansion Project
Substantial Completion”, each as defined in the Construction Contract.

 

“Guarantee Obligation” means any guarantee, indemnity, letter of credit or other
legally binding assurance against financial loss granted by one Person in
respect of any Financial Indebtedness of another Person, or any agreement to
assume any Financial Indebtedness of any other Person or to supply funds or to
invest in any manner whatsoever in such other Person by reason of Financial
Indebtedness of such Person; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the lower of (1) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (2) the maximum amount
for

 

- 48 -



--------------------------------------------------------------------------------

which such guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation (unless such primary obligation
and the maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith).

 

“Hazardous Substance” means radioactive materials, asbestos and other substances
defined as “hazardous” or of a similar nature under any Environmental Law.

 

“Hedging Agreements” means any agreement entered into by the Company in
accordance with the Hedging Arrangements.

 

“Hedging Arrangements” means the requirements concerning interest rate hedging
set out in Schedule 8 (Hedging Arrangements).

 

“Hedging Counterparties” means a financial institution identified as such in
Part D of Schedule 1 (Hedging Counterparties) and the parties, other than the
Company, to the Hedging Agreements and who have executed a Hedging
Counterparty’s Deed of Accession.

 

“Hedging Counterparty’s Deed of Accession” means a deed of accession in
substantially the form set out in Appendix 1 to Schedule 8 (Hedging
Arrangements).

 

“Hedging Voting Right Event” means, in relation to any Hedging Counterparty, the
occurrence and continuation of both of the following events:

 

  (a) the serving of any notice given by the Intercreditor Agent pursuant to
sub-clause 19.2.2 of Clause 19.2 (Remedies following an Event of Default); and

 

  (b) a Realised Hedge Loss is not paid when due under the Hedging Agreement to
which such Hedging Counterparty is party.

 

“HIBOR” in relation to any Facility Agreement, has the meaning given in such
Facility Agreement.

 

“HKD” or “HK dollars” denotes the lawful currency of the Hong Kong SAR.

 

“HKD Debt Service Account” means the account so designated in Schedule 6
(Accounts).

 

“HKD Debt Service Reserve Account” means the account so designated in Schedule 6
(Accounts).

 

“HKD Operating Account” means the Account so designated in Schedule 6
(Accounts).

 

“Holding Company” in relation to a Person, means an entity of which that Person
is a Subsidiary.

 

“Hong Kong SAR” means the Hong Kong Special Administrative Region.

 

- 49 -



--------------------------------------------------------------------------------

“Hotel Base Debt Facility” has the meaning given in the Hotel Facility
Agreement.

 

“Hotel Contingent Debt Facility” has the meaning given in the Hotel Facility
Agreement.

 

“Hotel Facility” means the term loan facilities provided pursuant to the Hotel
Facility Agreement.

 

“Hotel Facility Agent” means Société Générale Asia Limited as facility agent for
the Hotel Facility Lenders or its successor appointed in accordance with this
Agreement.

 

“Hotel Facility Agreement” means the agreement so entitled between the Company,
the Hotel Facility Agent and the Hotel Facility Lenders.

 

“Hotel Facility Availability Period” means the period specified in Clause 4.1
(Hotel Facility Availability Period).

 

“Hotel Facility HKD Disbursement Account” means the account so designated in
Schedule 6 (Accounts).

 

“Hotel Facility Lender” means a lender identified as such in Part A of Schedule
1 (Hotel Facility Lenders) or a Transferee in respect of the Hotel Facility.

 

“Hotel Facility USD Disbursement Account” means the account so designated in
Schedule 6 (Accounts).

 

“Hotel Lending Group” means the Hotel Facility Lenders, acting as a lending
group in accordance with, and subject to the decision making rules under, the
Hotel Facility Agreement.

 

“Hotel Project” means the design, development and construction in accordance
with the Construction Contract of a luxury hotel resort, retail and
entertainment complex on land leased to the Company under the Land Concession
Contract and the ownership, operation and maintenance thereof by the Company but
shall not include the design, development, construction, ownership, operation or
maintenance by the Company of a casino pursuant to the Concession Contract nor
the purchase of any associated gaming equipment or utensils.

 

“Hotel Project Costs” means such Project Costs as relate to the Hotel Project.

 

“Increased Costs” has the meaning given in Clause 12 (Increased Costs).

 

“Information Memorandums” means the information memorandum dated June 2004 and
the information memorandum dated June 2005 prepared by the Company in relation
to the Projects for the purposes of the financing of any or all of the
Facilities.

 

“Initial Advance” means the first Advance made under each of the Facilities.

 

“Insolvency of a Multiemployer Plan” has the meaning given in section 4245(6) of
ERISA.

 

“Insurance” means a Direct Insurance or a Reinsurance.

 

- 50 -



--------------------------------------------------------------------------------

“Insurance Adviser” means, as the case may be:

 

  (a) JLT Risk Solutions Asia as the insurance adviser acting on behalf of all
Senior Secured Creditors pursuant to the engagement letters dated 15 September
2003 and 27 April 2005;

 

  (b) the insurance adviser acting on behalf of all Senior Secured Creditors
according to the scope of work and fees agreed by the Senior Secured Creditors
and approved by the Company (such approval not to be unreasonably withheld or
delayed) before the CP Satisfaction Date; or

 

  (c) the insurance adviser appointed by the Intercreditor Agent and, unless an
Event of Default has occurred and is continuing, approved by the Company (such
approval not to be unreasonably withheld or delayed) from time to time after the
CP Satisfaction Date to act on behalf of the Senior Secured Creditors as and
when required to advise the Senior Secured Creditors in respect of Projects.

 

“Insurance Broker’s Letter of Undertaking” means a letter of undertaking in
substantially the form set out in Appendix 5 to Schedule 7 (Insurance) or in
such other form as may be approved by the Intercreditor Agent acting in
consultation with the Insurance Adviser, such approval not to be unreasonably
withheld.

 

“Insurance Proceeds” means all amounts and proceeds (including monetary
instruments) paid under any insurance policy maintained by the Company
(including, without limitation, any insurance policy required to be maintained
by the Company under any Transaction Document but excluding any public
liability, third party liability, workers compensation and legal liability
insurances and also excluding any other insurance the proceeds of which are
payable to the employees of the Company) less any costs or expenses incurred by
the Company or its agents in collecting such amounts and proceeds.

 

“Insurance Requirements” means all material terms of any insurance policy
required pursuant to the Senior Finance Documents (including Schedule 7
(Insurance)).

 

“Insurer” means a Direct Insurer or a Reinsurer.

 

“Insurer Notices and Acknowledgements” means the notices and acknowledgements to
be delivered to and executed by each Insurer and Reinsurer in accordance with
the Assignment of Insurances and the Assignments of Reinsurances, respectively
(including those referred to in paragraphs 2.3.2 and 2.4.2 of Schedule 7
(Insurance)).

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, including copyrights, patents,
trademarks, service-marks, technology, know-how and processes, formulas, trade
secrets or licenses (under which the applicable Person is licensor or licensee)
relating to any of the foregoing and all rights to sue at law or in equity for
any infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

- 51 -



--------------------------------------------------------------------------------

“Intercreditor Agent” means Société Générale Asia Limited in its capacity as
intercreditor agent for the Senior Secured Creditors or its successor appointed
in accordance with this Agreement.

 

“Interest Coverage Ratio” means, in relation to the Company for any period, the
ratio of EBITDA to Financing Costs for such period.

 

“Interest Payment Date” means each date on which an Interest Period ends.

 

“Interest Period” means, in relation to any Advance, each period for the
calculation of interest in respect thereof ascertained in accordance with Clause
9 (Interest, Interest Periods and Default Interest).

 

“Investment Income” means any interest, dividends or other income arising from
or in respect of a Permitted Investment.

 

“Investment Proceeds” means any net proceeds received upon any disposal,
realisation or redemption of a Permitted Investment, but excluding any
Investment Income.

 

“Investments” has the meaning given to it in paragraph 8 of Part B of Schedule 5
(Covenants).

 

“IP Agreement” means the Intellectual Property License Agreement dated 1 January
2003 between the Licensor and the Company, as amended by the First Amendment to
Intellectual Property License Agreement dated 1 April 2004 and the Second
Amendment to Intellectual Property License Agreement dated 7 March 2005.

 

“IP Fees” means “Licensing Fee” as defined in the IP Agreement.

 

“IP Direct Agreement” means the agreement so entitled between the Licensor, the
Company and the Security Agent in the Agreed Form.

 

“ISDA Master Agreement” has the meaning given in Schedule 8 (Hedging
Arrangements).

 

“ISDA Schedule” means the schedule to the ISDA Master Agreement in form and
substance reasonably satisfactory to the Intercreditor Agent.

 

“Land Concession Contract” means the land concession contract agreed to by the
Company with the Macau SAR on 4 June 2004 which forms an integral part of
Dispatch number 81/2004.

 

“Land Concession Consent Agreement” means the Agreement relating to Security
under the Land Concession Contract dated on or about the date of this Agreement
between the Government of the Macau SAR, the Company and the Security Agent and
the Supplement in respect thereof dated 14 September 2005.

 

“Land Security Assignment” means the assignment so entitled dated on or about
the date of this Agreement between the Company and the Security Agent.

 

- 52 -



--------------------------------------------------------------------------------

“Legal Requirements” means all laws, statutes, orders, decrees, injunctions,
licenses, permits, approvals, agreements and regulations of any Governmental
Authority having jurisdiction over the matter in question.

 

“Lender” means a Hotel Facility Lender, a Project Facility Lender, a Revolving
Credit Facility Lender or an Additional Lender.

 

“Lending Group” means the Hotel Lending Group, the Project Lending Group and, in
relation to each Additional Lender Facility Agreement, the Additional Lenders
party thereto.

 

“Leverage Ratio” means, in relation to the Company for any period, the ratio of
Total Debt on the last day of such period to EBITDA for such period.

 

“LIBOR”, in relation to any Facility Agreement, has the meaning given in such
Facility Agreement.

 

“Licensor” has the meaning given in the IP Agreement

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any option
or other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the UCC (or equivalent statutes
of any jurisdiction)).

 

“Line Item” means each of the following line item categories of the Project
Budget:

 

  (a) Hard Construction Costs

 

  (i) Construction and Building

 

  (ii) Interior Furnishings and Equipment

 

  (iii) Design Fees

 

  (iv) Contractor’s Fees

 

  (v) Construction Contingency

 

  (vi) Owner’s Contingency

 

  (b) Pre-Opening Costs

 

  (i) Payroll

 

  (ii) Direct Expenses

 

  (iii) Corporate Expenses

 

  (c) Owner Furniture, Fittings and Equipment

 

  (i) Casino

 

- 53 -



--------------------------------------------------------------------------------

  (ii) Hotel

 

  (iii) Food and Beverage

 

  (iv) Others

 

  (d) Land Cost

 

  (e) Pre-Opening Working Capital

 

  (f) Capitalised Interest and Commitment Fees

 

  (i) Base Debt Facility and Contingent Debt Facility

 

  (ii) Revolving Credit Facility

 

  (iii) Subordinated Funding

 

  (iv) Performance Bond Facility

 

  (g) Tax, Fees and Expenses

 

  (h) Contingency

 

“Liquidated Damages” means any liquidated damages paid pursuant to any
obligation, default or breach under the Project Documents (other than any
Termination Proceeds), in each case net of costs and expenses incurred by the
Company or its agent pursuant to arm’s length transactions in connection with
adjustment or settlement thereof and taxes paid with respect thereto.

 

“Livrança Covering Letter” means the letter from the Company to the Security
Agent dated on or about the date of this Agreement in relation to the Livranças.

 

“Livranças” means the promissory notes dated on or about the date of this
Agreement issued by the Company, endorsed and payable to the Security Agent.

 

“Loss Proceeds” means all amounts and proceeds (including monetary instruments)
in respect of any Event of Loss, including proceeds of any insurance policy
required to be maintained by the Company under this Agreement, less any costs
and expenses incurred by the Company or its agents in collecting such amounts
and proceeds.

 

“Macau Gaming Laws” means Law No. 16/2001 and Administrative Regulation
No. 26/2001, as amended from time to time, and other laws promulgated by any
Governmental Authority of the Macau SAR and applying to gaming operations in the
Macau SAR.

 

“Macau SAR” means the Macau Special Administrative Region.

 

“Major Project Document” means any of:

 

  (a) the Concession Contract;

 

  (b) the Land Concession Contract;

 

- 54 -



--------------------------------------------------------------------------------

  (c) the Construction Contract;

 

  (d) the Prime Contractor’s Completion Guarantee;

 

  (e) the Prime Contractor’s Performance Bond;

 

  (f) the Project Administration Services Agreement;

 

  (g) the IP Agreement;

 

  (h) the Subordinated Funding Agreement;

 

  (i) the Performance Bond Facility Agreement;

 

  (j) the Concession Contract Performance Bond; and

 

  (k) any other Project Document with a total contract price payable by the
Company (or expected aggregate amount to be paid by the Company in the case of
“cost plus” contracts) or which may otherwise involve liabilities, actual or
contingent, of the Company in each case in an amount in excess of USD15,000,000
or its equivalent.

 

“Major Project Participants” means:

 

  (a) each Obligor;

 

  (b) the Macau SAR;

 

  (c) the Prime Contractor (for so long as it has any actual or contingent
liabilities under the Construction Contract);

 

  (d) Leighton Holdings Limited and China Overseas Holdings Limited (for so long
as, in each case, it has any actual or contingent liabilities under the Prime
Contractor’s Completion Guarantee);

 

  (e) the PASA Agent (for so long as it has any actual or contingent liabilities
under the PASA); and

 

  (f) each other Person who is party to a Major Project Document.

 

“Market Adviser” means The Innovation Group as the market adviser acting on
behalf of all Senior Secured Creditors pursuant to the engagement letters dated
26 November 2003 and 27 April 2005.

 

“Market Disruption Event” has the meaning given in Clause 10.2 (Market
disruption).

 

“Material Adverse Effect” means a material adverse condition or material adverse
change in or affecting:

 

  (a)

the business, assets, liabilities, property, condition (financial or otherwise),
results of operations, prospects, value or management of the Company or the
Company and the Wynn Obligors (other than Wynn Resorts following the Sponsor
Support Release Date), taken as a whole, or that calls into question in

 

- 55 -



--------------------------------------------------------------------------------

 

any material respect the Projections or any of the material assumptions on which
the Projections were prepared;

 

  (b) any of the Projects, the Original Project or the Expansion;

 

  (c) the ability of the Company to achieve Substantial Completion in respect of
the Original Project or the Expansion on or prior to the Guaranteed Date of
Substantial Completion therefor;

 

  (d) the validity or enforceability of any Senior Finance Document;

 

  (e) the validity, enforceability or priority of any the Liens purported to be
created under any of the Security Documents; or

 

  (f) the rights and remedies of any Secured Creditor under any Senior Finance
Document.

 

“Minimum Net Worth” means, in relation to the Company in respect of:

 

  (a) the first Quarterly Date, the sum of:

 

  (i) USD300,000,000 or its equivalent;

 

  (ii) 100% of the negative amount (if any) of the Net Income of the Company
through to the Expansion Opening Date; and

 

  (iii) 50% or, if the Leverage Ratio of the Company determined in accordance
with paragraph 1(a) of Part B of Schedule 5 (Covenants) in respect of the period
ending on such Quarterly Date is less than or equal to 2.00, 25%, of the amount
of Net Income (whether positive or negative) of the Company from the Expansion
Opening Date through to such Quarterly Date,

 

less any amount of cash or cash proceeds paid or received in respect of the
grant or entry into any Subconcession and applied towards the repayment of
Equity; and

 

  (b) any subsequent Quarterly Date, the sum of:

 

  (i) the Minimum Net Worth of the Company for the immediately preceding
Quarterly Date; and

 

  (ii) 50% or, if the Leverage Ratio of the Company determined in accordance
with paragraph 1(a) of Part B of Schedule 5 (Covenants) in respect of the period
ending on such Quarterly Date is less than or equal to 2.00, 25%, of the amount
of Net Income (whether positive or negative) of the Company for the Fiscal
Quarter ending on such Quarterly Date,

 

less any amount of cash or cash proceeds paid or received in respect of the
grant or entry into any Subconcession and applied towards the repayment of
Equity since the immediately preceding Quarterly Date.

 

- 56 -



--------------------------------------------------------------------------------

“Monthly Construction Period Report” has the meaning given in paragraph 2(b) of
Part A of Schedule 5 (Covenants).

 

“Monthly Construction Progress Report” means each of the monthly reports
prepared by the Prime Contractor under section 7.5 of the Construction Contract.

 

“Moody’s” means Moody’s Investors Service, Inc or its successor.

 

“MOP Operating Account” means the Account so designated in Schedule 6
(Accounts).

 

“Mortgage” means the mortgage so entitled dated on or about the date of this
Agreement between the Company and the Security Agent.

 

“Mr Wynn” means Mr Stephen A. Wynn.

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
section 3(37) or 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means:

 

  (a) in connection with any Asset Sale, the proceeds thereof in the form of
cash (including any such proceeds received by way of deferred payment of
principal pursuant to a note or instalment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such Asset
Sale, net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Financial Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale (other than any Lien pursuant to a Security Document)
and other fees and expenses, in each case, to the extent actually incurred in
connection with such Asset Sale and net of taxes paid or reasonably estimated to
be payable as a result thereof (after taking into account any tax credits or
deductions and any tax sharing arrangements, in each case reducing the amount of
taxes so paid or estimated to be payable); and

 

  (b) in connection with any issuance or sale of debt securities or instruments
or the incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other fees and expenses, in each
case, to the extent actually incurred by the Company in connection therewith.

 

“Net Income” means, in relation to the Company for any period, the net income
(or loss) of the Company for such period, determined in accordance with GAAP
without taking account of any amount of cash or cash proceeds paid or received
in respect of the grant or entry into any Subconcession and applied towards the
repayment of Equity and before any reduction in respect of preferred equity
dividends.

 

“Net Operating Cashflow” means, at any time in relation to any period, net
operating cash flow for that period from Project operations.

 

“Net Operating Cashflow Amount” means the sum of the Base Net Operating Cashflow
Amount and the Contingent Net Operating Cashflow Amount.

 

- 57 -



--------------------------------------------------------------------------------

“Net Worth” means, in relation to the Company at any date, the sum of:

 

  (a) all amounts that would, in conformity with GAAP, be included on a balance
sheet of the Company under stockholders’ equity;

 

  (b) the amount of principal of any outstanding Subordinated Funding; and

 

  (c) the amount of principal of any outstanding Shareholder Loans,

 

as at such date.

 

“Notice to Proceed” has the meaning given to such term in the Construction
Contract.

 

“Notional Amount”, in relation to a Hedging Agreement, has the meaning referred
to in paragraph 9 of Schedule 8 (Hedging Arrangements).

 

“Novation Certificate” means a novation certificate in substantially the form
set out in Part B of Schedule 11 (Transfers and Accession).

 

“Obligations” means:

 

  (a) all loans, advances, debts, liabilities and obligations howsoever arising,
owed by the Company or any other Obligor under the Senior Finance Documents to
any Senior Secured Creditors of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, pursuant to the terms of the Senior Finance
Documents or any of the other Transaction Documents, including all interest
(including interest accruing after the maturity of any Advance and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Obligor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), fees, premiums, if any, and any charges, expenses, attorneys’
fees and accountants’ fees, in each case chargeable to any Obligor in connection
with its dealings with such Obligor and payable by such Obligor thereunder;

 

  (b) any and all sums advanced by any Agent or any Lender in order to preserve
the Project Security or preserve any Senior Secured Creditor’s security interest
in the Project Security as permitted by the Senior Finance Documents; and

 

  (c) in the event of any proceeding for the collection or enforcement of the
Obligations after issuance of an Enforcement Notice, the expenses of retaking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realising on the Project Security, or of any exercise by any Senior Secured
Creditor of its rights under the Security Documents, together with attorneys’
fees and court costs, in each case as permitted by the Senior Finance Documents.

 

“Obligors” means the Company, the Wynn Obligors, any other Transferee
Shareholder, the Licensor, any assignee or transferee of the Licensor under the
IP Agreement and the IP Direct Agreement, the Subordinated Funding Provider and
any party to a Senior

 

- 58 -



--------------------------------------------------------------------------------

Finance Document referred to in paragraph (f) of the definition of Senior
Finance Document (other than a Secured Party or a Person who is solely party to
an acknowledgement of Security).

 

“Opening Conditions” means, collectively, the following in respect of the
Original Project, the Expansion or a phase of the Expansion:

 

  (a) the Intercreditor Agent shall have received from the Company a
certificate, substantially in the form set out in Part A of Schedule 19 (Forms
of Opening Conditions Certificates), pursuant to which the Company certifies
that:

 

  (i) furnishings, fixtures and equipment necessary to use and occupy the
various portions of each Project comprised in the Original Project, the
Expansion or such phase for their intended uses shall have been installed and
shall be operational;

 

  (ii) the Project Certificates of Occupancy for the Original Project, the
Expansion or such phase shall have been issued, each area of the Original
Project, the Expansion or such phase in which any operation of casino games of
chance or other forms of gaming will be carried out shall have been classified
as a casino or gaming zone in accordance with Article 9 of the Concession
Contract and (other than any Permit made or issued by or with a Governmental
Authority the failure of which to obtain could not reasonably be expected to
affect the operations of the Original Project or such phase in any material
respect) each other Permit made or issued by or with a Governmental Authority
required under applicable Legal Requirements to be obtained prior to the Opening
Date for the Original Project, the Expansion or such phase shall have been
obtained;

 

  (iii) the Original Project, the Expansion or such phase (other than the
premises to be occupied by individual retail and restaurant tenants) shall be
fully open for business to the general public (or, in the case of the theatre
comprising part of Area 6, capable of being so open) and at least,
notwithstanding the foregoing, in the case of the Original Project, 80% of each
of the projected 380 slot machines and 200 gaming tables shall be operating, 80%
of all rooms shall be ready for occupancy, at least 80% of restaurant outlets
shall be open for business and at least 80% of the floor space comprised in the
Original Project and designated in the Plans and Specifications for retail
tenants has been occupied (save for facilities which by their nature are not
open to the general public in the ordinary course of business but are operating)
and, in the case of the Expansion, 80% of each of the projected 500 slot
machines and 150 gaming tables are operating;

 

  (iv) any remaining work (including, in the case of the Original Project, any
work on the Expansion and, in the case of each phase of the Expansion, any work
on any other phase) shall be such that it will not materially affect the
operation of the Original Project, the Expansion or such phase;

 

- 59 -



--------------------------------------------------------------------------------

  (v) the failure to complete the remaining work would not materially affect the
operation of the Original Project, the Expansion or such phase; and

 

  (vi) the Company shall have available a fully trained staff to operate the
Original Project, the Expansion or such phase; and

 

  (b) the Intercreditor Agent shall have received from the Technical Adviser a
certificate, substantially in the form set out in Part B of Schedule 19 (Forms
of Opening Conditions Certificates) in respect of the Original Project, the
Expansion or such phase.

 

“Opening Date” means, in relation to the Expansion, the date on which all the
Project Certificates of Occupancy required for the Original Project and each
phase of the Expansion have been issued or, in relation to the Original Project
or any phase of the Expansion, the date on which all the Project Certificates of
Occupancy required for the Original Project or such phase have been issued.

 

  “Operating Accounts” means:

 

  (a) the US Operating Account, the USD Operating Account, the HKD Operating
Account and the MOP Operating Account;

 

  (b) each additional operating account in respect of which the conditions set
out in sub-paragraphs 1.1(i) through (iv) of Schedule 6 (Accounts) have been
satisfied;

 

  (c) each “HK Account” designated as such pursuant to paragraph (c) of the
definition thereof in the Charge over HK Accounts and each “Onshore Account”
designated as such pursuant to paragraph (c) of the definition thereof in the
Pledge over Onshore Accounts and, in each case, in respect of which the Security
Agent has received an Account Bank Notice and Acknowledgement executed by the
relevant Account Bank; and

 

  (d) each Additional Operating Account.

 

“Operation Period Insurances” means the insurances listed in Appendix 2 to
Schedule 7 (Insurance) and effected in accordance with the terms of Schedule 7
(Insurance).

 

“Operatives” means a shareholder, officer, employee, servant, controlling
Person, executive, director, agent, authorised representative or Affiliate of
any of the Obligors.

 

“Original Project” means that part of the Projects the construction of which was
contemplated by the original Construction Contract entered into by the Company
and the Prime Contractor and dated 10 May 2004 as amended by the change order
and amendment thereto dated 14 September 2004.

 

“PASA Agent” means Wynn Design & Development, LLC.

 

“PASA Direct Agreement” means the agreement so entitled between the PASA Agent,
the Company and the Security Agent in the Agreed Form.

 

“Patacas” or “MOP” denotes the lawful currency of the Macau SAR.

 

- 60 -



--------------------------------------------------------------------------------

“Payment and Performance Bond” means any payment and performance bond delivered
under any Major Project Document in favour of the Company and supporting the
Contractor’s obligations under any such Major Project Document (including the
Prime Contractor’s Completion Guarantee and the Prime Contractor’s Performance
Bond).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Performance Bond Facility” means a facility extended to the Company by the
Performance Bond Provider in accordance with the terms of the Performance Bond
Facility Agreement for the issuance of the Concession Contract Performance Bond
and subordinated to amounts owed to the Senior Secured Creditors under the
Senior Finance Documents in accordance with the Deed of Appointment and
Priority.

 

“Performance Bond Facility Agreement” means the agreement dated on or about the
date of this Agreement between the Performance Bond Provider and the Company in
the Agreed Form.

 

“Performance Bond Provider” means Banco Nacional Ultramarino, S.A. or such other
Person as may be acceptable to the Intercreditor Agent.

 

“Permits” means all approvals, licences, consents, permits, authorisations,
registrations and filings, necessary in connection with the execution, delivery
or performance, admission into evidence or enforcement of the Transaction
Documents and all material approvals, licences, consents, permits,
authorisations, registrations and filings required for the development,
construction, ownership or operation of the Projects as contemplated under the
Transaction Documents, including those listed in Schedule 12 (Permits).

 

“Permitted Businesses” means the Projects, including:

 

  (a) the operation of casino games of chance or other forms of gaming permitted
under the Concession Contract;

 

  (b) the development, construction, ownership and operation of a hotel resort
and casino as contemplated in the Concession Contract; and

 

  (c) food and beverage, spa, entertainment production, convention, retail,
foreign exchange, ground transportation and outsourcing of in-house facilities
businesses which are necessary for, incident to, arising out of, supportive of
or connected to the development, construction, ownership or operation of such
hotel resort and casino.

 

“Permitted Financial Indebtedness” has the meaning given in paragraph 2 of Part
B of Schedule 5 (Covenants).

 

“Permitted Investments” means the following:

 

  (a)

securities issued, or directly and fully guaranteed or insured, by the United
States government or any agency or instrumentality of the United States

 

- 61 -



--------------------------------------------------------------------------------

 

government (as long as the full faith and credit of the United States is pledged
in support of those securities) having maturities of not more than nine months
from the date of acquisition;

 

  (b) securities issued, or directly and fully guaranteed or insured, by the
government of the Hong Kong SAR or any agency or instrumentality of the
government of the Hong Kong SAR (as long as the full faith and credit of the
Hong Kong SAR is pledged in support of those securities) having maturities of
not more than nine months from the date of acquisition;

 

  (c) interest-bearing demand or time deposits (which may be represented by
certificates of deposit) issued by banks having general obligations rated (on
the date of acquisition thereof) at least “A” or the equivalent by S&P or
Moody’s or, if not so rated, secured at all times, in the manner and to the
extent provided by law, by collateral security in paragraph (a) or (b) above, of
a market value of no less than the amount of monies so invested;

 

  (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in paragraphs (a), (b) and
(c) above entered into with any financial institution meeting the qualifications
specified in paragraph (c) above;

 

  (e) commercial paper having a rating of A-1 or P-1 from S&P or Moody’s
respectively and in each case maturing within nine months after the date of
acquisition; and

 

  (f) money market funds or mutual funds at least 95% of the assets of which
constitute Permitted Investments of the kinds described in paragraphs
(a) through (e) above.

 

“Permitted Liens” means the collective reference to:

 

  (a) in the case of any Property other than any Pledged Stock, Liens permitted
by paragraph 3 of Part B of Schedule 5 (Covenants) hereto (but only of the
priority and to the extent of coverage expressly set forth in paragraph 3 of
Part B of Schedule 5 (Covenants) hereto); and

 

  (b) in the case of any Property consisting of Pledged Stock, non-consensual
Liens permitted by paragraph 3 of Part B of Schedule 5 (Covenants) hereto to the
extent arising by operation of law.

 

“Person” means any natural person, corporation, partnership, firm, association,
Governmental Authority or any other entity whether acting in an individual,
fiduciary or other capacity.

 

“Plan” means, at a particular time, any employee benefit plan that is subject to
the requirements of section 412 of the Code or that is a Single Employer Plan
and which any Loan Party or any Commonly Controlled Entity maintains,
administers, contributes to or is required to contribute to or under which any
Loan Party or any Commonly Controlled Entity could reasonably be expected to
incur any liability.

 

- 62 -



--------------------------------------------------------------------------------

“Plans and Specifications” means the plans, specifications, design documents,
schematic drawings and related items for the design, architecture and
construction of the Projects provided to the Technical Adviser in accordance
with paragraph 28 of Part A of Schedule 2 (Conditions Precedent) as may be
amended in accordance with any variation permitted pursuant to paragraph 15 of
Part B of Schedule 5 (Covenants).

 

“Pledge over Gaming Equipment and Utensils” means the pledge so entitled dated
on or about the date of this Agreement between the Company and the Security
Agent.

 

“Pledge over Intellectual Property” means the pledge so entitled dated on or
about the date of this Agreement between the Company and the Security Agent.

 

“Pledge over Onshore Accounts” means the pledge so entitled dated on or about
the date of this Agreement between the Company and the Security Agent.

 

“Pledged Stock” means any Property expressed to be subject to any Lien created
or purported to be created under all and any of the Company Share Pledges, the
Wynn International Share Charge and the Wynn HK Share Charge.

 

“Power of Attorney” means the irrevocable power of attorney dated on or about
the date of this Agreement granted by the Company in favour of the Security
Agent in connection with the Mortgage.

 

“Prime Contractor” means Leighton Contractors (Asia) Limited, China Construction
Engineering (Macau) Company Limited and China State Construction Engineering
(Hong Kong) Limited.

 

“Prime Contractor’s Completion Guarantee” means the Amended and Restated Parent
Completion Guarantee dated 14 September 2005 given by Leighton Holdings Limited
and China Overseas Holdings Limited to the Company in support of the Prime
Contractor’s obligations under the Construction Contract.

 

“Prime Contractor’s Performance Bond” means the two Payment and Performance
Bonds dated 14 September 2005 in an aggregate amount of not less than
USD45,722,399 and delivered to the Company in support of the Prime Contractor’s
obligations under the Construction Contract.

 

“Proceedings” has the meaning given to it in paragraph 12 (i) of Part A of
Schedule 5 (Covenants) hereto.

 

“Project” means:

 

  (a) the Hotel Project; or

 

  (b) the design, development and construction in accordance with the Concession
Contract and the Construction Contract of a casino on land leased to the Company
under the Land Concession Contract, the ownership, operation and maintenance
thereof by the Company and the purchase of associated gaming equipment and
utensils,

 

and “Projects” means both of them.

 

- 63 -



--------------------------------------------------------------------------------

“Project Administration Services Agreement” (or “PASA”) means the Amended and
Restated Project Administration Services Agreement between the PASA Agent and
the Company dated 14 September 2005.

 

“Project Base Debt Facility” has the meaning given in the Project Facility
Agreement.

 

“Project Budget” means the budget referred to in paragraph 24 of Part A of
Schedule 2 (Conditions Precedent) as updated from time to time in accordance
with paragraph 4 of sub-section I of Part B of Schedule 2 (Conditions Precedent)
or paragraph 2 of Part A of Schedule 5 (Covenants).

 

“Project Certificates of Occupancy” means the Licenças de Ocupaçâo issued by the
Macau SAR pursuant to applicable Legal Requirements for each of the Original
Project and the Expansion (as applicable).

 

“Project Contingent Debt Facility” has the meaning given in the Project Facility
Agreement.

 

“Project Costs” means all costs incurred, or to be incurred in accordance with
the Project Budget, which costs shall include, without double counting:

 

  (a) all costs incurred under the Construction Contract;

 

  (b) interest, commissions or other Financing Costs payable under the Senior
Finance Documents prior to the Expansion Opening Date;

 

  (c) commitment commission payable under the Performance Bond Facility prior to
the Expansion Opening Date;

 

  (d) interest payable prior to the Expansion Opening Date in accordance with
the Project Budget under the Subordinated Funding Agreement;

 

  (e) guarantee fees, legal fees and expenses, financial advisory fees and
expenses, technical fees and expenses (including fees and expenses of the
Technical Adviser and the Insurance Advisor), commitment fees, management fees
and corporate overhead agency fees (including fees and expenses of the Agents),
interest, taxes (including value added tax) and other out-of-pocket expenses
payable by the Company under any documents related to the financing and
administration of the Projects and in accordance with the Project Budget prior
to the Expansion Opening Date;

 

  (f) the costs of acquiring Permits for the Projects prior to the Expansion
Opening Date;

 

  (g) costs incurred in settling insurance claims in connection with Events of
Loss and collecting Loss Proceeds at any time prior to the Expansion Opening
Date;

 

  (h) working capital costs incurred in accordance with the Pre-Opening Working
Capital Line Item in the Project Budget prior to the Expansion Opening Date; and

 

- 64 -



--------------------------------------------------------------------------------

  (i) cash to collateralise commercial letters of credit to the extent that
payment of any such cash amount to the vendor or materialman who is the
beneficiary of such letter of credit would have constituted a “Project Cost”
provided that the aggregate amount of all such letters of credit outstanding at
any one time shall not, without the prior written consent of the Intercreditor
Agent, exceed USD25,000,000 or its equivalent.

 

“Project Documents” means:

 

  (a) the Concession Contract, the Land Concession Contract, the Construction
Contract, the Prime Contractor’s Completion Guarantee, the Prime Contractor’s
Performance Bond, the Project Administration Services Agreement, the IP
Agreement, the Subordinated Funding Agreement, each Payment and Performance Bond
issued to the Company and each Affiliate Agreement; and

 

  (b) each other document or agreement entered into by the Company (other than
the Senior Finance Documents) with a total contract price payable by the Company
(or expected aggregate amount to be paid by the Company in the case of “cost
plus” contracts) or which may otherwise involve liabilities, actual or
contingent, in each case in an amount in excess of USD2,500,000 or its
equivalent,

 

each as the same may be amended from time to time in accordance with the terms
and conditions of this Agreement and thereof.

 

“Project Facility” means the term loan facilities provided pursuant to the
Project Facility Agreement.

 

“Project Facility Agent” means Société Générale Asia Limited as facility agent
for the Project Facility Lenders or its successor appointed in accordance with
this Agreement.

 

“Project Facility Agreement” means the agreement so entitled between the
Company, the Project Facility Agent and the Project Facility Lenders.

 

“Project Facility Availability Period” means, in relation to the Project
Facility, the period specified in respect thereof in Clause 4.2 (Project
Facility Availability Period).

 

“Project Facility HKD Disbursement Account” means the account so designated in
Schedule 6 (Accounts).

 

“Project Facility Lender” means a lender identified as such in Part B of
Schedule 1 (Project Facility Lenders) or a Transferee in respect of the Project
Facility.

 

“Project Facility USD Disbursement Account” means the account so designated in
Schedule 6 (Accounts).

 

“Project Lending Group” means the Project Facility Lenders, acting as a lending
group in accordance with, and subject to the decision making rules under, the
Project Facility Agreement.

 

“Project Punchlist Items” means minor or insubstantial details of construction
or mechanical adjustment, the non-completion of which, when all such items are
taken

 

- 65 -



--------------------------------------------------------------------------------

together, will not interfere in any material respect with the use or occupancy
of the Site Facilities for their intended uses or the ability of the owner,
sub-concessionaire or master lessee, as applicable, of any portion of the Site
Facilities (or any tenant thereof) to perform work that is necessary or
desirable to prepare such portion of the Site Facilities for such use or
occupancy provided that, in all events, “Project Punchlist Items” shall include
(to the extent not already completed), without limitation, the items set forth
in the punch lists to be delivered by the Company in connection with “Original
Project Substantial Completion” and “Expansion Project Substantial Completion”
under the Construction Contract.

 

“Project Revenues” means all income and receipts of the Company, including those
derived from the ownership or operation of the Projects or the Permitted
Businesses, including payments received by the Company under any Project
Document, net payments, if any, received under Hedging Agreements, Liquidated
Damages, Insurance Proceeds, Eminent Domain Proceeds, together with any receipts
derived from the sale of any property pertaining to the Projects or the
Permitted Businesses or incidental to the operation of the Projects or the
Permitted Businesses, all as determined in conformity with cash accounting
principles, and the proceeds of any condemnation awards relating to the Projects
or the Permitted Businesses.

 

“Project Security” means any Property expressed to be subject to any Lien
created or purported to be created under any of the Security Documents.

 

“Project Schedule” means the schedule referred to in paragraph 25 of Part A of
Schedule 2 (Conditions Precedent) as updated from time to time in accordance
with paragraph 4 of sub-section I of Part B of Schedule 2 (Conditions Precedent)
or paragraph 2 of Part A of Schedule 5 (Covenants).

 

“Project Works” means the design, development and construction of the Projects
and any other works contemplated by the Construction Contract.

 

“Projections” has the meaning given in paragraph 2(c) of Part A of Schedule 5
(Covenants).

 

“Property” means any property or assets including without limitation any right
or interest (whether legal or equitable) in or to property or assets of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“Quarterly Date” means:

 

  (a) with respect to the first Quarterly Date, the last day of the first Fiscal
Quarter of the Company which ends not less than 6 months after the Construction
Completion Date; and

 

  (b) with respect to each subsequent Quarterly Date, the last day of the next
succeeding Fiscal Quarter of the Company.

 

- 66 -



--------------------------------------------------------------------------------

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period or, in
the case of any interest rate determined using HIBOR, the first day of that
period.

 

“Realised Hedge Loss” has the meaning given in paragraph 6 of Schedule 8
(Hedging Arrangements).

 

“Recovering Senior Secured Creditor” has the meaning given in Clause 25.1
(Payments to Senior Secured Creditors).

 

“Reference Banks”, in relation to any Facility Agreement, has the meaning given
in such Facility Agreement.

 

“Reinsurance” means any contract or policy of reinsurance from time to time
required by paragraph 1.2 of Schedule 7 (Insurance) to be taken out or effected
in respect of any Direct Insurance.

 

“Reinsurance Broker’s Letter of Undertaking” means a letter of undertaking in
substantially the form set out in Appendix 6 to Schedule 7 (Insurance) or in
such other form as may be approved by the Intercreditor Agent acting in
consultation with the Insurance Adviser, such approval not to be unreasonably
withheld.

 

“Reinsurer” means an international reinsurer of good standing and responsibility
with whom a Reinsurance is placed from time to time in accordance with Schedule
7 (Insurance).

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Company in connection therewith
that are not applied to prepay the Advances under the Term Loan Facilities
pursuant to paragraph 2 of Schedule 9 (Mandatory Prepayment) as a result of the
delivery of a Reinvestment Notice.

 

“Reinvestment Event” means any Asset Sale in respect of which the Company has
delivered a Reinvestment Notice.

 

“Reinvestment Notice” means, in relation to any Asset Sale referred to in
paragraph 5(a) of Part B of Schedule 5 (Covenants), a written notice executed by
a Responsible Officer of the Company and delivered to the Intercreditor Agent
within 30 days after such Asset Sale, stating that no Event of Default has
occurred and is continuing and that the Company intends and expects to use all
or a specified portion of the Net Cash Proceeds of such Asset Sale to acquire
assets permitted pursuant to paragraph 5(a)(ii) of Part B of Schedule 5
(Covenants).

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Notice,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire assets permitted
pursuant to paragraph 5(a)(ii) of Part B of Schedule 5 (Covenants).

 

- 67 -



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event in
respect of which a Reinvestment Notice is served, the earlier of:

 

  (a) the date occurring three months after such Reinvestment Event (or, if the
contemplated acquisition of assets in connection with the corresponding
Reinvestment Notice cannot be completed within such three month period but is
reasonably expected to be completed within six months after such Reinvestment
Event, nine months after such Reinvestment Event); and

 

  (b) the date on which the Company shall have determined not to acquire assets
permitted pursuant to paragraph 5(a)(ii) of Part B of Schedule 5 (Covenants)
with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Party” means:

 

  (a) any 80% (or more) owned Subsidiary, heir, estate, lineal descendent or
immediate family member of Mr Wynn; and

 

  (b) any trust, corporation, partnership or other entity, the beneficiaries,
equity holders, partners, owners or Persons directly or indirectly beneficially
holding an 80% or more controlling interest of which consist of Mr Wynn and/or
such other Persons referred to in paragraph (a) above.

 

“Release Date” means the date on which the Intercreditor Agent notifies the
Company that the following conditions have been satisfied:

 

  (a) receipt by the Intercreditor Agent of confirmation from each Agent,
Revolving Credit Facility Lender, Additional Lender and Hedging Counterparty
that all liabilities to its Lending Group or, as the case may be, to it have
been discharged in full under the Senior Finance Documents; and

 

  (b) unless the discharge in paragraph (a) above is effected using the proceeds
of Financial Indebtedness incurred pursuant to sub-paragraph 2(g) of Part B of
Schedule 5 (Covenants), receipt by the Intercreditor Agent of a legal opinion
from the Lenders’ Macanese counsel in a form satisfactory to the Intercreditor
Agent on the basis of which the Intercreditor Agent is able to determine that
the risk of the discharge of the Financial Indebtedness owed by the Company to
the Senior Secured Creditors in accordance with the Senior Finance Documents not
being recognised or deemed to be discharged under the insolvency laws of the
Macau SAR is acceptable to the Intercreditor Agent.

 

“Relevant Party” means a Person (other than a Substantial Shareholder or, in
respect only of his direct shareholding in the Company as at the Signing Date,
Mr Wong Chi Seng) who, legally or beneficially, directly or indirectly, owns or
holds any of the outstanding Capital Stock of the Company other than directly or
indirectly through Wynn International.

 

“Relevant Party’s Undertaking” means the undertakings set out in paragraph 3 of
schedule 4 of the Term Sheet.

 

“Remaining Costs” means, at any given time for any Line Item category or Line
Item, the “Balance to Complete” set forth in respect of that Line Item in the
Project Budget (as in effect from time to time).

 

- 68 -



--------------------------------------------------------------------------------

“Remaining Project Costs” means, at any given time (and without double
counting), the sum of all Remaining Costs at that time.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of section 4241 of ERISA.

 

“Repair Plan” has the meaning given in paragraph 5 of Schedule 9 (Mandatory
Prepayment).

 

“Repayment Date” means, in relation to a Term Loan Facility:

 

  (a) the First Repayment Date for such Facility; and

 

  (b) each subsequent date falling three months thereafter.

 

“Reportable Event” means any of the events set forth in section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under regulations under ERISA.

 

“Required Lenders” means:

 

  (a) in relation to any Decision other than on a Fundamental Term, Lenders
(and, after the occurrence and continuation of a Hedging Voting Right Event in
relation to any Hedging Counterparty, that Hedging Counterparty) who:

 

  (i) have notified the Intercreditor Agent of their vote in respect of such
Decision within the time required by the Intercreditor Agent pursuant to this
Agreement; and

 

  (ii) hold, in aggregate, more than 50% of the Voting Entitlements of all such
Senior Secured Creditors who have so notified their votes; and

 

  (b) in relation to a Decision on a Fundamental Term, all Lenders (and, after
the occurrence of a Hedging Voting Rights Event in relation to a Hedging
Counterparty that is continuing, that Hedging Counterparty).

 

“Reserve Accounts” means the USD Debt Service Reserve Account and the HKD Debt
Service Reserve Account.

 

“Responsible Officer” means, as to any Person in respect of any matter, the
chief executive officer, president, managing director, chief financial officer,
chief operating officer or treasurer of such Person duly authorised in respect
of such matter, but in any event, with respect to financial matters, the chief
financial officer or treasurer of such Person. Unless otherwise qualified, all
references to a “Responsible Officer” shall refer to a Responsible Officer of
the Company.

 

“Restricted Payments” has the meaning given to it in paragraph 6 of Part B of
Schedule 5 (Covenants) hereto.

 

“Retainage Amounts” means, at any given time, amounts which have accrued and are
owing to a Contractor under the terms of a Project Document (other than the IP
Agreement) for work or services already provided but which at such time (and in

 

- 69 -



--------------------------------------------------------------------------------

accordance with the terms of such Project Document) are being withheld from
payment to the Contractor, until certain subsequent events (e.g. completion
benchmarks) have been achieved under the Project Document.

 

“Revolving Credit Facility” means the loan facility to be provided under the
Revolving Credit Facility Agreement.

 

“Revolving Credit Facility Agreement” means the agreement so entitled between
the Company and the Revolving Credit Facility Lenders.

 

“Revolving Credit Facility Availability Period” means the period specified in
Clause 4.3 (Revolving Credit Facility Availability Period).

 

“Revolving Credit Facility Lender” means a lender identified as such in Part C
of Schedule 1 (Revolving Credit Facility Lenders) or a Transferee in respect of
the Revolving Credit Facility.

 

“Revolving Credit Facility Termination Date” means, in relation to the Revolving
Credit Facility, the third anniversary of the Signing Date or such later date as
may be agreed in accordance with the Revolving Credit Facility Agreement.

 

“SEC” means the Securities and Exchange Commission (or successors thereto) of
the United States of America.

 

“Secured Obligations” has the meaning given in the Deed of Appointment and
Priority.

 

“Secured Parties” has the meaning given in the Deed of Appointment and Priority.

 

“Securities Account” has the meaning given in the Wynn Resorts Support
Agreement.

 

“Securities Account Control Agreement” means the bank account control agreement
dated on or about the date of this Agreement between Wynn Asia, the Security
Agent and Bank of America, N.A.

 

“Securities Account Shortfall” has the meaning given in the Wynn Resorts Support
Agreement.

 

“Security” means the Liens created or purported to be created under the Security
Documents.

 

“Security Agent” means Société Générale, Hong Kong Branch in its capacity as
agent and security trustee for the Secured Parties or its successor appointed in
accordance with the Deed of Appointment and Priority.

 

“Security Documents” means:

 

  (a) the Mortgage;

 

  (b) the Power of Attorney;

 

  (c) the Land Security Assignment;

 

  (d) the Assignment of Rights;

 

- 70 -



--------------------------------------------------------------------------------

  (e) the Pledge over Gaming Equipment and Utensils;

 

  (f) the Pledge over Onshore Accounts;

 

  (g) the Assignment of Insurances;

 

  (h) the Assignment(s) of Reinsurances;

 

  (i) the Pledge over Intellectual Property;

 

  (j) the Floating Charge;

 

  (k) the Livranças and the Livrança Covering Letter;

 

  (l) the Debenture;

 

  (m) the Wynn Resorts Support Agreement;

 

  (n) the Capital Contributions Account Control Agreement;

 

  (o) the US Operating Account Control Agreement;

 

  (p) the Securities Account Control Agreement;

 

  (q) the Wynn Pledgors’ Guarantee;

 

  (r) the Wong Share Pledge and the Wong Consent;

 

  (s) the Company Share Pledge;

 

  (t) the Wynn International Share Charge;

 

  (u) the Wynn HK Share Charge;

 

  (v) the Sponsors’ Subordination Deed;

 

  (w) the Deed of Appointment and Priority;

 

  (x) each Direct Agreement;

 

  (y) any other document from time to time creating, evidencing or entered into
as security for or guaranteeing the Obligations of the Company or any other
Obligor (including, if and when entered into, the Charge over HK Accounts) and
any documents entered into pursuant to any of the documents referred to in this
definition, including any such document notifying or acknowledging the granting
or creation of such security, entered into by a Transferee Shareholder or
creating or evidencing security over an Additional Operating Account; and

 

  (z) any document entered into pursuant to any further assurance provisions set
out in any of the documents referred to in this definition which the
Intercreditor Agent and the Company (both acting reasonably) agree to designate
as a Security Document and any other document which the Intercreditor Agent and
the Company (both acting reasonably) agree to designate as a Security Document.

 

- 71 -



--------------------------------------------------------------------------------

“Senior Debt” means, at any date, the sum of all outstanding Advances made under
the Facilities as at such date.

 

“Senior Finance Documents” means:

 

  (a) each Facility Agreement;

 

  (b) this Agreement;

 

  (c) each Security Document;

 

  (d) the Ancillary Finance Documents;

 

  (e) each Hedging Agreement; and

 

  (f) any other document entered into which the Intercreditor Agent and the
Company (both acting reasonably) agree to designate as a Senior Finance
Document.

 

“Senior Secured Creditors” means the GCLAs, the Agents, the Security Agent, the
Lenders and the Hedging Counterparties.

 

“Senior Secured Indebtedness” means all Financial Indebtedness (actual or
contingent) of the Company to the Senior Secured Creditors under the Senior
Finance Documents together with all other amounts payable by the Company to the
Senior Secured Creditors (or any of them) under or arising out of the Senior
Finance Documents.

 

“Shareholder Guarantees” means the Wynn Pledgors’ Guarantee and the Wong Share
Pledge.

 

“Shareholder Loans” means Financial Indebtedness (other than the Subordinated
Funding) advanced by one or more of the Shareholders, the Wynn Obligors or
Affiliates of the Wynn Obligors to the Company that is subordinated in
accordance with the terms provided by the Sponsors’ Subordination Deed.

 

“Shareholders” means Wynn HK, Wynn International and Mr Wong Chi Seng.

 

“Shareholders’ Agreement” means the amended and restated shareholders’ agreement
entered into between the Shareholders and the Company dated 16 September 2004.

 

“Sharing Payment” has the meaning given in Clause 25.1 (Payments to Senior
Secured Creditors).

 

“Signing Date” means the date of signing of this Agreement.

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Site” means the land described in the Land Concession Contract.

 

“Site Easements” the easements appurtenant, easements in gross, licence
agreements and other rights running for the benefit of the Company and/or
appurtenant to the Site.

 

- 72 -



--------------------------------------------------------------------------------

“Site Facilities” means

 

  (a) the Site; and

 

  (b) the Project Works (whether completed or uncompleted).

 

“Solvent” means, when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, (d) such Person will be able to pay its debts as they mature, and
(e) such Person is not insolvent within the meaning of any applicable Legal
Requirements. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (A) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, legal, equitable, secured or unsecured or (B) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, secured or unsecured.

 

“Special Gaming Tax Account” means the account so designated in Schedule 6
(Accounts).

 

“Sponsor Support Release Date” has the meaning given in the Wynn Resorts Support
Agreement.

 

“Sponsors’ Subordination Deed” means the deed so entitled dated on or about the
date of this Agreement between the Wynn Obligors (other than Wynn Resorts), the
Company and the Security Agent.

 

“Standard & Poor’s” or “S&P” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., or its successor

 

“Subconcession” means any subconcession for the operation of games of chance and
other games in casinos in the Macau SAR granted by the Company under the
Concession Contract with the approval of Macau SAR and in accordance with
paragraph 17 of Part B of Schedule 5 (Covenants).

 

“Subcontract” means any subcontract or purchase order entered into with any
Subcontractor.

 

“Subcontractor” means any direct or indirect subcontractor of any tier under any
Project Document.

 

“Subordinated Debt” means Financial Indebtedness that is subordinated in
accordance with the terms provided by the Sponsors’ Subordination Deed.

 

- 73 -



--------------------------------------------------------------------------------

“Subordinated Funding” means the Base Subordinated Funding, the Contingent
Subordinated Funding and the amount (if any) by which the Subordinated Funding
is increased pursuant to paragraph 15.2.1(c) of Part B of Schedule 5
(Covenants).

 

“Subordinated Funding Agreement” means the note purchase agreement dated
14 September 2004 and the amended and restated note purchase agreement dated
14 September 2005 between the Subordinated Funding Provider and the Company (and
including the notes issued or contemplated to be issued thereunder).

 

“Subordinated Funding Provider” means the Purchaser as defined in the
Subordinated Funding Agreement.

 

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

 

“Substantial Completion” means, in relation to the Original Project, “Original
Project Substantial Completion” (as defined in the Construction Contract) in
respect of the Original Project taken as a whole and, in relation to the
Expansion, “Expansion Project Substantial Completion” (as defined in the
Construction Contract) in respect of the Expansion taken as a whole and, in
relation to Area 4 and Area 5 respectively of the Expansion, the handover to the
Company or, only when and where applicable, the “partial Expansion Project
Substantial Completion” of such phase of the Expansion taken as a whole pursuant
to the Construction Contract.

 

“Substantial Shareholder” means any Person (other than in respect only of his
direct shareholding in the Company as at the Signing Date, Mr Wong Chi Seng)
who, legally or beneficially, directly or indirectly, owns or holds 5% or more
of the outstanding Capital Stock of the Company other than directly or
indirectly through Wynn International.

 

“Substantial Shareholder’s Undertaking” means the undertakings set out in
paragraph 2 of schedule 4 of the Term Sheet.

 

“Swap Agreements” means interest rate swaps, caps or collar agreements or
similar arrangements providing for protection against fluctuations in interest
rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

“Synthetic Lease Obligations” means all monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Financial Indebtedness
of such Person (without regard to accounting treatment).

 

- 74 -



--------------------------------------------------------------------------------

“Taking” means a taking or voluntary conveyance of all or part of any of the
Project Security, or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority affecting any of the
Project Security or any portion thereof.

 

“Tax” means any tax (including, without limitation, value-added and income),
levy, impost, duty or other charge or withholding of a similar nature (including
any penalty or interest payable in connection with any failure to pay or any
delay in paying any of the same).

 

“Tax Adviser” means Ernst & Young as the tax adviser acting on behalf of all
Senior Secured Creditors pursuant to the engagement letter dated 10 June 2004.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means any deduction or withholding for or on account of Tax.

 

“Tax Payment” means an increased payment made by the Company to a Senior Secured
Creditor under Clause 11.2 (Tax gross-up) or a payment under Clause 11.3 (Tax
indemnity).

 

“Technical Adviser” means, as the case may be:

 

  (a) Mott Connell Ltd. as the technical adviser acting on behalf of all Senior
Secured Creditors pursuant to the engagement letters dated 3 February 2004 and
27 April 2005;

 

  (b) the technical adviser acting on behalf of all Senior Secured Creditors
according to the scope of work and fees agreed by the Senior Secured Creditors
and approved by the Company (such approval not to be unreasonably withheld or
delayed) before the CP Satisfaction Date; or

 

  (c) the technical adviser appointed by the Intercreditor Agent and, unless an
Event of Default has occurred and is continuing, approved by the Company (such
approval not to be unreasonably withheld or delayed) from time to time after the
CP Satisfaction Date to act on behalf of the Senior Secured Creditors as and
when required to advise the Senior Secured Creditors in respect of the Projects.

 

“Technical Adviser’s Advance Certificate” has the meaning given in paragraph 5
of sub-section I of Part B of Schedule 2 (Conditions Precedent).

 

“Technical Adviser’s Monthly Report” means a monthly status report, in form and
substance acceptable to the Intercreditor Agent, delivered to the Intercreditor
Agent on or before the fifteenth day of each calendar month up to and including
the calendar month immediately following the Final Completion Date and
describing in reasonable detail the progress of the construction of the
Projects, including reviews and assessments of the Project Budget, the Project
Schedule and the Monthly Construction Period Report and each of its attachments
delivered during the preceding calendar month.

 

“Term Loan Facilities” means each of the term loan facilities provided pursuant
to the Term Loan Facilities Agreements.

 

- 75 -



--------------------------------------------------------------------------------

“Term Loan Facilities Agreements” means the Hotel Facility Agreement, the
Project Facility Agreement and each Additional Lender Facility Agreement.

 

“Term Loan Facility Lender” means a Hotel Facility Lender or a Project Facility
Lender.

 

“Term Sheet” has the meaning given in the Underwriting Agreement.

 

“Termination Event” has the meaning given in paragraph 12 (Notices) of Part A of
Schedule 5 (Covenants).

 

“Termination Proceeds” means compensation or other proceeds paid by the Macau
SAR in relation to the termination or rescission of the Concession Contract.

 

“Total Debt” means, in relation to the Company at any date, the aggregate
principal amount of all Financial Indebtedness of the Company at such date other
than Financial Indebtedness arising in respect of:

 

  (a) paragraph (j) of the definition thereof (save in relation to any Realised
Hedge Loss);

 

  (b) the Performance Bond Facility (save in relation to any drawing under the
Concession Contract Performance Bond);

 

  (c) the Subordinated Funding; or

 

  (d) any Shareholder Loans.

 

“Transaction Document” means a Senior Finance Document or a Major Project
Document.

 

“Transfer Date” means, in relation to a Transferee, the later of:

 

  (a) the proposed Transfer Date specified in the Novation Certificate; and

 

  (b) the date on which the Intercreditor Agent executes the Novation
Certificate.

 

“Transferee” means a Person to whom the rights and obligations of a Lender under
the Senior Finance Documents to which that Lender is a party are transferred in
accordance with Clause 21.6 (Transfers by Lenders).

 

“Transferee Shareholder” has the meaning given in the Wynn Resorts Support
Agreement.

 

“UCC” means the Uniform Commercial Code of any State in the United States of
America, as in effect from time to time.

 

“Underwriting Agreement” means the underwriting agreement between Wynn Resorts,
the Company and the GCLAs dated 23 June 2005.

 

“Unpaid Sum” means any sum due and payable by an Obligor but unpaid under the
Senior Finance Documents.

 

- 76 -



--------------------------------------------------------------------------------

“Upfront Premium Account” means the account so designated in Schedule 6
(Accounts).

 

“US Operating Account” means the account so designated in Schedule 6 (Accounts).

 

“US Operating Account Control Agreement” means the bank account control
agreement so entitled dated 14 September 2005 between the Company, the Security
Agent and Bank of America, N.A.

 

“USD” or “US dollars” denotes the lawful currency of the United States of
America.

 

“USD Debt Service Account” means the account so designated in Schedule 6
(Accounts).

 

“USD Debt Service Reserve Account” means the account so designated in Schedule 6
(Accounts).

 

“USD Operating Account” means the Account so designated in Schedule 6
(Accounts).

 

“Voting Entitlement” means, in respect of a Decision:

 

  (a) in relation to a Lender, the sum of the US dollar equivalent amounts, as
at the Decision Date for such Decision, of the outstanding Advances and the
aggregate undrawn Available Commitments of such Lender under the Term Loan
Facilities and, where such Decision Date falls after the commencement of the
Revolving Credit Facility Availability Period, the Revolving Credit Facility;

 

  (b) in relation to each Hedging Counterparty (after a Hedging Voting Right
Event has occurred in relation to such Hedging Counterparty and is continuing),
the US dollar equivalent value, as at the Decision Date for such Decision, of
the Realised Hedge Loss due and payable but unpaid by the Company to such
Hedging Counterparty under the Hedging Agreement to which such Hedging
Counterparty is party.

 

“Voting Stock” means, with respect to any Person as of any date, the Capital
Stock of such Person that is at the time entitled to vote in the election of the
Board of Directors of such Person.

 

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by any
Legal Requirement) is beneficially owned by such Person directly and/or through
other Wholly Owned Subsidiaries.

 

“Wong Consent” means the written consent dated 2 September 2004 given by Mrs
Cheung Wai Hing in relation to the obligations of Mr Wong Chi Seng under and the
Security granted pursuant to the Wong Share Pledge.

 

“Wong Option Agreement” means the option agreement between Mr Wong Chi Seng,
Wynn International and the Company in substantially the Agreed Form.

 

- 77 -



--------------------------------------------------------------------------------

“Wong Share Pledge” means the document so entitled dated on or about the date of
this Agreement between Mr Wong Chi Seng and the Security Agent.

 

“Working Capital” means, at any date, an amount equal to Current Assets on such
date minus Current Liabilities on such date.

 

“Wynn Asia” means Wynn Group Asia, Inc.

 

“Wynn Event” means:

 

  (a) the first day on which

 

  (i) Mr Wynn and his Related Parties as a group control less than 20% of the
outstanding Voting Stock of Wynn Resorts, measured by voting power rather than
size of equity interests (excluding, for purposes of calculating the outstanding
Voting Stock of Wynn Resorts pursuant to this paragraph (a)(i), shares of Voting
Stock issued in a primary issuance by Wynn Resorts in one or more bona fide
public offerings of additional Voting Stock of Wynn Resorts); or

 

  (ii) Mr Wynn and his Related Parties as a group control less than 10% of the
outstanding Voting Stock of Wynn Resorts, measured by voting power rather than
size of equity interests;

 

  (b) the first day prior to 31 December 2007 on which Mr Wynn does not act as
either the Chairman of the Board of Directors of Wynn Resorts or the Chief
Executive Officer of Wynn Resorts, other than:

 

  (i) as a result of death or disability; or

 

  (ii) if the Board of Directors of Wynn Resorts, exercising their fiduciary
duties in good faith, removes or fails to re-appoint Mr Wynn as Chairman of the
Board of Directors of Wynn Resorts or Chief Executive Officer of Wynn Resorts;

 

  (c) the first day on which Wynn Resorts ceases to beneficially own, directly
or indirectly:

 

  (i) at any time prior to the Sponsor Support Release Date, at least that
percentage of the outstanding Capital Stock of the Company (measured by both
voting power and size of equity interests) as it so owned as at the date of this
Agreement or at any time thereafter; or

 

  (ii) at any time thereafter, 51% of the outstanding Capital Stock of the
Company (measured by both voting power and size of equity interests); or

 

  (d) Wynn Resorts otherwise ceases to have, directly or indirectly, the ability
or the right to direct or procure the direction of the management and policies
of the Company.

 

“Wynn HK” means Wynn Resorts (Macau), Limited.

 

- 78 -



--------------------------------------------------------------------------------

“Wynn HK Share Charge” means the share charge so entitled dated on or about the
date of this Agreement between Wynn Holdings and the Security Agent.

 

“Wynn Holdings” means Wynn Resorts (Macau) Holdings, Ltd.

 

“Wynn International” means Wynn Resorts International, Ltd.

 

“Wynn International Share Charge” means the share charge so entitled dated on or
about the date of this Agreement between Wynn Asia and the Security Agent.

 

“Wynn Obligor” means Wynn Resorts, Wynn Holdings, Wynn Asia, Wynn International,
Wynn HK and any Transferee Shareholder which is an Affiliate of Wynn Resorts.

 

“Wynn Pledgors’ Guarantee” means the guarantee so entitled dated on or about the
date of this Agreement between Wynn Asia, Wynn Holdings, Wynn HK, Wynn
International and the Security Agent.

 

“Wynn Resorts” means Wynn Resorts, Limited.

 

“Wynn Resorts Support Agreement” means the agreement so entitled dated on or
about the date of this Agreement between Wynn Resorts, the Company and the
Security Agent.

 

1.2 Principles of Construction

 

Any reference in this Agreement to:

 

“continuing”, in relation to a Default or an Event of Default, shall be
construed as a reference to a Default or an Event of Default which has not been
remedied or waived;

 

the “equivalent” of one currency (the “original currency”) in another currency
(the “conversion currency”) shall (unless otherwise specified) be determined by
the Intercreditor Agent or such Person nominated by the Intercreditor Agent for
that purpose by reference to its spot rate of exchange in Hong Kong for the
purchase of the conversion currency with the original currency at or about 11:00
a.m. on the date of the determination or if no such spot rate of exchange exists
on that date, by such other method as the Intercreditor Agent (in consultation
with the Company) shall reasonably determine;

 

“including” is without limitation;

 

a “month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that:

 

  (a) if any such numerically corresponding day is not a Business Day, such
period shall end on the immediately succeeding Business Day to occur in that
next succeeding calendar month or, if none, it shall end on the immediately
preceding Business Day; and

 

- 79 -



--------------------------------------------------------------------------------

  (b) if there is no numerically corresponding day in that next succeeding
calendar month, that period shall end on the last Business Day in that next
succeeding calendar month,

 

(and references to “months” shall be construed accordingly);

 

“repay” (or any derivative form thereof) shall, subject to any contrary
indication, be construed to include “prepay” (or, as the case may be, the
corresponding derivative form thereof); and

 

a document being in “substantially the Agreed Form” or in substantially a
specified form shall (save in the case of the definitions of “Shareholders’
Agreement” and “Wong Option Agreement” in Clause 1.1 (Definitions)) be construed
as meaning such document being in the same form as the Agreed Form or the
specified form save for the insertion of information left in blank or
typographical errors.

 

1.3 Rules of Interpretation

 

In this Agreement, unless the context otherwise requires:

 

  (a) words importing the singular include the plural and vice versa;

 

  (b) words importing a gender include every gender;

 

  (c) references to any document (including this Agreement) are references to
that document as amended, consolidated, supplemented, novated or replaced from
time to time;

 

  (d) references to this Agreement are references to this Agreement and the
Schedules;

 

  (e) references to clauses and Schedules are references to clauses of, and
Schedules to, this Agreement;

 

  (f) headings are for convenience only and shall be ignored in construing this
Agreement;

 

  (g) references to any party to this Agreement include references to its
respective successors, permitted transferees and permitted assigns;

 

  (h) references to law shall be construed as references to any constitutional
provision, treaty, decree, convention, statute, act, regulation, rule,
ordinance, subordinate legislation, rule of common law and of equity and
judgement;

 

  (i) references to any law are references to that law as amended, consolidated,
supplemented or replaced from time to time;

 

  (j) references to any judgement include references to any order, injunction,
decree, determination or award of any court or tribunal; and

 

  (k) a time of day is a reference to Hong Kong time unless otherwise stated.

 

- 80 -



--------------------------------------------------------------------------------

1.4 Conflict with a Senior Finance Document

 

In the case of any conflict between:

 

  1.4.1  the terms of this Agreement and the terms of any other Senior Finance
Document (save for the Facility Agreements and the Deed of Appointment and
Priority), the terms of this Agreement shall prevail;

 

  1.4.2  the terms of this Agreement and the terms of any Facility Agreement,
the terms of that Facility Agreement shall prevail (save in the case of Clause
33 (Intercreditor Arrangements) which shall prevail over the terms of the
Facility Agreement);

 

  1.4.3 the terms of this Agreement and the terms of the Deed of Appointment and
Priority, the terms of the Deed of Appointment and Priority shall prevail; or

 

  1.4.4  the terms of the Deed of Appointment and Priority and the terms of any
Facility Agreement, the terms of the Deed of Appointment and Priority shall
prevail.

 

1.5 Third party rights

 

  1.5.1  The Contracts (Rights of Third Parties) Act 1999 applies to:

 

  (a) sub-clause 3.2.5 of Clause 3.2 (Completion of an Advance Request) but only
for the benefit of the relevant officer of the Company;

 

  (b) Clause 23.10 (No Actions) but only for the benefit of any director,
officer or employee of any of the Agents or any of the GCLAs;

 

  (c) paragraph 5 of Part A of Schedule 2 (Conditions Precedent) but only for
the benefit of the relevant Responsible Officer;

 

  (d) paragraph 1 of Part A of Schedule 5 (Covenants) but only for the benefit
of the relevant Responsible Officers of the Company; and

 

  (e) Clause 28 (Non-Recourse Liability) but only for the benefit of the
Operatives,

 

subject always to the terms of Clause 37 (Governing Law) and Clause 38
(Jurisdiction).

 

  1.5.2  Except as provided in sub-clause 1.5.1 above, a Person who is not a
party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

  1.5.3  Notwithstanding any term of any Senior Finance Document, the consent of
any Person who is not a party to this Agreement is not required to rescind or
vary this Agreement.

 

- 81 -



--------------------------------------------------------------------------------

1.6 Advisers

 

Where this Agreement contemplates the doing of any act or thing by an Adviser,
the Intercreditor Agent shall use its reasonable endeavours to ensure that such
act or thing is done by such Adviser in a timely manner.

 

2. CONDITIONS PRECEDENT

 

2.1 Conditions Precedent to the CP Satisfaction Date

 

  2.1.1 The right of the Company to submit an Advance Request for the Initial
Advance is subject to the Company having satisfied the conditions precedent set
out in Part A of Schedule 2 (Conditions Precedent) in form and substance
acceptable to the Intercreditor Agent.

 

  2.1.2 In relation to each Facility, the Company shall be deemed to have
satisfied:

 

  (a) the conditions precedent set out in

 

  (i) paragraph 1(a) (in respect only of the Concession Contract, the Land
Concession Contract, the Concession Contract Performance Bond and the IP
Agreement);

 

  (ii) paragraph 1(c) (in respect only of the Notice to Proceed);

 

  (iii) paragraph 2(a) (in respect only of the Power of Attorney, the Livranças
and the Livrança Covering Letter);

 

  (iv) paragraph 2(b);

 

  (v) paragraph 2(c) (in respect only of the Power of Attorney, the Livranças
and the Livrança Covering Letter);

 

  (vi) paragraph 3(a);

 

  (vii) paragraph 3(c);

 

  (viii) paragraph 3(d);

 

  (ix) paragraph 4;

 

  (x) paragraph 5(a)(i);

 

  (xi) paragraph 5(b)(i) (in respect only of: China Overseas Holdings Limited,
China State Construction Engineering (Hong Kong) Limited, Leighton Contractors
(Asia) Limited, Leighton Holdings Limited, Wynn Asia, Wynn Resorts Holdings LLC,
Wynn International, Wynn Resorts, Wynn HK, Wynn Holdings, Wynn Design &
Development, LLC);

 

  (xii) paragraph 8(b);

 

  (xiii) paragraph 13;

 

- 82 -



--------------------------------------------------------------------------------

  (xiv)  paragraph 14(o);

 

  (xv)  paragraph 14(p);

 

  (xvi)  paragraph 16;

 

  (xvii)  paragraph 17(a)(i);

 

  (xviii)  paragraph 17(a)(ii);

 

  (xix)  paragraph 17(a)(iv);

 

  (xx)  paragraph 17(a)(v);

 

  (xxi)  paragraph 17(a)(vi);

 

  (xxii)  paragraph 17(a)(vii);

 

  (xxiii)  paragraph 17(b);

 

  (xxiv)  paragraph 17(c);

 

  (xxv)  paragraph 18;

 

  (xxvi)  paragraph 19;

 

  (xxvii)  paragraph 25;

 

  (xxviii)  paragraph 26; and

 

  (xxix)  paragraph 28,

 

of Part A of Schedule 2 (Conditions Precedent) following execution and delivery
of this Agreement by each of the Persons expressed to be a party hereto; and

 

  (b) the remaining conditions precedent in this Clause 2.1 if, prior to the
date of the Advance Request for the Initial Advance, the Intercreditor Agent has
notified the Company, the Facility Agents and the Revolving Credit Facility
Lenders accordingly.

 

  2.1.3 

Notwithstanding anything in this Agreement to the contrary, the Company may,
from time to time prior to the CP Satisfaction Date, but no more frequently than
once every five Business Days, submit or resubmit to the Intercreditor Agent for
approval (if such approval is required) additional documents, instruments,
agreements, certificates and other items listed under conditions precedent in
Part A of Schedule 2 (Conditions Precedent) that were not deemed satisfied under
Clause 2.1.2(a). The Intercreditor Agent agrees to promptly review and, where it
considers appropriate under the terms of the Senior Finance Documents, determine
whether to approve any such submittals or resubmittals by the Company (or, if it
considers it not appropriate to make such determination acting on its own, the
Intercreditor Agent agrees promptly to forward to the relevant Senior Secured
Creditors such submittals or resubmittals

 

- 83 -



--------------------------------------------------------------------------------

 

for approval). Upon approval (whether by the Intercreditor Agent or the Required
Lenders, as the case may be), the Intercreditor Agent shall notify the Company,
the Facility Agents, any Additional Lender and the Revolving Credit Facility
Lenders accordingly, and the item(s) so submitted (or resubmitted) and notified
approved shall be deemed to have been satisfied with the same effect as the
conditions precedent enumerated in Clause 2.1.2(a) as of the date of such
notification.

 

2.2 Conditions Precedent to each Advance

 

The obligation of each Lender to participate in each Advance under a Term Loan
Facility and the Initial Advance under the Revolving Credit Facility is subject
to the Company having satisfied the conditions set out in Part B of Schedule 2
(Conditions Precedent) in respect of such Facility in form and substance
acceptable to the Intercreditor Agent.

 

2.3 Independent rights and obligations of Lenders

 

  2.3.1  The obligations of each Senior Secured Creditor under the Senior
Finance Documents are several. Failure by a Senior Secured Creditor to perform
its obligations under the Senior Finance Documents does not affect the
obligations of any other party under the Senior Finance Documents. No Senior
Secured Creditor is responsible for the obligations of any other Senior Secured
Creditor under the Senior Finance Documents.

 

  2.3.2  The rights of each Senior Secured Creditor under or in connection with
the Senior Finance Documents are separate and independent rights and any debt
arising under the Senior Finance Documents to a Senior Secured Creditor from an
Obligor shall be a separate and independent debt.

 

  2.3.3  A Senior Secured Creditor may, except as otherwise stated in the Senior
Finance Documents, separately enforce its rights under the Senior Finance
Documents.

 

  2.3.4  Notwithstanding any other provision of the Senior Finance Documents, no
Lender under a Term Loan Facility shall be obliged to make or participate in an
Advance on a proposed Advance Date if drawdowns under another Term Loan Facility
have been withheld, suspended or cancelled in accordance with the Senior Finance
Documents.

 

3. DRAWDOWN OF ADVANCES

 

3.1 Drawdown conditions

 

Subject to the terms of this Agreement and the Facility Agreements, the Company
may request, and the relevant Lending Group (or, as the case may be, the
Revolving Credit Facility Lenders) shall make, Advances under a Facility if:

 

  3.1.1 

not later than 5:00 p.m. on the tenth Business Day before the proposed Advance
Date (in the case of an Advance under the Term Loan Facilities and with any
necessary amendments thereto made and received by the Intercreditor Agent and
the relevant Facility Agent and Additional Lenders (if any) not later than

 

- 84 -



--------------------------------------------------------------------------------

 

3:00 p.m. on the sixth Business Day before the proposed Advance Date) or the
fifth Business Day before the proposed Advance Date (in the case of an Advance
under the Revolving Credit Facility), the Intercreditor Agent and the relevant
Facility Agent and Additional Lenders (if any) or, as the case may be, the
Revolving Capital Facility Lenders have received a completed Advance Request;
and

 

  3.1.2  in the case of the Term Loan Facilities, no other Advance Request has
been served by the Company in respect of any Term Loan Facility in the same
month.

 

3.2 Completion of an Advance Request

 

Each Advance Request is irrevocable and shall not be regarded as having been
completed unless:

 

  3.2.1  it is signed by a Responsible Officer of the Company whose specimen
signature has been delivered to the Intercreditor Agent and who is identified as
being authorised to so sign on behalf of the Company by a resolution of its
Board of Directors, a copy of which, together with a certification in relation
thereto by a Responsible Officer in substantially the form set out in paragraph
3(ii) of Part C of Schedule 2 (Conditions Precedent), has also been delivered to
the Intercreditor Agent;

 

  3.2.2  the proposed Advance Date is a Business Day within the relevant
Availability Period;

 

  3.2.3  it specifies:

 

  (a) the amount and (in the case of Advances under the Term Loan Facilities)
currency of the Advances to be made;

 

  (b) (in the case of Advances under the Term Loan Facilities) the Facility
under which each such Advance shall be made;

 

  (c) the first Interest Period for such Advances (which shall be the same for
each such Advance requested under a Term Loan Facility); and

 

  (d) (in the case of Advances under the Term Loan Facilities) the purpose for
which such Advances shall be applied (which shall be, in the case of Advances
under the Hotel Facility, to pay or refinance payment of Hotel Project Costs
and, in the case of Advances under the Project Facility or any Additional Lender
Facility, to pay or refinance payment of Project Costs which have, in each case,
been incurred and paid or are due and payable, or which will or the Company
reasonably expects might be incurred and be due and payable, prior to the date
falling 30 days after the proposed Advance Date);

 

- 85 -



--------------------------------------------------------------------------------

  3.2.4  the amount requested under each Facility is not more than the aggregate
for the time being of each Lender’s Available Commitment under such Facility
and, in the case of:

 

  (a) any Term Loan Facility, the amount requested is either a minimum amount of
USD5,000,000 or (as the case may be) its HK dollar equivalent which is less than
the aggregate for the time being of each Lender’s Available Commitment under
such Facility or, if less than such minimum amount, equal to this latter amount;

 

  (b) the Hotel Facility, the US dollar equivalent of the amount requested, when
aggregated with the US dollar equivalent amounts of all other Advances under the
Hotel Facility, is no greater than the US dollar equivalent amount of the
aggregate of all Hotel Project Costs incurred and paid by the Company or which
will or the Company reasonably expects might be incurred and be due and payable
by it prior to the date falling 30 days after the proposed Advance Date; and

 

  (c) the Revolving Credit Facility, the amount requested is either a minimum
amount of HKD5,000,000 which is less than the aggregate for the time being of
each Lender’s Available Commitment under such Facility or, if less than such
minimum amount, equal to this latter amount; and

 

  3.2.5  it certifies, among other things and without any personal liability on
the part of the officer of the Company signing such Advance Request, that:

 

  (a) (in the case of Advances under the Term Loan Facilities) the proceeds of
any Advance under the Hotel Facility shall be applied to pay or refinance
payment of Hotel Project Costs;

 

  (b) (in the case of Advances under the Term Loan Facilities) the US dollar
equivalent amount of any Advance under the Hotel Facility, when aggregated with
the US dollar equivalent amounts of all other Advances under the Hotel Facility,
is no greater than the US dollar equivalent amount of the aggregate of all Hotel
Project Costs incurred and paid by the Company or which will or the Company
reasonably expects might be incurred and be due and payable by it prior to the
date falling 30 days after the proposed Advance Date;

 

  (c) no Default (or, in the case of any Rollover Advance (as defined in the
Revolving Credit Facility Agreement), Event of Default) is continuing or would
result from the proposed Advances; and

 

  (d) the representations and warranties contained in Schedule 4
(Representations and Warranties) which are repeated by the Company at the
Advance Date are true and correct in all material respects with reference to the
facts and circumstances existing on the date of the Advance Request.

 

- 86 -



--------------------------------------------------------------------------------

4. AVAILABILITY PERIODS

 

4.1 Hotel Facility Availability Period

 

Subject to other terms of the Senior Finance Documents, the Hotel Facility shall
be made available from the Signing Date until the earliest of:

 

  4.1.1  the date falling 90 days after the Construction Completion Date;

 

  4.1.2  the cancellation of the Available Commitments of the Lenders thereunder
pursuant to Clause 7 (Special Drawdowns);

 

  4.1.3  the date upon which it has been fully drawn and the Available
Commitments of the Lenders thereunder reduced to zero;

 

  4.1.4  the date upon which the Advances thereunder are declared to be
immediately due and payable pursuant to Clause 19.2 (Remedies following an Event
of Default); and

 

  4.1.5 10 January 2008.

 

4.2 Project Facility Availability Period

 

Subject to other terms of the Senior Finance Documents, (x) the Project Facility
shall be made available from the Signing Date and each Additional Lender
Facility from the date provided in the Additional Lender Facility Agreement
therefor and (y) the Project Facility and each Additional Lender Facility shall
be made available until the earliest of:

 

  4.2.1  the date falling 90 days after the Construction Completion Date;

 

  4.2.2  the cancellation of the Available Commitments of the Lenders thereunder
pursuant to Clause 7 (Special Drawdowns);

 

  4.2.3  the date upon which it has been fully drawn and the Available
Commitments of the Lenders thereunder reduced to zero;

 

  4.2.4  the date upon which the Advances thereunder are declared to be
immediately due and payable pursuant to Clause 19.2 (Remedies following an Event
of Default); and

 

  4.2.5  10 January 2008.

 

4.3 Revolving Credit Facility Availability Period

 

Subject to other terms of the Senior Finance Documents, the Revolving Credit
Facility shall be made available from the date of issue of the Project
Certificate of Occupancy for the Original Project until the earliest of:

 

  (a) the Termination Date (as defined in the Revolving Credit Facility
Agreement); and

 

- 87 -



--------------------------------------------------------------------------------

  (b) the date upon which the Advances thereunder are declared to be immediately
due and payable pursuant to Clause 19.2 (Remedies following an Event of
Default).

 

5. PURPOSE

 

5.1 Purpose - General

 

The Company shall apply the proceeds of each Advance under a Facility in
accordance with the relevant Facility Agreement and this Agreement.

 

5.2 No Obligation to be Concerned with Application

 

None of the Senior Secured Creditors shall be obliged to concern themselves with
the application of proceeds of the Facilities.

 

6. PRO RATA DRAWINGS

 

Subject to Clause 7.2 (Rebalancing between Debt, Equity and Net Operating
Cashflow), the Company shall ensure that:

 

  (a) where an Advance is requested under a Project Facility, Hotel Facility or
Additional Lender Facility, an Advance, as a proportion of the Available
Commitments under such Facility, in an amount pro rata with that requested has
also been requested to be made on the same Advance Date under each of the
equivalent Facilities of the other Term Loan Facilities; and

 

  (b) where an Advance is requested under one of the US dollar or HK dollar
tranches of a Base Debt Facility or a Contingent Debt Facility with at least one
US dollar tranche and one HK dollar tranche, an Advance, as a proportion of the
Available Commitments in respect of such tranche, in a US dollar equivalent
amount pro rata with that requested has also been requested to be made on the
same Advance Date under the other HK dollar or US dollar tranche of such Base
Debt Facility or Contingent Debt Facility.

 

7. SPECIAL DRAWDOWNS

 

7.1 Final Completion Costs

 

  7.1.1  Following Substantial Completion of the Original Project and the
Expansion, the Company may, notwithstanding Clause 3.1.2 (Drawdown conditions)
and Clauses 3.2.3(d) and 3.2.4(a) (Completion of an Advance Request), deliver an
Advance Request requesting an Advance under the Hotel Facility, the Project
Facility and (where any Advance is proposed to be made under a Base Debt
Facility) each Additional Lender Facility to be applied by the Company towards
Final Completion Costs.

 

- 88 -



--------------------------------------------------------------------------------

  7.1.2  Subject to the other terms of this Agreement and the relevant Facility
Agreement, such an Advance shall be made provided that:

 

  (a) any additional conditions to the making of such Advances specified in Part
B of Schedule 2 (Conditions Precedent) have been satisfied in accordance with
Clause 2.2 (Conditions Precedent to each Advance); and

 

  (b) save for any Advances made pursuant to Clauses 7.2 (Rebalancing between
Debt, Equity and Net Operating Cashflow), no further Advance may be made under
the Hotel Facility, the Project Facility or any Additional Lender Facility
following the making of such an Advance Request and any Available Commitment of
the Lenders under each such Facility shall be cancelled accordingly.

 

7.2 Rebalancing between Debt, Equity and Net Operating Cashflow

 

  7.2.1  Following Construction Completion and subject to compliance with any
applicable Legal Requirements, the Company may, notwithstanding Clause 3.1.2
(Drawdown Conditions) and Clauses 3.2.3(d) and 3.2.4(a) (Completion of an
Advance Request), deliver an Advance Request requesting an Advance under the
Hotel Facility, the Project Facility and (where any Advance is proposed to be
made under a Base Debt Facility) each Additional Lender Facility to be made on
or before the last day of the Availability Period for such Facility and applied
by the Company towards:

 

  (a) repayment of Equity; and/or

 

  (b) reimbursement of amounts of Project Revenues derived from Project
operations which, in aggregate, do not exceed such amount of such Project
Revenue which, in addition to the Net Operating Cashflow Amount (or, in the case
of a completed Advance Request under a Base Debt Facility, the Base Net
Operating Cashflow Amount) thereof, has been applied towards Project Costs
which, save for the availability of such Project Revenue, could otherwise have
been met from drawings under the Hotel Facility, the Project Facility or any
Additional Lender Facility.

 

  7.2.2  Subject to the other terms of this Agreement and the relevant Facility
Agreement, such an Advance shall be made under this Clause 7.2 provided that:

 

  (a) where the Advance is requested under a Base Debt Facility, its amount is
such that, as at the proposed Advance Date, the ratio of:

 

  (i) the sum of the US dollar equivalents of all Advances which have or may be
made under the Base Debt Facilities (including this Advance and any such Advance
which may be made pursuant to any Advance Request delivered by the Company
pursuant to Clause 7.1 (Final Completion Costs)); to

 

  (ii) the sum of the US dollar equivalents of all Base Equity and amounts of
Base Subordinated Funding advanced or subscribed under the Subordinated Funding
Agreement less the amount of the Advance to be applied towards repayment of
Equity,

 

- 89 -



--------------------------------------------------------------------------------

would not exceed 68:32;

 

  (b) where the Advance is requested under a Contingent Debt Facility, its
amount is such that, as at the proposed Advance Date, the ratio of:

 

  (i) the sum of the US dollar equivalent of all Advances which have or may be
made under the Contingent Debt Facilities (including this Advance and any such
Advance which may be made pursuant to any Advance Request delivered by the
Company pursuant to Clause 7.1 (Final Completion Costs)); to

 

  (ii) the sum of the US dollar equivalents of all Contingent Equity described
in sub-paragraph (a) of the definition thereof paid up or advanced and amounts
(if any) of Contingent Subordinated Funding advanced or subscribed under the
Subordinated Funding Agreement less the amount of the Advance to be applied
towards repayment of Equity,

 

would not exceed 50:50;

 

  (c) for the purposes of an Advance under a Contingent Debt Facility, the
Company need only satisfy the condition set out in paragraph 2 of sub-section II
of Part B of Schedule 2 (Conditions Precedent) in relation to such amount of
Contingent Equity as has actually been paid up or advanced (and used for the
purposes of calculating the ratio referred to in paragraph (b) of this Clause
7.2.2) rather than the full amount of Contingent Equity contemplated by the
definition thereof in Clause 1.1 (Definitions) and the terms of this Agreement
and the relevant Facility Agreement shall apply accordingly;

 

  (d) where the Advance is requested under the Hotel Facility, its US dollar
equivalent amount, when aggregated with the US dollar equivalent amounts of all
other Advances under the Hotel Facility, is no greater than the US dollar
equivalent amount of all Hotel Project Costs paid by the Company; and

 

  (e) subject to Clause 7.1 (Final Completion Costs), no further Advance may be
made under the Hotel Facility or the Project Facility following the making of
such an Advance Request and any Available Commitment of the Lenders under each
such Facility shall be cancelled accordingly.

 

8. REPAYMENTS, PREPAYMENTS AND CANCELLATION

 

8.1 Repayments

 

The Company may repay principal amounts falling due under any Facility Agreement
only in accordance with that Facility Agreement and this Agreement.

 

- 90 -



--------------------------------------------------------------------------------

8.2 Voluntary Prepayment of the Term Loan Facilities

 

  8.2.1  Subject to the other provisions of this Clause 8 and any applicable
terms in the Facility Agreements, the Company may, on at least 30 days’ prior
written notice to the Intercreditor Agent (which notice shall, if not withdrawn
prior thereto, become irrevocable on the tenth Business Day prior to the
proposed prepayment date), make voluntary prepayments under the Term Loan
Facilities on the last day of any Interest Period, provided that for each
voluntary prepayment, the amount prepaid under the Term Loan Facilities must:

 

  (a) if prepaid prior to the Construction Completion Date (other than in the
case of paragraph (b)(i) below), equal the balance of the principal amount owing
to all Term Loan Facility Lenders and Additional Lenders (and each of the Term
Loan Facilities (and any Available Commitments thereunder) shall be
automatically cancelled); or

 

  (b) if prepaid:

 

  (i) using only the proceeds of Shareholder Loans not forming part of Base
Equity, Contingent Equity or any other Equity required to be paid up or advanced
in accordance with the terms of the Senior Finance Documents; or

 

  (ii) following the Construction Completion Date,

 

exceed an aggregate of USD10,000,000 or its equivalent or, if less, the balance
of the principal amount owing to all Term Loan Facility Lenders and Additional
Lenders.

 

  8.2.2  Amounts prepaid under sub-clause 8.2.1 above shall be applied on the
Interest Payment Date on which they are made pro rata between the Advances
outstanding under the Term Loan Facilities and applied pro rata against the
repayment instalments of those Advances.

 

8.3 Mandatory Prepayment

 

  8.3.1  The Company shall prepay Advances outstanding under the Term Loan
Facilities on the dates and in the amounts specified in Schedule 9 (Mandatory
Prepayment).

 

  8.3.2  Any amount prepaid under this Clause 8.3 and Schedule 9 (Mandatory
Prepayment) shall be applied pro rata between the Advances outstanding under the
Term Loan Facilities and then against the repayment instalments of those
Advances in inverse order of maturity.

 

  8.3.3  Each of the Facilities (and any Available Commitments thereunder) shall
be automatically cancelled upon the Company being required to make prepayment
pursuant to paragraph 7 of Schedule 9 (Mandatory Prepayment).

 

- 91 -



--------------------------------------------------------------------------------

8.4 Voluntary Cancellation

 

Save as provided in Clause 8.5 (Prepayment and Cancellation of Individual
Lenders) and Clause 14 (Illegality):

 

  (a) the Company may only cancel the whole or any part (being a minimum amount
of USD10,000,000 or its equivalent) of the Available Commitments under the Hotel
Facility, the Project Facility or any Additional Lender Facility after the
Construction Completion Date in accordance with the terms of the relevant
Facility Agreement and the other provisions of this Clause 8 and if:

 

  (i) it gives not less than fifteen days’ irrevocable notice of cancellation to
the Intercreditor Agent; and

 

  (ii) the Available Commitments under each US dollar and HK dollar Facility are
cancelled pro rata to their US dollar equivalent amounts; and

 

  (b) the Company may only cancel the whole or any part (being a minimum amount
of HKD10,000,000) of the Available Commitments under the Revolving Credit
Facility Agreement on not less than fifteen days’ prior irrevocable written
notice to the Intercreditor Agent and the Revolving Credit Facility Lenders and,
prior to the third anniversary of the Signing Date, with the prior written
consent of the Intercreditor Agent,

 

in all cases without penalty or payment of fees or charges save as provided for
in Clause 8.6.2 (Restrictions) or the relevant Facility Agreement.

 

8.5 Prepayment and Cancellation of Individual Lenders

 

If:

 

  (a) any sum payable to any Lender by the Company is required to be increased
under Clause 11.2 (Tax gross-up); and/or

 

  (b) any Lender claims indemnification from the Company under Clause 11.3 (Tax
Indemnity) or Clause 12 (Increased costs); and/or

 

  (c) a Market Disruption Event occurs in relation to any Advance for any
Interest Period pursuant to Clause 10.2 (Market disruption); and/or

 

  (d) any Lender withholds its consent to the incurrence of any Financial
Indebtedness by the Company such that the Intercreditor Agent is unable to
approve the incurrence of additional Financial Indebtedness in accordance with
sub-paragraph 2(h) of Part B of Schedule 5 (Covenants) or the amendment or
waiver of paragraph 2 of Part B of Schedule 5 (Covenants),

 

- 92 -



--------------------------------------------------------------------------------

then, the Company may, subject to the other provisions of this Clause 8 and, in
the case of paragraph (d) above, whilst the circumstances described therein
continue, and on giving at least fifteen days’ prior irrevocable written notice
to the Intercreditor Agent:

 

  (i) prepay that Lender’s participation in the Advances outstanding under the
relevant Facility Agreement on the Interest Payment Date which immediately ends
after the Company’s notice; and/or

 

  (ii) cancel that Lender’s undrawn and uncancelled Commitments under the
relevant Facility Agreement,

 

provided that no Forecast Funding Shortfall (determined without taking account
of any amount of Contingent Equity or any amount of the Contingent Debt
Facilities) shall result.

 

8.6 Restrictions

 

  8.6.1  Any notice of cancellation or prepayment given under this Clause 8
shall be irrevocable if not withdrawn in accordance with Clause 8.2.1 (Voluntary
Prepayment of the Term Loan Facilities) and shall specify the date or dates upon
which the relevant cancellation or prepayment is to be made and the amount of
the cancellation or prepayment.

 

  8.6.2  Any prepayment or cancellation pursuant to this Clause 8 shall be made
together with accrued interest and fees on the amount prepaid or cancelled and
without premium or penalty, save that the Company shall pay any Break Costs and
any other fees specified in the relevant Facility Agreement.

 

  8.6.3  The Company shall not repay or prepay all or any part of the Advances
or cancel all or any part of the Available Commitments under any Facility
Agreement except in accordance with that Facility Agreement and this Clause 8.

 

  8.6.4  The Company may not reborrow any part of the Term Loan Facilities which
is prepaid.

 

  8.6.5  No amount of the Available Commitments cancelled under this Clause 8
may be subsequently reinstated.

 

  8.6.6  If the Intercreditor Agent receives a notice under this Clause 8, it
shall promptly forward a copy of that notice to either the Company or the
affected Lender (or the Facility Agent acting for such Lender), as appropriate.

 

  8.6.7  If, following any prepayment pursuant to this Clause 8, the US dollar
equivalent of the aggregate of the Notional Amounts of the Hedging Agreements is
more than 125% of the US dollar equivalent of the aggregate of the Advances
outstanding under the Term Loan Facilities following such prepayment, the
Company shall reduce each such Notional Amount pro rata so that their US dollar
equivalent is, in aggregate, not less than 50% and not more than 125% of the US
dollar equivalent of the aggregate of such Advances (and, if the Term Loan
Facilities are prepaid in full, the Company shall, subject to Schedule 8
(Hedging Arrangements), unwind all remaining transactions under the Hedging
Agreements).

 

- 93 -



--------------------------------------------------------------------------------

8.7 Replacement of Lender

 

If any Lender:

 

  (a) claims any amounts from the Company under Clauses 11.2, 11.3 or 12 hereof;

 

  (b) fails to make its portion of any Advance to be made by it on the relevant
Advance Date; or

 

  (c) withholds its consent in any of the circumstances contemplated in Clause
8.5(d),

 

(an “Affected Lender”), the Company may (after paying all amounts then due under
Clauses 11.2, 11.3 and 12 hereof to the Affected Lender and, in the case of
paragraph (c) above, whilst the circumstances referred to therein continue)
designate a non-Affected Lender, any commercial bank, an entity on the Approved
List or any other financial institution or bank reasonably satisfactory to the
Intercreditor Agent (the “Replacement Lender”) to accept a transfer in
accordance with Clause 21.6 of the Affected Lender’s rights, benefits and
obligations hereunder, and, promptly following such designation, the Affected
Lender shall be obliged to execute the Novation Certificate required for such
transfer in accordance with Clause 21.6 and the non-Affected Lender may, but
shall not be obliged to, execute such Novation Certificate and, if it does so,
shall be obliged to accept such transfer in accordance with Clause 21.6.

 

9. INTEREST, INTEREST PERIODS AND DEFAULT INTEREST

 

9.1 Calculation of interest

 

The Company shall pay interest under each Facility Agreement at the rate
specified in that Facility Agreement.

 

9.2 Payment of interest

 

Interest on each Advance shall be due on each Interest Payment Date relating to
that Advance.

 

9.3 Interest Periods

 

The duration of each Interest Period shall be determined as follows:

 

  9.3.1  Each Interest Period for a Term Loan Facility Advance shall start on
the Advance Date for such Advance or (if already made) on the last day of its
preceding Interest Period. A Revolving Credit Facility Advance has one Interest
Period only.

 

  9.3.2

 Subject to this Clause 9, the duration of each Interest Period for each Advance
under a Facility shall be one, two or three months, in each case as the Company
may, by not less than ten Business Days’ prior notice to the Facility Agent for
such Facility (or, as the case may be, each Additional Facility Lender and the
Revolving Credit Facility Lenders), select, provided that Term Loan Facility
Advances with the same Advance Date shall have the same Interest Period and,
save in the case of each Initial Advance made thereunder, the first Interest
Period for each Advance made under a Term Loan Facility shall end on the

 

- 94 -



--------------------------------------------------------------------------------

 

same day as the end of the current Interest Period of any other outstanding
Advance made under the same Facility.

 

  9.3.3 If the Company fails to give such notice of its selection in relation to
an Interest Period, the duration of such Interest Period shall, subject to this
Clause 9, be 3 months.

 

  9.3.4 Any Interest Period which would otherwise extend beyond:

 

  (a) a Repayment Date (in the case of any Interest Period relating to an
Advance under the Hotel Facility, the Project Facility or an Additional Lender
Facility); or

 

  (b) the Revolving Credit Facility Termination Date (in the case of any
Interest Period relating to an Advance under the Revolving Credit Facility),

 

shall be of such duration that it shall end on such date.

 

  9.3.5  If two or more Interest Periods relating to Advances in the same
currency under the same Term Loan Facility end at the same time, then, on the
last day of such Interest Periods, such Advances shall be consolidated into and
treated as a single Advance.

 

  9.3.6  The Company shall use reasonable efforts to at all times select the
duration of Interest Periods so as to ensure that, in respect of such of the
Advances outstanding under the Facilities as is from time to time equal to the
Notional Amounts specified in the Hedging Agreements, the Interest Payment Dates
for such Advances coincide with (and are no more frequent than) the selected
dates for payment of amounts to the Company under the Hedging Agreements.

 

  9.3.7  Any Interest Period which would end on a day which is not a Business
Day shall be extended to the next Business Day in that calendar month (if there
is one) or the preceding Business Day (if there is not).

 

  9.3.8  Interest on an Advance shall accrue from and including the first day of
an Interest Period relating to such Advance up to but excluding the last day of
such Interest Period.

 

9.4 Default interest

 

  9.4.1 

If the Company fails to pay any amount payable by it under a Senior Finance
Document on its due date, interest shall accrue on such Unpaid Sum from the due
date up to the date of actual payment (both before and after judgment) at a rate
which, subject to sub-clause 9.4.2 below, is 2% higher than the rate which would
have been payable if the Unpaid Sum had, during the period of non-payment,
constituted an Advance under the relevant Facility Agreement in the currency of
the overdue amount (or, where there is no such relevant Facility Agreement, an
Advance in the relevant currency under the Hotel Facility Agreement) for
successive Interest Periods, each of a duration selected by the relevant
Facility Agent, Additional Lenders or Revolving Credit Lenders (each

 

- 95 -



--------------------------------------------------------------------------------

 

acting reasonably). Any interest accruing under this sub-clause 9.4.1 shall be
immediately payable by the Company on demand in writing by the Intercreditor
Agent or the relevant Facility Agent.

 

  9.4.2  If any Unpaid Sum consists of all or part of an Advance which became
due on a day which was not the last day of an Interest Period relating to that
Advance:

 

  (a) the first Interest Period for that Unpaid Sum shall have a duration equal
to the unexpired portion of the current Interest Period relating to that
Advance; and

 

  (b) the rate of interest applying to the Unpaid Sum during that first Interest
Period shall be 2% per annum higher than the rate which would have applied if
the overdue amount had not become due.

 

  9.4.3  Default interest (if unpaid) arising on an Unpaid Sum shall be
compounded with the Unpaid Sum at the end of each Interest Period applicable to
that Unpaid Sum but shall remain immediately due and payable.

 

10. CHANGES TO THE CALCULATION OF INTEREST

 

10.1 Absence of quotations

 

Subject to Clause 10.2 (Market disruption), if LIBOR or HIBOR is to be
determined by reference to the Reference Banks under any Facility Agreement but
a Reference Bank does not supply a quotation on the Quotation Day under such
Facility Agreement, the applicable LIBOR or HIBOR for the purpose of such
Facility Agreement shall be determined on the basis of the quotations of the
remaining Reference Banks under such Facility Agreement. Where LIBOR or HIBOR is
to be determined by reference to the Reference Banks under any Facility
Agreement and none or only one Reference Bank supplies a quotation, then LIBOR
or, as the case may be, HIBOR shall be treated as incapable of being determined
under such Facility Agreement.

 

10.2 Market disruption

 

  10.2.1  If a Market Disruption Event occurs in relation to an Advance under a
Facility for any Interest Period, the relevant Facility Agent or, as the case
may be, Additional Lender or Revolving Credit Facility Lender, shall promptly
notify the Intercreditor Agent of the fact and that this Clause 10.2 is in
operation and the Intercreditor Agent shall promptly notify the Company and the
other Lenders.

 

  10.2.2  For the purpose of this Clause 10.2, “Market Disruption Event” means:

 

  (a) in the case of a US dollar Advance:

 

  (i) it is not possible, in respect of the Facility under which such Advance is
made, to determine LIBOR in accordance with the provisions of the relevant
Facility Agreement and Clause 10.1 (Absence of quotations); or

 

- 96 -



--------------------------------------------------------------------------------

  (ii) before the close of business in London on the Quotation Day for the
relevant Interest Period, the Intercreditor Agent has been notified by a Lender
or Lenders (whose participations in such Advance exceed 50 per cent of the
Advance) that the cost to it/them of obtaining matching deposits in the London
interbank market would be in excess of LIBOR;

 

  (b) in the case of a HK dollar Advance:

 

  (i) it is not possible, in respect of the Facility under which such Advance is
made, to determine HIBOR in accordance with the provisions of the relevant
Facility Agreement and Clause 10.1 (Absence of quotations); or

 

  (ii) before the close of business in Hong Kong on the Quotation Day for the
relevant Interest Period, the Intercreditor Agent has been notified by a Lender
or Lenders (whose participations in such Advance exceed 50 per cent of the
Advance) that the cost to it/them of obtaining matching deposits in the Hong
Kong interbank market would be in excess of HIBOR.

 

  10.2.3  Within five Business Days of the Intercreditor Agent notifying the
Company in accordance with sub-clause 10.2.1 above, the Company and the
Intercreditor Agent shall enter into good faith negotiations for a period of up
to thirty days with a view to agreeing an alternative basis for determining the
rate of interest applicable to the relevant Advances. Any alternative basis
agreed shall be binding on all parties hereto until (subject to the terms of
such agreement) the Market Disruption Event referred to in sub-clause 10.2.1
above is at an end and the Intercreditor Agent has notified the Facility Agents,
any Additional Lenders, the Revolving Credit Facility Lenders and the Company
accordingly.

 

  10.2.4  If no alternative basis is agreed pursuant to sub-clause 10.2.3 above
by the earlier of (i) the thirty-day period provided in sub-clause 10.2.3 above
and (ii) the Advance Date (where the notification under sub-clause 10.2.1
applies to any Advance which has not been made) or the last day of the Interest
Period (where the notification under sub-clause 10.2.1 applies to an Advance
which is outstanding), then each Lender participating in the relevant Advance
shall, acting reasonably, certify an alternative basis for maintaining its
participation in the relevant Advance which may include an alternative method of
fixing the interest rate, alternative Interest Periods or alternative currencies
but such alternative basis must reflect its cost of funding its participation in
the relevant Advance from whatever sources it may in good faith select plus the
applicable interest margin applicable to that Lender’s participation in the
relevant Advance. Each alternative basis so certified shall be binding on the
Company and the certifying Lender and treated as part of this Agreement and the
relevant Facility Agreement.

 

- 97 -



--------------------------------------------------------------------------------

10.3 Break Costs

 

  10.3.1  The Company shall, within three Business Days of demand by a Senior
Secured Creditor, pay to that Senior Secured Creditor its Break Costs
attributable to all or any part of an Advance or Unpaid Sum being paid by the
Company on a day other than an Interest Payment Date for that Advance or Unpaid
Sum.

 

  10.3.2  Each Lender shall, as soon as reasonably practicable after a demand by
the Intercreditor Agent or the Company, provide a certificate confirming the
amount and providing reasonable supporting evidence of its Break Costs for any
Interest Period in which they accrue.

 

11. TAX GROSS UP AND INDEMNITIES

 

11.1 Construction

 

Unless a contrary indication appears, in this Clause 11 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the Person making the determination.

 

11.2 Tax gross-up

 

  11.2.1  The Company shall make all payments to be made by it under the Senior
Finance Documents without any Tax Deduction, unless a Tax Deduction is required
by law.

 

  11.2.2  The Company or a Senior Secured Creditor shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Intercreditor Agent accordingly.
Similarly, a Senior Secured Creditor shall notify the Intercreditor Agent on
becoming so aware in respect of a payment payable to that Senior Secured
Creditor. If the Intercreditor Agent receives such notification from a Senior
Secured Creditor it shall promptly notify the Company.

 

  11.2.3  If a Tax Deduction is required by law to be made by the Company, the
amount of the payment due from the Company shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the amount which
would have been due if no Tax Deduction had been required.

 

  11.2.4  If the Company is required to make a Tax Deduction, it shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

  11.2.5  After making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Company shall, if so requested in
writing by the Intercreditor Agent, deliver to the Intercreditor Agent the
payment evidence reasonably satisfactory to the relevant Senior Secured Creditor
that the Tax Deduction has been made or (as applicable) any appropriate payment
paid to the relevant taxing authority (provided that the Company shall not be
obliged to provide any such evidence from a Governmental Authority to the extent
that it is not provided by such Governmental Authority).

 

- 98 -



--------------------------------------------------------------------------------

11.3 Tax indemnity

 

  11.3.1  The Company shall (within fifteen days of demand by the Intercreditor
Agent) pay to a Senior Secured Creditor an amount equal to the loss, liability
or cost which that Senior Secured Creditor determines has been (directly or
indirectly) suffered for or on account of Tax by that Senior Secured Creditor in
respect of a Senior Finance Document including Tax arising on payment of any
premia or other sums payable on an Ancillary Finance Document whether or not
such payment is required to be made by such Senior Secured Creditor.

 

  11.3.2  Sub-clause 11.3.1 above shall not apply:

 

  (a) with respect to any Tax assessed on a Senior Secured Creditor:

 

  (i) under the law of the jurisdiction in which that Senior Secured Creditor is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Senior Secured Creditor is treated as resident for tax purposes; or

 

  (ii) under the law of the jurisdiction in which that Senior Secured Creditor’s
Facility Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Senior Secured Creditor; or

 

  (b) to the extent a loss, liability or cost is compensated for by an increased
payment under Clause 11.2 (Tax gross-up).

 

  11.3.3  A Senior Secured Creditor making, or intending to make a claim under
sub-clause 11.3.1 above shall promptly notify the Intercreditor Agent of the
event which shall give, or has given, rise to the claim, following which the
Intercreditor Agent shall promptly notify the Company.

 

  11.3.4  A Senior Secured Creditor shall, on receiving a payment from the
Company under this Clause 11.3, notify the Intercreditor Agent.

 

  11.3.5  Each Senior Secured Creditor shall, as soon as practicable after a
demand by the Intercreditor Agent, provide a certificate confirming the amount
of the loss, liability or cost referred to in sub-clause 11.3.1 above and the
basis thereof.

 

11.4 Tax Credit

 

If the Company makes a Tax Payment and the relevant Senior Secured Creditor
determines that:

 

  11.4.1  a Tax Credit is attributable to that Tax Payment; and

 

  11.4.2 

that Senior Secured Creditor has obtained, utilised and retained that Tax
Credit,

 

- 99 -



--------------------------------------------------------------------------------

 

that Senior Secured Creditor shall pay an amount to the Company which that
Senior Secured Creditor determines shall leave it (after that payment) in the
same after-Tax position as it would have been in had the Tax Payment not been
made by the Company.

 

11.5 Stamp taxes

 

The Company shall pay and, within fifteen days of demand, indemnify each Senior
Secured Creditor against any cost, loss or liability that a Senior Secured
Creditor incurs in relation to all stamp duty, registration and other similar
Taxes payable in respect of any Senior Finance Document.

 

12. INCREASED COSTS

 

12.1 Increased costs

 

  12.1.1  Subject to Clause 12.3 (Exceptions), the Company shall, within fifteen
days of a demand by the Intercreditor Agent, pay for the account of a Lender the
amount of any Increased Costs incurred by that Lender or any Affiliate of that
Lender as a result of:

 

  (a) the introduction of or change in (or in the interpretation, administration
or application of) any law or regulation after the Signing Date; or

 

  (b) compliance with any request or requirement relating to the maintenance of
capital or any other request from or requirement of any central bank or other
fiscal, monetary, regulatory or other authority.

 

  12.1.2  In this Agreement “Increased Costs” means:

 

  (a) a reduction in the rate of return from a Facility or on a Lender’s (or its
Affiliate’s) overall capital (including as a result of any reduction in the rate
of return on capital brought about by more capital being required to be
allocated by such Lender or Affiliate);

 

  (b) an additional or increased cost; or

 

  (c) a reduction of any amount due and payable under any Senior Finance
Document,

 

which is incurred or suffered by a Lender or any of its Affiliates to the extent
that it is attributable to that Lender’s having entered into or maintaining its
commitment or funding or performing its obligations under any Senior Finance
Document.

 

12.2 Increased cost claims

 

  12.2.1  When a Senior Secured Creditor intends to make a claim pursuant to
Clause 12.1 (Increased costs), it shall notify the Intercreditor Agent of the
event giving rise to the claim, following which the Intercreditor Agent shall
promptly notify the Company.

 

- 100 -



--------------------------------------------------------------------------------

  12.2.2  Each Senior Secured Creditor shall, as soon as practicable after a
demand by the Intercreditor Agent, provide a certificate confirming the amount
of its Increased Costs and the basis thereof.

 

12.3 Exceptions

 

Clause 12.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

  12.3.1  attributable to a Tax Deduction required by law to be made by the
Company and compensated for by payment under Clause 11 (Tax Gross Up and
Indemnities);

 

  12.3.2  compensated for by Clause 11.3 (Tax indemnity) (or would have been
compensated for under Clause 11.3 (Tax indemnity) but was not so compensated
solely because one of the exclusions in sub-clause 11.3.2 of Clause 11.3 (Tax
indemnity) applied); or

 

  12.3.3  attributable to the wilful breach by the relevant Senior Secured
Creditor or their Affiliates of any law or regulation.

 

13. CURRENCY AND OTHER INDEMNITIES

 

13.1 Currency Indemnity

 

If any Senior Secured Creditor receives an amount in respect of the Company’s
liability to that Senior Secured Creditor under any Senior Finance Document or
if that liability is converted into a claim, proof, judgment or order in a
currency other than the currency (the “contractual currency”) in which the
amount is expressed to be payable under that Senior Finance Document:

 

  13.1.1  the Company shall indemnify that Senior Secured Creditor as an
independent obligation against any costs, loss or liability arising out of or as
a result of the conversion; and

 

  13.1.2  if the amount received by that Senior Secured Creditor, when converted
into the contractual currency at a market rate in the usual course of its
business is less than the amount owed in the contractual currency and such is
specified to the Company in reasonable detail, the Company shall, within 3
Business Days of its receipt of a written demand by such Senior Secured
Creditor, pay to that Senior Secured Creditor an amount in the contractual
currency equal to the deficit.

 

13.2 Other Indemnities

 

The Company shall, within fifteen days of demand, indemnify each Senior Secured
Creditor against any cost, loss or liability incurred by that Senior Secured
Creditor as a result of:

 

  13.2.1  the occurrence of any Event of Default;

 

  13.2.2 

funding, or making arrangements to fund, its participation in an Advance
requested by the Company in an Advance Request but not made by reason of the
operation of any one or more of the provisions of the Senior Finance

 

- 101 -



--------------------------------------------------------------------------------

 

Documents (other than by reason of default or negligence by that Senior Secured
Creditor alone);

 

  13.2.3  an Advance (or part of an Advance) not being prepaid in accordance
with a notice of prepayment given by the Company; and

 

  13.2.4  any claim concerning either Project and its participation therein to
the extent that loss or liability is suffered or incurred by that Senior Secured
Creditor (other than by reason of default or negligence by a Senior Secured
Creditor),

 

provided that, prior to the delivery of an Enforcement Notice, any such cost,
loss or liability shall be reasonable.

 

13.3 Indemnity to the Agents

 

The Company shall, within fifteen days of demand, indemnify each of the Agents
against any cost, loss or liability incurred by such Agent (acting reasonably)
as a result of:

 

  13.3.1  investigating any event which it reasonably believes is a Default; or

 

  13.3.2  acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised,

 

provided that, prior to the delivery of an Enforcement Notice, any such cost,
loss or liability shall be reasonable.

 

14. ILLEGALITY

 

If it becomes, or shall become, unlawful in any applicable jurisdiction for a
Lender to perform any of its obligations as contemplated by the Senior Finance
Documents to which it is a party or to fund or maintain its participation in any
Advance:

 

  14.1.1  that Lender shall promptly notify the Company through the
Intercreditor Agent and the relevant Facility Agent upon becoming aware of that
event; and

 

  14.1.2  by the latest date necessary to ensure compliance with the relevant
law or regulation:

 

  (a) if the relevant Facility Agent, Additional Lender or Revolving Credit
Facility Lender so requires, the Company shall prepay that Lender’s
participation in all the Advances (or such lesser amount if required to comply
with the relevant law or regulation) together with all other relevant amounts
payable by it to that Lender under the Senior Finance Documents to which it is a
party; and

 

  (b) that Lender’s undrawn Available Commitment (or such lesser amount if
permitted by the relevant law or regulation) shall be cancelled.

 

- 102 -



--------------------------------------------------------------------------------

15. MITIGATION BY THE SENIOR SECURED CREDITORS

 

15.1  Mitigation

 

  15.1.1  Each Lender shall, in consultation with the Company, take all
reasonable steps to mitigate or remove any circumstances which arise and which
would result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 10 (Changes to the calculation of interest), Clause
11 (Tax Gross Up and Indemnities), Clause 12 (Increased Costs) or Clause 14
(Illegality) including (but not limited to) transferring its rights and
obligations under the Senior Finance Documents to another Affiliate or Facility
Office.

 

  15.1.2  Sub-clause 15.1.1 above does not in any way limit the obligations of
any Obligor under the Senior Finance Documents.

 

15.2  Indemnity by Company

 

  15.2.1  The Company shall indemnify each Senior Secured Creditor for all costs
and expenses reasonably incurred by that Senior Secured Creditor as a result of
steps taken by it under Clause 15.1 (Mitigation).

 

  15.2.2  A Senior Secured Creditor is not obliged to take any steps under
Clause 15.1 (Mitigation) if, in the opinion of that Senior Secured Creditor
(acting reasonably), to do so might be prejudicial to it.

 

16.  FEES, COSTS AND EXPENSES

 

16.1  Agency Fees

 

The Company shall pay to each Agent for its own account a fee in amounts and on
dates separately agreed between that Agent and the Company in the relevant Fee
Letter.

 

16.2  Transaction expenses

 

The Company shall, within fifteen days of receipt of a written demand, pay the
Agents the amount of all reasonable costs and expenses (including legal fees)
incurred by any of them in connection with the review, negotiation, preparation,
printing and execution of:

 

  (a) this Agreement, the other Senior Finance Documents and any other documents
referred to herein or therein; and

 

  (b) any other Senior Finance Documents executed after the Signing Date,

 

in accordance with, in the case of any fees, costs and expenses of the Technical
Adviser, Insurance Adviser and legal advisers appointed on or prior to the
Signing Date, the appointment or engagement letters (if any) executed by the
Company on or prior to the Signing Date.

 

16.3  Amendment costs

 

If the Company requests an amendment, waiver or consent under any Senior Finance
Document, the Company shall, within thirty days of demand, reimburse the Agents
for

 

- 103 -



--------------------------------------------------------------------------------

the amount of all costs and expenses (including legal fees) reasonably incurred
by the Agents in responding to, evaluating, negotiating or complying with that
request.

 

16.4  Enforcement costs

 

The Company shall, within fifteen days of written demand, pay to each Senior
Secured Creditor the amount of all costs and expenses (including legal fees)
incurred by that Senior Secured Creditor in connection with the enforcement of,
or the preservation of, any rights under and in accordance with any Senior
Finance Document provided that, prior to the delivery of an Enforcement Notice,
such costs and expenses shall be reasonable.

 

17.  REPRESENTATIONS AND WARRANTIES

 

17.1  Matters represented

 

The Company makes the representations and warranties set out in Schedule 4
(Representations and Warranties) to each Senior Secured Creditor as at each of
the dates specified in Clause 17.2 (Timing).

 

17.2  Timing

 

Unless otherwise stated to have been made as of a specific date, each of the
representations and warranties set out in Schedule 4 (Representations and
Warranties) is made by the Company on the Expansion Signing Date and the CP
Satisfaction Date and is deemed to be repeated by the Company on each subsequent
Advance Date with reference to the facts and circumstances then existing.

 

18.  COVENANTS

 

18.1  Content

 

The Company undertakes to each of the Senior Secured Creditors that it shall
comply with the covenants set out in Schedule 5 (Covenants).

 

18.2  Duration

 

The covenants in Schedule 5 (Covenants) shall remain in force from the Signing
Date until the Senior Secured Indebtedness has been fully discharged.

 

19.  EVENTS OF DEFAULT

 

19.1  Events of Default

 

Each of the events set out in Schedule 10 (Events of Default) is an Event of
Default.

 

19.2  Remedies following an Event of Default

 

Upon the occurrence of an Event of Default and at any time thereafter whilst it
is continuing or following issuance of an Enforcement Notice (as the case may
be), the Intercreditor Agent shall, if so instructed by the Required Lenders, by
written notice to the Company:

 

  19.2.1  declare that the Available Commitments under any of the Facility
Agreements be cancelled or suspended, whereupon they shall be cancelled or
suspended;

 

- 104 -



--------------------------------------------------------------------------------

  19.2.2  declare that all or any part of the Advances, together with accrued
interest, and all other amounts accrued or outstanding under the Senior Finance
Documents be immediately due and payable, whereupon they shall become
immediately due and payable;

 

  19.2.3  declare that all or part of the Advances be payable on demand,
whereupon they shall immediately become payable on demand by the Intercreditor
Agent;

 

  19.2.4  notify the Security Agent that an Event of Default has occurred and is
continuing and instruct the Security Agent to issue an Enforcement Notice;

 

  19.2.5  following the issue of an Enforcement Notice, require the Security
Agent to require payment of any Contingent Equity Commitment remaining on the
date of such notice in accordance with the Wynn Resorts Support Agreement,
whereupon such payment shall be made in accordance with such provisions;

 

  19.2.6  following the issue of an Enforcement Notice, require the Security
Agent to take action to enforce all or any part of the Security or all or any of
the Wynn Resorts Support Agreement and the Shareholder Guarantees (subject to
the expiration of any cure periods contained therein), whereupon any such action
shall be taken;

 

  19.2.7  following the issue of an Enforcement Notice, instruct the Security
Agent to require the perfection of the Liens granted pursuant to the Land
Security Assignment and the Assignment of Rights;

 

  19.2.8  following the issue of an Enforcement Notice, give (or require the
Security Agent to give) notices regarding the payment of insurance proceeds in
accordance with the terms of the Senior Finance Documents;

 

  19.2.9  following the issue of an Enforcement Notice, give (or require the
Security Agent to give) notice to any Account Bank in relation to the operation
of the Accounts in accordance with paragraph 11.3 (Default) of Schedule 6
(Accounts); and/or

 

  19.2.10  exercise any or all other remedies available at law not inconsistent
with the foregoing,

 

provided that the foregoing shall not in any way affect the Intercreditor
Agent’s or the Security Agent’s right to separately enforce its rights under the
Senior Finance Documents.

 

19.3  Remedies following a Wong Event

 

Without prejudice to Clause 19.2 (Remedies following an Event of Default) or in
any way affecting the Intercreditor Agent’s or the Security Agent’s right to
separately enforce its rights under the Senior Finance Documents, upon the
occurrence of a Wong Event (as defined in the Wong Share Pledge) and at any time
thereafter whilst it is continuing or

 

- 105 -



--------------------------------------------------------------------------------

following issuance of an Enforcement Notice (as the case may be), the
Intercreditor Agent shall, if so instructed by the Required Lenders, require the
Security Agent to take action to enforce all or any part of the Security granted
pursuant to the Wong Share Pledge.

 

20. APPLICATION OF ENFORCEMENT PROCEEDS

 

After delivery of an Enforcement Notice and notwithstanding the provisions of
Schedule 6 (Accounts), all Enforcement Proceeds shall be applied in accordance
with the Deed of Appointment and Priority and Clause 33.6 (Application of
Enforcement Proceeds).

 

21. CHANGES TO THE PARTIES

 

21.1  Binding Agreement

 

This Agreement shall be binding upon and enure to the benefit of each party
hereto and its or any subsequent successors and transferees.

 

21.2 Assignment and Transfer by the Company or the GCLAs

 

  21.2.1  The Company may not assign, transfer, novate or dispose of any of its
rights or obligations under this Agreement or the other Senior Finance
Documents.

 

  21.2.2  The GCLAs may not assign or transfer its rights and/or obligations
under this Agreement without the prior written consent of the Company.

 

21.3 Assignment and Transfer by Agents

 

Each Agent may assign or transfer any of its rights and obligations under any
Senior Finance Document to which it is party only in accordance with its
voluntary or requested resignation under and subject to the relevant Senior
Finance Document and this Agreement and then only if it first procures that its
assignee or transferee executes a duly completed Agent’s Deed of Accession and
Finance Party Accession Undertaking (also executed, in the case of the latter,
by such Agent, the Intercreditor Agent and all other parties hereto acting
through the Intercreditor Agent for this purpose (the authority for which is
hereby conferred on the Intercreditor Agent) and promptly delivered by the
Intercreditor Agent to the Security Agent) and enters into such other
acknowledgements as may be necessary or desirable to protect the Security.

 

21.4 Assignment and Transfer by Lenders

 

  21.4.1  Subject to the provisions of the Facility Agreement to which it is a
party and execution and delivery by the assignee or Transferee of a Finance
Party Accession Undertaking, any Lender may, at any time, assign in accordance
with Clause 21.5 (Assignments by Lenders) all or any of its rights and benefits
under the Senior Finance Documents or transfer in accordance with Clause 21.6
(Transfers by Lenders) all or any of its rights, benefits and obligations under
the Senior Finance Documents to:

 

  (a) another Lender or an Affiliate of a Lender;

 

  (b) any commercial bank;

 

- 106 -



--------------------------------------------------------------------------------

  (c) an entity on the Approved List; or

 

  (d) any other entity with the consent of the Company (such consent not to be
unreasonably withheld or delayed and which consent shall not be required in
respect of any assignment or transfer after the occurrence of an Event of
Default which is continuing),

 

provided that all transactional costs of such assignment or transfer shall be
borne by the relevant Lender or assignee or Transferee except for any transfer
in connection with the syndication of the Facilities the costs of which (as set
forth in Clause 21.7 (Assignment and Transfer Fees)) shall be borne by the
Company.

 

  21.4.2  Any assignment or transfer of a Lender’s participations in Advances
outstanding or, as the case may be, Available Commitments under:

 

  (a) the Hotel Facility, the Project Facility or any Additional Lender Facility
shall be in a minimum amount of USD5,000,000 or its equivalent or, if less,
equal to the aggregate of such Lender’s participations or Available Commitments
under such Facility; or

 

  (b) the Revolving Credit Facility shall be in a minimum amount of HKD5,000,000
or its equivalent or, if less, equal to the aggregate of such Lender’s
participations or Available Commitments under such Facility.

 

21.5  Assignments by Lenders

 

If any Lender assigns all or any of its rights and benefits under the Senior
Finance Documents in accordance with Clause 21.4 (Assignment and Transfer by
Lenders), then, unless and until the assignee has delivered:

 

  (a) a notice to the Intercreditor Agent (which the Intercreditor Agent shall
promptly copy to the Company and the other Senior Secured Creditors) confirming
in favour of the Senior Secured Creditors that it shall be under the same
obligations towards each of them as it would have been under if it had been an
original party hereto as a Lender and to the relevant Facility Agreement as a
Hotel Facility Lender, Project Facility Lender, Additional Lender or Revolving
Credit Facility Lender (as the case may be); and

 

  (b) a duly completed Finance Party Accession Undertaking executed by such
Lender, such assignee, the Intercreditor Agent and all other parties hereto
acting through the Intercreditor Agent for this purpose (the authority for which
is hereby conferred on the Intercreditor Agent and which the Intercreditor Agent
shall promptly deliver to the Security Agent),

 

(whereupon such assignee shall become a party hereto as a “Lender” or thereto as
a “Hotel Facility Lender”, “Project Facility Lender”, “Additional Lender” or
“Revolving Credit Facility Lender”), the Company and the Senior Secured
Creditors shall not be obliged to recognise such assignee as having the rights
against each of them which it would have had if it had been such a party hereto
or thereto.

 

- 107 -



--------------------------------------------------------------------------------

21.6  Transfers by Lenders

 

If any Lender wishes to transfer all or any of its rights, benefits and/or
obligations under this Agreement and the corresponding rights, benefits and/or
obligations under the other Senior Finance Documents as contemplated in
Clause 21.4 (Assignment and Transfer by Lenders), then such transfer shall only
be effective if the procedure set out in this Clause 21.6 is complied with. Such
transfer shall be effected by the delivery to the Intercreditor Agent (which the
Intercreditor Agent shall promptly copy to the Company and the other Senior
Secured Creditors) of:

 

  (a) a duly completed Novation Certificate executed by such Lender, the
relevant Transferee, the Intercreditor Agent and all other parties hereto acting
through the Intercreditor Agent for this purpose (the authority for which is
hereby conferred on the Intercreditor Agent); and

 

  (b) a duly completed Finance Party Accession Undertaking executed by such
Lender, the relevant Transferee, the Intercreditor Agent and all other parties
hereto acting through the Intercreditor Agent for this purpose (the authority
for which is herby conferred on the Intercreditor Agent and which the
Intercreditor Agent shall promptly deliver to the Security Agent),

 

in which event, on the later of the Transfer Date specified in such Novation
Certificate and the fifth Business Day after (or such earlier Business Day
endorsed by the Intercreditor Agent on such Novation Certificate falling on or
after) the date of delivery of such Novation Certificate and Finance Party
Accession Undertaking to the Intercreditor Agent:

 

  21.6.1  to the extent that in such Novation Certificate the Lender party
thereto seeks to transfer by novation its rights, benefits and obligations under
this Agreement and the corresponding rights, benefits and obligations under the
other Senior Finance Documents, the Company and such Lender shall be released
from further obligations towards one another under this Agreement and the
corresponding rights, benefits and/or obligations under the other Senior Finance
Documents and their respective rights against one another shall be cancelled
(such rights and obligations being referred to in this Clause 21.6 as
“discharged rights and obligations”);

 

  21.6.2  each of the Company and the Transferee shall assume obligations
towards one another and/or acquire rights against one another which differ from
such discharged rights and obligations only insofar the Company and such
Transferee have assumed and/or acquired the same in place of such other party
and such Lender;

 

  21.6.3

 the Agents, the GCLAs, such Transferee and the other Lenders shall acquire the
same rights and benefits and assume the same obligations between themselves as
they would have acquired and assumed had such Transferee been an original party
to this Agreement and the other relevant Senior Finance Documents as a Lender
with the rights, benefits and/or obligations acquired or assumed by it as a
result of such transfer and to that extent the Agents, the GCLAs and the

 

- 108 -



--------------------------------------------------------------------------------

 

relevant Lender shall each be released from further obligations to each other
under this Agreement and the other relevant Senior Finance Documents; and

 

  21.6.4  such Transferee shall become a party hereto as a “Lender” and to the
relevant Facility Agreement as a “Hotel Facility Lender”, “Project Facility
Lender”, “Additional Lender” or “Revolving Credit Facility Lender” (as the case
may be).

 

21.7  Assignment and Transfer Fees

 

On the date upon which an assignment takes effect pursuant to Clause 21.5
(Assignments by Lenders) or a transfer takes effect pursuant to Clause 21.6
(Transfers by Lenders), the relevant assignee or Transferee shall pay to the
Intercreditor Agent for its own account a fee of USD1,500.

 

21.8  Disclosure of Information

 

Any Senior Secured Creditor may disclose to any Person:

 

  21.8.1  to (or through) whom such Senior Secured Creditor assigns or transfers
(or may potentially assign or transfer) all or any of its rights, benefits and
obligations in accordance with the Senior Finance Documents;

 

  21.8.2  in the case of a Lender, with (or through) whom such Lender enters
into (or may potentially enter into) any sub-participation in relation to the
Senior Finance Documents or any Obligor; or

 

  21.8.3  to whom information may be required to be disclosed by any applicable
law or pursuant to any regulatory or stock exchange requirement;

 

such information about any Obligor, the Projects and the Senior Finance
Documents as such Senior Secured Creditor may consider appropriate, provided
that the Person to whom such information is provided under sub-clause 21.8.1 or
21.8.2 first enters into a Confidentiality Undertaking (or, in the case of the
Security Agent, the confidentiality undertaking referred to in clause 18.9
(Disclosure of Information by Security Agent) of the Deed of Appointment and
Priority) and that the Company has received an original copy of such signed
undertaking.

 

21.9  Change of Facility Office

 

Any Lender may change its Facility Office provided that the Company shall have
no liability (or no increase in liability) under Clause 11 (Tax gross-up and
Indemnities) or Clause 12 (Increased costs) which would not exist as at the date
of such change but for such change, unless such change was requested by the
Company pursuant to Clause 15 (Mitigation by the Senior Secured Creditors).

 

- 109 -



--------------------------------------------------------------------------------

22. HEDGING COUNTERPARTIES

 

22.1  Accession

 

Each Hedging Counterparty shall execute and deliver to the Intercreditor Agent a
Hedging Counterparty’s Deed of Accession and shall execute and deliver to the
Security Agent in accordance with the Deed of Appointment and Priority a Finance
Party Accession Undertaking. A Hedging Counterparty may, at any time, assign all
or any of its rights and benefits or transfer all or any of its rights, benefits
and obligations under and in accordance with the Senior Finance Documents
subject to delivery to the Intercreditor Agent of a duly completed:

 

  (a) Hedging Counterparty’s Deed of Accession executed by the assignee or
transferee; and

 

  (b) Finance Party Accession Undertaking executed by the assignee or
transferee, the Hedging Counterparty, the Intercreditor Agent and all other
parties hereto acting through the Intercreditor Agent for this purpose (the
authority for which is hereby conferred on the Intercreditor Agent and which the
Intercreditor Agent shall promptly deliver to the Security Agent).

 

22.2  Interest in the Security

 

The obligations of the Company owed to each Hedging Counterparty shall be
secured by the Security and each Hedging Counterparty shall be entitled to share
in the Enforcement Proceeds in accordance with the Deed of Appointment and
Priority and Clause 33.6 (Application of Enforcement Proceeds).

 

22.3  Voting rights

 

Nothing in this Clause 22 nor any other provisions of any Senior Finance
Document shall be deemed to entitle any Hedging Counterparty in its capacity as
such under any Hedging Agreement to exercise any voting, consent, approval or
similar right under the Senior Finance Documents (other than the Hedging
Agreements) including any right to participate in any Decision provided that:

 

  22.3.1  each Hedging Counterparty shall have the right to participate in all
Decisions after the occurrence of a Hedging Voting Right Event in relation to
such Hedging Counterparty that is continuing; and

 

  22.3.2  the consent of all Hedging Counterparties shall be required for any
change to the matters referred to in paragraphs (a), (b), (f), (g), (h), (i),
(j), (k) and (l) in the definition of “Fundamental Term” in Clause 1.1
(Definitions) and for any amendment to Clause 33.6 (Application of Enforcement
Proceeds) and this Clause 22.

 

22.4  Restrictions on Amendment

 

Each Hedging Counterparty agrees that, except with the prior written consent of
the Intercreditor Agent, no amendment may be made to a Hedging Agreement to an
extent which would result in:

 

  22.4.1  any payment under that Hedging Agreement being required to be made by
the Company on any date other than the dates originally provided for in that
Hedging Agreement; or

 

- 110 -



--------------------------------------------------------------------------------

  22.4.2  the Company becoming liable to make an additional payment under any
Hedging Agreement which liability does not arise from the original provisions of
that Hedging Agreement; or

 

  22.4.3  the Company becoming liable to make any payment under that Hedging
Agreement in any currency other than in the currency provided for under the
original provisions of that Hedging Agreement.

 

22.5  Restrictions on Termination

 

No Hedging Counterparty may terminate a hedging facility or close out any
hedging transaction under a Hedging Agreement prior to its stated maturity
except in accordance with the terms of the ISDA Master Agreement and the ISDA
Schedule (each as may be amended pursuant to paragraph 4 of Schedule 8 (Hedging
Arrangements).

 

22.6  Termination at request of Intercreditor Agent

 

After a notice has been given by the Intercreditor Agent pursuant to sub-clause
19.2.2 of Clause 19.2 (Remedies following an Event of Default), a Hedging
Counterparty shall, at the written request of the Intercreditor Agent, terminate
the hedging facility or close out any hedging transaction under the Hedging
Agreement to which it is party in accordance with the terms of such Hedging
Agreement.

 

23. AGENTS AND GLOBAL COORDINATING LEAD ARRANGERS

 

23.1  Appointment and duties of the Agents

 

  23.1.1  Each of:

 

  (a) the Senior Secured Creditors appoints the Intercreditor Agent;

 

  (b) the Hotel Facility Lenders appoints the Hotel Facility Agent; and

 

  (c) the Project Facility Lenders appoints the Project Facility Agent,

 

to act as its agent under and in connection with the Senior Finance Documents
and irrevocably authorises it on its behalf to perform the duties and to
exercise the rights, powers and discretions that are specifically delegated to
it under or in connection with the Senior Finance Documents, together with any
other incidental rights, powers and discretions.

 

  23.1.2  None of the Agents may begin any legal action or proceeding in the
name of a Senior Secured Creditor (other than itself) without that Senior
Secured Creditor’s consent.

 

  23.1.3  Each Agent has only those duties which are expressly specified in the
Senior Finance Documents, and those duties are solely of a mechanical and
administrative nature.

 

- 111 -



--------------------------------------------------------------------------------

23.2  Relationship

 

  23.2.1  The relationship between each Agent and the relevant Senior Secured
Creditors is that of principal and agent only. Nothing in this Agreement
constitutes any Agent as trustee or fiduciary for any other Person and no Agent
need hold in trust any moneys paid to it for a Person or be liable to account
for interest on those moneys except to the extent expressly stated in a Senior
Finance Document.

 

  23.2.2  No Agent shall in any respect be the agent of the Company by virtue of
this Agreement.

 

  23.2.3  No Agent shall be liable to the Company for any breach by any other
Senior Secured Creditor of any Senior Finance Document or be liable to any other
Secured Creditor for any breach by the Company of the Senior Finance Documents.

 

23.3  Role of the GCLAs

 

Except as specifically provided in the Senior Finance Documents, none of the
GCLAs has any obligations of any kind to any other Party under or in connection
with any Senior Finance Document.

 

23.4  Delegation

 

Each Agent may act through its personnel and agents.

 

23.5  Instructions

 

  23.5.1  Unless otherwise expressly provided in the Senior Finance Documents,
the Intercreditor Agent shall act (and shall be fully protected if it so acts)
in accordance with the instructions of the Required Lenders in connection with
the exercise of any right, power or discretion under or in connection with the
Senior Finance Documents.

 

  23.5.2  Each Facility Agent shall be fully protected if it acts in accordance
with the instructions of its Lending Group in connection with the exercise of
any right, power or discretion under or in connection with any matter not
expressly provided for in the Senior Finance Documents.

 

  23.5.3  In the absence of such instructions each Agent may act, subject to the
terms of the Senior Finance Documents, as that Agent, in its sole discretion,
considers to be in the best interests of all the Senior Secured Creditors or, in
the case of each Facility Agent, its Lending Group.

 

23.6  Discretions

 

Notwithstanding any provision of the Senior Finance Documents, each Agent may:

 

  23.6.1 

assume, unless it has, in its capacity as Agent, received written notice to the
contrary from any other Party, that (a) any representation made or deemed to be

 

- 112 -



--------------------------------------------------------------------------------

 

made by an Obligor in connection with the Senior Finance Documents is true,
(b) no Default has occurred, (c) no Obligor is in breach of or default under its
obligations under the Senior Finance Documents and (d) any right, power,
authority or discretion vested in the Senior Finance Documents upon the Required
Lenders, a Lending Group, the Lenders or any other Person or group of Persons
has not been exercised;

 

  23.6.2  assume that (a) the Facility Office of each Lender is that notified to
it by such Lender in writing and (b) the information provided by each Lender
pursuant to Clause 29 (Notices) is true and correct in all respects until it has
received from such Lender notice of a change to the Facility Office or any such
information and act upon any such notice until the same is superseded by a
further notice;

 

  23.6.3  engage and pay for the advice or services of any lawyers, accountants,
surveyors or other experts whose advice or services may to it seem necessary,
expedient or desirable and rely upon any advice so obtained;

 

  23.6.4  rely as to any matters of fact which might reasonably be expected to
be within the knowledge of an Obligor upon a certificate signed by or on behalf
of such Obligor;

 

  23.6.5  rely upon any communication or document believed by it to be genuine;

 

  23.6.6  refrain from exercising any right, power or discretion vested in it as
Agent under the Senior Finance Documents unless and until instructed as
described in Clause 23.5 (Instructions) as to whether or not such right, power
or discretion is to be exercised and, if it is to be exercised, as to the manner
in which it should be exercised;

 

  23.6.7  refrain from acting in accordance with any instructions to begin any
action or proceeding arising out of or in connection with the Senior Finance
Documents until it shall have received such security as it may require (whether
by way of payment in advance or otherwise) for all costs, claims, losses,
expenses (including legal fees) and liabilities which it shall or may expend or
incur in complying with such instructions;

 

  23.6.8  refrain from acting where to do so would put it in breach of an
applicable Legal Requirement;

 

  23.6.9  treat each Facility Agent as the duly appointed and authorised agent
of the relevant Lenders until it receives written notice to the contrary from
the relevant Lenders; and

 

  23.6.10  (in the case of the Intercreditor Agent) in applying any moneys
received by it under any Security Document under Clause 33.6 (Application of
Enforcement Proceeds), rely on any certificate made by the relevant Facility
Agent, Additional Lender, Revolving Credit Facility Lender or Hedging
Counterparty as to the identity of, and the amounts owing to, any of the Senior
Secured Creditors and shall be protected in so relying.

 

- 113 -



--------------------------------------------------------------------------------

23.7  Agents’ Obligations

 

  23.7.1  Each Agent shall:

 

  (a) promptly inform each Senior Secured Creditor (in the case of the
Intercreditor Agent) or the Intercreditor Agent and the Lenders in its Lending
Group (in the case of each Facility Agent) of the contents of any notice or
document received by it pursuant to the terms of any Senior Finance Document in
its capacity as Agent from the Security Agent or an Obligor under the Senior
Finance Documents; and

 

  (b) promptly notify each Senior Secured Creditor (in the case of the
Intercreditor Agent) or the Intercreditor Agent and the Lenders in its Lending
Group (in the case of each Facility Agent) of the occurrence of any Event of
Default or any default by an Obligor in the due performance of or compliance
with its obligations under the Senior Finance Documents of which such Agent has
notice from any other party.

 

  23.7.2  The Intercreditor Agent shall promptly inform the Security Agent of
the occurrence of the Release Date.

 

23.8  Excluded Obligations

 

Notwithstanding anything to the contrary expressed or implied herein, none of
the Agents nor any of the GCLAs shall:

 

  23.8.1  be bound to enquire as to (a) whether or not any representation made
or deemed to be made by an Obligor in connection with the Senior Finance
Documents is true, (b) the occurrence or otherwise of any Default, (c) the
performance by an Obligor of its obligations under the Senior Finance Documents
or (d) any breach of or default by an Obligor of or under its obligations under
the Senior Finance Documents;

 

  23.8.2  be bound to account to any Senior Secured Creditor for any sum or the
profit element of any sum received by it for its own account;

 

  23.8.3  be bound to disclose to any other Person any information relating to
any Obligor, any party to a Project Document or any of their respective related
entities if (a) such Person, on providing such information, expressly stated to
such Agent or, as the case may be, such GCLA, that such information was
confidential or (b) such disclosure would or might in its opinion constitute a
breach of any law or be otherwise actionable at the suit of any Person; or

 

  23.8.4  be under any obligations other than those for which express provision
is made herein or in any other Senior Finance Document to which such Agent or
GCLA is a party.

 

- 114 -



--------------------------------------------------------------------------------

23.9  Exclusion of Liabilities

 

None of the Agents and the GCLAs accepts any responsibility:

 

  23.9.1  for the adequacy, accuracy and/or completeness of the Information
Memorandum or any other information supplied by the Agents or the GCLAs, by an
Obligor or by any other Person in connection with the Senior Finance Documents,
the transactions therein contemplated or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Senior Finance Documents;

 

  23.9.2  for the legality, validity, effectiveness, adequacy or enforceability
of the Senior Finance Documents or any other agreement, arrangement or document
entered into, made or executed in anticipation of, pursuant to or in connection
with the Senior Finance Documents; or

 

  23.9.3  for the exercise of, or the failure to exercise, any judgement,
discretion or power given to any of them by or in connection with the Senior
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, pursuant to or in connection with the
Senior Finance Documents.

 

Accordingly, none of the Agents and the GCLAs shall be under any liability
(whether in negligence or otherwise) in respect of such matters.

 

23.10  No Actions

 

Each of the Lenders and the Hedging Counterparties agrees that it shall not
assert or seek to assert against any director, officer or employee of any of the
Agents or any of the GCLAs any claim it might have against any of them.

 

23.11  Business with the Obligors

 

Each Agent and GCLA may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any of the Obligors or their
Affiliates.

 

23.12  Resignation

 

  23.12.1  An Agent may resign its appointment hereunder at any time without
assigning any reason therefor by giving not less than 25 Business Days’ prior
notice to that effect to the Senior Secured Creditors and the Company, in which
case:

 

  (a) the Required Lenders (in the case of the Intercreditor Agent) may appoint
a successor Agent and, unless an Event of Default has occurred and is
continuing, such appointment shall be subject to the prior agreement of the
Required Lenders and the Company or, failing such agreement within 15 Business
Days after such notice of resignation, the Required Lenders may appoint a
successor Agent on the same terms and conditions as previously applied to the
outgoing Agent; and

 

  (b)

the relevant Lending Group under a Facility (in the case of a Facility Agent for
that Facility) may appoint a successor Agent and, unless an Event of Default has
occurred and is continuing, such appointment shall be subject to the prior
agreement of such Lending Group and the

 

- 115 -



--------------------------------------------------------------------------------

 

Company or, failing such agreement within 15 Business Days after such notice of
resignation, the Lending Group may appoint a successor Agent on the same terms
and conditions as previously applied to the outgoing Agent.

 

  23.12.2  If the Required Lenders have not, within 15 Business Days after
notice of resignation, appointed a successor Intercreditor Agent which accepts
the appointment, the outgoing Agent may appoint a successor Agent and, unless an
Event of Default has occurred and is continuing, such appointment shall be
subject to the prior agreement of the Intercreditor Agent and the Company or,
failing such agreement within 25 Business Days after notice of resignation, the
Intercreditor Agent may appoint a successor Agent on the same terms and
conditions as previously applied to it.

 

  23.12.3  If a Lending Group has not, within 15 Business Days after notice of
resignation appointed a successor Facility Agent which accepts the appointment,
the outgoing Facility Agent may appoint a successor Facility Agent and, unless
an Event of Default has occurred and is continuing, such appointment shall be
subject to the prior agreement of the outgoing Facility Agent and the Company
or, failing such agreement within 25 Business Days after notice of resignation,
the outgoing Facility Agent may appoint a successor Facility Agent on the same
terms and conditions as previously applied to it.

 

  23.12.4  If, at the time of expiry of the period specified in sub-clause
23.12.2 or, as the case may be, sub-clause 23.12.3 above, the outgoing Agent
cannot find a successor owing to the unwillingness of any proposed successor to
accept the terms and conditions which apply to the outgoing Agent, the Company
shall offer to any proposed successor such terms and conditions as are
consistent with the role to be performed, taking into account the current market
for the performance of such duties and the then existing circumstances of the
Projects.

 

  23.12.5  If the Agent has not been paid an amount due to it under the Senior
Finance Documents and gives notice thereof as its reason for resigning together
with its notice pursuant to Clause 23.12.1, it shall not be obliged to appoint a
successor. If, at the time of expiry of the period specified in clause 23.12.1,
the Required Lenders or, as the case may be, the relevant Lending Group, cannot
find a successor owing to the unwillingness of any proposed successor to accept
the terms and conditions which apply to the outgoing Agent, the Company shall
offer to any proposed successor such terms and conditions as are consistent with
the role to be performed, taking into account the current market for the
performance of such duties and the then existing circumstances of the Projects.

 

  23.12.6 

The resignation of an Agent and the appointment of any successor Agent shall
both become effective only upon the successor Agent executing an Agent’s Deed of
Accession provided that, where the Agent has notified the reason for its
resignation pursuant to Clause 23.12.5, its resignation shall become effective
upon the expiry of the period notified by it pursuant to Clause 23.12.1. Upon
the execution of an Agent’s Deed of Accession, the successor Agent shall

 

- 116 -



--------------------------------------------------------------------------------

 

succeed to the position of the retiring Agent (as the case may be) under the
Senior Finance Documents and the term “Agent” shall mean the successor Agent.

 

  23.12.7  The Intercreditor Agent agrees that it shall, if so requested in
writing by the Required Lenders, tender its resignation in accordance with this
Clause 23.12.

 

  23.12.8  Each Facility Agent agrees that it shall, if so requested in writing
by its Lending Group, tender its resignation in accordance with this Clause
23.12.

 

  23.12.9  Upon the appointment of a successor (or, as the case may be, its
resignation becoming effective), the retiring Agent shall be discharged from any
future (but not accrued) obligations in respect of the Senior Finance Documents
but shall remain entitled to the benefit of Clause 13.2 (Other Indemnities) and
sub-clauses 23.1, 23.2, 23.5.2, 23.5.3, 23.6.10, 23.8, 23.9, 23.10 and 23.15 of
this Clause 23.

 

23.13  Own Responsibility

 

It is understood and agreed by each Senior Secured Creditor that at all times it
has itself been, and shall continue to be, solely responsible for making its own
independent appraisal of and investigation into all risks arising under or in
connection with the Senior Finance Documents including, but not limited to:

 

  23.13.1  the financial condition, creditworthiness, condition, affairs, status
and nature of the Projects and each Obligor;

 

  23.13.2  the legality, validity, effectiveness, adequacy and enforceability of
the Senior Finance Documents and any other agreement, arrangement or document
entered into, made or executed in anticipation of, pursuant to or in connection
with the Senior Finance Documents;

 

  23.13.3  whether such Senior Secured Creditor has recourse, and the nature and
extent of that recourse, against an Obligor or any other Person or any of their
respective assets under or in connection with the Senior Finance Documents, the
transactions therein contemplated or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Senior Finance Documents; and

 

  23.13.4  the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information provided by the Agents or the GCLAs, an
Obligor, or by any other Person in connection with the Senior Finance Documents,
the transactions contemplated therein or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Senior Finance Documents.

 

Accordingly, each Senior Secured Creditor acknowledges to the Agents and the
GCLAs that it has not relied on and shall not hereafter rely on the Agents and
the GCLAs or any of them in respect of any of these matters.

 

- 117 -



--------------------------------------------------------------------------------

23.14  Agency Division Separate

 

In acting as Agent under the Senior Finance Documents, each of the Agents shall
be regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments and,
notwithstanding the foregoing provisions of this Clause 23, any information
received by some other division or department of such Agent may be treated as
confidential and shall not be regarded as having been given to such Agent’s
agency division.

 

23.15  Indemnity to Intercreditor Agent

 

  23.15.1  Each Senior Secured Creditor shall rateably in accordance with its
entitlement to the Senior Secured Indebtedness (or, in the case of each Lender,
if no Advances have been made, in the proportion borne by its share of the
aggregate undrawn Available Commitments of all Lenders to the aggregate undrawn
Available Commitments of all Lenders) for the time being (or, if all Advances
have been repaid or all Available Commitments reduced to zero, immediately prior
to the repayment thereof or, as the case may be, such reduction), indemnify the
Intercreditor Agent, within fifteen days of demand (accompanied by reasonable
written certification), against cost, loss or liability incurred by the
Intercreditor Agent (other than by reason of the fraud, negligence or wilful
misconduct of the Intercreditor Agent) in acting as Intercreditor Agent in
accordance with the terms of the Senior Finance Documents (unless the
Intercreditor Agent has been reimbursed by, or indemnified to its satisfaction
by, an Obligor pursuant to a Senior Finance Document or otherwise in writing).
For the purposes of this Clause 23.15.1, each Hedging Counterparty shall, in
respect of each Hedging Agreement entered into by it, be deemed to have made an
Advance to the Company in an amount equal to the Realised Hedge Loss (if any)
under the Hedging Agreement to which such Hedging Counterparty is party.

 

  23.15.2  Clause 23.15.1 shall not apply to the extent that the Intercreditor
Agent is otherwise actually indemnified or reimbursed by any Party under any
other provision of the Senior Finance Documents.

 

  23.15.3  Provided that the Company is required to reimburse or indemnify the
Intercreditor Agent for such cost, loss or liability in accordance with the
terms of the Senior Finance Documents, the Company shall, within fifteen days of
demand in writing by any Senior Secured Creditor, indemnify such Senior Secured
Creditor in relation to any payment actually made by such Senior Secured
Creditor pursuant to sub-clause 23.15.1 above.

 

24. CONDUCT OF BUSINESS BY THE SENIOR SECURED CREDITORS

 

No provision of the Senior Finance Documents shall:

 

  24.1.1  interfere with the right of any Senior Secured Creditor to arrange its
affairs (tax or otherwise) in whatever manner it thinks fit;

 

- 118 -



--------------------------------------------------------------------------------

  24.1.2  subject to Clause 15 (Mitigation by Senior Secured Creditors), oblige
any Senior Secured Creditor to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  24.1.3  oblige any Senior Secured Creditor to disclose any information
relating to its affairs (tax or otherwise) or any computations in respect of
Tax.

 

25. SHARING AMONG THE SENIOR SECURED CREDITORS

 

25.1 Payments to Senior Secured Creditors

 

If a Senior Secured Creditor (a “Recovering Senior Secured Creditor”) receives
or recovers any amount from an Obligor other than in accordance with the
provisions of the Senior Finance Documents (excluding any such provision which
permits the setting off of obligations owed by such Obligor against obligations
owed to it by such Recovering Senior Secured Creditor but allowing, for the
avoidance of doubt, any such provision in any Hedging Agreement permitting
netting off between transactions under such Hedging Agreement) and applies that
amount to a payment due under the Senior Finance Documents then:

 

  25.1.1  the Recovering Senior Secured Creditor shall, within 5 Business Days,
notify details of the receipt or recovery, to the Intercreditor Agent;

 

  25.1.2  the Intercreditor Agent shall determine whether the receipt or
recovery is in excess of the amount the Recovering Senior Secured Creditor would
have been paid had the receipt or recovery been received and distributed in
accordance with this Agreement, without taking account of any Tax which would be
imposed on that Agent in relation to the receipt, recovery or distribution; and

 

  25.1.3  the Recovering Senior Secured Creditor shall, within 10 Business Days
of demand by the Intercreditor Agent, pay to the Intercreditor Agent an amount
(the “Sharing Payment”) equal to such receipt or recovery less any amount which
the Intercreditor Agent determines may be retained by the Recovering Senior
Secured Creditor as its share of any payment to be made, in accordance with this
Agreement.

 

25.2 Redistribution of payments

 

The Intercreditor Agent shall treat the Sharing Payment as if it had been paid
by the Company and distribute it between the Senior Secured Creditors (other
than the Recovering Senior Secured Creditor) in accordance with this Agreement.

 

25.3 Recovering Senior Secured Creditor’s Rights

 

  25.3.1  On a distribution by the Intercreditor Agent under 25.2
(Redistribution of payments), the Recovering Senior Secured Creditor shall be
subrogated to the rights of the Senior Secured Creditors which have shared in
the redistribution.

 

  25.3.2 

If and to the extent that the Recovering Senior Secured Creditor is not able to
rely on its rights under sub-clause 25.3.1 above, the Company shall be liable to

 

- 119 -



--------------------------------------------------------------------------------

 

the Recovering Senior Secured Creditor for a debt equal to the Sharing Payment
which is immediately due and payable.

 

25.4 Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Senior
Secured Creditor becomes repayable and is repaid by such Recovering Senior
Secured Creditor, then:

 

  25.4.1  each Senior Secured Creditor which has received a share of such
Sharing Payment pursuant to Clause 25.2 (Redistribution of payments) shall, upon
request of the Intercreditor Agent, pay to the Intercreditor Agent for account
of that Recovering Senior Secured Creditor an amount equal to the appropriate
part of its share of the Sharing Payment (together with an amount as is
necessary to reimburse that Recovering Senior Secured Creditor for its
proportion of any interest on the Sharing Payment which that Recovering Senior
Secured Creditor is required to pay); and

 

  25.4.2  that Recovering Senior Secured Creditor’s rights of subrogation in
respect of any reimbursement shall be cancelled and the Company shall be liable
to the reimbursing Senior Secured Creditor for the amount so reimbursed.

 

25.5 Exceptions

 

This Clause 25 shall not apply to the extent that the Recovering Senior Secured
Creditor would not, after making any payment pursuant to this Clause, have a
valid and enforceable claim against the relevant Obligor.

 

25.6 Benefit

 

The provisions of this Clause 25 are for the sole benefit of the Senior Secured
Creditors and may be waived or amended by the Required Lenders without the
consent of the Company provided there is no increase in the liability of the
Company as a result.

 

26. PAYMENT MECHANICS

 

26.1 Payments under the Senior Finance Documents

 

  26.1.1  Prior to an Event of Default

 

Unless and until an Event of Default has occurred and is continuing:

 

  (a) all payments to be made by the Company to or for the account of any Lender
under the Facility Agreement to which that Lender is a party shall be made to
the relevant Facility Agent (or, in the case of an Additional Lender or
Revolving Credit Facility Lender, to such Additional Lender or Revolving Credit
Facility Lender) under that Facility Agreement for the account of that Lender,
in the manner stipulated in the relevant Facility Agreement; and

 

  (b)

all payments to be made by a Lender under a Facility Agreement shall be made to
the relevant Facility Agent, not later than the time (if any)

 

- 120 -



--------------------------------------------------------------------------------

 

specified in the relevant Facility Agreement, to its account at such office or
bank as it may notify to that Lender from time to time for this purpose (or, in
the case of an Additional Lender or Revolving Credit Facility Lender, by such
Additional Lender or Revolving Credit Facility Lender directly).

 

  26.1.2  After the occurrence of an Event of Default

 

Subject to the Deed of Appointment and Priority, after the occurrence of an
Event of Default that is continuing and unless the Intercreditor Agent agrees in
writing that payment should continue to be made in accordance with sub-clause
26.1.1 (Prior to an Event of Default):

 

  (a) all payments to be made by the Company to or for the account of any Senior
Secured Creditor or under any Senior Finance Document shall be made to the
Intercreditor Agent (other than any such payments to be made to or for the
account of the Security Agent which shall continue to be made to the Security
Agent);

 

  (b) all payments to be made by any Lender under any Senior Finance Document
(whether pursuant to Clause 25 (Sharing Among the Senior Secured Creditors) or
otherwise) shall be paid to the Intercreditor Agent; and

 

  (c) all payments received by the Intercreditor Agent under this sub-clause
26.1.2 shall be distributed in accordance with Clause 33.6 (Application of
Enforcement Proceeds) to the Person(s) specified therein or, where any such
Person is a Hotel Facility Lender or a Project Facility Lender, to the relevant
Facility Agent for the account of that Lender.

 

26.2 Payments by an Agent

 

  26.2.1  Save as otherwise provided herein, each payment received by an Agent
as agent for or otherwise for the benefit of another Person shall, subject to
Clause 26.3 (Distributions to an Obligor) and Clause 26.4 (Clawback), be made
available by that Agent to the Person entitled to receive such payment for value
the same day by transfer to such account of such Person with such bank in the
principal financial centre of the country of the relevant currency as such
Person shall have previously notified to that Agent.

 

  26.2.2  A payment shall be deemed to have been made by an Agent on the date on
which it is required to be made under the Senior Finance Documents if such Agent
has, on or before that date, taken steps to make that payment in accordance with
the regulations or operating procedures of the clearing or settlement system
used by such Agent in order to make the payment.

 

26.3 Distributions to an Obligor

 

Each Agent may (with the consent of the relevant Obligor or in accordance with
Clause 27 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on

 

- 121 -



--------------------------------------------------------------------------------

the date and in the currency and funds of receipt) of any amount due from that
Obligor under the Senior Finance Documents or in or towards purchase of any
amount of any currency to be so applied at a market rate of exchange in its
usual course of business.

 

26.4 Clawback

 

  26.4.1  Where a sum is to be paid to an Agent under the Senior Finance
Documents for another Person, that Agent is not obliged to pay that sum to that
Person until it has been able to establish to its satisfaction that it has
actually received that sum.

 

  26.4.2  If an Agent pays an amount to another Person and it proves to be the
case that that Agent had not actually received that amount, then the Person to
whom that amount was paid by that Agent shall on demand refund the same to that
Agent together with interest on that amount from the date of payment to the date
of receipt by that Agent, calculated by that Agent to reflect its cost of funds.

 

26.5 No Set-off by Obligors

 

All payments to be made by an Obligor under the Senior Finance Documents shall
be calculated and be made without (and free and clear of any deduction for)
set-off or counterclaim.

 

26.6 Business Days

 

  26.6.1  Any payment which is due to be made under any Senior Finance Document
on a day that is not a Business Day shall be made on the next Business Day in
the calendar month (if there is one) or the preceding Business Day (if there is
not).

 

  26.6.2  During any extension of the due date for payment of any principal
pursuant to sub-clause 26.6.1 above, interest is payable on that principal at
the rate payable on the original due date.

 

26.7 Currency of account

 

  26.7.1  A repayment of an Advance or Unpaid Sum or a part of an Advance or
Unpaid Sum shall be made in the currency in which the Advance or Unpaid Sum is
denominated on its due date.

 

  26.7.2  Each payment of interest shall be made in the currency in which the
sum in respect of which the interest is payable was denominated when that
interest accrued.

 

  26.7.3  Each payment in respect of costs, expenses or Taxes under the Senior
Finance Documents shall be made in the currency in which the costs, expenses or
Taxes are incurred.

 

  26.7.4  Any other amount payable under any of the Senior Finance Documents is,
except as otherwise provided elsewhere in the Senior Finance Documents, payable
in US dollars.

 

- 122 -



--------------------------------------------------------------------------------

27. SET-OFF

 

Without prejudice to the provisions of Schedule 6 (Accounts) and subject to the
terms of Clause 25 (Sharing Among the Senior Secured Creditors) and Clause 33
(Intercreditor Arrangements), a Senior Secured Creditor may, upon the occurrence
of an Event of Default and for so long as it is continuing, set off any matured
obligations owed by the Company under the Senior Finance Documents (to the
extent beneficially owned by that Senior Secured Creditor) against any
obligation (which, for the purpose of this provision only, shall be treated as
due and payable, save for unmatured obligations under the Hedging Agreements)
owed by that Senior Secured Creditor to the Company, regardless of the place of
payment, booking branch or currency of either obligation. If the obligations are
in different currencies, the Senior Secured Creditor may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

 

28. NON-RECOURSE LIABILITY

 

Notwithstanding any provision in the Senior Finance Documents to the contrary no
Operative shall be personally liable for payments due hereunder or under any of
the Senior Finance Documents or for the performance of any obligation hereunder
or thereunder, save, in relation to any Operative, pursuant to any Senior
Finance Document to which such Operative is party. The sole recourse of the
Senior Secured Creditors for satisfaction of any of the obligations of any of
the Obligors hereunder and under the other Senior Finance Documents shall be
against the Obligors, and not against any assets or property of any Operative
save to the extent such Operative is party to a Senior Finance Document and is
expressed to be liable for such obligation thereunder. In the case of Mr Wong
Chi Seng, his liability shall be limited to his shares in the Company.

 

29. NOTICES

 

29.1 Communications in Writing

 

Any notice, demand or other communication (each, for the purposes of this Clause
29, a “communication”) to be made under or in connection with the Senior Finance
Documents shall be made in writing but, unless otherwise stated, may be made by
fax or letter.

 

29.2 Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party for any communication
or document to be made or delivered under or in connection with the Senior
Finance Documents is:

 

  29.2.1  in the case of the Company, each of the GCLAs, each of the Agents,
each of the Lenders and each of the Hedging Counterparties party to the Common
Terms Agreement Amendment Agreement, identified with its name on the signing
pages thereto; and

 

- 123 -



--------------------------------------------------------------------------------

  29.2.2  in the case of each other Lender, each other Hedging Counterparty and
each other Obligor, that notified in writing to the Intercreditor Agent prior to
the date it becomes a party to the Senior Finance Documents,

 

or any substitute address, fax number or department or officer as the party may
notify to the Intercreditor Agent (or the Intercreditor Agent may notify to the
other parties, if a change is made by the Intercreditor Agent) by not less than
10 Business Days’ notice.

 

29.3 Delivery

 

  29.3.1  Any communication or document made or delivered by one Person to
another under or in connection with the Senior Finance Documents shall only be
effective:

 

  (a) if delivered personally or by overnight courier, when left at the relevant
address;

 

  (b) if by way of fax, when received in legible form; or

 

  (c) if by way of letter, when it has been left at the relevant address or 10
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 29.2 (Addresses), if addressed to that department
or officer.

 

  29.3.2  Any communication or document to be made or delivered to an Agent
shall be effective only when actually received by that Agent and then only if it
is expressly marked for the attention of the department or officer specified as
part of its address details provided under Clause 29.2 (Addresses) (or any
substitute department or officer as that Agent shall specify for this purpose).

 

  29.3.3  All notices to an Obligor shall be sent through a Facility Agent or
the Intercreditor Agent (but always with a copy to the Intercreditor Agent). All
notices from an Obligor under the Senior Finance Documents shall be sent to the
Intercreditor Agent who shall distribute them to the Senior Secured Creditors.

 

29.4 Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 29.2 (Addresses) or changing its own
address or fax number, the Intercreditor Agent shall notify the other parties.

 

29.5 Electronic communication

 

  29.5.1  Any communication to be made between an Agent and a Lender or between
an Agent and another Agent under or in connection with the Senior Finance
Documents may be made by electronic mail or other electronic means, if that
Agent and the relevant Lender or Agent:

 

- 124 -



--------------------------------------------------------------------------------

  (a) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

  (b) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (c) notify each other of any change to their address or any other such
information supplied by them.

 

  29.5.2  Any electronic communication made between an Agent and a Lender or
another Agent shall be effective only when actually received in readable form
and in the case of any electronic communication made by a Lender to an Agent or
by an Agent to another Agent only if it is addressed in such a manner as the
relevant Agent shall specify for this purpose.

 

29.6 English language

 

  29.6.1  Any notice given under or in connection with any Senior Finance
Document must be in English.

 

  29.6.2  All other documents provided under or in connection with any Senior
Finance Document must be in English or, if not in English, and if so required by
the relevant Agent, accompanied by a certified English translation and, in this
case, the English translation shall prevail unless the document is a
constitutional, statutory or other official document.

 

30. CALCULATIONS AND CERTIFICATES

 

30.1 Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Senior Finance Document, the entries made in the accounts maintained by a
Senior Secured Creditor are prima facie evidence of the matters to which they
relate.

 

30.2 Certificates and Determination

 

Any certification or determination by a Senior Secured Creditor of a rate or
amount under any Senior Finance Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.

 

30.3 Day count convention

 

Any interest, commission or fee accruing under a Senior Finance Document shall
accrue from day to day and is calculated on the basis of the actual number of
days elapsed and a year of 360 days (where due in US dollars) and 365 days
(where due in HK dollars).

 

31. PARTIAL INVALIDITY

 

If, at any time, any provision of the Senior Finance Documents is or becomes
illegal, invalid, or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or

 

- 125 -



--------------------------------------------------------------------------------

enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired.

 

32. REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Senior
Secured Creditor, any right or remedy under the Senior Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in the Senior Finance Documents are
cumulative and not exclusive of any rights or remedies provided by law.

 

33. INTERCREDITOR ARRANGEMENTS

 

33.1 Notices of Required Decisions

 

  33.1.1  If, at any time, a matter requiring a Decision comes to the notice of
a Senior Secured Creditor, that Senior Secured Creditor shall promptly inform
the Intercreditor Agent and, where relevant, its Facility Agent in writing.

 

  33.1.2  If, at any time, a matter requiring a Decision comes to the notice of
the Intercreditor Agent, the Intercreditor Agent shall promptly notify in
writing each Facility Agent, the Revolving Credit Facility Lenders, each
Additional Lender (and, after the occurrence of a Hedging Voting Right Event in
relation to any Hedging Counterparty that is continuing, that Hedging
Counterparty) of that matter specifying:

 

  (i) whether the matter concerns a Fundamental Term and, if not, which Senior
Secured Creditors may vote in respect of the Decision and the aggregate Voting
Entitlement required for the Decision to be made;

 

  (ii) the date and time by which the Intercreditor Agent requires receipt of
all votes in respect of the Decision (the “Decision Date”); and

 

  (iii) following a Hedging Voting Right Event, the identity of the relevant
Hedging Counterparty.

 

33.2 Notice of Votes

 

Each Senior Secured Creditor shall copy notice of its vote to the Intercreditor
Agent, to each Facility Agent and, as appropriate, the Revolving Capital
Facility Lenders, each Additional Lender and each Hedging Counterparty notified
by the Intercreditor Agent pursuant to Clause 33.1.2(iii) (Notices of Required
Decisions).

 

33.3 Decisions under the Senior Finance Documents

 

Subject to the other provisions of this Agreement, the exercise of any right,
power, discretion or determination which has been delegated to the Intercreditor
Agent under the Senior Finance Documents (save for any such right, power,
discretion or determination to be exercised by any such party for its own
account) shall require the consent or agreement of the Required Lenders provided
that the Intercreditor Agent may exercise

 

- 126 -



--------------------------------------------------------------------------------

any such right, power, discretion or determination (including giving
instructions to the Security Agent) without requiring any Decision which the
Intercreditor Agent, acting reasonably, considers is a minor, administrative or
technical matter which does not adversely affect the rights of the Senior
Secured Creditors under the Senior Finance Documents.

 

33.4 Restrictions On Remedies

 

Subject to this Clause 33 (Intercreditor Arrangements), no Senior Secured
Creditor may, at any time:

 

  33.4.1  set off, or purport to set off, at any time, any amount owing to it
under the Senior Finance Documents against any amount payable by it to an
Obligor (except that any Hedging Counterparty may net off between transactions
under a single Hedging Agreement);

 

  33.4.2  take any action or commence any legal proceedings of whatsoever nature
against an Obligor under or in respect of a Senior Finance Document to which
that Obligor is a party including taking any steps or legal proceedings for the
winding-up, dissolution or administration of any of the Obligors or for the
appointment of a receiver, administrator, administrative receiver, conservator,
custodian, trustee or similar officer of any of the Obligors or of any or all of
its assets or revenues; or

 

  33.4.3  foreclose on, or enforce or seek an order of the court to enforce all
or any of the Security.

 

33.5 Notice of Default

 

  33.5.1  If any Lender has actual knowledge of a Default which has occurred, it
shall so advise the Intercreditor Agent and, where relevant, its Facility Agent
in writing.

 

  33.5.2  If any Facility Agent has actual knowledge, or has received notice, of
a Default which has occurred, it shall so advise the Intercreditor Agent and,
where relevant, each Lender in its Lending Group in writing.

 

  33.5.3  If the Intercreditor Agent has actual knowledge, or has received
notice, of a Default which has occurred, it shall notify each Facility Agent,
each Revolving Credit Facility Lender, each Additional Lender and each Hedging
Counterparty in writing and, in the case of an Event of Default, it shall issue
a notice under Clause 33.1 (Notices of Required Decisions) in respect of that
Event of Default.

 

33.6 Application of Enforcement Proceeds

 

Following the delivery of an Enforcement Notice, all Enforcement Proceeds paid
to the Intercreditor Agent in accordance with the Deed of Appointment and
Priority shall be applied by it (together with any other payments received by it
pursuant to Clause 26.1.2 (Payments under the Senior Finance Documents)) in the
following order:

 

  (i)

first, in payment of all costs and expenses incurred by or on behalf of the
Intercreditor Agent in connection with such enforcement or recovery and which

 

- 127 -



--------------------------------------------------------------------------------

 

have been certified, in writing, as having been incurred by the Intercreditor
Agent;

 

  (ii) second, in payment pro rata of all costs and expenses incurred by or on
behalf of the Facility Agents in connection with such enforcement or recovery
and which have been certified, in writing, as having been incurred by the
Facility Agent seeking recovery;

 

  (iii) third, in payment pro rata of all amounts paid by the Senior Secured
Creditors under Clause 23.15 (Indemnity to Intercreditor Agent) of the Common
Terms Agreement but which have not been reimbursed by the Company;

 

  (iv) fourth, in payment pro rata of all amounts paid by the Hotel Facility
Lenders under clause 15.3 (Indemnity to Hotel Facility Agent) of the Hotel
Facility Agreement or the Project Facility Lenders under clause 15.3 (Indemnity
to Project Facility Agent) of the Project Facility Agreement but which have not
been reimbursed by the Company;

 

  (v) fifth, in payment pro rata of all costs and expenses incurred by or on
behalf of each Senior Secured Creditor in accordance with the Senior Finance
Documents in connection with such enforcement and which have been certified, in
writing, as having been incurred by the Senior Secured Creditor seeking
recovery;

 

  (vi) sixth, in payment pro rata of all accrued and unpaid fees owing to the
Agents under the Senior Finance Documents;

 

  (vii) seventh, in payment pro rata of all accrued and unpaid fees and
commissions due to the Lenders under the Senior Finance Documents;

 

  (viii) eighth, in payment pro rata of all accrued but unpaid interest
(including default interest) due under the Facility Agreements and all sums due
under the Hedging Agreements;

 

  (ix) ninth, in payment pro rata of all principal instalments due under the
Facility Agreements;

 

  (x) tenth, in payment pro rata of all other amounts owing to the Senior
Secured Creditors due and payable under the Senior Finance Documents; and

 

  (xi) eleventh, in payment of the surplus (if any) to the Security Agent in
accordance with the Deed of Appointment and Priority or to its order,

 

provided that, following the giving of any notice by the Intercreditor Agent
pursuant to sub-clause 19.2.2 of Clause 19.2 (Remedies following an Event of
Default), the amounts referred to in paragraphs (viii) and (ix) above shall rank
pari passu.

 

33.7 Representations and Warranties

 

Each Senior Secured Creditor party hereto represents and warrants to the other
Senior Secured Creditors Party hereto that:

 

- 128 -



--------------------------------------------------------------------------------

  33.7.1  it is duly organised and validly existing under the laws of the
jurisdiction in which it is incorporated;

 

  33.7.2  it has power to enter into and has duly authorised the execution,
delivery and performance of this Agreement;

 

  33.7.3  the obligations expressed to be assumed by it hereunder are legal and
valid obligations binding on it and enforceable against it in accordance with
the terms hereof; and

 

  33.7.4  it is not the beneficiary of any Liens in respect of any Financial
Indebtedness owed to it by the Company other than under the Senior Finance
Documents.

 

33.8 The provisions of this Clause 33 (Intercreditor Arrangements) are for the
sole benefit of the Senior Secured Creditors and may be waived or amended
without the consent or agreement of the Company provided there is no increase in
the liability of the Company as a result.

 

34. AMENDMENTS AND WAIVERS

 

34.1 Amendment and waiver of common terms

 

Subject to Clause 25.6 (Benefit) and to Clause 34.2 to Clause 34.4 below, any
term of, or matter dealt with under, this Agreement and any other Senior Finance
Document may be amended, waived or supplemented with the agreement of the
Company and/or the other Obligors which are a party to that Senior Finance
Document and/or, as the case may be, the Required Lenders.

 

34.2 Amendment and waiver of Facility Agreements

 

Subject to Clause 34.3 and Clause 34.4 below, any term of, or matter dealt with
under, a Facility Agreement may be amended, waived or supplemented with the
agreement of the Company and/or, as the case may be, the required Senior Secured
Creditors as specified in that Facility Agreement.

 

34.3 Amendment and waiver of Fundamental Terms

 

A Fundamental Term may only be amended or waived by agreement between the
Obligors which are a party to the Senior Finance Document which contains that
Fundamental Term and each Lender (and, in the case of the provisions referred to
in paragraphs (a), (b), (f), (g), (h), (i), (j), (k) and (l) of the definition
of Fundamental Term, each Hedging Counterparty).

 

34.4 Amendment and waiver affecting Agents

 

An amendment or waiver of any term of the Senior Finance Documents which relates
to the rights and/or obligations of any Agent may not be effected without the
prior written consent of that Agent.

 

- 129 -



--------------------------------------------------------------------------------

35. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

36. LANGUAGE

 

The English language shall be the only official and recognised language of this
Agreement. If for any reason a translation of this Agreement is required, such
translation shall in the event of any dispute be secondary to the original
English version which shall take precedence.

 

37. GOVERNING LAW

 

This Agreement shall be governed by English law.

 

38. JURISDICTION

 

38.1 Jurisdiction of English courts

 

  38.1.1  The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity) (a “Dispute”).

 

  38.1.2  The parties agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly they shall not argue to
the contrary.

 

  38.1.3  This Clause 38.1 is for the benefit of the Senior Secured Creditors
only. As a result, no Senior Secured Creditor shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law and the Senior Finance Documents, the Senior Secured
Creditors may take concurrent proceedings in any number of jurisdictions.

 

38.2 Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
the Company:

 

  38.2.1  irrevocably appoints Law Debenture Corporate Services Limited as its
agent for service of process in relation to any proceedings before the English
courts in connection with this Agreement; and

 

  38.2.2  agrees that failure by a process agent to notify the Company of the
process shall not invalidate the proceedings concerned.

 

39. CONFIDENTIALITY

 

Subject to Clause 40 (Gaming Authorities), each of the Senior Secured Creditors
agrees to keep confidential all non-public information of a proprietary or
confidential nature provided to it by any Obligor pursuant to this Agreement
provided that nothing herein shall prevent any Senior Secured Creditor from
disclosing any such information:

 

- 130 -



--------------------------------------------------------------------------------

  (a) to any other Senior Secured Creditor, or any Affiliate thereof that is
bound by confidentiality obligations;

 

  (b) to any other Person pursuant to Clause 21.8 (Disclosure of Information) or
clause 18.9 (Disclosure of Information by Security Agent) of the Deed of
Appointment and Priority;

 

  (c) to any of its or its Affiliates’ employees, directors, agents, auditors,
attorneys, accountants and other professional advisors who or that is bound by
confidentiality obligations;

 

  (d) upon the request or demand of any Governmental Authority having
jurisdiction over it;

 

  (e) in response to any order of any court or other Governmental Authority or
as may otherwise be required pursuant to any Legal Requirement or the rules of
any stock exchange on which the shares or other securities of such Senior
Secured Creditor or any Affiliate thereof are listed or by any other competent
supervisory or regulatory body;

 

  (f) if required to do so in connection with any litigation or similar
proceeding;

 

  (g) that has been publicly disclosed other than in breach of this Clause; or

 

  (h) in connection with the exercise of any remedy hereunder or under any other
Senior Finance Document.

 

40. GAMING AUTHORITIES

 

Each of the Senior Secured Creditors agrees to cooperate, having regard to its
internal procedures and policies, with the reasonable requests of any and all
gaming authorities in connection with the administration of their regulatory
jurisdiction over the Company or any Obligor, to the extent not inconsistent
with any applicable legal, regulatory or contractual restrictions (including any
duties of confidentiality) or the terms of the Senior Finance Documents,
provided that the Senior Secured Creditors are indemnified for any cost, loss or
liabilities incurred in connection with such cooperation.

 

- 131 -



--------------------------------------------------------------------------------

SCHEDULE 1

 

THE LENDERS AND HEDGING COUNTERPARTIES

 

Part A

 

Hotel Facility Lenders

 

Bank of China Limited Macau Branch

 

Aareal Bank AG

 

Bayerische Landesbank, Hong Kong Branch

 

Industrial and Commercial Bank of China (Asia) Limited

 

The Bank of East Asia, Limited

 

Part B

 

Project Facility Lenders

 

Bank of America, N.A.

 

Deutsche Bank AG, Hong Kong Branch

 

Société Générale, Hong Kong Branch

 

Aozora Bank, Ltd.

 

Banco Nacional Ultramarino, S.A.

 

WestLB AG, Hong Kong Branch

 

DBS Bank Ltd., Hong Kong Branch

 

The Royal Bank of Scotland plc

 

United Overseas Bank Limited

 

Commerzbank Aktiengesellschaft, Hong Kong Branch

 

Allied Irish Banks, p.l.c.

 

Standard Chartered First Bank Korea Limited

 

The Bank of Nova Scotia

 

Bayerische Hypo- und Vereinsbank AG, Hong Kong Branch

 

HSH Nordbank AG, Hong Kong Branch

 

Banco Comercial de Macau, S.A.

 

- 132 -



--------------------------------------------------------------------------------

Bank of Scotland

 

Banco Espírito Santo do Oriente, S.A.

 

Crédit Industriel et Commercial, Singapore Branch

 

Far Eastern International Bank

 

Hana Bank Hong Kong Branch

 

Nordkap Bank AG

 

Part C

 

Revolving Credit Facility Lenders

 

Banco Nacional Ultramarino, S.A.

 

Banco Comercial de Macau, S.A.

 

Banco Delta Asia S.A.R.L.

 

Part D

 

Hedging Counterparties

 

Banc of America Securities Asia Limited

 

Deutsche Bank AG

 

Société Générale

 

- 133 -



--------------------------------------------------------------------------------

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

Part A

 

Conditions Precedent to the CP Satisfaction Date

 

1. Project Documents

 

  (a) Receipt by the Intercreditor Agent and the Technical Adviser of:

 

  (i) a list setting out the title, date, parties and subject matter of each
Project Document entered into as of the CP Satisfaction Date with a total
contract price payable by the Company (or expected aggregate amount to be paid
by the Company in the case of “cost plus” contracts) or which may otherwise
involve liabilities, actual or contingent, in each case in an amount of less
than USD5,000,000 or its equivalent; and

 

  (ii) a copy of any other Project Document and each Affiliate Agreement entered
into as of the CP satisfaction Date duly executed by all parties thereto,

 

each certified by a Responsible Officer of the Company to be true, complete and
up-to-date, the Project Documents and Affiliate Agreements to be in full force
and effect, the Project Documents are consistent with the Project Budget, the
Project Schedule and the Plans and Specifications and, in the case of each
Affiliate Agreement, the transactions contemplated therein comply with the
requirements of paragraph 10 of Part B of Schedule 5 (Covenants).

 

  (b)    (i) Each Major Project Document has been duly authorised, executed and
delivered by the parties thereto and duly filed, recorded, stamped and
registered as necessary; and

 

  (ii) all conditions precedent to the effectiveness thereof (other than any
such conditions relating to the occurrence of the CP Satisfaction Date) have
been satisfied or waived in accordance with their respective terms and each such
Major Project Document is in full force and effect accordingly.

 

  (c) The Notice to Proceed and the Prime Contractor’s Performance Bonds (in an
aggregate amount of not less than USD45,722,399) have been duly issued in
accordance with the terms of the Construction Contract.

 

2. Senior Finance Documents

 

  (a) Receipt by the Intercreditor Agent of an original of each of the following
Senior Finance Documents duly executed by the parties thereto:

 

  (i) each Facility Agreement;

 

  (ii) the Common Terms Agreement;

 

- 134 -



--------------------------------------------------------------------------------

  (iii) each Security Document (in the case of any Operating Account referred to
in paragraphs (b), (c) or (d) of the definition thereof or any Reinsurance,
required to be entered into prior to the CP Satisfaction Date and, in the case
of the Wong Consent, the Intercreditor Agent shall accept a notarised copy of
such document in lieu of the original in satisfaction of the requirements in
respect thereof under this paragraph 2(a)(iii));

 

  (iv) any other Senior Finance Documents (other than any Ancillary Finance
Document) entered into prior to the CP Satisfaction Date; and

 

  (v) any other document entered into which the Intercreditor Agent and the
Company agree prior to the CP Satisfaction Date to designate as a Senior Finance
Document.

 

  (b) Each of the Ancillary Finance Documents has been duly executed by the
parties thereto.

 

  (c)    (i) Save in respect of the authorisation by the Macau SAR required to
be given in accordance with the Land Concession Consent Agreement in relation to
the Land Security Assignment and the notice required to be given to the Macau
SAR in relation to the Assignment of Rights, each Senior Finance Document
referred to in this paragraph 2 has been duly authorised, executed and delivered
by such of the Obligors, the Performance Bond Provider and the other Major
Project Participants as are party thereto and duly filed, notified, recorded,
stamped and registered as necessary;

 

  (ii) all conditions precedent to the effectiveness thereof (other than any
such conditions relating to the occurrence of the CP Satisfaction Date) have
been satisfied or waived in accordance with their respective terms and each such
Senior Finance Document (save as provided in this sub-paragraph (c)) is in full
force and effect accordingly; and

 

  (iii) none of such of the Obligors, the Performance Bond Provider or the other
Major Project Participants as is party to any such Senior Finance Document is
or, but for the passage of time and/or giving of notice will be, in breach of
any obligation thereunder.

 

3. Advisers’ Reports and Certificates

 

Receipt by the Intercreditor Agent of the following reports and other documents
and, in the case of each report, confirmed by the relevant adviser to be the
final report prior to the CP Satisfaction Date:

 

  (a) the revised Technical Adviser’s report in relation to the Projects
(including confirmation that the Projects constitute Category C projects under
the Equator Principles);

 

  (b) the revised Insurance Adviser’s report in relation to the Insurances;

 

- 135 -



--------------------------------------------------------------------------------

  (c) the revised Market Adviser’s report in relation to the Projects; and

 

  (d) the revised Financial Model in relation to the Projects.

 

4. Approved List

 

Receipt by the Intercreditor Agent of a copy of the agreement between the GCLAs
and the Company approving the Approved List.

 

5. Due establishment, authority and certification

 

  (a) In relation to the Company, receipt by the Intercreditor Agent of a
certificate in substantially the form set out in Part C (Form of Company’s Due
Establishment CP Satisfaction Date Certificate) of this Schedule 2 signed by a
Responsible Officer of the Company and which:

 

  (i) attaches a copy of the Company’s Governing Documents; and

 

  (ii) attaches a board resolution approving the execution, delivery and
performance of the Transaction Documents to which it is a party and the terms
and conditions thereof and authorising a named person or persons to sign such
Transaction Documents and any document to be delivered by the Company pursuant
to any Transaction Documents.

 

  (b) In relation to each of the Wynn Obligors and the other Major Project
Participants (other than the Macau SAR and the Persons referred to in
sub-paragraph 5(c) below), receipt by the Intercreditor Agent of a certificate
signed by a Responsible Officer of each such Person in substantially the form
set out in Part D (Form of Major Project Participant’s CP Satisfaction Date
Certificate) of this Schedule 2 attaching copies of:

 

  (i) its Governing Documents; and

 

  (ii) a board resolution approving the execution, delivery and performance of
the Transaction Documents to which it is a party and the terms and conditions
thereof and authorising a named person or persons to sign such Transaction
Documents and any document to be delivered by it pursuant thereto.

 

  (c) In relation to the issuer of the Prime Contractor’s Performance Bond and
Banco Nacional Ultramarino, S.A. in its capacity as the Performance Bond
Provider, party to the Performance Bond Facility Agreement and Second Ranking
Finance Party (as defined in the Deed of Appointment and Priority), receipt by
the Intercreditor Agent of evidence (which may comprise a copy of the relevant
portion of such Person’s signature book or equivalent) confirming such Person’s
approval of the execution, delivery and performance of the Transaction Documents
to which it is party and authorisation of the Person or Persons who have signed
such Transaction Documents on its behalf to do so.

 

- 136 -



--------------------------------------------------------------------------------

6. Project Documents and Permits

 

Receipt by the Intercreditor Agent of a certificate, in substantially the form
set out in Part G (Form of Company’s CP Satisfaction Date Certificate) of this
Schedule 2 (the “Company’s CP Satisfaction Date Certificate”) signed by a
Responsible Officer of the Company and which, amongst other things:

 

  (a) certifies that copies of documents delivered in satisfaction of other
conditions precedent in this Part A remain, save to the extent of any subsequent
amendments made in accordance with the Senior Finance Documents, true, complete
and up-to-date copies in full force and effect as at the CP Satisfaction Date;

 

  (b) attaches copies of any such amendments referred to in sub-paragraph
(a) above and certifies that such copies are true, complete and up-to-date and
in full force and effect as at the CP Satisfaction Date; and

 

  (c) confirms that:

 

  (i) all Permits described in Part A of Schedule 12 (Permits) shall have been
issued and be in full force and effect and not subject to current legal
proceedings or to any unsatisfied conditions (that are required to be satisfied
by the CP Satisfaction Date) that could reasonably be expected to materially
adversely modify any Permit, to revoke any Permit, to restrain or prevent the
construction or operation of the Projects or otherwise impose adverse conditions
on either Project or the financing contemplated under the Senior Finance
Documents and all applicable appeal periods with respect thereto shall have
expired;

 

  (ii) with respect to any of the Permits described in Part B of Schedule 12
(Permits), (i) each such Permit is of a type that is routinely granted on
application and compliance with the conditions for issuance and (ii) the Company
is not aware of any facts or circumstances which indicate that any such Permit
will not be timely obtainable without undue expense or delay by the Company or
the applicable Person, respectively, prior to the time that it becomes required;
and

 

  (iii) all other Permits have been obtained or effected to the extent they are
required as of the date of the certificate and, as far as the Company is aware,
no reasonable basis exists for it to believe that the Permits which are not
required at such date will not be obtained when they are required,

 

and, in the case of the Permits described in Part A of Schedule 12 (Permits),
attaching a copy of each such Permit (other than the Permit referred to in
paragraph 8(iv) thereof, which it is acknowledged is comprised in the consent
acknowledged by the Macau SAR Government in paragraph 3 of the Gaming Concession
Consent Agreement).

 

7. [Not used]

 

- 137 -



--------------------------------------------------------------------------------

8. Security

 

Receipt by the Intercreditor Agent of evidence that:

 

  (a) save in respect of the authorisation by the Macau SAR required to be given
in accordance with the Land Concession Consent Agreement in relation to the Land
Security Assignment and the notice required to be given to the Macau SAR in
relation to the Assignment of Rights, each Security Document has been duly
filed, notified, recorded, stamped and registered as necessary and all other
actions necessary in the reasonable opinion of the Intercreditor Agent or the
Security Agent to perfect the Security have been carried out; and

 

  (b) the Securities Account has been established in accordance with the Wynn
Resorts Support Agreement and is fully funded as provided therein.

 

9. Insurance

 

  (a) Receipt by the Intercreditor Agent of a certificate addressed to it from
the Insurance Adviser in substantially the form set out in Part E (Form of
Insurance Adviser’s CP Satisfaction Date Certificate) of this Schedule 2
certifying that all Construction Period Insurances required by the Senior
Finance Documents to be in effect at the CP Satisfaction Date are in full force
and effect and all premia (if any) due and payable as at the CP Satisfaction
Date have been paid and the Secured Creditors have been named as co-insureds
under those insurances in accordance with Schedule 7 (Insurance).

 

  (b) Receipt by the Intercreditor Agent of certified copies of all insurance
policies, updates, cover notes or insurance slips then available in respect of
Insurances then required to be maintained by the Company.

 

  (c) Receipt by the Intercreditor Agent of a Reinsurance Broker’s Letter of
Undertaking from each of the brokers referred to in paragraph 2.2 of Schedule 7
(Insurance) through whom Reinsurances have been effected.

 

  (d) Receipt by the Intercreditor Agent of confirmation from the Licensor that:

 

  (i) the Insurances set out in Schedule 7 (Insurance) satisfy the insurance
requirements set out in Section 8.01 of the IP Agreement; and

 

  (ii) the insurers with whom such Insurances are effected are acceptable to the
Licensor.

 

10. Accounts

 

Each of the Accounts specified in paragraph 1.1 of Schedule 6 (Accounts) has
been established.

 

- 138 -



--------------------------------------------------------------------------------

11. Financials

 

Receipt by the Intercreditor Agent of:

 

  (a) pro forma statement of the Company’s assets and liabilities as at a date
not more than one month prior to the CP Satisfaction Date; and

 

  (b) the most recent quarterly and annual financial statements of the type and
in respect of the Persons specified in paragraph 1 of Part A of Schedule 5
(Covenants), together with certificates from a Responsible Officer of each such
Person certifying such financial statements and stating that no material adverse
change in the assets, liabilities, operations or financial condition of each
such Person has occurred since the dates of the respective financial statements,
except as otherwise provided in such certificate.

 

12. Process agents

 

Where such appointment is required under any Senior Finance Document, process
agent acceptance of its appointment by the Company and each of such of the other
Obligors, the Performance Bond Provider and the other Major Project Participants
as is party to such Senior Finance Document for the acceptance of legal
proceedings.

 

13. Specimen signatures

 

Receipt by the Intercreditor Agent of specimen signatures of all Responsible
Officers of the Company who shall be issuing Advance Requests.

 

14. Legal opinions

 

Receipt by the Intercreditor Agent of legal opinions from:

 

  (a) Mr Henrique Saldanha, Macanese legal adviser to the Senior Secured
Creditors;

 

  (b) Mr Alexandre Correia da Silva, Macanese legal adviser to the Company;

 

  (c) Lovells, English legal advisers to the Company in relation to the Major
Project Documents governed by English law and referred to in sub-paragraphs
(c) and (d) of the definition thereof;

 

  (d) Lionel Sawyer & Collins, Nevada legal adviser to the Senior Secured
Creditors;

 

  (e) Schreck Brignone, Nevada legal adviser to Wynn Resorts;

 

  (f) Mann and Partners, Isle of Man legal adviser to the Senior Secured
Creditors;

 

  (g) Clifford Chance, Hong Kong SAR legal advisers to the Senior Secured
Creditors;

 

  (h) Clifford Chance, English legal advisers to the Senior Secured Creditors;

 

  (i) Mallesons Stephen Jaques, Hong Kong SAR legal advisers to Leighton
Contractors (Asia) Limited;

 

  (j) Mallesons Stephen Jaques, Hong Kong SAR legal advisers to China State
Construction Engineering (Hong Kong) Limited;

 

- 139 -



--------------------------------------------------------------------------------

  (k) Ms Elisa Costa, Macanese legal adviser to China Construction Engineering
(Macau) Company Limited;

 

  (l) Mallesons Stephen Jaques, Australian legal advisers to Leighton Holdings
Limited;

 

  (m) Mallesons Stephen Jaques, Hong Kong SAR legal advisers to China Overseas
Holdings Limited;

 

  (n) Skadden, Arps, Slate, Meagher & Flom LLP, New York legal advisers to the
Company;

 

  (o) Mr Leonel A. Alves, Macanese legal adviser to Banco Nacional Ultramarino,
S.A.; and

 

  (p) Mr Leonel A. Alves, Macanese legal adviser to Companhia de Seguros de
Macau, S.A.,

 

or, save in the case of sub-paragraphs (a), (b), (g), (h), (n), (o) and (p),
such other lawyers or law firms as may be reasonably acceptable to the
Intercreditor Agent.

 

15. Fees and expenses

 

Receipt by the Intercreditor Agent of evidence that:

 

  (a) all taxes, fees and other costs payable in connection with the execution,
delivery, filing, recording, stamping and registering of the documents referred
to in this Part A; and

 

  (b) all fees, costs and expenses due to the Secured Creditors (including all
amounts payable pursuant to any Fee Letter) and their advisers under the Senior
Finance Documents on or before the CP Satisfaction Date,

 

have been paid or shall be paid out of the proceeds of the Initial Advance (to
the extent that such amounts have been duly invoiced).

 

16. Performance Bond

 

Receipt by the Intercreditor Agent of evidence that the Concession Contract
Performance Bond has been issued under the Performance Bond Facility as required
by Article 61 of the Concession Contract.

 

17. Concession Contract

 

  (a) Receipt by the Intercreditor Agent of evidence that:

 

  (i) the capital requirement under Article 15 of the Concession Contract has
been complied with;

 

  (ii) the procedural requirements under Article 16 of the Concession Contract
relevant to the creation of security over shares have been complied with;

 

- 140 -



--------------------------------------------------------------------------------

  (iii) the Company has notified the Macau SAR regarding the Facilities and the
Security granted in favour of the Secured Creditors and produced copies of the
Senior Finance Documents to the Macau SAR pursuant to Articles 34(2) and (3) of
the Concession Contract;

 

  (iv) expenditure of the total Project Costs referred to in the Project Budget
which will be included in the calculation of the investment amount of MOP 4
billion will cause the Company to satisfy the requirement under the Concession
Contract of expending MOP 4 billion within seven years after the date of the
Concession Contract;

 

  (v) legislation has been enacted by the Macau SAR which provides for casino
operators such as the Company to be the grantors of credit to casino patrons;

 

  (vi) the letter agreements dated 1 May 2002 between the Company and Banco
Nacional Ultramasino and the Company and the Macau SAR in relation to the
termination of the Concession Contract are of no force or effect; and

 

  (vii) each area in which any operation of casino games of chance or other
forms of gaming will be carried out following the opening of the Original
Project has been classified by the Macau SAR as a casino or gaming zone in
accordance with article 9 of the Concession Contract.

 

  (b) Receipt by the Intercreditor Agent of copies of all documents submitted to
the Macau SAR as required under Article 21 of the Concession Contract and
evidence reasonably satisfactory to the Intercreditor Agent that approval of the
Company’s delegation of management authority (including the appointment of the
executive director, the scope of power of the executive director and term of
authorisation) has been granted by the Macau SAR pursuant to Article 21 of the
Concession Contract.

 

  (c) Receipt by the Intercreditor Agent of a letter from Macau SAR in relation
to the granting of extension of time for completion of the Projects from
31 December 2006.

 

18. Land and Land Concession Contract

 

Receipt by the Intercreditor Agent of evidence that:

 

  (a) the Land Concession Contract is registered with the Macau Real Estate
Agency;

 

  (b) the Land Concession Contract has been published in the Official Bulletin;
and

 

  (c)

the amount payable to Sociedade de Empreendimentos Nam Van S.A.R.L. for the
surrendering by Sociedade de Investimento Imobiliario Hang Keng Van, S.A.R.L.,
Sociedade de Investimento Imobiliario Lok Keng Van, S.A.R.L. and Sociedade de
Investimento Imobiliario Hei Keng Van, S.A.R.L. of their respective interests in
the land registered with the Macau Real Estate Registry

 

- 141 -



--------------------------------------------------------------------------------

 

with registration numbers 22322, 22324 and 22325 does not exceed
MOP 140,000,000.

 

19. Auditors

 

Receipt by the Intercreditor Agent of evidence that the Company has appointed
the Auditors and the Auditors have accepted such appointment.

 

20. Continued Appointment of Advisers

 

The Insurance Adviser and the Technical Adviser have been appointed to act after
the Signing Date in accordance with a scope of work as agreed by the Company and
the Intercreditor Agent.

 

21. No Material Adverse Effect

 

Receipt by the Intercreditor Agent of a certificate, in substantially the form
of the Company’s CP Satisfaction Date Certificate, from the Company confirming
that, as at the CP Satisfaction Date, no Material Adverse Effect has occurred
and is continuing nor could reasonably be expected to occur.

 

22. Projections

 

Receipt by the Intercreditor Agent of Projections for the Company for the period
from 1 July 2007 to 31 December 2008 and which:

 

  (a) demonstrate compliance with paragraph 1 of Part B of Schedule 5
(Covenants);

 

  (b) otherwise comply with the requirements of paragraph 2(c) of Part A of
Schedule 5 (Covenants).

 

23. Litigation

 

Receipt by the Intercreditor Agent of a certificate, in substantially the form
of the Company’s CP Satisfaction Date Certificate, from the Company confirming
that no action, suit, proceeding or investigation of any kind shall have been
instituted or, to the Company’s knowledge, threatened, including actions or
proceedings of or before any Governmental Authority, to which the Company,
either Project or, to the knowledge of the Company, any other Obligor, the
Performance Bond Provider or other Major Project Participant, is a party or is
subject, or by which any of them or any of their properties or either Project
are bound, in each case, that could reasonably be expected to have a Material
Adverse Effect, nor is the Company aware of any reasonable basis for any such
action, suit, proceeding or investigation and no injunction or other restraining
order shall have been issued and no hearing to cause an injunction or other
restraining order to be issued shall be pending or noticed with respect to any
action, suit or proceeding if the same reasonably could be expected to have a
Material Adverse Effect.

 

- 142 -



--------------------------------------------------------------------------------

24. Project Budget

 

Receipt by the Intercreditor Agent at or prior to the Expansion Signing Date of
a budget in the form of Schedule 13 (Form of Project Budget) which:

 

  (a) includes such other information and supporting data as any of the Senior
Secured Creditors or the Technical Adviser may reasonably require; and

 

  (b) demonstrates, without taking account of any amount of Net Operating
Cashflow in excess of the Base Net Operating Cashflow Amount, any amount of
Contingent Equity, any amount of Contingent Subordinated Funding or any amount
of the Contingent Debt Facilities, no Forecast Funding Shortfall.

 

25. Project Schedule

 

Receipt by the Intercreditor Agent at or prior to the Expansion Signing Date of
a schedule for construction and completion of the Projects in the Agreed Form
which demonstrates that Substantial Completion will occur and the Opening
Conditions specified in paragraph (a) of the definition thereof will have been
satisfied on or before the following dates in respect of the Original Project,
the Expansion and each phase of the Expansion specified:

 

Original Project    31 December 2006 Area 4    18 August 2007 Area 5   
10 November 2007 Expansion    10 January 2008

 

26. Schedule of Values

 

Receipt by the Intercreditor Agent of the “Expansion Project Schedule of Values”
submitted and approved in accordance with section 5.1 of the Construction
Contract and the “Original Project Schedule of Approved Values” (each as defined
in the Construction Contract).

 

27. Representations and Warranties

 

Receipt by the Intercreditor Agent of a certificate, in substantially the form
of the Company’s CP Satisfaction Date Certificate, from the Company confirming
that the representations and warranties of:

 

  (a) the Company, each Wynn Obligor and the Licensor set forth in Schedule 4
(Representations and Warranties) or in any of the other Transaction Documents is
true and correct in all material respects as if made on such date (except that
any representation and warranty that relates expressly to an earlier date shall
be deemed made only as of such earlier date); and

 

  (b)

to the Company’s knowledge, the Performance Bond Provider, any Obligor and each
other Major Project Participant (in each case other than the Company, any Wynn
Obligor or the Licensor) set forth in any of the Transaction Documents is true
and correct in all material respects as if made on such date (except that any
representation and warranty that relates expressly to an earlier date shall be
deemed made only as of such earlier date), unless the failure of any such

 

- 143 -



--------------------------------------------------------------------------------

 

representation and warranty referred to in this sub-paragraph (b) to be true and
correct could not reasonably be expected to have a Material Adverse Effect.

 

28. Plans and Specifications

 

The Company shall have delivered to the Technical Adviser or (on such terms as
the Technical Adviser may reasonably require) made available to it in Hong Kong
or Macau all plans, specifications, design documents, schematic drawings and
related items for the design, architecture and construction of the Projects.

 

29. PASA and IP Agreement

 

  (a) The PASA and PASA Direct Agreement have been entered into with Wynn
Design & Development, LLC and the Intercreditor Agent has received such legal
opinions, in form and substance reasonably satisfactory to it, concerning the
entry by Wynn Design & Development, LLC into the PASA and PASA Direct Agreement,
the efficacy thereof and such other matters as it may reasonably require.

 

  (b) The IP Agreement and IP Direct Agreement have been entered into with Wynn
Resorts and Wynn Resorts Holdings, LLC as Licensor and the Intercreditor Agent
has received such legal opinions, in form and substance reasonably satisfactory
to it, concerning the entry by Wynn Resorts and Wynn Resorts Holdings, LLC into
the IP Agreement and the IP Direct Agreement, the efficacy thereof and such
other matters as it may reasonably require.

 

  (c) The Licensor has acceded to the Sponsors’ Subordination Deed in accordance
with the terms thereof.

 

30. Shareholder Reorganisation

 

  (a) Receipt by the Intercreditor Agent of a Substantial Shareholder’s
Undertaking in form and substance satisfactory to it from each Substantial
Shareholder (if any) as at the CP Satisfaction Date.

 

  (b) Receipt by the Intercreditor Agent of a Relevant Party’s Undertaking in
form and substance satisfactory to it from each Relevant Party (if any) as at
the CP Satisfaction Date.

 

  (c) Receipt by the Intercreditor Agent of evidence that, as at the CP
Satisfaction Date, all shares in Wynn Holdings not legally and beneficially
owned by Wynn International as at the Signing Date are either legally and
beneficially owned by Wynn International or their original owners (direct and
indirect) as at the Signing Date.

 

- 144 -



--------------------------------------------------------------------------------

Part B

 

  (I) Conditions Precedent to each Advance under the Term Loan Facilities

 

1. No Default

 

No Default shall have occurred and be continuing.

 

2. Representations and Warranties

 

The representations and warranties contained in Schedule 4 (Representations and
Warranties) which are repeated by the Company pursuant to Clause 17.2 (Timing)
are true and correct in all material respects with reference to the facts and
circumstances existing on the Advance Date.

 

3. No Forecast Funding Shortfall; Project Schedule

 

None of the Project Budget (or any update thereof), the Project Schedule (or any
update thereof), the Projections (or any update thereof) or any other report,
certificate or other document required to be delivered to the Intercreditor
Agent pursuant to Part A or this Part B of this Schedule 2 indicate:

 

  (a) a Forecast Funding Shortfall (determined, in the case of the Initial
Advance under the Term Loan Facilities, without taking account of any amount of
Net Operating Cashflow in excess of the Base Net Operating Cashflow Amount, any
amount of Contingent Equity, any amount of Contingent Subordinated Funding or
any amount of the Contingent Debt Facilities) has occurred and is continuing or
could reasonably be expected to result from such Advance; or

 

  (b) that Substantial Completion will not be achieved and the Opening
Conditions specified in paragraph (a) of the definition thereof satisfied by the
following dates in respect of the Original Project, the Expansion and each phase
of the Expansion specified:

 

Original Project    31 December 2006 (in the case of the Initial Advance under
the Term Loan Facilities)      28 February 2007 (in the case of each subsequent
Advance) Area 4    18 August 2007 Area 5    10 November 2007 Expansion    10
January 2008

 

- 145 -



--------------------------------------------------------------------------------

4. Advance Request and Certificate

 

Receipt by the Intercreditor Agent and the relevant Facility Agent and
Additional Lender (if any) of an Advance Request containing all attachments,
exhibits and certificates required thereby, all appropriately completed and duly
executed by a Responsible Officer of the Company, including:

 

  (a) in the case of the Initial Advance under the Term Loan Facilities, a
statement of all payments made in respect of Project Costs prior to the date of
the Advance Request broken down by Line Item and supported, in the case of any
payment exceeding USD1,000,000 or its equivalent, to the reasonable satisfaction
of the Intercreditor Agent, by invoices, receipts and other documentary evidence
attached to the Advance Request;

 

  (b) a statement of the specific purposes to which each Advance shall be
applied, including:

 

  (i) whether payment (or refinancing of payment) for Hotel Project Costs or
other Project Costs, whether for variations to Project Works or otherwise
permitted pursuant to paragraph 15 of Part B of Schedule 5 (Covenants) and,
where for refinancing of payment the original source of funds for such payment;
and

 

  (ii) a break down by Line Item of each such category of Project Costs
supported:

 

  (A) in the case of any payment exceeding USD1,000,000 or its equivalent, to
the reasonable satisfaction of the Intercreditor Agent, by invoices, receipts
and other documentary evidence attached to the Advance Request; and

 

  (B) in the case of any progress payment claimed pursuant to the Construction
Contract, to the reasonable satisfaction of the Intercreditor Agent, by the
relevant approved “Application for Progress Payment” and “Contractor’s
Certificate” (each as defined in the Construction Contract) and supporting
documentary evidence delivered by the Prime Contractor in accordance with
article V of the Construction Contract attached to the Advance Request;

 

  (c) insofar as any previous Advance was requested for the purpose of payments
which, at the time of its Advance Date, were not yet payable, a statement of
such payments made since the last Advance Request supported, in the case of any
payment exceeding USD1,000,000 or its equivalent, to the reasonable satisfaction
of the Intercreditor Agent, by invoices, receipts and other documentary evidence
attached to the Advance Request;

 

  (d) certification that each Advance is required for the purpose specified and
that, where such purpose comprises payment (or refinancing of payment) for
Project Costs, there are no amounts standing to the credit of (or required to be
deposited to) any of the Accounts or any amount of Project Revenues expected to
be available to meet such Project Costs;

 

  (e) certification that:

 

  (i)

the Company has no reason to believe that the current Project Budget, the
current Projections or the current Project Schedule (being, in the case of

 

- 146 -



--------------------------------------------------------------------------------

 

the Initial Advance under the Term Loan Facilities, the Project Schedule
delivered by the Company pursuant to paragraph 25 of Part A of this Schedule 2)
is not accurate; and

 

  (ii) none of the current Project Budget, the current Projections or the
current Project Schedule indicate:

 

  (A) a Forecast Funding Shortfall (determined, in the case of the Initial
Advance under the Term Loan Facilities, without taking account of any amount of
Net Operating Cashflow in excess of the Base Net Operating Cashflow Amount, any
amount of Contingent Equity, any amount of Contingent Subordinated Funding or
any amount of the Contingent Debt Facilities) has occurred and is continuing or
could reasonably be expected to result from such Advance; or

 

  (B) that Substantial Completion will not be achieved and the Opening
Conditions specified in paragraph (a) of the definition thereof satisfied by the
following dates in respect of the Original Project, the Expansion and each phase
of the Expansion specified:

 

Original Project    31 December 2006 (in the case of the Initial Advance under
the Term Loan Facilities)      28 February 2007 (in the case of each subsequent
Advance) Area 4    18 August 2007 Area 5    10 November 2007 Expansion    10
January 2008

 

and attaching any update thereof; and

 

  (f) certification that, since the CP Satisfaction Date, no Material Adverse
Effect has occurred and is continuing nor could reasonably be expected to occur.

 

5. Adviser’s Certificates

 

  (a) Receipt by the Intercreditor Agent by not later than 3:00 p.m. on the
fifth Business Day prior to the proposed Advance Date of a certificate from the
Technical Adviser in substantially the form set out in Part F (Form of Technical
Advisor’s Advance Certificate) of this Schedule 2 (the “Technical Adviser’s
Advance Certificate”) certifying in connection with the Advance Request and any
amendment thereto made pursuant to Clause 3.1 (Drawdown Conditions) that the
Technical Adviser has no reason to believe that:

 

  (i) the current Project Budget is not accurate in all material respects or
that it does not fairly represent the Remaining Project Costs; or

 

- 147 -



--------------------------------------------------------------------------------

  (ii) the current Project Schedule (being, in the case of the Initial Advance
under the Term Loan Facilities, the Project Schedule delivered by the Company
pursuant to paragraph 25 of Part A of this Schedule 2) is not accurate in all
material respects or that Substantial Completion will not be achieved and the
Opening Conditions specified in paragraph (a) of the definition thereof
satisfied by the following dates in respect of the Original Project, the
Expansion and each phase of the Expansion specified:

 

Original Project    31 December 2006 (in the case of the Initial Advance under
the Term Loan Facilities)      28 February 2007 (in the case of each subsequent
Advance) Area 4    18 August 2007 Area 5    10 November 2007 Expansion    10
January 2008

 

  (b) Receipt by the Intercreditor Agent by not later than 3:00 p.m. on the
fifth Business Day prior to the proposed Advance Date of a certificate from the
Technical Adviser in substantially the form of the Technical Adviser’s Advance
Certificate certifying in connection with the Advance Request and any amendment
thereto made pursuant to Clause 3.1 (Drawdown Conditions) that, to the best of
its knowledge:

 

  (i) the Advances requested by the Company under the Term Loan Facilities are,
save to the extent they are to be applied in accordance with Clause 7.1 (Final
Completion Costs) or Clause 7.2 (Rebalancing between Debt, Equity and Net
Operating Cashflow), required prior to the date falling 30 days after the
proposed Advance Date to make payments in accordance with the Project Budget or
to refinance such payments previously made; and

 

  (ii) certifications and statements made by the Company in the Advance Request
(as referred to in Part F (Form of Technical Adviser’s Advance Certificate) of
this Schedule 2) and all attachments thereto are correct in all material
respects.

 

6. Recent Reports, Financial Statements and Other Information

 

  (a) Receipt by the Intercreditor Agent of each of the reports, financial
statements and other information due pursuant to paragraphs 1 and 2 of Part A of
Schedule 5 (Covenants) on or before the date of the Advance Request.

 

  (b) Receipt by the Intercreditor Agent of the Technical Adviser’s Monthly
Report due on or before the date of the Advance Request.

 

- 148 -



--------------------------------------------------------------------------------

7. Hedging

 

  (a) Receipt by the Intercreditor Agent of a copy (certified as being true and
correct by a Responsible Officer) of each Hedging Agreement (and each
confirmation thereunder) required to be entered into in accordance with the
Hedging Arrangements.

 

  (b) The Company shall have delivered notice in respect of each Hedging
Agreement to the counter-party thereto and the Security Agent shall have
received an acknowledgement from each such counter-party, each such notice and
acknowledgement being in the form required by clause 4 of the Debenture.

 

8. Fees and Expenses

 

The Company shall have paid or arranged for payment out of the requested Advance
of all fees, expenses and other charges then due and payable by it under the
Senior Finance Documents or under any agreements between the Company and any of
the Advisers (to the extent that such amounts have been duly invoiced).

 

9. Project Documents and Subcontracts

 

The Company shall have delivered to the Intercreditor Agent and the Technical
Adviser promptly after mutual execution and delivery thereof:

 

  (a) a list setting out the title, date, parties and subject matter of each
Project Document with a total contract price payable by the Company (or expected
aggregate amount to be paid by the Company in the case of “cost plus” contracts)
or which may otherwise involve liabilities, actual or contingent, in each case
in an amount of less than USD5,000,000 or its equivalent; and

 

  (b) a copy of:

 

  (i) each other Project Document;

 

  (ii) any Project Document listed pursuant to subparagraph (a) above and
requested in writing by the Intercreditor Agent or the Technical Adviser; and

 

  (iii) any Subcontract requested by the Technical Adviser pursuant to paragraph
5.1 of Part A of Schedule 5 (Covenants).

 

The Company shall have certified that the list and each copy is true, correct
and up to date, such Project Documents are consistent with the Project Budget,
the Project Schedule and the Plans and Specifications and the Technical Adviser
shall have certified (in substantially the form of the Technical Adviser’s
Advance Certificate received by the Intercreditor Agent in accordance with
paragraph 5 (Adviser’s Certificate) of this sub-section I) that such Project
Documents are consistent in all material respects with the Project Budget, the
Projections, the Project Schedule and the Plans and Specifications.

 

- 149 -



--------------------------------------------------------------------------------

10. Amended Construction License

 

In the case of any Advance with a proposed Advance Date falling after
31 December 2005, receipt by the Intercreditor Agent of evidence that:

 

  (a) the Macau SAR Department of Public Works confirmation referred to in
paragraph 5 of Part B of Schedule 12 (Permits); and

 

  (b) the amended construction licence referred to in paragraph 4 of Part B of
Schedule 12 (Permits),

 

have each been obtained by the Company.

 

11. Equity

 

In the case only of the Initial Advance under the Term Loan Facilities, receipt
by the Intercreditor Agent of evidence that:

 

  (a) the full amount of Base Equity has been paid up or advanced to the
Company; and

 

  (b) the Base Subordinated Funding has been advanced in full to the Company.

 

  (II) Conditions Precedent to each Advance under the Contingent Debt Facilities

 

In addition to the conditions set out in sub-section I of this Part B, prior to
the date of making the Initial Advance under the Contingent Debt Facilities:

 

1. Base Debt Facilities

 

Receipt by the Intercreditor Agent of certification from the Company that the
full amount of each Base Debt Facility has been utilised.

 

2. Contingent Equity

 

Receipt by the Intercreditor Agent of certification from the Company that the
full amount of Contingent Equity specified in paragraphs (a) and (b) of the
definition thereof has been paid up or advanced to the Company.

 

  (III) Conditions Precedent to Advances in respect of Final Completion Costs

 

In addition to all the conditions set out in sub-section I and (if applicable)
sub-section II of this Part B, prior to the making of an Advance under Clause
7.1 (Final Completion Costs):

 

Technical Adviser Confirmation

 

Receipt by the Intercreditor Agent of certification from the Technical Adviser
in substantially the form of the Technical Adviser’s Advance Certificate that:

 

(a) Substantial Completion has been achieved in respect of the Original Project
and the Expansion; and

 

- 150 -



--------------------------------------------------------------------------------

(b) the Technical Adviser agrees with the estimate of Final Completion Costs
provided to the Intercreditor Agent.

 

  (IV) Conditions Precedent to each Advance under the Revolving Credit Facility

 

As set out in the Revolving Credit Facility Agreement.

 

- 151 -



--------------------------------------------------------------------------------

Part C

 

Form of Company’s Due Establishment CP Satisfaction Date Certificate

 

To: [                                    ] as Intercreditor Agent

 

Date: [            ]

 

Dear Sirs,

 

1. We refer to the common terms agreement dated 14 September 2004 between Wynn
Resorts (Macau) S.A. and the financial institutions referred to therein as
Senior Secured Creditors (the “Common Terms Agreement”). Terms defined in the
Common Terms Agreement shall have the same meaning herein and the principles of
construction and rules of interpretation set out therein shall also apply.

 

2. This certificate is provided for the purposes of paragraph 5(a) (Due
establishment and authority) and paragraph 13 (Specimen signatures) of Part A of
Schedule 2 (Conditions Precedent) of the Common Terms Agreement.

 

3. We hereby certify, as at the date of this certificate, that:

 

  (i) attached hereto as Annex 1 is a true and complete copy of the Governing
Documents of the Company together with all amendments thereto;

 

  (ii) attached hereto as Annex 2 is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Company at a meeting on [date], at
which a quorum was present and acting throughout, which resolutions have duly
approved the execution, delivery and performance of the Transaction Documents to
which the Company is a party and the terms and conditions thereof, duly
authorised [names] to sign such Transaction Documents and any document to be
delivered by the Company pursuant to any Transaction Documents (including
Advance Requests), and such resolutions have not been revoked, modified, amended
or rescinded and are in full force and effect. Except as attached hereto as
Annex 2, no resolutions have been adopted by the Board of Directors of the
Company in relation to the execution, delivery or performance of any of the
Transaction Documents to which the Company is a party; and

 

- 152 -



--------------------------------------------------------------------------------

  (iii) attached hereto as Annex 3 are the specimen signatures of all
Responsible Officers of the Company who shall be issuing Advance Requests.

 

Yours faithfully,

  

Name:

Responsible Officer

for and on behalf of

Wynn Resorts (Macau) S.A.

 

Attachments:

 

Annex 1    -   

Governing Documents of the Company

Annex 2    -   

Board resolutions of the Company

Annex 3    -   

Specimen signatures of Responsible Officers

 

- 153 -



--------------------------------------------------------------------------------

Part D

 

Form of Major Project Participant’s CP Satisfaction Date Certificate

 

To:   [                         ] as Intercreditor Agent

 

Date: [            ]

 

Dear Sirs,

 

1. We refer to the common terms agreement dated 14 September 2004 between Wynn
Resorts (Macau) S.A. and the financial institutions referred to therein as
Senior Secured Creditors (the “Common Terms Agreement”). Terms defined in the
Common Terms Agreement shall have the same meaning herein and the principles of
construction and rules of interpretation set out therein shall also apply.

 

2. We hereby certify that:

 

  (i) attached hereto as Annex 1 is a true and complete copy of the Governing
Documents of [Major Project Participant] together with all amendments thereto as
of the date of this certificate; and

 

  (ii) attached hereto as Annex 2 is a true and complete copy of the resolutions
duly adopted by our Board of Directors at a meeting on [date], at which a quorum
was present and acting throughout, which resolutions have duly approved the
execution, delivery and performance of the Transaction Documents to which we are
a party and the terms and conditions thereof, duly authorised [names] to sign
such Transaction Documents and have not been revoked, modified, amended or
rescinded and are in full force and effect.

 

Yours faithfully,

  

Name:

for and on behalf of

[Major Project Participant]

 

- 154 -



--------------------------------------------------------------------------------

Part E

 

Form of Insurance Adviser’s CP Satisfaction Date Certificate

 

To:   [                        ] as Intercreditor Agent

 

Date: [            ]

 

1. We refer to the common terms agreement dated 14 September 2004 between Wynn
Resorts (Macau) S.A. and the financial institutions referred to therein as
Senior Secured Creditors (the “Common Terms Agreement”). Terms defined in the
Common Terms Agreement shall have the same meaning herein and the principles of
construction and rules of interpretation set out therein shall also apply.

 

2. This certificate is provided for the purpose of paragraph 9(a) (Insurance) of
Part A of Schedule 2 (Conditions Precedent) of the Common Terms Agreement.

 

3. We hereby certify that, as at the date of this certificate, all Construction
Period Insurances required by the Senior Finance Documents to be in effect are
in full force and effect and all premia (if any) due and payable as at such date
have been paid and the Secured Creditors have been named as co-insureds under
those insurances in accordance with Schedule 7 (Insurance) of the Common Terms
Agreement.

 

Yours faithfully,

  

Name:

for and on behalf of

[Insurance Adviser]

 

- 155 -



--------------------------------------------------------------------------------

Part F

 

Form of Technical Adviser’s Advance Certificate

 

To:   [                        ] as Intercreditor Agent

 

Date: [            ]

 

Dear Sirs,

 

1. We refer to the common terms agreement dated 14 September 2004 between Wynn
Resorts (Macau) S.A. and the financial institutions referred to therein as
Senior Secured Creditors (the “Common Terms Agreement”). Terms defined in the
Common Terms Agreement shall have the same meaning herein and the principles of
construction and rules of interpretation set out therein shall also apply.

 

2. This certificate is provided for the purposes of paragraph 5 (Adviser’s
Certificates) and paragraph 9 (Project Documents and Subcontracts) of
sub-section I of Part B of Schedule 2 (Conditions Precedent) of the Common Terms
Agreement and relates to the Advance Request [and the amendment thereto, each]1
dated on or about the date of this certificate.

 

3. We hereby certify, as at the date of this certificate, that:

 

  (i) we have no reason to believe that the current Project Budget is not
accurate in all material respects or that it does not fairly represent the
Remaining Project Costs;

 

  (ii) we have no reason to believe that the current Project Schedule is not
accurate in all material respects or that Substantial Completion will not be
achieved and the Opening Conditions specified in paragraph (a) of the definition
thereof satisfied by the following dates in respect of the Original Project, the
Expansion and each phase of the Expansion specified:

 

Original Project    31 December 2006 (in the case of the Initial Advance under
the Term Loan Facilities)      28 February 2007 (in the case of each subsequent
Advance) Area 4    18 August 2007 Area 5    10 November 2007 Expansion    10
January 2008

--------------------------------------------------------------------------------

1 Delete if no amendment made.

 

- 156 -



--------------------------------------------------------------------------------

  (iii) to the best of our knowledge, the Advances requested by the Company are,
save to the extent they are to be applied in accordance with Clause 7.1 (Final
Completion Costs) or Clause 7.2 (Rebalancing between Debt, Equity and Net
Operating Cashflow) of the Common Terms Agreement, required prior to the date
falling 30 days after the proposed Advance Date to make payments in accordance
with the Project Budget or to refinance such payments previously made;

 

  (iv) to the best of our knowledge, all certifications and statements made by
the Company in paragraphs 4(ii), 4(iv), 4(vii), 4(viii)(b), 4(x), 4(xi), 5 and 6
of the Advance Request to which this certificate relates, and all attachments
relevant thereto, are correct in all material respects; [and]

 

  (v) the Project Documents [executed and delivered since the date of our
previous certificate on [insert date]]2 are consistent in all material respects
with the Project Budget and, to the extent relevant thereto, the Projections,
the Project Schedule and the Plans and Specifications[; and]

 

  (vi) [Substantial Completion has been achieved in respect of the Original
Project and the Expansion and we agree with the estimate of Final Completion
Costs provided to the Intercreditor Agent.]3

 

Yours faithfully,

  

Name:

for and on behalf of

[Technical Adviser]

--------------------------------------------------------------------------------

2 Not required in the case of the Initial Advance under the Term Loan
Facilities.

 

3 In the case of Advances in respect of Final Completion Costs.

 

- 157 -



--------------------------------------------------------------------------------

Part G

 

Form of Company’s CP Satisfaction Date Certificate

 

To:   [                        ] as Intercreditor Agent

 

Date: [        ]

 

Dear Sirs,

 

1. We refer to the common terms agreement dated 14 September 2004 between Wynn
Resorts (Macau) S.A. and the financial institutions referred to therein as
Senior Secured Creditors (the “Common Terms Agreement”). Terms defined in the
Common Terms Agreement shall have the same meaning herein and the principles of
construction and rules of interpretation set out therein shall also apply.

 

2. This certificate is provided for the purposes of paragraph 6 (Permits),
paragraph 21 (No Material Adverse Effect), paragraph 23 (Litigation) and
paragraph 27 (Representations and Warranties) of Part A of Schedule 2
(Conditions Precedent) of the Common Terms Agreement.

 

3. We hereby certify, as at the date of this certificate, that:

 

  (i) copies of all documents referred to in Part A of Schedule 2 (Conditions
Precedent) of the Common Terms Agreement and delivered by us to the
Intercreditor Agent on or prior to the date of this certificate are and remain,
save (in the case of any such documents delivered prior to the date of this
certificate) to the extent of any amendments made subsequent to such delivery in
accordance with the Senior Finance Documents, true, complete and up-to-date
copies of such documents in full force and effect as at the date of this
certificate;

 

  (ii) attached hereto as Annex 1 are true, complete and up-to-date copies of
the amendments referred to in sub-paragraph (i) above, each of which is and
remains in full force and effect;

 

  (iii) attached hereto as Annex 2 are all Permits described in Part A of
Schedule 12 (Permits) of the Common Terms Agreement which have been issued and
are in full force and effect and not subject to current legal proceedings or to
any unsatisfied conditions (that are required to be satisfied by the CP
Satisfaction Date) that could reasonably be expected to materially adversely
modify any Permit, to revoke any Permit, to restrain or prevent the construction
or operation of the Projects or otherwise impose adverse conditions on either
Project or the financing contemplated under the Senior Finance Documents and all
applicable appeal periods with respect thereto have expired;

 

  (iv)

with respect to any of the Permits described in Part B of Schedule 12 (Permits),
(i) each such Permit is of a type that is routinely granted on application and
compliance with the conditions for issuance and (ii) no facts or circumstances

 

- 158 -



--------------------------------------------------------------------------------

 

exist which indicate that any such Permit will not be timely obtainable without
undue expense or delay by the Company or the applicable Person, respectively,
prior to the time that it becomes required;

 

  (v) all other Permits have been obtained or effected to the extent they are
required as of the date hereof and, as far as the Company is aware, no
reasonable basis exists for it to believe that the Permits which are not
required as of the date of this certificate will not be obtained when they are
required;

 

  (vi) no Material Adverse Effect has occurred and is continuing nor could
reasonably be expected to occur;

 

  (vii) no action, suit, proceeding or investigation of any kind has been
instituted or, to the Company’s knowledge, threatened, including actions or
proceedings of or before any Governmental Authority, to which the Company,
either Project or, to the knowledge of the Company, any other Obligor or Major
Project Participant, is a party or is subject, or by which any of them or any of
their properties or either Project are bound, in each case, that could
reasonably be expected to have a Material Adverse Effect, nor is the Company
aware of any reasonable basis for any such action, suit, proceeding or
investigation and no injunction or other restraining order has been issued and
no hearing to cause an injunction or other restraining order to be issued is
pending nor been notified with respect to any action, suit or proceeding to the
extent the same reasonably could be expected to have a Material Adverse Effect;

 

  (viii) the representations and warranties of the Company, each Wynn Obligor
and the Licensor set forth in Schedule 4 (Representations and Warranties) of the
Common Terms Agreement or in any of the other Transaction Documents are true and
correct in all material respects as if made on such date (except that any
representation and warranty that relates expressly to an earlier date shall be
deemed made only as of such earlier date); and

 

  (ix) to the Company’s knowledge, the representations and warranties of the
Performance Bond Provider and each other Major Project Participant (in each case
other than the Company, any Wynn Obligor or the Licensor) set forth in any of
the Transaction Documents are true and correct in all material respects as if
made on such date (except that any representation and warranty that relates
expressly to an earlier date shall be deemed made only as of such earlier date)
unless the failure of any such representation and warranty to be true and
correct could not reasonably be expected to have a Material Adverse Effect.

 

Yours faithfully,    Name:

Responsible Officer

for and on behalf of

Wynn Resorts (Macau) S.A.

 

- 159 -



--------------------------------------------------------------------------------

Attachments:

 

Annex 1    -    Amendments to Project Documents

 

Annex 2    -    Permits described in Part A of Schedule 12 (Permits)

 

- 160 -



--------------------------------------------------------------------------------

SCHEDULE 3

 

FORM OF ADVANCE REQUEST

 

To:   

[            ] as Intercreditor Agent

[            ] as Hotel Facility Agent

[            ] as Project Facility Agent

[            ] as Additional Lender

 

Date: [                ]

 

Dear Sirs,

 

Advance Request No. [    ]

 

1. We refer to the common terms agreement (the “Common Terms Agreement”) dated
14 September 2004 between Wynn Resorts (Macau) S.A. and the financial
institutions referred to therein as Senior Secured Creditors. Terms defined in
the Common Terms Agreement shall have the same meaning herein and the principles
of construction and rules of interpretation set out therein shall also apply.

 

2. This is an Advance Request given pursuant to Clause 3 (Drawdown of Advances)
of the Common Terms Agreement.

 

3. We hereby give you notice that, upon the terms and subject to the conditions
contained in the Common Terms Agreement and the Facility Agreements, we wish to
borrow the following Advances under the following Facilities on [proposed
Advance Date] (the “Proposed Advance Date”) to be applied towards the following
purposes:

 

[USD/HKD] [amount] under [the [Tranche A/Tranche B/Tranche C/Tranche D] Facility
of the [Hotel/Projects/Additional Lender] Facility to be applied towards
[specify purpose and break down Project Costs according to Line Item]

 

4. We confirm that:

 

  (i) the above purposes and Advances comply with the permitted use of the
Facilities under the Facility Agreements and Clause 5 (Purpose) of the Common
Terms Agreement and that no part of the above Advances shall be applied
otherwise than as mentioned in paragraph 3 above;

 

  (ii)

each Advance is required for the purpose specified, the Project Costs to be paid
(or in respect of which the payment therefor is to be refinanced) from the
proceeds of each Advance have been incurred and paid or are due and payable, or
will or the Company reasonably expects might be incurred and be due and payable,
prior to the date falling 30 days after the Proposed Advance Date and

 

- 161 -



--------------------------------------------------------------------------------

 

there are no amounts standing to the credit of (or required to be deposited to)
any of the Accounts or any amount of Project Revenue otherwise expected to be
available to meet such Project Costs (or such refinancing);

 

  (iii) proceeds of the above Advances requested under the
[Hotel/Project/Additional Lender]4 Facility shall be applied in the amounts
specified towards [Hotel Project/Project Costs/comprising variations to Project
Works permitted pursuant to paragraph 15 of Part B of Schedule 5
(Covenants)/repayment of Equity/Net Operating Cashflow in accordance with Clause
7.2 (Rebalancing between Debt, Equity and Net Operating Cashflow) of the Common
Terms Agreement];

 

  (iv) the amount of the above Advances requested under the Hotel Facility, when
aggregated with the amounts of all other Advances under the Hotel Facility, is
no greater than the aggregate amount of all Hotel Project Costs incurred and
paid or which will or the Company reasonably expects might be incurred and be
due and payable by the Company on or before the date falling 30 days after the
Proposed Advance Date;

 

  (v) each condition specified in Clause 2.2 (Conditions Precedent to each
Advance) of the Common Terms Agreement is satisfied on the date of this Advance
Request;

 

  (vi) no Forecast Funding Shortfall [(determined without taking account of any
amount of Net Operating Cashflow in excess of the Base Net Operating Cashflow
Amount, any amount of Contingent Equity, any amount of Contingent Subordinated
Funding or any amount of the Contingent Debt Facilities)]5 has occurred and is
continuing or could reasonably be expected to result from the making of the
above Advances;

 

  (vii) we have no reason to believe that the Project Budget is not accurate or
that the Project Schedule is not accurate;

 

  (viii) neither the Project Budget nor the Project Schedule indicate:

 

  (a) a Forecast Funding Shortfall [(determined without taking account of any
amount of Net Operating Cashflow in excess of the Base Net Operating Cashflow
Amount, any amount of Contingent Equity, any amount of Contingent Subordinated
Funding or any amount of the Contingent Debt Facilities)]6; or

--------------------------------------------------------------------------------

4 Repeat as required for each Facility.

 

5 Only required for the Initial Advance under the Term Loan Facilities.

 

6 Only required for the Initial Advance under the Term Loan Facilities.

 

- 162 -



--------------------------------------------------------------------------------

  (b) that Substantial Completion will not be achieved and the Opening
Conditions specified in paragraph (a) of the definition thereof satisfied by the
following dates in respect of the Original Project, the Expansion and each phase
of the Expansion specified:

 

Original Project   

31 December 2006 (in the case of the Initial Advance under the Term Loan
Facilities)

 

    

28 February 2007 (in the case of each subsequent Advance)

 

Area 4

 

Area 5

 

Expansion

  

18 August 2007

 

10 November 2007

 

10 January 2008

 

  (ix) since the CP Satisfaction Date, no Material Adverse Effect has occurred
and is continuing nor could reasonably be expected to occur;

 

  (x) [the following payments have been made in respect of Project Costs: [break
down according to Line Item and attach supporting documents]].7

 

  (xi) since the last Advance Request, the following amounts have been paid in
respect of payments for which an Advance has previously been requested but which
were not yet payable at the time of its Advance Date:

 

Advance Request No.

--------------------------------------------------------------------------------

  

Payment Description

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

                                   

 

  (xii) [the full amount of Base Equity has been paid or advanced to the Company
and the Base Subordinated Funding has been advanced in full to the Company].8

 

5. We attach, as required by paragraph 4 sub-section I of Part B of Schedule 2
(Conditions Precedent) of the Common Terms Agreement, documents substantiating
the Project Costs and payments referred to in paragraph 3 and sub-paragraph
[4(x)9 /4(xi)10] above.

 

6. [We attach an updated [Project Budget] [and] [Project Schedule.]11

 

7. We attach signed but undated receipts for the Advances requested above and
hereby authorise the Intercreditor Agent to date such receipts on the date such
Advances are made.12

 

8. The above Advances shall have a [first] Interest Period ending on [date].

--------------------------------------------------------------------------------

7 Not required for Advances subsequent to the Initial Advance under the Term
Loan Facilities.

 

8 Not required for Advances subsequent to the Initial Advance under the Term
Loan Facilities.

 

9 Not required for Advances subsequent to the Initial Advance under the Term
Loan Facilities.

 

10 Not required for the Initial Advance under the Term Loan Facilities.

 

11 As required.

 

12 Each receipt must be numbered in series, the number corresponding to the
number in the heading of the relevant Advance Request.

 

- 163 -



--------------------------------------------------------------------------------

9. The [proceeds/specified amounts] of the above Advances should be credited to,
respectively, the following Accounts:

 

[ specify relevant Disbursement Account and amount13]

 

10. We further confirm, without any personal liability on the part of our
Responsible Officer signing this Advance Request, that:

 

  (i) no Default is continuing; and

 

  (ii) the representations and warranties contained in Schedule 4
(Representations and warranties) of the Common Terms Agreement which are
repeated by the Company pursuant to Clause 17.2 (Timing) of the Common Terms
Agreement are true and correct in all material respects with reference to the
facts and circumstances existing on the date of this Advance Request.

 

Yours faithfully,    Name:

14Responsible Officer

for and on behalf of

Wynn Resorts (Macau) S.A.

 

Attachments: [list]

--------------------------------------------------------------------------------

13 Specify the Securities Account in the case of any Advance pursuant to Clause
7.2.1(a) (Rebalancing between Debt, Equity and Net Operating Cashflow) and an
Operating Account in the case of any Advance pursuant to Clause 7.2.1(b)
(Rebalancing between Debt, Equity and Net Operating Cashflow).

 

14 Each Advance Request must be signed by a Responsible Officer of the Company
whose specimen signature has been delivered to the Intercreditor Agent pursuant
to Clause 3.2.1 (Completion of an Advance Request).

 

- 164 -



--------------------------------------------------------------------------------

SCHEDULE 4

 

REPRESENTATIONS AND WARRANTIES

 

1. Organization

 

Each of the Wynn Obligors and the Company is duly organized, incorporated,
validly existing and (if applicable) in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate or limited
liability company power and authority to:

 

  (a) carry on its business as now conducted;

 

  (b) own or hold under lease and operate the Properties it purports to own or
hold under lease;

 

  (c) carry on its business as now being conducted and as now proposed to be
conducted in respect of the Projects;

 

  (d) incur the Financial Indebtedness contemplated hereunder; and

 

  (e) execute, deliver and perform under each of the Transaction Documents to
which it is a party and create any Lien on its Property contemplated thereunder,

 

save, in relation to Wynn Resorts in respect of sub-paragraphs (a), (b), (c) and
(d) only, to the extent any lack thereof could not reasonably be expected to
have a Material Adverse Effect.

 

2. Authorization; No Conflict

 

2.1 Each of the Wynn Obligors and the Company has taken all necessary corporate
or limited liability company action, as the case may be, to authorize the
execution, delivery and performance of the Transaction Documents to which it is
a party. Neither the execution, delivery or performance of each Transaction
Document to which it is a party nor the consummation of the transactions
contemplated thereby:

 

  (a) by each Wynn Obligor and the Company does or will contravene the formation
or constitutional documents or any other material Legal Requirement then
applicable to or binding on each such Obligor; or

 

  (b) does or will contravene or result in any breach or constitute any default
under, or result in or require the creation or imposition of any Lien upon any
of the Properties of any Wynn Obligor or the Company or under any security or
agreement or instrument to which any Wynn Obligor or the Company is a party or
by which it or any of its respective properties may be bound, except for
Permitted Liens or as could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

2.2

Save in respect of the authorisation by the Macau SAR required to be given in
accordance with the Land Concession Consent Agreement in relation to the Land
Security Assignment and the notice required to be given to the Macau SAR in
relation to

 

- 165 -



--------------------------------------------------------------------------------

 

the Assignment of Rights, no consent or authorization or filing with, notice to
or other act by or in respect of, any Governmental Authority or any Person is
required in connection with the borrowings under the Senior Finance Documents or
with the execution, delivery, performance, validity or enforceability of any of
the Transaction Documents, except consents, authorisations, filings,
registrations and notices described in Schedule 2 (Conditions Precedent) and
Schedule 12 (Permits) (which consents, authorisations, registrations, filings
and notices have, unless otherwise indicated on such schedule, been obtained or
made and are in full force and effect) or, in the case of any Transaction
Documents entered into after the date of the Initial Advance under the Term Loan
Facilities, as have been obtained or made and are in full force and effect at
the time this representation is deemed to be made.

 

3. Legality, Validity and Enforceability

 

3.1 Each of the Transaction Documents to which any of the Wynn Obligors or the
Company is a party is a legal, valid and binding obligation of such Obligor,
enforceable against such Obligor in accordance with its terms, subject only to
bankruptcy and similar laws and principles of equity.

 

3.2 None of the Transaction Documents to which any of the Wynn Obligors or the
Company is a party has been amended or modified except in accordance with this
Agreement.

 

3.3 The Company has not entered into any additional contracts in contravention
of the terms of any Senior Finance Document.

 

4. Compliance with Law and Permits

 

Each Wynn Obligor and the Company is in compliance in all material respects with
all material Legal Requirements (including all material Environmental Laws) and
Permits (save, in the case of Wynn Resorts, any non-compliance that could not
reasonably be expected to have a Material Adverse Effect) and no notices of any
material violation of any Permit made or issued by or with a Governmental
Authority relating to any of the Projects have been issued, entered or received
by any such Obligor (and which violation is continuing).

 

5. Permits

 

5.1 As of the Expansion Signing Date, there are no Permits of which the Company
is aware or any material Permits, in each case, made or issued by or with a
Governmental Authority that are required or will become required under existing
Legal Requirements for the ownership, development, construction or financing of
either Project, other than the Permits described in Schedule 12 (Permits).

 

5.2 All Permits have been obtained or effected to the extent they are required
at the time this representation is deemed to be made and, as far as the Company
is aware, no reasonable basis exists for it to believe that the Permits which
are not required at such time shall not be obtained when they are required.

 

- 166 -



--------------------------------------------------------------------------------

6. Litigation

 

There are no pending or, to the Company’s knowledge, threatened actions, suits,
proceedings or investigations of any kind, including actions or proceedings of
or before any Governmental Authority, to which any Wynn Obligor or the Company
is a party or is subject, or by which any of them or any of their Properties
(including, without limitation, revenue) or either of the Projects is bound
that, individually or collectively, could reasonably be expected to have a
Material Adverse Effect nor is the Company aware of any reasonable basis for any
such action, suit, proceeding or investigation.

 

7. Financial Statements

 

The financial statements of the Company and the Wynn Obligors, delivered to the
Intercreditor Agent pursuant to Clause 2.1 (Conditions Precedent to the CP
Satisfaction Date) on or prior to the CP Satisfaction Date, were, and, in the
case of financial statements to be delivered after the CP Satisfaction Date
pursuant to paragraph 1 of Part A of Schedule 5 (Covenants) hereto, will be
prepared in conformity with applicable GAAP and fairly present in all material
respects the financial position (on a consolidated basis in the case of Wynn
Resorts) of the entities described in such financial statements as of the
respective dates thereof and the results of operations and cash flows (on a
consolidated basis in the case of Wynn Resorts) of the entities described
therein for each of the periods then ended subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. No such financial statement fails to disclose any material
Guarantee Obligations, contingent liabilities or liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, required to be reflected therein.

 

8. Security Interests

 

8.1 As of the CP Satisfaction Date, save in respect of the authorisation by the
Macau SAR required to be given in accordance with the Land Concession Consent
Agreement in relation to the Land Security Assignment and the notice required to
be given to the Macau SAR in relation to the Assignment of Rights:

 

  (a) the security interests granted or purported to be granted to the Senior
Secured Creditors pursuant to the Security Documents in the Project Security
(i) constitute as to Properties included in the Project Security existing on the
date on which this representation is made or deemed to be made or repeated and,
with respect to subsequently acquired Properties included in the Project
Security, will constitute, a perfected security interest under all applicable
law and/or the UCC and (ii) have, and, with respect to such subsequently
acquired Properties, will have been perfected under all applicable law and/or
the UCC, and grant the Senior Secured Creditors superior priority and rights in
respect of the full amount of the Obligations over the rights of any third
Persons now existing or hereafter arising whether by way of mortgage, lien,
security interests, encumbrance, assignment or otherwise, subject to the rights
and priorities of Permitted Liens;

 

- 167 -



--------------------------------------------------------------------------------

  (b) all such action as is necessary has been taken to establish, perfect and
maintain the Senior Secured Creditors’ rights in and to the Project Security,
including any obtaining of consents or approvals, recording, filing,
registration, giving of notice or other similar action; and

 

  (c) each of the Security Documents is effective to create a legal, valid,
binding and enforceable security interest in the Project Security described
therein and proceeds and products thereof.

 

Each of the Obligors has properly delivered or caused to be delivered to the
Security Agent all Project Security that requires perfection of the Lien and
security interest described above by possession.

 

8.2 As of the CP Satisfaction Date, save in respect of the authorisation by the
Macau SAR required to be given in accordance with the Land Concession Consent
Agreement in relation to the Land Security Assignment and the notice required to
be given to the Macau SAR in relation to the Assignment of Rights, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority is required for either (a) the pledge or grant by the
Obligors of the Liens purported to be created in favour of the Secured Creditors
pursuant to any of the Security Documents, or (b) the exercise by the Security
Agent, or any of the other Secured Creditors of any rights or remedies in
respect of any Project Security (whether specifically granted or created
pursuant to any of the Security Documents or created or provided for by
applicable law), except for registrations, filings, giving of notices or
recordings contemplated by paragraph 8.1 of this Schedule 4 or as set forth in
Schedule 2 (Conditions Precedent) and Schedule 12 (Permits).

 

8.3 As of the CP Satisfaction Date, except such as may have been filed in favour
of the Security Agent as contemplated by paragraph 8.1 of this Schedule 4 or as
set forth in Schedule 2 (Conditions Precedent) and Schedule 12 (Permits), no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Project Security is on file in any filing
or recording office in the United States of America or elsewhere.

 

9. No Existing Defaults

 

9.1 No Event of Default has occurred which is continuing.

 

9.2 None of the Company, the Wynn Obligors, or, to the Company’s knowledge, the
Performance Bond Provider or any other Major Project Participant is in default
under or with respect to any of its material Contractual Obligations under any
of the Transaction Documents to which it is a party, which default (in the case
only of a Major Project Participant other than the Company or a Wynn Obligor)
could reasonably be expected to have a Material Adverse Effect.

 

10. Taxes

 

10.1

Each of the Wynn Obligors (other than Wynn Resorts) and the Company has filed,
or caused to be filed, all tax and informational returns that are required to
have been filed by it in any jurisdiction and all such tax and informational
returns are correct and

 

- 168 -



--------------------------------------------------------------------------------

 

complete in all material respects. Each of the Wynn Obligors (other than Wynn
Resorts) and the Company has paid all taxes shown to be due and payable on such
returns and all other taxes and assessments payable by it, to the extent the
same have become due and payable (other than (a) those taxes that it is
contesting in good faith and by appropriate proceedings and (b) those taxes not
yet due, provided that with respect to each of sub-paragraph (a) and (b) of this
paragraph 10.1, it has established reserves therefor in amounts that are
adequate for the payment thereof and are required by applicable GAAP).

 

10.2 None of the Wynn Obligors (other than Wynn Resorts) or the Company has
incurred any material tax liability in connection with any of the Projects or
the other transactions contemplated by the Transaction Documents which has not
been disclosed in writing to the Intercreditor Agent, including as disclosed in
the financial statements delivered to the Intercreditor Agent under this
Agreement.

 

10.3 There are no Liens for Taxes on any of the Properties of any of the
Obligors (other than Wynn Resorts) or the Company other than Liens permitted
pursuant to paragraph 3(a) of Part B of Schedule 5 (Covenants) hereto.

 

11. Business, Debt, Etc.

 

The Company has not conducted any business other than a Permitted Business. The
Company has no place of business outside the Macau SAR or as otherwise permitted
pursuant to paragraph 14.2 of Part B of Schedule 5 (Covenants). The Company has
no outstanding Financial Indebtedness other than Permitted Financial
Indebtedness.

 

12. Environmental Laws

 

12.1 The Company is in compliance with all applicable material Environmental
Laws in all material respects and, so far as it is aware, there are no
circumstances that could at any time be reasonably expected to prevent or
interfere with such compliance.

 

12.2 No material Environmental Claim has been made which has not been fully
discharged, released, satisfied or withdrawn.

 

12.3 So far as the Company is aware:

 

  (a) the Site does not contain any Hazardous Substances whose presence on the
Site could reasonably be expected to affect the Company or the Projects in a
material and adverse manner; and

 

  (b) there are no antiquities or obstructions on the Site which could
reasonably be considered likely to prevent or impede the carrying out of either
Project in any material respect.

 

13. Utilities

 

All material utility services (including, without limitation, gas, water and
electrical interconnection) necessary for the Projects are or will be available
at the Site as and when required.

 

- 169 -



--------------------------------------------------------------------------------

14. No Forecast Funding Shortfall

 

As of each Advance Date, no Forecast Funding Shortfall (determined in the case
of the Initial Advance under the Term Loan Facilities without taking account of
any amount of Net Operating Cashflow in excess of the Base Net Operating
Cashflow Amount, any amount of Contingent Equity, any amount of Contingent
Subordinated Funding or any amount of the Contingent Debt Facilities) has
occurred and is continuing or could reasonably be expected to result from any
Advance proposed to be made thereon.

 

15. Sufficiency of Interests and Project Documents

 

15.1 The Company is the sole legal and beneficial owner of, and has good title
to, or has a valid leasehold interest in, the land comprised in the Site, and
good title to, or a valid license or leasehold interest in, all its other
Property, and, other than as provided by the Transaction Documents, none of its
Property is subject to any claims, liabilities, obligations, charges or
restrictions of any kind, nature or description (other than claims, liabilities,
obligations, charges or restrictions that individually or in the aggregate could
not reasonably be expected to materially interfere with the business or Property
of the Company), or to any Lien except for Permitted Liens. None of the Pledged
Stock is subject to any Lien except for Permitted Liens.

 

15.2 The Intercreditor Agent has received a true, complete and correct copy of
each of the Major Project Documents in effect or required to be in effect as of
the date this representation is made or deemed to be made (including all
exhibits, schedules, disclosure letters, modifications and amendments referred
to therein or delivered or made pursuant thereto, if any). Each Major Project
Document is in full force and effect, enforceable against the Persons party
thereto in accordance with its terms, subject only to bankruptcy and similar
laws and principles of equity.

 

15.3 All conditions precedent to the obligations of the respective parties
(other than the Company) under the Major Project Documents have been satisfied
or waived, except for such conditions precedent which by their terms cannot be
met until a later stage in the construction or operation of the Projects, and
the Company has no reason to believe that any such condition precedent which
could reasonably be expected to have a Material Adverse Effect cannot be
satisfied on or prior to the appropriate stage in the development, construction
or operation of the Projects.

 

16. Intellectual Property

 

The Company owns, or is licensed to use, all Intellectual Property necessary for
the conduct of its business as currently conducted. To the Company’s knowledge,
no claim has been asserted or is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Company know of
any valid basis for any such claim, except with respect to Intellectual Property
(other than any Intellectual Property related to or otherwise associated with
the Company’s use of the “Wynn” name), as could not, individually or
collectively, reasonably be expected to have a Material Adverse Effect. The use
by the Company of the Intellectual Property related to or otherwise associated
with the Company’s use of the “Wynn” name does not infringe on the rights of any

 

- 170 -



--------------------------------------------------------------------------------

Person. The use by the Company of Intellectual Property other than Intellectual
Property related to or otherwise associated with the Company’s use of the “Wynn”
name, does not infringe on the rights of any Person, which infringement,
individually or collectively, could reasonably be expected to have a Material
Adverse Effect.

 

17. Project Budget; Projections

 

17.1 The Project Budget:

 

  (a) is, to the Company’s knowledge, based on assumptions the Company believes
to be reasonable as to all legal and factual matters material to the estimates
set forth therein;

 

  (b) is consistent with the provisions of the Transaction Documents in all
material respects;

 

  (c) has been and will (in the case of any update) be prepared in good faith
and with due care;

 

  (d) sets forth, for each Line Item, the total costs anticipated to be incurred
to achieve Construction Completion;

 

  (e) fairly represents the Company’s expectation as to the matters covered
thereby as of its date or the date of its most recent update; and

 

  (f) demonstrates no Forecast Funding Shortfall (determined, as of any date
prior to the date of the Initial Advance under the Term Loan Facilities, without
taking account of any amount of Net Operating Cashflow in excess of the Base Net
Operating Cashflow Amount, any amount of Contingent Equity, any amount of
Contingent Subordinated Funding or any amount of the Contingent Debt
Facilities).

 

17.2 As of the CP Satisfaction Date, the Projections:

 

  (a) are based on assumptions the Company believes to be reasonable as to all
legal and factual matters material to the estimates set forth therein;

 

  (b) are consistent with the provisions of the Transaction Documents in all
material respects (including paragraph 1 of Part B and paragraph 2(c) of Part A
of Schedule 5 (Covenants));

 

  (c) set forth all material costs and expenses anticipated to be incurred; and

 

  (d) represent the Company’s views as to costs and expenses anticipated to be
incurred in the manner contemplated by the Transaction Documents.

 

18. Fees and Enforcement

 

Other than amounts that have been paid in full or will have been paid in full by
the CP Satisfaction Date, no fees or taxes, including stamp, transaction,
registration or similar taxes, are required to be paid for the legality,
validity or enforceability of any of the Transaction Documents then in effect.

 

- 171 -



--------------------------------------------------------------------------------

19. ERISA

 

Either (a) there are no Plans or Multiemployer Plans for the Company or any
member of the Controlled Group or (b) (i) the Company and each Commonly
Controlled Entity have fulfilled their obligations (if any) under the minimum
funding standards of ERISA and the Code for each Plan and for contributions to
any Multiemployer Plan; (ii) each Plan is in compliance in all material respects
with the currently applicable provisions of ERISA and the Code; (iii) neither
the Company nor any Commonly Controlled Entity has incurred any liability to the
PBGC or a Plan under Title IV of ERISA (other than liability or contributions
for premiums due in the ordinary course). Assuming that the credit extended
hereunder does not involve the assets of any employee benefit plan subject to
Title I of ERISA sponsored, monitored or contributed by for the Company or any
Commonly Controlled Entity, neither the execution of the Transaction Documents
nor the consummation of the transactions contemplated thereby will involve a
“prohibited transaction” with respect to any Plans within the meaning of section
406 of ERISA or section 4975 of the Code which is not exempt under section 408
of ERISA or under section 4975(d) of the Code.

 

20. Subsidiaries and Beneficial Interest

 

20.1 The Company

 

  (a) As of the date of the Wong Share Pledge, the Expansion Signing Date and
the CP Satisfaction Date, Mr Wong Chi Seng legally and beneficially owns 20,010
Class A Shares (as defined in the Governing Documents of the Company),
representing 10% of the total issued share capital and 10% of the Voting Stock
of the Company;

 

  (b) As of the date of the Company Share Pledge, the Expansion Signing Date and
the CP Satisfaction Date, Wynn HK, a company incorporated in the Hong Kong SAR,
legally and beneficially owns 102,000 Class B Shares (as defined in the
Governing Documents of the Company), representing 51% of the total issued share
capital and 51% of the Voting Stock of the Company; and

 

  (c) As of the date of the Company Share Pledge, the Expansion Signing Date and
the CP Satisfaction Date, Wynn International, a company incorporated in the Isle
of Man, legally and beneficially owns 78,000 Class C Shares (as defined in the
Governing Documents of the Company), representing 39% of the total issued share
capital and 39% of the Voting Stock of the Company.

 

20.2 Wynn HK

 

As of the date of the Wynn HK Share Charge, the Expansion Signing Date and the
CP Satisfaction Date, Wynn Holdings, a company incorporated in the Isle of Man,
legally and beneficially owns 99% and beneficially owns 1%, and Wynn
International, as nominee of Wynn Holdings, legally owns 1%, of the total issued
share capital of Wynn HK.

 

- 172 -



--------------------------------------------------------------------------------

20.3 Wynn Holdings

 

As of the Expansion Signing Date and the CP Satisfaction Date, Wynn
International legally and beneficially owns 100% of Wynn Holdings.

 

20.4 Wynn International

 

As of the date of the Wynn International Share Charge, the Expansion Signing
Date and the CP Satisfaction Date, Wynn Asia, a company incorporated in the
State of Nevada, legally and beneficially owns 100% of the total issued share
capital of Wynn International.

 

20.5 Wynn Asia

 

As of the Expansion Signing Date and the CP Satisfaction Date, Wynn Resorts, a
company incorporated in the State of Nevada, legally and beneficially owns 100%
of the total issued share capital of Wynn Asia.

 

20.6 Save as provided by the Security Documents or the Wong Option Agreement,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock issued by any Wynn Obligor (other than Wynn Resorts) or the
Company. None of the Wynn Obligors (other than Wynn Resorts) or the Company have
issued, or authorized the issuance of, any Disqualified Stock.

 

21. Labour Disputes and Acts of God

 

21.1 Neither the business nor the Properties of the Company, nor, to the
knowledge of the Company, any other Major Project Participant, is affected by
any fire, explosion, accident, drought, storm, hail, earthquake, embargo, act of
God or of the public enemy, or other casualty or other event of force majeure,
that could reasonably be expected to have a Material Adverse Effect.

 

21.2 There are no strikes, lockouts, stoppages, slowdowns or other labour
disputes against the Company pending or, to the knowledge of the Company,
threatened that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of the Company have not been in violation of any applicable Legal Requirement
dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. All payments due from
the Company on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Company.

 

22. Liens

 

Except for Permitted Liens, none of the Wynn Obligors (other than Wynn Resorts)
or the Company have secured or agreed to secure any Financial Indebtedness by
any Lien upon any of their present or future revenues or other Properties or
Capital Stock. None of the

 

- 173 -



--------------------------------------------------------------------------------

Wynn Obligors (other than Wynn Resorts) or the Company have outstanding any Lien
or obligation to create Liens on or with respect to any of their Properties
(including, without limitation, revenues), other than Permitted Liens and as
provided in the Security Documents.

 

23. Title

 

Save, in the case of any such Property which, pursuant to the Security
Documents, is expressed to be subject only to the floating charge granted
pursuant to the Floating Charge, to the extent such floating charge has not been
consolidated and the absence of such title could not reasonably be expected to
have a Material Adverse Effect, each of the Wynn Obligors (other than Wynn
Resorts) and the Company owns and has good, legal and beneficial title to the
Property upon which it purports to grant Liens pursuant to the Security
Documents, free and clear of all Liens, except Permitted Liens.

 

24. Project Schedule

 

The Project Schedule:

 

  (a) accurately specifies in summary form the work that the Company proposes to
complete in each calendar quarter from the CP Satisfaction Date through Final
Completion of the Projects, all of which the Company expects to be achieved;

 

  (b) is, to the Company’s knowledge, based on assumptions the Company believes
to be reasonable as to all legal and factual matters material to the estimates
set forth therein;

 

  (c) is consistent with the provisions of the Transaction Documents in all
material respects;

 

  (d) has been and will (in the case of any update) be prepared in good faith
and with due care;

 

  (e) fairly represents the Company’s expectation as to the matters covered
thereby as of its date or the date of its most recent update; and

 

  (f) as of the Expansion Signing Date, the CP Satisfaction Date and each
Advance Date under the Term Loan Facilities, demonstrates that Substantial
Completion will be achieved and the Opening Conditions specified in paragraph
(a) of the definition thereof satisfied by the following dates in respect of the
Original Project, the Expansion and each phase of the Expansion specified:

 

Original Project

   31 December 2006 (in the case of the Initial Advance under the Term Loan
Facilities)      28 February 2007 (in the case of each subsequent Advance)

Area 4

   18 August 2007

Area 5

   10 November 2007

Expansion

   10 January 2008

 

- 174 -



--------------------------------------------------------------------------------

25. Location of Accounts and Records

 

The Company’s books of accounts and records are located at the Company’s
principal place of business in the Macau SAR.

 

26. Solvency

 

Each Wynn Obligor (other than, after the Sponsor Support Release Date, Wynn
Resorts) and the Company is, and after giving effect to:

 

  (a) the incurrence of all Financial Indebtedness;

 

  (b) the use of the proceeds of such Financial Indebtedness (including, in the
case of the Company, the use of proceeds of Advances made under the Senior
Finance Documents); and

 

  (c) obligations being incurred in connection with the Transaction Documents,

 

will be and will continue to be Solvent.

 

27. Plans and Specifications

 

The Plans and Specifications:

 

  (a) are, to the Company’s knowledge as of the CP Satisfaction Date, based on
assumptions that the Company believes to be reasonable as to all legal and
factual matters material thereto;

 

  (b) are, and except to the extent permitted under paragraph 15 of Part B of
Schedule 5 (Covenants) will be from time to time, consistent with the provisions
of the Transaction Documents;

 

  (c) have been prepared in good faith with due care; and

 

  (d) are accurate in all material respects and fairly represent the Company’s
expectations as to the matters covered thereby.

 

28. No subsidiaries

 

Save as approved by the Intercreditor Agent (such approval not to be
unreasonably withheld), the Company has no subsidiaries and does not legally or
beneficially own any Capital Stock in any Person.

 

29. Pari Passu

 

The payment obligations under the Senior Finance Documents of each of the Wynn
Obligors (other than, after the Sponsor Support Release Date, Wynn Resorts) and
the Company rank at least pari passu with all its other present and future
unsecured and unsubordinated obligations, except for obligations mandatorily
preferred by law applying to companies generally.

 

- 175 -



--------------------------------------------------------------------------------

30. Insurance

 

The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which it is engaged and in any event in accordance with
Schedule 7 (Insurance); and the Company has no reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers at a cost that could
not reasonably be expected to have a Material Adverse Effect (other than as a
result of general market conditions).

 

31. Fiscal Year

 

The fiscal year of each of the Obligors ends on 31 December of each calendar
year.

 

32. Accuracy of Information, etc.

 

As of the Expansion Signing Date, or, in the case of the Information
Memorandums, the respective dates thereof, no statement or information contained
in each Information Memorandum or any other document, certificate or written
statement furnished to any Secured Creditor, by or on behalf of any Wynn
Obligor, the Company or the PASA Agent for use in connection with the
transactions contemplated by any of the Senior Finance Documents, contained
(when, in the case of any such document, certificate or written statement (other
than the Information Memorandums), read as a whole with all such documents,
certificates and written statements furnished on or prior to the Expansion
Signing Date to such Senior Secured Creditor) any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading. As of the Expansion
Signing Date, or, in the case of the Information Memorandums, the dates thereof,
the projections and pro forma financial information contained in the materials
referenced above (including the Projections) are based upon good faith estimates
and assumptions believed by management of the Company to be reasonable at the
time made, it being recognized by the Senior Secured Creditors that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Expansion Signing Date, there are no facts known to
any Wynn Obligor, the Company or the PASA Agent that could, individually or
collectively, reasonably be expected to have a Material Adverse Effect that has
not been expressly disclosed in the Senior Finance Documents, in the Information
Memorandums or in any other documents, certificates and written statements
furnished to the Senior Secured Creditors for use in connection with the
transactions contemplated by the Senior Finance Documents.

 

33. Site and Site Easements

 

33.1 The Site, the material Site Easements and the current use thereof comply in
all material respects with all applicable Legal Requirements and with all
Insurance Requirements.

 

33.2

No Taking has been commenced or, to the Company’s knowledge, is contemplated
with respect to all or any portion of the Site or the Site Easements or for the
relocation of

 

- 176 -



--------------------------------------------------------------------------------

 

roadways providing access thereto except, in each case, as could not,
individually or collectively, reasonably be expected to have a Material Adverse
Effect.

 

33.3 There are no current, pending or, to the knowledge of the Company, proposed
special or other assessments for public improvements or otherwise affecting the
Site or the Site Easements, nor are there any contemplated improvements thereto
that may result in such special or other assessments, in any case that could
reasonably be expected to result in a material liability to the Company.

 

33.4 There are no outstanding options to purchase or rights of first refusal or
restrictions on transferability affecting the Site or the material Site
Easements (other than those set forth in the Senior Finance Documents and the
Land Concession Contract or arising by mandatory operation of law).

 

33.5 Except as could not, individually or collectively, reasonably be expected
to have a Material Adverse Effect, no Project building or structure or any
appurtenance thereto or equipment thereon, or the use, operation or maintenance
thereof, violates any restrictive covenant or encroaches on any easement or on
any property owned by others.

 

34. Affiliate Agreements

 

The Intercreditor Agent has received a true, complete and correct copy of each
of the Affiliate Agreements in effect as of the date this representation is made
or deemed to be made.

 

- 177 -



--------------------------------------------------------------------------------

SCHEDULE 5

COVENANTS

 

Part A - Affirmative Covenants

 

The Company shall:

 

1. Financial Statements - Furnish to the Intercreditor Agent and, in the case of
the Wynn Resorts’ annual report referred to in sub-paragraph (a) below, each
Facility Agent and each Lender:

 

  (a) as soon as available, but in any event not later than the earlier of
(i) 10 days after the filing with the SEC of Wynn Resorts’ annual report on
Form 10-K (or successor form thereto) with respect to each Fiscal Year and
(ii) 90 days after the end of each Fiscal Year, a copy of:

 

  (i) the audited balance sheets (on a consolidated basis in the case of Wynn
Resorts) of:

 

  (A) Wynn Resorts; and

 

  (B) the Company,

 

as at the end of such Fiscal Year and the related audited statements of income
and of cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by the Auditors; and

 

  (ii) the unaudited balance sheet, of:

 

  (A) Wynn Asia;

 

  (B) Wynn International; and

 

  (C) Wynn HK,

 

as at the end of such Fiscal Year and the related unaudited statements of income
and of cash flows for such Fiscal Year, setting forth in each case in comparable
form the figures for the previous Fiscal Year; and

 

  (b) as soon as available, but in any event not later than the earlier of
(i) 10 days after the filing with the SEC of Wynn Resorts’ quarterly report on
Form 10-Q (or successor form thereto) with respect to each of the first three
Fiscal Quarters of each Fiscal Year and (ii) 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, the unaudited (on a
consolidated basis in the case of Wynn Resorts) balance sheets of:

 

  (A) Wynn Resorts;

 

  (B) Wynn Asia;

 

- 178 -



--------------------------------------------------------------------------------

  (C) Wynn International;

 

  (D) Wynn HK; and

 

  (E) the Company,

 

as at the end of such quarter and the related unaudited statements of income and
of cash flows for such quarter and the portion of the Fiscal Year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year.

 

All such financial statements shall be fair in all material respects (in the
case of financial statements delivered pursuant to sub-paragraph (b) of this
paragraph 1, subject to normal year-end audit adjustments) and shall be prepared
in accordance with applicable GAAP applied consistently throughout the periods
reflected therein and with prior periods (except as approved by such Auditors or
Responsible Officer, as the case may be, and disclosed therein).

 

2. Certificates; Other Information - Furnish to the Intercreditor Agent:

 

  (a) concurrently with the delivery of any financial statements pursuant to
paragraph 1 of this Part A:

 

  (i) a certificate of a Responsible Officer of the relevant Obligor certifying
that the statement is fair in all material respects (subject, where relevant, to
normal year-end audit adjustments);

 

  (ii) a certificate of a Responsible Officer of the relevant Obligor stating
that, to the best of each such Responsible Officer’s knowledge, the Obligor
during such period has observed or performed all of its material covenants and
other agreements, and satisfied every material condition contained in the Senior
Finance Documents to which it is a party to be observed, performed or satisfied
by it, and that such Responsible Officer has obtained no actual knowledge of any
Default except as specified in such certificate or in the equivalent certificate
for such period issued pursuant to this sub-paragraph (a)(ii) by a Responsible
Officer of another Obligor;

 

  (iii) in the case of quarterly or annual financial statements, a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Company with the provisions of this Agreement as
of the last day of the applicable Fiscal Quarter or Fiscal Year, as the case may
be;

 

  (iv) in the case of Wynn Asia, until the Fiscal Quarter following the date
upon which the full amount of Base Equity has been paid up or advanced to the
Company, a copy of its bank statements for the preceding Fiscal Quarter,
certified as being true and complete by a Responsible Officer of Wynn Asia; and

 

- 179 -



--------------------------------------------------------------------------------

  (v) in the case of the Company:

 

  (1) a list of each of its accounts;

 

  (2) a copy of the bank statements for each such account for the preceding
Fiscal Quarter; and

 

  (3) a certificate of a Responsible Officer of the Company setting out the
amount(s) and details of any further Subordinated Debt or Shareholder Loans
(including, in each case, all terms and conditions thereof) made available to
the Company during the preceding Fiscal Quarter;

 

  (b) for each calendar month during the period up to and including the first
calendar month by which Substantial Completion has been achieved and the Opening
Conditions specified in paragraph (a) of the definition thereof have been
satisfied in respect of the Original Project and the Expansion and for the month
in which the Final Completion Date occurs, deliver to the Facility Agents, the
Technical Adviser and the Intercreditor Agent, within 25 days following the end
of the relevant calendar month, a status report (the “Monthly Construction
Period Report”) in form and substance reasonably acceptable to the Intercreditor
Agent and including information on each of the items set out in Schedule 18
(Monthly Construction Period Report) and such other information which any
Facility Agent or the Intercreditor Agent may reasonably request, including
information and reports reasonably requested by the Technical Adviser and
attaching:

 

  (i) an updated Project Budget;

 

  (ii) an updated Project Schedule; and

 

  (iii) all progress reports provided by the Prime Contractor pursuant to the
Construction Contract (including each Monthly Construction Progress Report)
since (in the case of the second and subsequent Monthly Construction Period
Reports) the last Monthly Construction Period Report;

 

  (c)

as soon as available, and in any event no later than the Original Project
Opening Date and 30 days prior to the beginning of each Fiscal Year thereafter,
detailed projections (each, together with the projections provided pursuant to
paragraph 22 of Part A of Schedule 2 (Conditions Precedent), the “Projections”)
of the Company for such Fiscal Year (or portion thereof from the Original
Project Opening Date through the end of such Fiscal Year), including a projected
balance sheet of the Company as of the end of such Fiscal Year and the related
statements of projected cash flow and profit and loss and the detailed
assumptions supporting such Projections and, no less frequently than quarterly,
significant revisions, if any, of such Projections with respect to such Fiscal
Year, which Projections shall in each case be accompanied by a certificate of a
Responsible Officer of the Company stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or

 

- 180 -



--------------------------------------------------------------------------------

 

misleading in any material respect and which such Projections shall demonstrate
compliance with paragraph 1 of Part B of this Schedule;

 

  (d) within 45 days after the end of each Fiscal Quarter after the Original
Project Opening Date, a narrative discussion and analysis (the “Quarterly
Operating Period Report”) in form and substance reasonably acceptable to the
Intercreditor Agent of the financial condition and results of operations of the
Company for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year (or if the then current Fiscal Year is the Fiscal Year
in which the Original Project Opening Date has occurred, from the Original
Project Opening Date) to the end of such Fiscal Quarter, as compared to the
portion of the Projections covering such periods and to the comparable periods
of the previous Fiscal Year;

 

  (e) promptly, and in any event within ten Business Days after any Major
Project Document or Affiliate Agreement is terminated (save upon expiration in
accordance with its terms) or amended or any new Major Project Document or
Affiliate Agreement is entered into, or upon becoming aware of any material
default by any Person or the occurrence of any event under a Major Project
Document or Affiliate Agreement which, with the expiry of any grace period, the
giving of notice or the making of any determination provided thereunder, or any
combination of the foregoing, would give rise to a right to terminate (a
“Termination Event”), a written statement describing such event with copies of
such amendments or new Major Project Document or Affiliate Agreement (including,
in the case of the latter, a certificate from a Responsible Officer confirming
the transactions contemplated therein comply with the requirements of paragraph
10 of Part B of Schedule 5 (Covenants)) and, with respect to any such
terminations or material defaults, an explanation of any actions being taken by
the Company with respect thereto;

 

  (f) promptly, and in any event within 30 days of the end of each Fiscal Year,
deliver to the Intercreditor Agent a certificate certifying that the insurance
requirements of Schedule 7 (Insurance) have been implemented and are being
complied with;

 

  (g) within twenty days after the end of each Fiscal Quarter of the Company, a
schedule of all Proceedings instigated or threatened in writing involving an
alleged liability of, or claims against or affecting, the Company, Wynn HK, Wynn
International or Wynn Asia equal to or greater than USD5,000,000 or its
equivalent, and promptly after request by the Intercreditor Agent, such other
information as may be reasonably requested by the Intercreditor Agent to enable
the Intercreditor Agent and its counsel to evaluate any of such Proceedings;

 

  (h) a copy of each written notice which is given under or pursuant to the
Concession Contract or the Land Concession Contract by the Macau SAR to the
Company promptly upon receipt of such notice;

 

- 181 -



--------------------------------------------------------------------------------

  (i) at the same time as the giving of any written notice under or pursuant to
the Concession Contract or the Land Concession Contract by the Company to the
Macau SAR, a copy of such notice; and

 

  (j) promptly, such additional financial and other information as the
Intercreditor Agent may from time to time reasonably request.

 

3. Permits - Deliver to the Intercreditor Agent and (in the case of Permits made
or issued by or with a Governmental Authority) the Technical Adviser promptly,
but in no event later than 20 days after the receipt thereof by the Company,
copies of:

 

  (a) all material Permits (including those specified in Part B of Schedule 12
(Permits)) that are obtained or entered into by the Company after the Signing
Date; and

 

  (b) any material amendment, supplement or other modification to any such
Permit received by the Company after the Signing Date.

 

4. Plans and Specifications - Provide to the Technical Adviser copies of, and
maintain at the Site, a complete set of the Plans and Specifications.

 

5. Technical Adviser

 

5.1 Cooperate and cause the Prime Contractor and the PASA Agent to cooperate
with the Technical Adviser in the performance of the Technical Adviser’s duties.
Without limiting the generality of the foregoing, the Company shall and shall
cause the Prime Contractor to:

 

  (a) communicate with and promptly provide all invoices, documents, plans and
other information reasonably requested by the Technical Adviser relating to the
work;

 

  (b) provide the Technical Adviser with access to the Site and, subject to
required safety precautions and reasonable site management restrictions, the
construction areas; and

 

  (c) solely in the case of the PASA Agent, provide the Technical Adviser with
reasonable working space and access to telephone, copying and telecopying
equipment at the Site (or such other location in reasonable proximity to the
Site as the Projects near completion),

 

and the Company shall take reasonable measures to otherwise facilitate the
Technical Adviser’s review of the construction of the Projects and preparation
of the certificates and reports required hereunder. The Company shall also
maintain in Hong Kong or Macau a complete set and, promptly upon written
request, provide the Technical Adviser with reasonable access to and copies of,
each first tier Subcontract entered into by the Prime Contractor (or any other
Contractor who is party to a Project Document entered into with the Company that
is not subject to a fixed price) with a contract price (or expected aggregate
amount to be paid in the case of “cost plus” contracts) in excess of USD500,000
or its equivalent.

 

- 182 -



--------------------------------------------------------------------------------

5.2 In addition to any other consultation required under this Agreement,
following the end of each quarter, upon the request of the Intercreditor Agent,
consult with any such Person regarding any adverse event or condition identified
in any report prepared by the Technical Adviser.

 

6. Management Letters - Deliver to the Intercreditor Agent a copy of any
“management letter” or other similar communication received by the Company from
the Auditors in relation to the Company’s financial, accounting and other
systems, management or accounts.

 

7. Governmental and Environmental Reports - Deliver to the Intercreditor Agent
and the Technical Adviser copies of all material reports required to be filed by
the Company with any Governmental Authority in connection with the construction
of the Projects.

 

8. Payment of Obligations - To the extent not otherwise subject to valid
subordination, standstill, intercreditor or similar arrangements, pay, discharge
or otherwise satisfy at or before maturity or before they become delinquent, as
the case may be, all its material obligations of whatever nature, except where
the amount or validity thereof is currently being contested in good faith by
appropriate (under the circumstances) proceedings and reserves in conformity
with applicable GAAP with respect thereto have been provided on the books of the
Company.

 

9. Conduct of Business and Maintenance of Existence, etc.

 

  (a) Preserve, renew and keep in full force and effect its corporate or limited
liability company existence and remain a Subsidiary of Wynn Resorts;

 

  (b) take all reasonable action to maintain all rights, privileges, franchises,
Permits and licenses necessary in the normal conduct of its business, except to
the extent that failure to do so could not (individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect; and

 

  (c) engage only in the businesses which are Permitted Businesses.

 

10. Maintenance of Property; Leases; Insurance

 

10.1  Keep all material Property and systems useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.

 

10.2  Maintain all material rights of way, easements, grants, privileges,
licenses, certificates, and Permits necessary for the intended use of the Site
and the Site Easements, except any such item the loss of which, individually or
in the aggregate, could not reasonably be expected to materially and adversely
affect or interfere with the Permitted Businesses or Property of the Company.

 

10.3  Comply with the terms of each lease or other grant of rights in respect of
land, including easement grants, so as to not permit any material uncured
default on its part to exist thereunder, except, in each case, where
non-compliance therewith could not reasonably be expected to materially and
adversely affect or interfere with the Permitted Businesses or Property of the
Company.

 

- 183 -



--------------------------------------------------------------------------------

10.4 At all times maintain in full force and effect the insurance policies
listed in and otherwise comply with Schedule 7 (Insurance).

 

10.5 Preserve and protect the Liens created pursuant to the Security Documents
and, if any Lien (other than Permitted Liens) is asserted against any of the
Project Security, promptly give the Intercreditor Agent a detailed written
notice of such Lien and pay the underlying claim in full or take such other
action so as to cause it to be released or bonded over in a manner reasonably
satisfactory to the Intercreditor Agent.

 

11. Inspection of Property; Books and Records; Discussions

 

  (a) Keep proper books of records and account in which full, true and correct
entries in conformity with applicable GAAP and all Legal Requirements.

 

  (b) Subject to any Macau Gaming Laws restricting such actions and, where no
Event of Default has occurred which is continuing, prior reasonable request and
notice, procure that each of the Agents or their respective nominees and the
Technical Adviser (each a “Relevant Person”) be allowed reasonable rights of
inspection and access during normal business hours to the Site Facilities, the
Projects, the Auditors and other Company officers, the Company’s accounting
books and records and any other documents relating to the Projects as they may
reasonably require, and so as not unreasonably to interfere with the operations
of the Company or any Major Project Participant and to take copies of any
documents inspected. Any information and documents made available for inspection
by a Relevant Person pursuant to this paragraph shall be made available subject
to customary confidentiality undertakings being executed by such Relevant
Person.

 

  (c) For all expenditures with respect to which Advances under the Term Loan
Facilities are made, the Company shall retain, until at least three years after
delivery of the last report specified in paragraph 2(b) of this Part A for the
Fiscal Year in which the last Advance was made under the Term Loan Facilities,
all records and other documents evidencing such expenditures as are required
hereunder to be attached to an Advance Request made in respect of any Term Loan
Facility.

 

12. Notices - Promptly give notice to the Intercreditor Agent of:

 

  (a) the occurrence of any Default;

 

  (b) unless already notified pursuant to paragraph 2(e) of this Part B, any
notice of termination (other than expiration in accordance with the terms
thereof), default or any Termination Event under any Major Project Document;

 

  (c)

(i) any fact, circumstance, condition or occurrence at, on, or arising from, any
of the Site or the Site Easements that results in non-compliance with any
Environmental Law that has resulted or could reasonably be expected to result in
a Material Adverse Effect, and (ii) any Environmental Claim pending or, to the
Company’s knowledge, threatened against the Company or, to the Company’s
knowledge, pending or threatened against any Contractor or any

 

- 184 -



--------------------------------------------------------------------------------

 

Subcontractor arising in connection with its occupying or conducting operations
on or in respect of the Projects, the Site or the Site Easements which could
reasonably be expected to have a Material Adverse Effect;

 

  (d) any change in the Responsible Officers of the Company, and such notice
shall include a certified specimen signature of any new officer so appointed
and, if requested by any Facility Agent or the Intercreditor Agent, evidence of
the authority of such new Responsible Officer;

 

  (e) any proposed material change in (i) the nature or scope of either Project
or (ii) the business or operations of the Company;

 

  (f) any notice of any material schedule delay delivered under the Construction
Contract and all remedial plans by the Prime Contractor and updates thereof;

 

  (g) any “Substantial Completion” or “Final Completion” certificates or notices
thereof delivered under any Major Project Documents (including any Certificate
of Substantial Completion, Certificate of Final Completion or any notices of
Substantial Completion or Final Completion);

 

  (h) any (i) default or event of default (or alleged default) under any
Contractual Obligation of the Company or (ii) litigation, investigation or
proceeding which may exist at any time between the Company and any Governmental
Authority, that in either case, could reasonably be expected to have a Material
Adverse Effect;

 

  (i) upon any officer of the Company obtaining knowledge thereof, the
instigation or written threat of any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration against or affecting the Company, or any Property of the Company
(collectively, “Proceedings”) not previously disclosed in writing by the Company
to the Lenders that, in any case (i) is reasonably likely to give rise to a
Material Adverse Effect or (ii) seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions under the Transaction Documents, or any material development in any
such Proceeding, in each case together with such other information as the
Intercreditor Agent may reasonably require;

 

  (j) the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, a material failure to make any
required contribution to a Plan, the creation of any Lien in favour of the PBGC
or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC, the Company, any Wynn Obligor or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;

 

- 185 -



--------------------------------------------------------------------------------

  (k) any event, occurrence or circumstance which reasonably could be expected
to give rise to a Forecast Funding Shortfall or render the Company incapable of,
or prevent the Company from:

 

  (i) achieving Substantial Completion and satisfying the Opening Conditions
specified in paragraph (a) of the definition thereof on or before the following
dates in respect of the Original Project, the Expansion and each phase of the
Expansion specified:

 

Original Project    31 December 2006 (in the case of any such event, occurrence
or circumstance arising on or prior to the date of the Initial Advance under the
Term Loan Facilities)      28 February 2007 (in the case of any such event,
occurrence or circumstance arising after the date of the Initial Advance under
the Term Loan Facilities) Area 4    18 August 2007 Area 5    10 November 2007
Expansion    10 January 2008; or

 

  (ii) meeting any material obligation of the Company under the Construction
Contract or the other Major Project Documents as and when required thereunder;
and

 

  (l) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this paragraph shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company and/or the relevant
Obligor proposes to take with respect thereto.

 

13. Environmental Laws; Permits

 

13.1  Inform the Intercreditor Agent promptly on becoming aware of any, or any
anticipated, release, emission, discharge or disposal of any matter that might
reasonably be expected to form the basis for any Environmental Claim.

 

13.2  Comply with all applicable Environmental Laws and Environmental Licences
(save for any failure to comply that could not reasonably be expected to have a
Material Adverse Effect).

 

- 186 -



--------------------------------------------------------------------------------

13.3  Provide copies of any notices from any Governmental Agency of
non-compliance with any material Environmental Law or Environmental Licence and
any notices of any Environmental Claims to the Intercreditor Agent.

 

13.4  Deliver to the Intercreditor Agent:

 

  (a) any notice that any Governmental Authority may condition approval of, or
any application for, any Permit held by the Company on terms and conditions that
are materially burdensome to the Company, or to the operation of any of its
businesses or any Property owned, leased or otherwise operated by the Company in
each case in a manner not previously contemplated; and

 

  (b) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Intercreditor Agent in relation
to any matters disclosed pursuant to this paragraph 13.

 

14. Hedging

 

Comply with the Hedging Arrangements and not enter into any other Swap Agreement
or derivative transaction unless:

 

  (a) the Company is in compliance with the Hedging Arrangements;

 

  (b) to the extent any such arrangement is entered into prior to the
Construction Completion Date, it is contemplated by, and the costs thereof
properly reflected in, the Project Budget; and

 

  (c) unless such arrangement is with a Lender which has executed a duly
completed Hedging Counterparty’s Deed of Accession and Finance Party Accession
Undertaking (also executed, in the case of the latter, by the Intercreditor
Agent and all other parties hereto acting through the Intercreditor Agent for
this purpose (the authority for which is hereby conferred on the Intercreditor
Agent) and promptly delivered by the Intercreditor Agent to the Security Agent)
and is on the same terms as those comprised in the Hedging Arrangements, the
counter-party thereto has no Lien or any right to share in any Lien over any
Property of the Company.

 

15. Additional Collateral, Discharge of Liens, etc.

 

15.1  With respect to any Property (other than any Property which the
Intercreditor Agent is reasonably satisfied is neither comprised in either
Project nor necessary or desirable to ensure the full benefit of each Project to
the Company) acquired by the Company after the Signing Date as to which the
Senior Secured Creditors do not have a perfected security interest, subject to
compliance with applicable Macau Gaming Laws and restrictions on the grant of
Liens permitted pursuant to paragraph 3 of Part B of this Schedule, promptly:

 

  (a)

execute and deliver to the Intercreditor Agent such amendments to the Security
Documents or such other documents as the Intercreditor Agent, acting

 

- 187 -



--------------------------------------------------------------------------------

 

reasonably, deems necessary or advisable to grant to the Senior Secured
Creditors a security interest in such Property; and

 

  (b) take all actions necessary or advisable to grant to the Senior Secured
Creditors a perfected first priority security interest in such Property (subject
to Permitted Liens).

 

In addition to the foregoing, in the event any such Property (other than any
Property which the Intercreditor Agent is reasonably satisfied is neither
comprised in either Project nor necessary or desirable to ensure the full
benefit of each Project to the Company) acquired after the Signing Date consists
of land or other Property with respect to which a recording or registration in
the real property records of an appropriate jurisdiction is required or
advisable in order to perfect a security interest therein, promptly (and, in any
event, within 30 days following the date of such acquisition):

 

  (i) execute and deliver a mortgage, substantially in the form of the Mortgage
(with such modifications, if any, as are necessary to comply with Legal
Requirements that the Security Agent may reasonably request), such mortgage to
be recorded in the real property records of the appropriate jurisdiction, or
execute and deliver to the Security Agent for recording a supplement to the
Mortgage, in either case pursuant to which the Company grants to the Senior
Secured Creditors a Lien on such Property subject only to Permitted Liens; and

 

  (ii) execute and/or deliver such other documents or provide such other
information in furtherance thereof as the Security Agent may reasonably request,
including delivering documents and taking such other actions which would have
been required pursuant to Clause 2 (Conditions Precedent) if such Property were
part of the Project Security at the CP Satisfaction Date.

 

15.2 Notwithstanding anything to the contrary in this paragraph 15,
sub-paragraph 15.1 shall not apply to any Property created or acquired after the
Signing Date, as applicable, as to which the Intercreditor Agent has reasonably
determined that the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining or maintaining a perfected security
interest therein.

 

16. Use of Proceeds and Revenues

 

16.1  Use the proceeds of each of the Facilities only for the purposes specified
or allowed in this Agreement and the Facility Agreement relating to such
Facility.

 

16.2  Ensure that all of its funds and all other amounts received by it are
utilised, and all of its accounts are established and funded, in accordance with
the provisions of Schedule 6 (Accounts) and as otherwise provided by this
Agreement and that it otherwise complies with Schedule 6 (Accounts).

 

17. Compliance with Laws, Project Documents, etc.; Permits

 

17.1  Comply in all material respects with all material Legal Requirements and
its Governing Documents.

 

- 188 -



--------------------------------------------------------------------------------

17.2  Comply, duly and promptly, in all material respects with its material
obligations and enforce all of its material rights under all Project Documents,
except in the case of Project Documents (other than the Major Project Documents)
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

 

17.3  From time to time obtain, maintain, retain, observe, keep in full force
and effect and comply in all material respects with the terms, conditions and
provisions of all Permits made or issued by or with a Governmental Authority as
shall now or hereafter be necessary under applicable laws.

 

17.4  Make amendments, in form and substance reasonably acceptable to the
Intercreditor Agent, to the Land Concession Contract and the description of land
and land usage set out therein to the extent required to reflect the Project
Works and the intended use of the Projects, once Substantial Completion of both
the Original Project and the Expansion has been achieved.

 

18. Pari Passu Ranking - Procure that the obligations of the Company and each
Wynn Obligor (other than, after the Sponsor Support Release Date, Wynn Resorts)
under the Senior Finance Documents do and shall rank at least pari passu with
all its other present and future unsecured and unsubordinated obligations,
except for obligations mandatorily preferred by law applying to companies
generally.

 

19. Further Assurances - From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as any of the Intercreditor Agent or the Security
Agent may reasonably request, for the purposes of implementing or effectuating
the provisions of the Senior Finance Documents, or of more fully perfecting or
renewing the rights of the Senior Secured Creditors with respect to the Project
Security (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other Property acquired after the
date of the Senior Finance Documents by the Company which may be deemed to be
part of the Project Security) pursuant to the Senior Finance Documents. Upon the
exercise by the Intercreditor Agent, the Security Agent or any other Senior
Secured Creditor of any power, right, privilege or remedy pursuant to any of the
Senior Finance Documents which requires any consent, approval, notification,
registration or authorisation of any Governmental Authority, the Company shall
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Intercreditor Agent, the Security Agent or such Senior Secured Creditor may
reasonably be required to obtain from the Company for such governmental consent,
approval, notification, registration or authorisation.

 

20. Diligent Construction of the Project - The Company shall take or cause to be
taken all action, make or cause to be made all contracts and do or cause to be
done all things necessary to construct the Projects diligently in accordance
with the Construction Contract, the Plans and Specifications, the Project
Schedule, the Project Budget and the other Transaction Documents.

 

21. Retainage Amounts - Withhold from each Contractor party to a Major Project
Document such retainage from any payment to be made to such Contractor as is
permitted by such Major Project Document.

 

- 189 -



--------------------------------------------------------------------------------

22. Preserving Project Security - Undertake and cause the Wynn Obligors to
undertake, all actions which are necessary or appropriate in the reasonable
judgment of the Intercreditor Agent to:

 

  (a) maintain the Senior Secured Creditors’ respective security interests under
the Security Documents in the Project Security in full force and effect at all
times (including the priority thereof); and

 

  (b) preserve and protect the Project Security and protect and enforce the
Company’s rights and title and the respective rights of the Senior Secured
Creditor to the Project Security,

 

including the making or delivery of all filings and registrations, the payments
of fees and other charges, the issuance of supplemental documentation, the
discharge of all claims or other liens other than Permitted Liens adversely
affecting the respective rights of the Senior Secured Creditors to and under the
Project Security and the publication or other delivery of notice to third
parties.

 

23. Classification of Casino Area and Registration of Land

 

  (a) Carry out definitive registration with the Macau Real Estate Registry of
the horizontal property comprised in any area of the Original Project or the
Expansion classified as a casino in accordance with Article 42 of the Concession
Contract so that the casino area is registered as one unit separate and
independent from the horizontal property contained in all the remaining areas of
the Projects upon obtaining all Permits required from the Macau SAR for such
registration to be made and which Permits shall be obtained by the Company as
soon as possible upon Substantial Completion of both the Original Project and
the Expansion;

 

  (b) obtain classification as a casino or gaming zone by the Macau SAR of any
area of the Expansion in which any operation of casino games of chance or other
forms of gaming will be carried out in accordance with Article 9 of the
Concession Contract; and

 

  (c) carry out definitive registration with the Macau Real Estate Registry in
respect of the land (referred to in the Land Concession Contract) comprised in
the Original Project as soon as practicable upon Substantial Completion thereof
and the land comprised in the Expansion as soon as practicable upon Substantial
Completion thereof.

 

24. Termination of Concession Contract - Notify the Intercreditor Agent promptly
upon receiving:

 

  (a) notice of any consultations with the Macau SAR as contemplated by
paragraph B1(c) of the Gaming Concession Consent Agreement in relation to any
termination of the Concession Contract;

 

- 190 -



--------------------------------------------------------------------------------

  (b) notice of any consultations with the Macau SAR as contemplated by
paragraph C1 of the Land Concession Consent Agreement in relation to any
termination or rescission of the Land Concession Contract;

 

  (c) notice of any negotiations with the Macau SAR pursuant to article 83 of
the Concession Contract;

 

  (d) any notice from the Macau SAR pursuant to clause 3 of article 80 of the
Concession Contract; or

 

  (e) any notice from the Macau SAR pursuant to clause 4 of article 80 of the
Concession Contract,

 

and keep the Intercreditor Agent fully appraised thereof.

 

- 191 -



--------------------------------------------------------------------------------

Part B- Negative Covenants

 

The Company shall not directly or indirectly:

 

1. Financial Condition Covenants

 

  (a) Leverage Ratio - Permit the Leverage Ratio of the Company as at the last
day of any period of four full consecutive Fiscal Quarters (or such shorter
period ending on any Quarterly Date set forth below and beginning on the first
day of the first Fiscal Quarter which begins after the Construction Completion
Date) ending on any Quarterly Date set forth below to exceed the ratio set forth
below opposite such Quarterly Date:

 

Quarterly Date

--------------------------------------------------------------------------------

   Leverage
Ratio


--------------------------------------------------------------------------------

First, Second and Third Quarterly Dates

   5.00

Fourth and Fifth Quarterly Dates

   4.00

Sixth and Seventh Quarterly Dates

   3.00

Eighth Quarterly Date and each Quarterly Date thereafter

   2.50

 

provided that, for purposes of calculating EBITDA pursuant to this paragraph
1(a) for any period which is less than four full Fiscal Quarters, EBITDA shall
be calculated on an annualised basis.

 

  (b) Debt Service Cover Ratio - Permit the Debt Service Cover Ratio of the
Company for any period of four full consecutive Fiscal Quarters ending on any
Quarterly Date set forth below (or such shorter period ending on any Quarterly
Date set forth below and beginning on the first day of the first Fiscal Quarter
which begins after the Construction Completion Date) to be less than the ratio
set forth below opposite such Quarterly Date:

 

Quarterly Date

--------------------------------------------------------------------------------

   Debt Service
Cover Ratio


--------------------------------------------------------------------------------

First, Second and Third Quarterly Dates

   1.05

Fourth Quarterly Date and each Quarterly Date thereafter

   1.15

 

  (c) Maintenance of Net Worth - Permit the Net Worth of the Company at any
Quarterly Date to be less than the Minimum Net Worth for that Quarterly Date.

 

- 192 -



--------------------------------------------------------------------------------

  (d) Interest Coverage Ratio - Permit the Interest Coverage Ratio of the
Company for any period of four full consecutive Fiscal Quarters (or such shorter
period ending on any Quarterly Date set forth below and beginning on the first
day of the first Fiscal Quarter which begins after the Construction Completion
Date) ending on any Quarterly Date set forth below to be less than the ratio set
forth below opposite such Quarterly Date:

 

Quarterly Date

--------------------------------------------------------------------------------

   Interest
Coverage
Ratio


--------------------------------------------------------------------------------

First, Second and Third Quarterly Dates

   2.50

Fourth, Fifth, Sixth and Seventh Quarterly Dates

   3.00

Eighth Quarterly Date and each Quarterly Date thereafter

   4.00

 

2. Limitation on Financial Indebtedness

 

Create, incur, assume or suffer to exist any Financial Indebtedness, except:

 

  (a) Financial Indebtedness of the Company created under any Senior Finance
Document, the Performance Bond Facility or the Subordinated Funding Agreement or
in respect of Base Equity or Contingent Equity or any Shareholder Loan or
Guarantee Obligations represented by the guarantee required to be issued
pursuant to clause 7 of the Land Concession Contract;

 

  (b) Financial Indebtedness of the Company (including Capital Lease
Obligations) secured by Liens permitted by paragraph 3 (k) of this Part B in an
aggregate principal amount not to exceed USD5,000,000 or its equivalent at any
one time outstanding;

 

  (c) Financial Indebtedness of the Company to employees of the Company (or
their estates) incurred in connection with any repurchase of employee stock
options or stock upon death, disability or termination of such employee in
accordance with employment agreements or option plans or agreements, provided
that (i) such Financial Indebtedness will not exceed USD2,000,000 or its
equivalent in any Fiscal Year and USD6,000,000 or its equivalent during the term
of the Senior Finance Documents and (ii) such Financial Indebtedness shall be
unsecured and subordinated on terms and conditions reasonably satisfactory to
the Intercreditor Agent, subject to such covenants and events of default as may
be reasonably acceptable to the Intercreditor Agent and expressly provide that
payments thereon shall be required only to the extent not restricted by any
Senior Finance Document;

 

  (d) on or prior to the Construction Completion Date, Guarantee Obligations
represented by performance bonds, guaranties, commercial or standby letters of
credit (other than the Concession Contract Performance Bond), bankers’
acceptances or similar instruments issued by a Person for the benefit of a trade
creditor of the Company, in an aggregate amount not to exceed USD25,000,000 or
its equivalent at any time outstanding so long as:

 

  (i) such Financial Indebtedness is incurred in the ordinary course of
business; and

 

  (ii)

the obligations of the Company supported by such performance bonds, guaranties,
trade letters of credit, bankers’ acceptances or similar instruments (A) consist
solely of payment obligations with respect to costs incurred in accordance with
the Project Budget which would otherwise be

 

- 193 -



--------------------------------------------------------------------------------

 

permitted to be paid by the Company pursuant to this Agreement and (B) if
secured, are secured solely by Liens permitted by paragraph 3 (l) of this Part
B;

 

  (e) after the Construction Completion Date, Guarantee Obligations represented
by performance bonds, guaranties, commercial or standby letters of credit (other
than the Concession Contract Performance Bond), bankers’ acceptances or similar
instruments issued by a Person for the benefit of a trade creditor of the
Company, in an aggregate amount not to exceed USD10,000,000 or its equivalent at
any time outstanding so long as:

 

  (i) such Financial Indebtedness is incurred in the ordinary course of
business; and

 

  (ii) the obligations of the Company supported by such performance bonds,
guaranties, trade letters of credit, bankers’ acceptances or similar instruments
(A) do not consist of payment obligations with respect to Project Costs and
(B) if secured, are secured solely by Liens permitted by paragraph 3 (m) of this
Part B;

 

  (f) Financial Indebtedness of the Company:

 

  (i) in an aggregate principal amount not to exceed USD35,000,000 or its
equivalent;

 

  (ii) on terms no more favourable to the creditor than those to which the Term
Loan Facilities are subject;

 

  (iii) neither arranged nor sought to be arranged at any time prior to
1 January 2005; and

 

  (iv) provided (x) the creditor has executed and delivered to the Intercreditor
Agent a duly completed Additional Lender’s Accession Deed and Finance Party
Accession Undertaking (also executed, in the case of the latter, by the
Intercreditor Agent and all parties hereto acting through the Intercreditor
Agent for this purpose (the authority for which is hereby conferred on the
Intercreditor Agent) and promptly delivered by the Intercreditor Agent to the
Security Agent), whereupon, provided the other conditions of this sub-paragraph
2(f) have also been satisfied, such creditor shall become a party hereto as an
Additional Lender and the creditor and each of the other parties hereto shall
assume obligations towards, and acquire rights against, one another accordingly
or (y) the Financial Indebtedness is otherwise on terms satisfactory to the
Intercreditor Agent concerning the relationship between the creditor and the
Senior Secured Creditors, including the exercise of rights against the Company
and any other Obligor and the sharing and enforcement of the Security and any
other liens over Property of the Company or any other Obligor,

 

and provided that an aggregate amount of:

 

- 194 -



--------------------------------------------------------------------------------

  (v) Equity (in addition to Base Equity, Contingent Equity, the Subordinated
Funding and any other Equity required to be paid up or advanced in accordance
with the terms of the Senior Finance Documents); or

 

  (vi) in substitution therefor, other moneys retained by the Company which
would otherwise be available to make Restricted Payments (and which shall not
thereafter be applied by the Company in the making of any Restricted Payment or
other payment permitted pursuant to paragraph 6.1 of this Part B),

 

not less than the amount by which the aggregate principal amount of all such
Financial Indebtedness exceeds USD20,000,000 or its equivalent is advanced, paid
up or so retained as a condition to the incurring of such Financial
Indebtedness;

 

  (g) Financial Indebtedness of the Company incurred for the purpose of repaying
the balance of the principal amount owing to all Lenders provided the
Intercreditor Agent is satisfied that upon the incurrence of such Financial
Indebtedness or immediately thereafter the Release Date (without reference to
paragraph (b) of the definition of Release Date) will occur; and

 

  (h) other Financial Indebtedness approved in writing by the Intercreditor
Agent,

 

(together, “Permitted Financial Indebtedness”).

 

3. Limitation on Liens

 

Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, except for:

 

  (a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company in conformity with applicable GAAP;

 

  (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business for amounts which are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceeding (such contest proceedings conclusively operating
to stay the sale of any portion of the Project Security on account of such
Lien);

 

  (c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation provided that if such pledges
are being contested, appropriate reserves (determined in accordance with the
applicable GAAP) are maintained on the books of the Company (and through an
allocation in the Project Budget in the case where any such reserves are
maintained prior to the Construction Completion Date);

 

- 195 -



--------------------------------------------------------------------------------

  (d) deposits by or on behalf of the Company to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
appeal bonds and other obligations of a like nature incurred in the ordinary
course of business;

 

  (e) easements, rights-of-way, restrictions, encroachments and other similar
encumbrances and other minor defects and irregularities in title, in each case
incurred in the ordinary course of business that, in the aggregate, do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Company;

 

  (f) Liens created pursuant to the Security Documents;

 

  (g) licenses of patents, trademarks and other intellectual property rights
granted by the Company in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of the business of the Company;

 

  (h) any attachment or judgment Lien not constituting an Event of Default;

 

  (i) Liens in favour of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

  (j) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any Site and Site
Easements;

 

  (k) Liens securing Financial Indebtedness of the Company incurred pursuant to
paragraph 2(b) of this Part B to finance the acquisition of fixed or capital
assets provided that:

 

  (i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets (or the refinancing of such
Financial Indebtedness as otherwise permitted hereunder);

 

  (ii) such Liens do not at any time encumber any Property other than the
Property (and proceeds of the sale or other disposition thereof) financed by
such Financial Indebtedness;

 

  (iii) the principal amount of Financial Indebtedness secured thereby is not
increased; and

 

  (iv) the Property financed by such Financial Indebtedness is not of a type
that will become affixed to the Site or the other Site Facilities such that the
removal thereof could reasonably be expected to materially interfere with the
ongoing ordinary course of operations of either Project;

 

  (l)

Liens on cash disbursed pursuant to the Term Loan Facilities Agreements and
deposited with, or held for the account of, the Company securing reimbursement
obligations under performance bonds, guaranties, commercial or standby letters
of credit, bankers’ acceptances or similar instruments permitted under paragraph
2(d) of this Part B, granted in favour of the issuers of such

 

- 196 -



--------------------------------------------------------------------------------

 

performance bonds, guaranties, commercial letters of credit or bankers’
acceptances, so long as:

 

  (i) any cash disbursed to secure such reimbursement obligations is invested
(if at all) in Permitted Investments only (to the extent the Company has the
right to direct the investment thereof) and is segregated from the Company’s
general cash accounts so that such Liens attach only to such cash and Permitted
Investments; and

 

  (ii) the amount of cash and/or Permitted Investments secured by such Liens is
not less than the amount of Financial Indebtedness secured thereby and in any
event does not exceed 110% of the amount of the Financial Indebtedness secured
thereby (ignoring any interest earned or paid on such cash and any dividends or
distributions declared or paid in respect of such Permitted Investments);

 

  (m) Liens on cash deposited with, or held for the account of, the Company
securing reimbursement obligations under performance bonds, guaranties,
commercial or standby letters of credit, bankers’ acceptances or similar
instruments permitted under paragraph 2(e) of this Part B or the guarantee
required to be issued pursuant to clause 7 of the Land Concession Contract,
granted in favour of the issuers of such performance bonds, guaranties,
commercial letters of credit or bankers’ acceptances, so long as (i) any cash
used as security for such reimbursement obligations is invested (if at all) in
Permitted Investments only (to the extent the Company has the right to direct
the investment thereof) and is segregated from the Company’s general cash
accounts so that such Liens attach only to such cash and Permitted Investments
and (ii) the amount of cash and/or Permitted Investments secured by such Liens
does not exceed 110% of the amount of the Financial Indebtedness secured thereby
(ignoring any interest earned or paid on such cash and any dividends or
distributions declared or paid in respect of such Permitted Investments);

 

  (n) until the date of the Initial Advance under the Term Loan Facilities, the
cash deposit pledged by the Company in favour of the Performance Bond Provider
pursuant to the Performance Bond Facility Agreement;

 

  (o) without prejudice to Schedule 6 (Accounts), Liens arising by reason of any
netting or set-off arrangements entered into by the Company in the normal course
of its banking arrangements and the standard account operating procedures of the
bank for the purpose of netting debit and credit balances;

 

  (p) Liens arising under title transfer or retention of title arrangements
entered into by the Company in the normal course of its trading activities on
the counterparty’s standard or usual terms provided that such arrangements shall
be limited to Property of an aggregate value not exceeding USD1,000,000 or its
equivalent; and

 

  (q) other Liens approved in writing by the Intercreditor Agent.

 

- 197 -



--------------------------------------------------------------------------------

4. Limitation on Fundamental Changes

 

Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its Property or business, except that the Company may
dispose of any of its Property in accordance with paragraph 5 of this Part B.

 

5. Limitation on Disposition of Property

 

Dispose of any of its Property (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, or issue or sell
any Capital Stock to any Person, except:

 

  (a) the Disposition for fair market value in the ordinary course of business
of obsolete or worn out Property or Property no longer used or useful in the
business of the Company provided that either:

 

  (i) such Disposition could not reasonably be expected to materially adversely
affect either Project or any of the Project Security; or

 

  (ii) with respect to Property Disposed of by reason of its obsolescence or
worn out condition, prior to or promptly following such Disposition any such
Property shall be replaced (if replacement is in fact necessary or desirable)
with other Property of substantially equal or greater utility and similar use
and either (A) a value at least substantially equal to that of the replaced
Property when first acquired or (B) substantially equal or greater quality and,
if applicable, prestige and calibre as the replaced Property when first acquired
and free from any Lien of any other Person (subject to Permitted Liens) and the
Company shall promptly subject such replacement property to the Lien of the
Security Documents in favour of the Secured Parties of at least the same
priority as Property so replaced, provided further that, in the case of any
Asset Sale permitted pursuant to this sub-paragraph 5(a)(ii):

 

  (A) the Company may deliver a Reinvestment Notice in respect thereof;

 

  (B) any remaining Net Cash Proceeds of such Asset Sale (and any Reinvestment
Prepayment Amount) are applied towards prepayment of the Advances under the Term
Loan Facilities in accordance with paragraph 3 of Schedule 9 (Mandatory
Prepayment); and

 

  (C) the aggregate amount of Net Cash Proceeds of Asset Sales that may be
excluded from the foregoing prepayment requirement pursuant to a Reinvestment
Notice delivered under sub-paragraph (A) shall not exceed USD10,000,000 or its
equivalent in any Fiscal Year;

 

- 198 -



--------------------------------------------------------------------------------

  (b) the Disposition of cash (in each case in transactions otherwise permitted
under this Agreement), Investments permitted pursuant to paragraph 8 of this
Part B, inventory (in the ordinary course of business), receivables (in
connection with the collection thereof and otherwise as customary in business
activities of the type conducted by the Company) and cash or non-cash prizes and
other complimentary items for customers customary in business activities of the
type conducted by the Company;

 

  (c) the sale or issuance of the Company’s Capital Stock (other than
Disqualified Stock) to its direct Shareholders provided that such Capital Stock
is fully paid upon such issuance (or, as the case may be, sale) and is subject
to the Liens created under the Company Share Pledge;

 

  (d) in addition to other Dispositions allowed under this paragraph 5,
Dispositions of Property having a fair market value not in excess of
USD5,000,000 or its equivalent in the aggregate in any Fiscal Year following the
Construction Completion Date; provided that (i) the consideration received for
such Property shall be in an amount at least equal to the fair market value
thereof; and (ii) the sole consideration received shall be cash;

 

  (e) subject to compliance with paragraph 23 of this Part B, the Company may
enter into any leases or licences with respect to any space on or within the
Site Facilities;

 

  (f) the incurrence of Liens permitted under paragraph 3 of this Part B;

 

  (g) any Event of Eminent Domain provided that the requirements of Schedule 9
(Mandatory Prepayment) are complied with in connection therewith;

 

  (h) subject to compliance with paragraph 17 of this Part B, the Company may
enter into Subconcessions; or

 

  (i) any Disposition not falling within any of the preceding sub-paragraphs of
this paragraph 5 made with the prior written consent of the Intercreditor Agent
(such consent not to be unreasonably withheld).

 

6. Limitation on Restricted Payments

 

6.1    (a) Declare or pay any dividend on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
the Company (including any Equity), whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Company;

 

  (b) enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating the Company to make payments to such Derivatives
Counterparty as a result of any change in market value of any such Capital
Stock;

 

- 199 -



--------------------------------------------------------------------------------

  (c) make any repayment of, or pay any interest on or other amount in respect
of, the Subordinated Funding, the Performance Bond Facility or any other
Subordinated Debt (including any Equity); or

 

  (d) make any payment of IP Fees other than Approved IP Fees,

 

(collectively, “Restricted Payments”) except, to the extent constituting
Restricted Payments, the Company may:

 

  (i) pay dividends, distributions or other payments if permitted under
paragraphs 6.2 or 17(d) of this Part B or, subject to any applicable Legal
Requirements, from the proceeds of any Advance made pursuant to Clause 7.2
(Rebalancing between Debt, Equity and Net Operating Cashflow);

 

  (ii) make payments permitted in accordance with the Deed of Appointment and
Priority;

 

  (iii) pay Approved IP Fees and amounts other than IP Fees payable, in each
case, under the IP Agreement to the Licensor and permitted pursuant to paragraph
20 of this Part B; and

 

  (iv) take actions permitted pursuant to paragraph 10 of this Part B.

 

6.2 At any time after the Sponsor Support Release Date, the Company may declare
and/or pay at the times set out in paragraph 6.3 of this Part B by way of
dividend or other distribution or other payment (including IP Fees in excess of
Approved IP Fees), subject to compliance with applicable Legal Requirements:

 

  (a) 50% of the Excess Cash Flow remaining after (1) prepayment of Advances
under the Term Loan Facilities in respect of Excess Cash Flow pursuant to
paragraph 4 of Schedule 9 (Mandatory Prepayment) and (2) each of the Reserve
Accounts is fully funded in accordance with Schedule 6 (Accounts) provided that
all of the following conditions have been satisfied:

 

  (i) no Event of Default has occurred and is continuing;

 

  (ii) the ratio of Senior Debt as at the end of the most recently ended Fiscal
Year to EBITDA of the Company for such Fiscal Year (provided that such Fiscal
Year is or begins after the Fiscal Year in which the Construction Completion
Date occurs) is less than 3:1;

 

  (iii)

the ratio of Senior Debt as at the end of each of the four consecutive Fiscal
Quarters of the Company immediately preceding the payment or making of such
dividend or other distribution to Cumulative EBITDA for such Fiscal Quarter is
less than 4:1 (provided that each of such Fiscal Quarters begins on or after the
Expansion Opening Date), where “Cumulative EBITDA” for a Fiscal Quarter of the
Company (the “Tested Quarter”) shall be the sum of EBITDA of the Company for
each of the four most recent Fiscal Quarters commencing after the Expansion
Opening Date provided that if the period between the Expansion Opening

 

- 200 -



--------------------------------------------------------------------------------

 

Date and the last day of a Tested Quarter consists of less than four consecutive
Fiscal Quarters of the Company commencing after the Expansion Opening Date,
Cumulative EBITDA for such Tested Quarter shall be the EBITDA of the Company for
the aggregate Fiscal Quarter periods which have elapsed since the Expansion
Opening Date, calculated on an annualised basis;

 

  (iv) Debt Service Cover Ratio for the most recently ended Fiscal Year is at
least 1.5:1 provided that such Fiscal Year is or begins after the financial year
in which the Construction Completion Date occurs; and

 

  (v) each of the Reserve Accounts is fully funded in accordance with Schedule 6
(Accounts); and

 

  (b) 100% of the Excess Cash Flow remaining after (1) prepayment of Advances
under the Term Loan Facilities in respect of Excess Cash Flow pursuant to
paragraph 4 of Schedule 9 (Mandatory Prepayment) and (2) each of the Reserve
Accounts is fully funded in accordance with Schedule 6 (Accounts) provided that
all of the following conditions have been satisfied:

 

  (i) no Event of Default has occurred and is continuing;

 

  (ii) the ratio of Senior Debt as at the end of the most recently ended Fiscal
Year to EBITDA of the Company for such Fiscal Year (provided that such Fiscal
Year is or begins after the Fiscal Year in which the Construction Completion
Date occurs) is less than less than 2:1;

 

  (iii) the ratio of Senior Debt as at the end of each of the four consecutive
Fiscal Quarters of the Company immediately preceding the payment or making of
such dividend or other distribution to Cumulative EBITDA for such Fiscal Quarter
is less than 4:1 (provided that each of such Fiscal Quarter begins on or after
the Expansion Opening Date), where “Cumulative EBITDA” for a Fiscal Quarter of
the Company (the “Tested Quarter”) shall be the sum of EBITDA of the Company for
each of the four most recent Fiscal Quarters commencing after the Expansion
Opening Date provided that if the period between the Expansion Opening Date and
the last day of a Tested Quarter consists of less than four consecutive Fiscal
Quarters of the Company commencing after the Expansion Opening Date, Cumulative
EBITDA for such Tested Quarter shall be the EBITDA of the Company for the
aggregate Fiscal Quarter periods which have elapsed since the Construction
Completion Date, calculated on an annualised basis;

 

  (iv) Debt Service Cover Ratio of the Company for the most recently ended
Fiscal Year is at least 1.5:1 provided that such Fiscal Year is or begins after
the financial year in which the Construction Completion Date occurs; and

 

- 201 -



--------------------------------------------------------------------------------

  (v) each of the Reserve Accounts is fully funded in accordance with Schedule 6
(Accounts).

 

6.3 Any payment or making of dividends or other distribution under paragraph 6.2
of this Part B shall be made in April of each calendar year (or such earlier
date after the Intercreditor Agent is satisfied that all of the above conditions
have been satisfied after receipt of the annual audited financial statements of
the Company for such calendar year and the Compliance Certificate delivered
together with such financial statements) and on or after the date of any
prepayment of Advances under the Term Loan Facilities in respect of Excess Cash
Flow pursuant to paragraph 4 of Schedule 9 (Mandatory Prepayment) provided that
if the condition referred to in paragraph 6.2(a)(ii), (a)(iv), (b)(ii) or, as
the case may be, (b)(iv) of this Part B is not satisfied at such time, such
payment may be made at any time in such calendar year after the satisfaction of
the condition referred to in paragraph 6.2(a)(ii), (a)(iv), (b)(ii) or, as the
case may be, (b)(iv) of this Part B provided that all other conditions remain
satisfied at the time of such payment.

 

6.4 The financial ratios set out in paragraph 6.2 of this Part B shall be tested
by reference to the financial statements of the Company delivered pursuant to
paragraph 1(a) of Part A of this Schedule 5 and/or each Compliance Certificate
delivered pursuant to paragraph 2(a) of Part A of this Schedule 5.

 

7. Limitation on Capital Expenditures

 

Make, commit to make or incur Capital Expenditures except:

 

  (a) for the purposes of the Projects and:

 

  (i) in Fiscal Year 2005, as contemplated by the Project Budget; and

 

  (ii) in Fiscal Year 2006, in an aggregate amount not exceeding USD12,500,000
or its equivalent and in each subsequent Fiscal Year, in an aggregate amount not
exceeding USD45,000,000 or its equivalent; or

 

  (b) to the extent such Capital Expenditures are made from the proceeds of any
Financial Indebtedness incurred pursuant to paragraph 2(f) of this Part B, any
Contingent Equity utilised pursuant to paragraph 15.2.1(B)(ii) of this Part B,
any Advance made under the Contingent Debt Facilities pursuant to paragraph
15.2.1(B)(iv) of this Part B, any Subconcession premia utilised pursuant to
paragraphs 17(d)(i)(B), 17(d)(ii) or 17(e) of this Part B or any Equity (in
addition to Base Equity, Contingent Equity, the Subordinated Funding and any
other Equity required to be paid up or advanced in accordance with the terms of
the Senior Finance Documents) or any other moneys which would otherwise be
available to make Restricted Payments (including such moneys referred to in
sub-paragraph (v) of paragraph 2(f) of this Part B).

 

Notwithstanding any other provision hereof, the Company shall not make, commit
to make or incur any Capital Expenditures where a Forecast Funding Shortfall has
occurred and is continuing or would result therefrom.

 

- 202 -



--------------------------------------------------------------------------------

8. Limitation on Investments

 

Make any advance, loan, extension of credit (by way of guarantee or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or any assets constituting an ongoing
business from, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

 

  (a) extensions of trade credit in the ordinary course of business (including,
without limitation, advances to patrons of the Project casino and gaming
operations consistent with ordinary course gaming operations) provided that such
extensions are in compliance with all Legal Requirements (including any
applicable Legal Requirements concerning money lending in any jurisdiction in
which any of the accounts referred to in paragraph 4.2 of Schedule 6 (Accounts)
is situate);

 

  (b) Permitted Investments;

 

  (c) loans and advances to employees of the Company in the ordinary course of
business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate amount not to exceed USD5,000,000 or its
equivalent at any one time outstanding;

 

  (d) Investments consisting of securities received in settlement of debt
created in the ordinary course of business and owing to the Company or in
satisfaction of judgments; and

 

  (e) in addition to Investments otherwise expressly permitted by this paragraph
8, so long as no Default shall have occurred and be continuing or would result
therefrom and no Material Adverse Effect shall have occurred and be continuing
or would result therefrom, Investments by the Company in an aggregate amount
(valued at cost) not to exceed USD10,000,000 or its equivalent at any one time
outstanding.

 

9. Limitation on Optional Payments and Modifications of Governing Documents

 

  (a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, any
Financial Indebtedness, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance, or enter into any derivative or other
transaction with any Derivatives Counterparty obligating the Company to make
payments to such Derivatives Counterparty as a result of any change in market
value of such Financial Indebtedness, other than the prepayment of (i) Financial
Indebtedness incurred under the Senior Finance Documents in accordance with the
terms of the Senior Finance Documents or (ii) Permitted Financial Indebtedness;
or

 

  (b) amend or modify, or permit the amendment or modification of its Governing
Documents in any manner adverse to any of the Secured Creditors.

 

- 203 -



--------------------------------------------------------------------------------

10. Limitation on Transactions with Affiliates

 

Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate of the Company
unless such transaction is:

 

  (a)    (i) a genuine commercial transaction on terms that are not less
favourable to the Company than those that might be obtained at the time in a
comparable arm’s length transaction with Persons who are not Affiliates of the
Company;

 

  (ii) the aggregate of the expenditures by the Company involved in all such
transactions does not exceed USD15,000,000 or its equivalent in any Fiscal Year,
excluding the reimbursement of bona fide, actual out-of-pocket expenses incurred
by a third party for the purposes of the Projects (details of which
reimbursements shall be certified to the Intercreditor Agent by a Responsible
Officer no less frequently than quarterly); and

 

  (iii) in the case of any transaction, or series of related transactions
involving expenditures by the Company in excess of USD5,000,000 or its
equivalent, the Company has delivered to the Intercreditor Agent an opinion as
to the fairness to the Company at the time the transaction was entered into from
a financial point of view and the other matters referred to in this
sub-paragraph (a) issued by an independent financial advisor reasonably
satisfactory to the Intercreditor Agent,

 

provided that, in no such case shall such a transaction or series of related
transactions consist of, contain, or provide for the payment of any profit or
similar component benefiting an Affiliate of the Company, all payments under
such transactions to represent only the payment or reimbursement of actual costs
and expenses, except transactions where the Company is the recipient of such
payments;

 

  (b) a Disposition permitted pursuant to paragraph 5 of this Part B (provided
that the requirements of sub-paragraph (a) above shall apply to leases, licences
and Subconcessions permitted pursuant to paragraphs 5(e) and 5(h) of this Part B
and Dispositions permitted pursuant to paragraph 5(b) of this Part B), an
Investment permitted pursuant to paragraph 8 of this Part B, a Restricted
Payment permitted pursuant to paragraph 6 of this Part B or a receipt of Equity
required or permitted to be subscribed or advanced pursuant to the terms hereof;

 

  (c) subject to paragraph 20 of this Part B, expressly contemplated by the
Project Administration Services Agreement or the IP Agreement and provided that
any amendments, modifications or supplements thereto shall comply with
sub-paragraph (a) above; or

 

  (d) expressly contemplated by the Project Budget delivered to the
Intercreditor Agent pursuant to paragraph 24 of Part A of Schedule 2 (Conditions
Precedent).

 

- 204 -



--------------------------------------------------------------------------------

11. Limitation on Sales and Leasebacks

 

Save as permitted pursuant to paragraph 5 of this Part B, enter into any
arrangement with any Person providing for the leasing by the Company as lessee
of Property which has been or is to be sold or transferred by the Company to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such Property or rental obligations of the
Company.

 

12. Limitation on Changes in Fiscal Periods

 

Permit the Fiscal Year of the Company to end on a day other than December 31 or
change the Company’s method of determining Fiscal Quarters.

 

13. Limitation on Negative Pledge Clauses

 

Enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of the Company to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations other than:

 

  (a) the Senior Finance Documents;

 

  (b) the Concession Contract;

 

  (c) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and
proceeds thereof); and

 

  (d) as required by applicable Legal Requirements.

 

14. Limitation on Lines of Business

 

14.1 Enter into any business activities, whether directly or indirectly, other
than Permitted Businesses.

 

14.2 Establish any representative office or other place of business in a
jurisdiction outside the Macau SAR unless such office or place of business has
been notified to the Intercreditor Agent, the requirements of paragraph 15 of
Part A of this Schedule 5 have been satisfied in respect of any Property of the
Company which may at any time be located in such jurisdiction within 30 days of
such establishment and the Company has taken all such steps as may be required
in such jurisdiction to perfect, maintain and protect the Security.

 

15. Restrictions on Changes

 

15.1 Concession Contract and Land Concession Contract

 

Notwithstanding any other provision of this paragraph 15, agree to any amendment
to or termination of, or assign, transfer, cancel or waive any of its rights
under the Concession Contract or the Land Concession Contract without obtaining
the prior written consent of the Intercreditor Agent.

 

- 205 -



--------------------------------------------------------------------------------

15.2 Permits and Other Contracts

 

15.2.1 Directly or indirectly enter into, amend, modify, terminate, supplement
or waive a right or permit or consent to the amendment, modification,
termination (except expiration in accordance with its terms), supplement or
waiver of any of the provisions of, or give any consent or exercise any other
discretion under:

 

  (a) any Permit, the effect of which could reasonably be expected to have a
Material Adverse Effect;

 

  (b)    (i) the Prime Contractor’s Completion Guarantee or the Prime
Contractor’s Performance Bond; or

 

  (ii) any other Payment and Performance Bond (provided that the Company may
amend, modify, terminate, supplement or waive any provision under (or provide a
consent under) any such document if such amendment, modification, termination,
supplement, waiver or consent could not reasonably be expected to have a
Material Adverse Effect); or

 

  (c)    (i) any other Major Project Document provided that the Company may:

 

  (1) agree to increase the Subordinated Funding by such amount as, together
with all Financing Costs estimated to accrue or be payable in respect thereto up
until the Expansion Opening Date, does not exceed USD23,000,000; and

 

  (2) save in respect of any such action which the Intercreditor Agent notifies
to the Company as requiring its prior written consent, agree to immaterial
amendments or modifications thereto or grant immaterial consents, waive timely
performance or observance of an immaterial obligation, exercise an immaterial
discretion or remedy, make an immaterial election or compromise or settle an
immaterial claim thereunder, so long as, in each case, such action is in the
ordinary course of business and consistent with customary commercial practices
and could not reasonably be expected to:

 

  (x) impair or otherwise adversely affect any of the rights, benefits or
interests of the Company or any Senior Secured Creditor under or in respect of
any Transaction Document or, in the case of any Senior Secured Creditor, any of
the Project Security; or

 

  (y) give rise to a Material Adverse Effect; or

 

  (ii) any other Project Document or other contract unless it could not
reasonably be expected to have a Material Adverse Effect,

 

without in each case obtaining the Intercreditor Agent’s prior written consent
(which consent shall not be unreasonably withheld). Notwithstanding any of the
foregoing, the

 

- 206 -



--------------------------------------------------------------------------------

Company may only take or, as the case may be, permit or consent to the taking
of, any such action under or in respect of, or otherwise agree to any variation
to the Project Works or the Plans and Specifications or any other variation to
the Construction Contract without the prior written consent of the Intercreditor
Agent where:

 

  (A)    (1) the actions or variations do not involve any extension of the
Guaranteed Dates of Substantial Completion for the Original Project or the
Expansion (in each case, beyond that effective prior to the variations);

 

  (2)    (x) save where the costs arising from such action or variation are
funded pursuant to paragraph 15.2.1(B)(iii) or paragraph 15.2.1(B)(iv) of this
Part B (in which case, the conditions set out in sub-paragraph (3) thereof shall
apply), no Forecast Funding Shortfall (without taking into account any amount of
Net Operating Cashflow in excess of the Base Net Operating Cashflow Amount, any
amount of Contingent Equity, any amount of Contingent Subordinated Funding or
any amount of the Contingent Debt Facilities) has occurred and is continuing or
would result therefrom; and

 

  (y) no Material Adverse Effect could reasonably be expected to result
therefrom,

 

and, except where such actions or variations satisfy the requirements specified
in sub-paragraph (c)(i)(2) above, the Intercreditor Agent has received a
certificate from the Company signed by a Responsible Officer certifying that the
conditions set out in this sub-paragraph (2) have been satisfied; and

 

  (3) in respect of each such action or variation involving costs in excess of
USD2,000,000 or its equivalent:

 

  (x) the Technical Adviser has certified to the Intercreditor Agent that the
actions or variations could not reasonably be expected to:

 

  (aa) delay the achievement of Substantial Completion and the satisfaction of
the Opening Conditions specified in paragraph (a) of the definition thereof
beyond the following dates in respect of the Original Project, the Expansion and
each phase of the Expansion specified:

 

Original Project    31 December 2006 (in the case of any such event, occurrence
or circumstance arising on or prior to the date of the Initial Advance under the
Term Loan Facilities)

 

- 207 -



--------------------------------------------------------------------------------

     28 February 2007 (in the case of any such event, occurrence or circumstance
arising after the date of the Initial Advance under the Term Loan Facilities)
Area 4    18 August 2007 Area 5    10 November 2007 Expansion    10 January
2008; or

 

  (bb) have any material adverse impact on the construction of either Project or
the performance of the obligations of the Prime Contractor under the
Construction Contract; and

 

  (y) the Insurance Adviser has certified to the Intercreditor Agent that the
actions or variations could not reasonably be expected to result in a material
adverse modification, cancellation or termination of any Insurance or otherwise
have any material adverse impact on the rights or benefits of any Senior Secured
Creditor in respect thereto; and

 

  (B) to the extent any such action or variation may cause Project Costs to
increase to an amount in excess of Base Project Costs, the Company shall procure
the funding of the costs arising from the action or variation from the proceeds
of:

 

  (i) additional Equity (other than any Base Equity, the Subordinated Funding or
any Contingent Equity) and deposit the proceeds of such additional Equity in the
Capital Contributions Account to be held, subject to the other terms of this
Agreement, pending application towards such costs;

 

  (ii) Financial Indebtedness incurred pursuant to paragraph 2(f) of this Part B
provided that:

 

  (1) the Company may also apply the proceeds of such Financial Indebtedness
towards the refinancing of Equity utilized pursuant to sub-paragraph (i) above;

 

  (2) the aggregate amount of all such Financial Indebtedness incurred for the
purpose of funding the costs arising from this or any other such action or
variation or refinancing Equity pursuant to sub-paragraph (1) above, together
with, in each case, all Financing Costs estimated to accrue or be payable in
respect thereto up until the Expansion Opening Date, shall not exceed
USD25,000,000 or its equivalent; and

 

  (3)

any outstanding Equity utilized pursuant to sub-paragraph (i) (other than any
such Equity refinanced pursuant to sub-paragraph (1)) shall, notwithstanding the
terms thereof, count towards the

 

- 208 -



--------------------------------------------------------------------------------

 

satisfaction of the condition specified in paragraph 2(f)(v) of this Part B in
respect of such Financial Indebtedness;

 

  (iii) unutilised Contingent Equity provided that:

 

  (1) the Original Project Opening Date has been achieved and the Original
Project has been fully open for business to the general public since at least
1 September 2006;

 

  (2) the Technical Adviser has certified to the Intercreditor Agent that the
action or variation or such utilisation of Contingent Equity could not
reasonably be expected to delay the achievement of Substantial Completion and
the satisfaction of the Opening Conditions specified in paragraph (a) of the
definition thereof beyond the following dates in respect of the Expansion and
each phase of the Expansion specified:

 

Area 4

  18 March 2007

Area 5

  10 June 2007

Expansion

  10 July 2007;

 

  (3) no Forecast Funding Shortfall (without taking into account the amount of
Contingent Equity proposed to be utilised or any amount of Contingent
Subordinated Funding) has occurred and is continuing or would result therefrom;
and

 

  (4) the amount proposed to be utilised, when aggregated with any other amounts
of Contingent Equity or Advances under the Contingent Debt Facilities applied or
proposed to be applied towards such actions or variations, does not exceed
USD15,000,000 (or its equivalent) or, if proposed to be used at least three
months after Original Project Substantial Completion and cumulative EBITDA for
the preceding three months is not less than that originally forecast in the
revised Financial Model delivered pursuant to paragraph 3 of Part A of Schedule
2 (Conditions Precedent), USD30,000,000 (or its equivalent); or

 

  (iv) an Advance under the Contingent Debt Facilities provided that:

 

  (1) the Original Project Opening Date has been achieved and the Original
Project has been fully open for business to the general public since at least
1 September 2006;

 

- 209 -



--------------------------------------------------------------------------------

  (2) the Technical Adviser has certified to the Intercreditor Agent that the
action or variation or such utilisation of Contingent Equity could not
reasonably be expected to delay the achievement of Substantial Completion and
the satisfaction of the Opening Conditions specified in paragraph (a) of the
definition thereof beyond the following dates in respect of the Expansion and
each phase of the Expansion specified:

 

Area 4

  18 March 2007

Area 5

  10 June 2007

Expansion

  10 July 2007;

 

  (3) no Forecast Funding Shortfall (without taking into account the amount
proposed to be drawn or any amount of Contingent Subordinated Funding) has
occurred and is continuing or would result therefrom; and

 

  (4) the amount proposed to be utilised, when aggregated with any other amounts
of Contingent Equity or Advances under the Contingent Debt Facilities applied or
proposed to be applied towards such actions or variations, does not exceed
USD15,000,000 (or its equivalent) or, if proposed to be used at least three
months after Original Project Substantial Completion and cumulative EBITDA for
the preceding three months is not less than that originally forecast in the
revised Financial Model delivered pursuant to paragraph 3 of Part A of Schedule
2 (Conditions Precedent), USD30,000,000 (or its equivalent); or

 

  (v) Subconcession premia in accordance with paragraph 17 of this Part B.

 

The Company shall not issue any certificate or other evidence contemplated by
clause 7.4 of the Construction Contract Direct Agreement concerning the
satisfaction of any of the provisions of this paragraph 15.2 unless such
provisions have been satisfied.

 

15.2.2 Accept, agree or determine the achievement of or waive any requirement in
respect of (or be deemed to have done any of the foregoing) or issue, accept, or
be deemed to have confirmed any certificate or notice of “Original Project
Substantial Completion”, “Expansion Project Substantial Completion”, “Original
Project Final Completion” or “Expansion Project Final Completion” in respect of
all or any part of the Original Project or the Expansion under article 12 of the
Construction Contract without the written approval of the Intercreditor Agent
(such approval not to be unreasonably withheld or, without prejudice to any
other provision of this Agreement, delayed).

 

15.2.3 Reduce the level of Retainage Amounts withheld pursuant to section 5.6 of
the Construction Contract or paragraph 21 of Part A of this Schedule 5 except in
accordance with the Construction Contract.

 

15.2.4 Fail to withhold a sum equal to 100% of the costs reasonably estimated by
the Company (and confirmed by the Technical Adviser) as necessary to complete
“Original Project Punch List Items” or, as the case may be, “Expansion Project
Punch List Items” (as defined in the Construction Contract) as Retainage Amounts
pursuant to section 5.7 of the Construction Contract unless such retention is
not permitted under applicable laws.

 

15.2.5 Accept any non-conforming “Work” (as defined in the Construction
Contract) of a material nature unless the Company shall have complied with the
requirements of paragraph 15.2.1 of this Part B.

 

- 210 -



--------------------------------------------------------------------------------

15.2.6 (a) Approve the initial “Original Project Schedule of Values” or
“Expansion Project Schedule of Values” (each as defined in the Construction
Contract) or any change, modification or supplement thereto pursuant to section
5.1 of the Construction Contract, without, in each case, the consent of the
Technical Adviser, such consent not to be unreasonably withheld or (b) fail to
direct the Prime Contractor to adjust the “Expansion Project Schedule of Values”
as contemplated in section 5.1 of the Construction Contract as and when
reasonably required by the Technical Adviser.

 

15.2.7 Accept or agree to any increase in the “Original Project Contractor’s
Fee” or the “Expansion Project Contractor’s Fee” (as defined in the Construction
Contract) for any reason, except to the extent required pursuant to section 18.5
of the Construction Contract following compliance with paragraph 15.2.1 of this
Part B or such increase is paid from the proceeds of additional Equity (other
than Base Equity, Contingent Equity, the Subordinated Funding or any other
Equity required to be paid or advanced in accordance with the terms hereof).

 

16. Limitation on Formation and Acquisition of Subsidiaries

 

Without the prior written consent of the Intercreditor Agent (such consent not
to be unreasonably withheld), form, create or acquire any direct or indirect
Subsidiary.

 

17. Limitation on Subconcessions

 

Grant or enter into any Subconcession unless:

 

  (a) no breach of the Concession Contract shall exist and be continuing at the
time such Subconcession is granted or entered into or would occur after or as a
result of granting or entering into such Subconcession;

 

  (b) no Event of Default shall exist and be continuing at the time such
Subconcession is granted or entered into or would occur after or as a result of
granting or entering into such Subconcession (or immediately after any renewal
or extension thereof at the option of the Company);

 

  (c) such Subconcession and any business or other activities carried out
pursuant thereto shall be self-contained and shall not adversely affect the
operation of the Projects (excluding the ability of the Company to grant further
Subconcessions), no breach or termination thereof shall result in a breach or an
entitlement to terminate the Concession Contract, the Company shall have no
responsibility nor any liability, actual or contingent, for the performance by
the subconcessionaire of its obligations under or in respect of the
Subconcession and, subject to receipt by the Intercreditor Agent of evidence
reasonably satisfactory to it, neither the Subconcession nor any business or
other activities carried out pursuant thereto could otherwise reasonably be
expected to materially interfere with, impair or detract from the operation of
the Projects or otherwise have a Material Adverse Effect; and

 

  (d)

if any cash or cash proceeds are paid or received in respect of the grant or
entry into such Subconcession, it shall first be deposited into the Upfront
Premium Account and, after deduction and payment therefrom of all Taxes, costs
and

 

- 211 -



--------------------------------------------------------------------------------

 

expenses incurred in connection with such payment, receipt, grant or entry, may
thereafter be used, applied, dividended or otherwise distributed by the Company
and applied in its discretion (including, subject to compliance with applicable
Legal Requirements, to make Restricted Payments) provided that no Default has
occurred and is continuing. Notwithstanding any provisions contained in the
Senior Finance Documents to the contrary, upon receipt of any funds distributed
by the Company in accordance with this paragraph 17 by any Wynn Obligor, such
Wynn Obligor shall also be entitled to use, apply, dividend or otherwise
distribute such funds in its discretion (subject to compliance with applicable
Legal Requirements).

 

18. Limitation on Sale or Discount of Receivables

 

Except as permitted pursuant to paragraph 5(b) of this Part B, directly or
indirectly, sell with recourse, or discount or otherwise sell for less than the
face value thereof, any of its notes or accounts receivable other than an
assignment for purposes of collection in the ordinary course of business.

 

19. Compliance

 

Use or permit the use of the Projects in any manner that could result in such
use becoming a non-conforming use under any applicable land use law, rule or
regulation.

 

20. Restrictions on Payments of IP Fees

 

Make any payment to the Licensor under the IP Agreement save that the Company
may pay:

 

  (a) Approved IP Fees provided that (i) the Debt Service Accounts are fully
funded in accordance with Schedule 6 (Accounts); (ii) amounts payable to the
Performance Bond Provider permitted by Clause 5.2 of the Deed of Appointment and
Priority have been paid; and (iii) amounts payable to the Subordinated Funding
Provider pursuant to Clause 6.2 of the Deed of Appointment and Priority have
been paid;

 

  (b) IP Fees other than Approved IP Fees in accordance with paragraph 6
(Restricted Payments) of this Part B;

 

  (c) any amount by way of reimbursement under the IP Agreement provided that
such payment satisfies the requirements of paragraph 10(a) (Limitation on
Transactions with Affiliates) of this Part B; and

 

  (d) any other sums under the IP Agreement out of monies remaining in the
Company after each of the Reserve Accounts is fully funded in accordance with
Schedule 6 (Accounts) and any prepayment of Advances under the Term Loan
Facilities in respect of Excess Cash Flow pursuant to paragraph 4 of Schedule 9
(Mandatory Prepayment) has been made,

 

- 212 -



--------------------------------------------------------------------------------

provided that, save in respect of any reimbursement made pursuant to
sub-paragraph (c), the Company may not make any such payment until after the
last day of the first full Fiscal Quarter of the Company beginning on or after
the Construction Completion Date.

 

21. Amendment to Transaction Documents

 

Enter into any agreement (other than the Senior Finance Documents) restricting
its ability to amend any of the Transaction Documents.

 

22. No Other Powers of Attorney

 

Execute or deliver any agreement creating any powers of attorney (other than
powers of attorney for signatories of documents permitted or contemplated by the
Transaction Documents), or similar documents, instruments or agreements, except
to the extent such documents, instruments or agreements comprise part of the
Security Documents.

 

23. Limitation on Leases and Licences

 

Enter into any lease or licence with respect to any space on or within the Site
Facilities unless:

 

  (a) no Enforcement Notice has been issued;

 

  (b) such lease or licence is a genuine commercial transaction on arm’s length
terms;

 

  (c) no gaming operations may be conducted on any space that is subject to such
lease or licence other than in accordance with the Concession Contract and all
other applicable Legal Requirements and subject to compliance by the Company
with paragraph 26 of this Part B,

 

and provided always that the security interests granted in favour of the Lenders
under any of the Security Documents are not materially and adversely affected.

 

24. Concession Contract Inventory of Properties

 

Include in any inventory or any update thereof required pursuant to article 44
of the Concession Contract any item which is not specified in Schedule 16
(Concession Contract Inventory of Properties) or reasonably incidental to the
categories of items referred to therein or otherwise reasonably approved by the
Intercreditor Agent.

 

25. Casino and Gaming Zone Areas

 

Designate any area (other than the horizontal property identified as comprising
the casino in the Plans and Specifications as at the Signing Date) as a casino
or gaming zone unless such designation would not cause the aggregate area which
is classified as casino or gaming zones by the Macau SAR to exceed 30,000m2 in
respect of the Original Project and the Expansion and the Intercreditor Agent
has received evidence that, in the event of the reversion of such area to the
Macau SAR upon termination of the Concession Contract, such reversion would not
materially affect the ongoing operation of the Hotel Project.

 

- 213 -



--------------------------------------------------------------------------------

26. Junkets

 

Enter into or permit to subsist any arrangement with any gaming junket-tour
promoters, directors or cooperators unless such Persons and any such arrangement
are in compliance with the requirements of the Concession Contract and the IP
Agreement and all other applicable Legal Requirements and the Company shall
monitor the activities of such Persons in regard to such arrangements and shall
take all necessary or appropriate reasonable measures to ensure such compliance.

 

- 214 -



--------------------------------------------------------------------------------

SCHEDULE 6

 

ACCOUNTS

 

1. Accounts

 

1.1 Accounts

 

The Company shall, prior to submitting an Advance Request for the Initial
Advance, establish with a bank acceptable to the Intercreditor Agent in the
jurisdiction specified, on the terms and conditions set out in this Schedule 6,
the Pledge over Onshore Accounts, the Capital Contributions Account Control
Agreement and the Account Bank Notices and Acknowledgements and maintain in
accordance with the requirements of this Schedule 6 and the Senior Finance
Documents, the following bank accounts:

 

  (a) an account denominated in US dollars opened in Macau and designated “Hotel
Facility USD Disbursement Account”;

 

  (b) an account denominated in HK dollars opened in Macau and designated “Hotel
Facility HKD Disbursement Account”;

 

  (c) an account denominated in US dollars opened in Macau and designated
“Project Facility USD Disbursement Account”;

 

  (d) an account denominated in HK dollars opened in Macau and designated
“Project Facility HKD Disbursement Account”;

 

  (e) an account denominated in US dollars opened in Nevada and designated
“Capital Contributions Account”;

 

  (f) an account denominated in US dollars opened in Nevada and designated “US
Operating Account”;

 

  (g) an account denominated in US dollars opened in Macau and designated “USD
Operating Account”;

 

  (h) an account denominated in HK dollars opened in Macau and designated “HKD
Operating Account”;

 

  (i) an account denominated in Patacas opened in Macau and designated “MOP
Operating Account”;

 

  (j) an account denominated in US dollars opened in Macau and designated “USD
Debt Service Account”;

 

  (k) an account denominated in HK dollars opened in Macau and designated “HKD
Debt Service Account”;

 

  (l) an account denominated in US dollars opened in Macau and designated “USD
Debt Service Reserve Account”;

 

  (m) an account denominated in HK dollars opened in Macau and designated “HKD
Debt Service Reserve Account”;

 

- 215 -



--------------------------------------------------------------------------------

  (n) an account denominated in Patacas opened in Macau and designated “Special
Gaming Tax Account”;

 

  (o) an account denominated in Patacas opened in Macau (being the account
referred to in paragraph B6 of the Gaming Concession Consent Agreement) and an
account denominated in US dollars opened in Macau, together designated
“Compensation Proceeds Account”;

 

  (p) an account opened in Macau and designated “Upfront Premium Account”; and

 

  (q) an account denominated in HK dollars and an account denominated in Patacas
each opened in Macau and designated “Construction Disbursement Account”.

 

The Company may open one or more additional operating accounts with one or more
banks in the Hong Kong SAR provided that:

 

  (i) such bank is acceptable to the Intercreditor Agent;

 

  (ii) the Company has completed paragraph (a) of the definition of “HK Account”
in the Charge over HK Accounts by inserting details of each such additional
operating account and executed and delivered the Charge over HK Accounts to the
Security Agent;

 

  (iii) the Security Agent has received the Account Bank Notices and
Acknowledgements in respect of each such account executed by the relevant
Account Bank; and

 

  (iv) the Intercreditor Agent has received a legal opinion, in form and
substance reasonably satisfactory to it, concerning the efficacy of the Charge
over HK Accounts and the Security created thereunder, the Account Bank Notices
and Acknowledgements and such other matters as it may reasonably require,

 

and:

 

  (A) thereafter, the Company may nominate further operating accounts which it
proposes to open with banks situated in the Hong Kong SAR for designation as “HK
Accounts” pursuant to paragraph (c) of the definition thereof in the Charge over
HK Accounts; and

 

  (B) at any time, the Company may nominate additional operating accounts which
it proposes to open with banks situated in the Macau SAR for designation as
“Onshore Accounts” pursuant to paragraph (c) of the definition thereof in the
Pledge over Onshore Accounts,

 

and, subject to such banks being, in the case of each such nomination,
acceptable to the Intercreditor Agent, the Security Agent shall so designate
such nominated accounts and, subject to any other remaining requirements of the
definition of “Operating Accounts” in Clause 1.1 being satisfied, each such
account shall be an “Account” for the purposes of this Agreement.

 

- 216 -



--------------------------------------------------------------------------------

1.2 Maintenance of Accounts

 

The Accounts shall, save as otherwise provided by the Charges over Accounts, the
Account Bank Notices and Acknowledgements or herein, be maintained by the
Company with the relevant Account Bank in accordance with the Account Bank’s
usual practice and may from time to time be sub-divided into such sub-accounts
as the Company may reasonably request.

 

1.3 Restrictions

 

The Company shall maintain each Account as a separate account with the relevant
Account Bank and:

 

  (a) none of the restrictions contained in this Schedule on the withdrawal of
funds from Accounts shall affect the obligations of the Company to make any
payments of any nature required to be made to the Senior Secured Creditors on
the due date for payment thereof in accordance with any of the Senior Finance
Documents; and

 

  (b) no withdrawal shall be made from any Account if it would cause such
account to become overdrawn.

 

1.4 Credits to Accounts

 

Save as otherwise provided in any of the Security Documents after enforcement
thereof, the Company shall credit, and shall procure that there is credited, to
the Accounts all such amounts as are provided for in this Agreement and ensure
that such other credits are made thereto as are required to be made pursuant to
any other provision of any other Senior Finance Document.

 

1.5 Interest

 

Each amount from time to time standing to the credit of each Account (for the
avoidance of doubt excluding amounts for the time being applied in acquiring
Permitted Investments) shall bear interest at such rate as may from time to time
be agreed between the Company and the relevant Account Bank, and the Company
shall ensure that such interest is credited to such account at such time or
times as may be agreed from time to time between the Company and the Account
Bank or, failing agreement, in arrears on 31 December.

 

1.6 Payments

 

Save as otherwise provided in this Agreement or pursuant to the Charges over
Accounts, the Account Bank Notices and Acknowledgements or any other relevant
Security Document, no party shall be entitled to require any Account Bank to
make any payment out of the amount standing to the credit of any Account
maintained with it.

 

1.7 Other Accounts

 

The Company will not open or maintain any accounts other than the Accounts
except with the prior approval of the Intercreditor Agent.

 

- 217 -



--------------------------------------------------------------------------------

2. Disbursement Accounts

 

2.1 Deposits

 

2.1.1  The Company shall pay (and shall specify in the relevant Advance Request
that) all proceeds of all:

 

  (a) Hotel Facility Advances which are denominated in US dollars to the Hotel
Facility USD Disbursement Account;

 

  (b) Hotel Facility Advances which are denominated in HK dollars to the Hotel
Facility HKD Disbursement Account;

 

  (c) Project Facility Advances or Additional Lender Facility Advances which are
denominated in US dollars to the Project Facility USD Disbursement Account; and

 

  (d) Project Facility Advances or Additional Lender Facility Advances which are
denominated in HK dollars to the Project Facility HKD Disbursement Account,

 

provided that the proceeds of any Advance made pursuant to Clause 7.2.1(a)
(Rebalancing between Debt, Equity and Net Operating Cashflow) shall be paid to
the Securities Account and pursuant to Clause 7.2.1(b) (Rebalancing between
Debt, Equity and Net Operating Cashflow) shall be paid into an Operating Account
(and the relevant Advance Request shall specify accordingly).

 

2.1.2  The Company shall on the last Business Day of each calendar month
beginning with the calendar month in which the Original Project Opening Date
occurs and ending with the calendar month in which the Construction Completion
Date occurs, transfer from the Operating Accounts to the Construction
Disbursement Accounts such amount of the balance thereof as is not required to
meet Project operating expenses or to be credited to any other Account.

 

2.2  Withdrawals

 

2.2.1  The Company shall only be entitled to withdraw amounts from the Hotel
Facility USD Disbursement Account and the Hotel Facility HKD Disbursement
Account to pay Hotel Project Costs (and, where such Project Costs are to be paid
from an Operating Account referred to in paragraph (a) of the definition
thereof, transfer amounts for such payments to such Operating Account).

 

2.2.2  The Company shall only be entitled to withdraw amounts from the Project
Facility USD Disbursement Account, the Project Facility HKD Disbursement Account
and the Construction Disbursement Accounts to pay Project Costs (and, where such
Project Costs are to be paid from an Operating Account referred to in paragraph
(a) of the definition thereof, transfer amounts for such payments to such
Operating Account).

 

- 218 -



--------------------------------------------------------------------------------

2.2.3  Closure

 

  (a) Subject to paragraph (b) below, each of the Disbursement Accounts shall be
closed by the Company within five Business Days of the last to occur of:

 

  (i) the last day of the Hotel Facility Availability Period or, as the case may
be, the Project Facility Availability Period; and

 

  (ii) the day upon which the Intercreditor Agent (following consultation with
the Technical Adviser) is satisfied that all Remaining Project Costs in respect
of which any Advance has been made under Clause 7.1 (Final Completion Costs)
have been fully paid and discharged.

 

  (b) The Construction Disbursement Accounts shall be closed by the Company
within thirty days of the end of the calendar month in which the Final
Completion Date occurs.

 

  (c) Any balance remaining on the Disbursement Accounts shall be applied by the
Company to the Operating Accounts.

 

3. Capital Contributions Account

 

3.1  Deposits

 

The Company shall procure that all Equity proceeds are paid into the Capital
Contributions Account.

 

3.2  Withdrawals

 

The Company shall only be entitled to withdraw amounts from the Capital
Contributions Account:

 

  (a) prior to the Construction Completion Date, to pay Project Costs (and,
where such Project Costs are to be paid from an Operating Account referred to in
paragraph (a) of the definition thereof, transfer amounts for such payments to
such Operating Account); and

 

  (b) after the Construction Completion Date:

 

  (i) to the extent such amounts constitute proceeds of Base Equity, Contingent
Equity, Subordinated Funding or, to the extent required under this Agreement to
be subscribed or advanced to fund any Project Costs, any other Equity, to pay
Project Costs (and, where such Project Costs are to be paid from an Operating
Account referred to in paragraph (a) of the definition thereof, transfer amounts
for such payments to such Operating Account); and

 

  (ii) otherwise, once all Remaining Project Costs have been paid, in transfer
to the Operating Accounts.

 

4. Operating Accounts

 

4.1  Deposits

 

Subject to paragraph 4.2 of this Schedule 6, the Company shall procure that:

 

  (a) the proceeds of all Revolving Credit Facility Advances; and

 

- 219 -



--------------------------------------------------------------------------------

  (b) all Project Revenues and other amounts received by it which, in either
case, are not required to be credited to any other Account,

 

are paid directly into the Operating Accounts.

 

4.2 Additional Operating Accounts

 

Notwithstanding paragraph 4.1 of this Schedule 6:

 

  (a) amounts paid by or on behalf of patrons of the casino or gaming operations
of the Company for the purposes of securing or application against any payments
which may fall due from them to the Company; and

 

  (b) Project Revenues receivable from such amounts or otherwise derived from
such operations,

 

and received in any jurisdiction outside the Macau SAR, may be deposited into or
held in an account maintained by an Affiliate of the Company in that
jurisdiction which is not an Operating Account (each, an “Affiliated Offshore
Account”) provided:

 

  (c) in the event that such amounts are deposited into or held in an account
maintained by an Affiliate of the Company or commingled with moneys held for or
payable to any Affiliate of the Company, such action is consistent with the
usual business practices of Affiliates of the Company engaged in casino or
gaming operations of the type undertaken by the Company and a copy of the
agreement(s) relating to the receipt and payment of such amounts has been
delivered to the Intercreditor Agent pursuant to sub-paragraph 2(e) of Part A of
Schedule 5 (Covenants);

 

  (d) the Company takes all reasonable steps to enforce its rights under such
agreements and, subject to sub-paragraph (e) below, to ensure all such amounts
held for or payable to the Company (rather than a patron of the casino or gaming
operations thereof) or otherwise comprising Project Revenues (together, for the
purposes of this paragraph 4.2, the “Company Funds”), are withdrawn and
deposited into an Operating Account in the Macau SAR or the Hong Kong SAR as
soon as is reasonably practicable;

 

  (e) notwithstanding sub-paragraph (d) above, the Company may, consistent with
prudent international business practice and the usual business practices of
companies engaged in casino or gaming operations, maintain the Company Funds
referred to therein in an Affiliated Offshore Account in the jurisdiction in
which they were received provided that:

 

  (i) upon the aggregate of all Company Funds standing to the credit of such
accounts in such jurisdiction exceeding, in the case of:

 

  (A) Taiwan, USD5,000,000;

 

  (B) Japan, USD2,000,000; or

 

  (C) any other jurisdiction, USD1,000,000,

 

- 220 -



--------------------------------------------------------------------------------

or its equivalent, the Company shall, as soon as practicable thereafter, procure
the withdrawal and deposit of an amount not less than such excess into, if such
jurisdiction is the Hong Kong SAR, an existing Operating Account in that
jurisdiction or the Macau SAR or, if such jurisdiction is not the Hong Kong SAR,
an account opened by the Company in such jurisdiction in respect of which the
following conditions have been satisfied (each such account, an “Additional
Operating Account”):

 

  (1) the account is maintained with a bank reasonably acceptable to the
Intercreditor Agent;

 

  (2) the Security Agent has, on terms reasonably satisfactory to the
Intercreditor Agent, been granted a first ranking Lien over the account, the
credit balance and all rights, benefits and proceeds thereof for the payment and
discharge of all of the Secured Obligations;

 

  (3) the Security Agent has received such acknowledgements and undertakings
concerning the account and the Lien from the bank with which the account is
opened as the Intercreditor Agent may reasonably require, including
acknowledgements and undertakings in substantially the same terms as those set
out in the Account Bank Notices and Acknowledgements; and

 

  (4) the Intercreditor Agent has, if requested by it, received a legal opinion,
in form and substance reasonably satisfactory to it, concerning the efficacy of
the Lien, the acknowledgements and undertakings and such other matters as it may
reasonably require; and

 

  (ii) upon the aggregate of all Company Funds standing to the credit of such
Affiliated Offshore Accounts and any Additional Operating Account in such
jurisdiction exceeding, in the case of:

 

  (A) Taiwan, USD10,000,000;

 

  (B) Japan, USD4,000,000; or

 

  (C) any other jurisdiction, USD2,000,000,

 

or its equivalent, the Company shall, as soon as practicable thereafter, procure
that an amount not less than such excess is withdrawn from such jurisdiction and
deposited into an Operating Account in the Macau SAR or the Hong Kong SAR.

 

4.3  Withdrawals

 

Subject to this Agreement and the other Senior Finance Documents, the Company
shall be entitled to withdraw amounts from the Operating Accounts to meet
Project Costs (as contemplated by paragraphs 2.2 and 3.2 of this Schedule 6),
Project operating expenses,

 

- 221 -



--------------------------------------------------------------------------------

to fund other Accounts and to make other payments permitted or required in
accordance with this Agreement.

 

5. Debt Service Accounts

 

5.1  Deposits

 

5.1.1  The Company shall procure that the amount standing to the credit of the
USD Debt Service Account and the HKD Debt Service Account:

 

  (a) two months prior to the next Repayment Date is not less than one-third of
the aggregate amounts of Debt Service due by way of principal repayment in US
dollars and HK dollars respectively under the Term Loan Facilities on such
Repayment Date;

 

  (b) one month prior to such Repayment Date is not less than two-thirds of such
amounts; and

 

  (c) as at such Repayment Date is equal to such amounts.

 

5.1.2  In the case of any Interest Payment Date under the Term Loan Facilities
which falls at the end of a three month interest period, the Company shall
procure that, in addition to any other amount required to be credited to such
Accounts pursuant to this paragraph 5.1, the amount standing to the credit of
the USD Debt Service Account and the HKD Debt Service Account:

 

  (a) two months prior to such Interest Payment Date is not less than one-third
of the aggregate amounts of Debt Service estimated to be due by way of Financing
Costs in US dollars and HK dollars respectively under the Term Loan Facilities
on such Interest Payment Date;

 

  (b) one month prior to such Interest Payment Date is not less than two-thirds
of such amounts; and

 

  (c) as at such Interest Payment Date is equal to such amounts.

 

5.1.3  Where such an Interest Payment Date falls at the end of an Interest
Period which is greater than one month and less than three months, the Company
shall procure that, in addition to any other amount required to be credited to
such Accounts pursuant to this paragraph 5.1, the amount standing to the credit
of the USD Debt Service Account and the HKD Debt Service Account:

 

  (i) one month prior to such Interest Payment Date is not less than half the
aggregate amounts of Debt Service estimated to be due by way of Financing Costs
in US dollars and HK dollars respectively under the Term Loan Facilities on such
Interest Payment Date; and

 

  (ii) as at such Interest Payment Date is equal to such amounts.

 

5.1.4 

Where such an Interest Payment Date falls at the end of an Interest Period which
is one month or less, the Company shall procure that, in addition to any other
amount required

 

- 222 -



--------------------------------------------------------------------------------

 

to be credited to such Accounts pursuant to this paragraph 5.1, the amount
standing to the credit of the USD Debt Service Account and the HKD Debt Service
Account as at such Interest Payment Date is equal to the aggregate amounts of
Debt Service due by way of Financing Costs in US dollars and HK dollars
respectively under the Term Loan Facilities on such Interest Payment Date.

 

5.1.5  No amount required to be deposited into a Debt Service Account pursuant
to Schedule 9 (Mandatory Prepayment) shall be taken into account when
determining the amounts required to be deposited into the Debt Service Accounts
pursuant to this paragraph 5.1.

 

5.2  Withdrawals

 

On each Repayment Date and Interest Payment Date, the Company shall make payment
of the amounts of Debt Service due on such date under the Term Loan Facilities
from the Debt Service Accounts.

 

6. Special Gaming Tax Account

 

6.1  Deposits

 

The Company shall, for each calendar month beginning on or after the Original
Project Opening Date, pay into the Special Gaming Tax Account the amount of
special gambling tax payable for such calendar month in accordance with article
50 of the Concession Contract and applicable Legal Requirements immediately
prior to the date on which such tax is due and payable.

 

6.2  Withdrawals

 

Save as otherwise agreed by the Intercreditor Agent, the Company shall only be
entitled to withdraw moneys from the Special Gaming Tax Account to pay special
gambling tax as and when it falls due.

 

7. Debt Service Reserve Account

 

7.1  Deposit

 

Subject to the right of the Company to pay items with a higher priority in the
payment waterfall referred to in paragraph 12 hereof and after ensuring that the
Debt Service Accounts and the Special Gaming Tax Account are fully funded in
accordance with the requirements of this Schedule 6 but prior to any prepayment
of Advances under the Term Loan Facilities in respect of Excess Cash Flow
pursuant to paragraph 4 of Schedule 9 (Mandatory Prepayment), any payment to the
Licensor under the IP Agreement (other than Approved IP Fees or any other
payment permitted pursuant to paragraph 20(c) (Restrictions on Payments of IP
Fees) of Part B of Schedule 5 (Covenants)) or any Restricted Payment, the
Company shall, on each Repayment Date, procure that the amount standing to the
credit of the USD Debt Service Reserve Account and the HKD Debt Service Reserve
Account is not less than the sum of the aggregate amounts of Debt Service due in
US dollars and HK dollars respectively under the Term Loan Facilities over the
period beginning immediately after such Repayment Date and including and ending
on the later of the next two Repayment Dates. Where an Interest Period comes to

 

- 223 -



--------------------------------------------------------------------------------

an end during such period, this amount shall be determined on the assumption
that further interest continues to accrue in respect of the amount outstanding
under the Term Loan Facilities to which such Interest Period related at the same
rate as that applicable during such Interest Period and on the assumption that
such accrued interest shall be due on the later of the next two such Repayment
Dates.

 

7.2  Withdrawals

 

7.2.1  The Company may, to the extent that it has evidenced to the satisfaction
of the Intercreditor Agent that amounts standing to the credit of the Debt
Service Accounts or otherwise available to the Company are insufficient to make
the relevant payment, pay to the Intercreditor Agent (or as it may direct) from
the balance standing to the credit of either Debt Service Reserve Account, any
amount of Debt Service due and payable by the Company under the Term Loan
Facilities and which has not been paid.

 

7.2.2  The Company may, to the extent that it has evidenced to the satisfaction
of the Intercreditor Agent that the amounts standing to the credit of the Debt
Service Reserve Accounts exceed the balances required by this paragraph 7,
transfer the amount of the excess to the Operating Accounts.

 

7.3  Release

 

The Company may withdraw any amount standing to the credit of the Debt Service
Reserve Accounts for use and application at its discretion (including, subject
to compliance with applicable Legal Requirements, to make Restricted Payments)
provided that:

 

  (a) not less than ten Business Days’ notice of the proposed withdrawal is
provided to the Intercreditor Agent;

 

  (b) no Default has occurred which is continuing at the time of such notice or
the proposed withdrawal; and

 

  (c) an irrevocable on demand letter of credit, in form and substance
reasonably acceptable to the Intercreditor Agent, not requiring or involving any
counter-indemnity by or other recourse to the Company and provided by a
commercial bank with a long term credit rating from S&P of not less than “A” or
from Moody’s of not less than “A2” has been provided in favour of the
Intercreditor Agent in respect of the amount proposed to be released.
Immediately prior to the expiry of such letter of credit or at any time
following a downgrade of its issuer to less than “A” from S&P or “A2” from
Moody’s then, unless the letter of credit is renewed (or replaced by a different
issuer acceptable to the Intercreditor Agent), the Intercreditor Agent shall
draw down the letter of credit in an amount equal to the amount required so that
the amount standing to the credit of the Debt Service Reserve Accounts equals
the amount required under this Schedule 6 and credit the proceeds to the Debt
Service Reserve Accounts.

 

- 224 -



--------------------------------------------------------------------------------

8. Compensation Proceeds Account

 

8.1 Deposits

 

The Company shall ensure that all Termination Proceeds, Eminent Domain Proceeds,
Insurance Proceeds (other than Insurance Proceeds in respect of loss of revenue
which are required to be paid directly to parties other than the Company under
the terms of the relevant policy in Schedule 7 (Insurance) or which relate to
any claim made thereunder but paid by the Company) and all other sums referred
to in paragraph B 6 of the Gaming Concession Consent Agreement are paid
immediately to the Compensation Proceeds Account.

 

8.2  Withdrawals

 

8.2.1  The Company may only make a withdrawal from the Compensation Proceeds
Account if:

 

  (a) such request relates to moneys which the Company is obliged to apply in
mandatory prepayment of the Term Loan Facilities or as otherwise provided
pursuant to Clause 8.3 (Mandatory Prepayment) and Schedule 9 (Mandatory
Prepayment); or

 

  (b) such request is made in accordance with paragraphs 8.2.2 or 8.2.3 hereof.

 

8.2.2  If there shall occur any damage or destruction of or with respect to the
Projects with respect to which Insurance Proceeds for any single loss or series
of related losses not in excess of USD20,000,000 or its equivalent are payable,
such Insurance Proceeds may be withdrawn from the Compensation Proceeds Account
in amounts from time to time necessary to make payments for work undertaken
towards repair, restoration or reconstruction necessitated by such event(s),
upon confirmation by the Intercreditor Agent that it has received documentation
reasonably satisfactory to it supporting such requested payments.

 

8.2.3  Provided that the conditions set forth in paragraph 5 of Schedule 9
(Mandatory Prepayment) have been satisfied or waived by the Intercreditor Agent,
or have been acknowledged by the Intercreditor Agent as having been satisfied,
which acknowledgement shall not be unreasonably withheld, delayed or
conditioned, if there shall occur any damage or destruction of or with respect
to the Projects with respect to which Insurance Proceeds for any single loss or
series of related losses of more than USD20,000,000 or its equivalent are
payable, such Insurance Proceeds may be withdrawn from the Compensation Proceeds
Account in amounts from time to time necessary to make payments for work
undertaken towards repair, restoration or reconstruction necessitated by such
event(s) upon confirmation by the Intercreditor Agent that it has received:

 

  (a) a certificate from the Company:

 

  (i)

describing in reasonable detail the nature of the repairs or restoration to be
effected with such withdrawal and certifying that such repairs or

 

- 225 -



--------------------------------------------------------------------------------

 

restoration are materially consistent with, and shall be undertaken in
accordance with, the Repair Plan;

 

  (ii) stating the cost of such repairs or restoration (which shall be no less
than the amount of Insurance Proceeds requested in such release) and that such
requested release amount will be applied to the cost thereof;

 

  (iii) stating that the aggregate amount requested in respect of such repairs
or restoration (when added to any other Insurance Proceeds received by the
Company or funds otherwise made available to the Projects in respect of such
damage or destruction) does not exceed the cost of such repairs or restoration
and that a sufficient amount of funds is or will be available to the Company to
complete such repair or restoration; and

 

  (iv) stating that neither a Default nor an Event of Default has occurred and
is continuing other than a Default or an Event of Default resulting solely from
such damage or destruction (provided that, in any event, no other Default or
Event of Default shall have occurred and be continuing);

 

  (b) such documents, certificates and information of the type described in
paragraph 5(g) of Schedule 9 (Mandatory Prepayment) as the Required Lenders may
reasonably request; and

 

  (c) in the event such repairs or restorations relate to damage or destruction
with respect to which Insurance Proceeds for any single loss or series of
related losses in excess of USD20,000,000 or its equivalent are payable, all
other documents, certificates and information with respect to such Insurance
Proceeds, repair and/or restoration as the Intercreditor Agent may reasonably
request as necessary or appropriate in connection with such repairs or
restoration of the Projects or to preserve or protect the Senior Secured
Creditors’ interests hereunder and in the applicable Project Security.

 

9. Upfront Premium Account

 

9.1  Deposits

 

The Company shall ensure that the amount of any upfront premium or similar
payment paid or received in respect of the grant or entry into any Subconcession
is paid immediately to the Upfront Premium Account in accordance with paragraph
17 of Part B of Schedule 5 (Covenants).

 

9.2  Withdrawals

 

The Company may only make withdrawals from the Upfront Premium Account in
accordance with paragraph 17 of Part B of Schedule 5 (Covenants).

 

- 226 -



--------------------------------------------------------------------------------

10. Permitted Investments

 

10.1  Power of Investment

 

The Company may require, subject as provided in this Agreement, that such part
of the amounts outstanding to the credit of any Account as it considers prudent
shall be invested from time to time in Permitted Investments in accordance with
this paragraph 10.

 

10.2  Procedure for Investment

 

10.2.1  Unless held for the account of the Company and secured by first ranking
fixed charge in favour of the Security Agent pursuant to a Charge over Accounts,
the Company shall ensure that all Permitted Investments are made in the name of
the Company and secured by a first ranking fixed lien in favour of the Security
Agent in such form and on such terms as the Intercreditor Agent may reasonably
require.

 

10.2.2  The Company will at all times seek to match the maturities of the
Permitted Investments made out of moneys standing to the credit of an Account
having regard to the availability of Permitted Investments which are readily
marketable, and shall liquidate (or procure that there are liquidated) Permitted
Investments to the extent necessary for the purposes of payment of any amount
due under the Senior Finance Documents.

 

10.2.3  The Company shall ensure that all documents of title or other
documentary evidence of ownership with respect to Permitted Investments made out
of any Account are held in the possession of the Security Agent and, if any such
document or other evidence comes into the possession or control of the Company,
it shall procure that the same is delivered immediately to the Security Agent.

 

10.3  Realisation

 

10.3.1  The Company shall ensure that, whenever any Investment Proceeds or
Investment Income is received in respect of a Permitted Investment made from
amounts standing to the credit of an Account:

 

  (a) the Investment Proceeds and, prior to the Original Project Opening Date,
the Investment Income are either:

 

  (i) reinvested in further Permitted Investments; or

 

  (ii) paid into the relevant Account from which the Permitted Investment
derives; and

 

  (b) after the Original Project Opening Date, the Investment Income is paid to
an Operating Account.

 

10.3.2  The Company shall give directions to the relevant Account Bank under
paragraph 10.3.1 of this Schedule 6 and otherwise exercise its rights hereunder
in such manner as will ensure compliance with the applicable provisions of the
Senior Finance Documents with respect to Accounts, Permitted Investments,
Investment Proceeds and Investment Income.

 

- 227 -



--------------------------------------------------------------------------------

10.4  Non-qualifying criteria

 

If any Permitted Investment ceases to be a Permitted Investment, the Company
will upon becoming aware thereof procure that the relevant investment is
replaced by a Permitted Investment or by cash.

 

10.5  Accounts include Permitted Investments

 

10.5.1  Subject to sub-paragraph 10.5.2 of this Schedule 6, any reference herein
to the balance standing to the credit of one of the Accounts will be deemed to
include a reference to the Permitted Investments in which all or part of such
balance is for the time being invested. In the event of any dispute as to the
value of the credit of an Account pursuant to this paragraph 10.5, that value
shall be determined in good faith by the Intercreditor Agent. If the Company so
requests, the Intercreditor Agent will give the Company details of the basis and
method of that determination.

 

10.5.2  If the amount standing to the credit of any Account (excluding for this
purpose any amount deemed to be included pursuant to sub-paragraph 10.5.1 of
this Schedule 6) is insufficient to make a payment under the Senior Finance
Documents when due out of such Account, the Security Agent is authorised, in its
discretion and without any liability for loss or damage thereby incurred by the
Company, to require the relevant Account Bank or, as the case may be, the
Company to sell or otherwise realise, or to enter into any exchange transaction
with respect to, any Permitted Investment concerned with that Account to the
extent that the same is, in the opinion of the Intercreditor Agent, necessary
for the payment of any amount due under the Senior Finance Documents which could
not otherwise be paid out of the cash balance standing to the credit of the
relevant Account.

 

10.6  Information

 

Commencing with the quarter in which a Permitted Investment is first made on
behalf of the Company, the Company shall, together with any other statement to
be provided under this Schedule, deliver to the Security Agent a schedule of the
investments made, realised or liquidated during the quarter in respect of each
Account, in such detail as the Intercreditor Agent may reasonably require.

 

10.7  No Responsibility

 

No Senior Secured Party will be responsible for any loss, cost or expense
suffered by the Company in respect of any of its actions or those of any Account
Bank in relation to the acquisition, disposal, deposit or delivery of Permitted
Investments pursuant to this Agreement save for any such loss, cost or expense
directly caused by its gross negligence or wilful misconduct. The Account Banks
shall be acting solely for and on behalf of the Company in acquiring, holding or
disposing of any Permitted Investment.

 

- 228 -



--------------------------------------------------------------------------------

11. General Account Provisions

 

11.1  Transfers/Withdrawals

 

Save as otherwise agreed in writing with the Intercreditor Agent, where this
Schedule expressly provides for the making of payments to, or withdrawals or
transfers from any Account, no other payments to, or, as the case may be, other
withdrawals or transfers from, such Account shall be made except as expressly
permitted under this Schedule or under the Security Documents.

 

11.2  Application of Amounts

 

All amounts withdrawn or transferred from any Account by the Company for
application in or towards making a specific payment or meeting a specific
liability shall be applied in or towards making that payment or meeting that
liability, and for no other purpose.

 

11.3  Default

 

11.3.1  Notwithstanding any other provisions of this Schedule, at any time
following an Enforcement Notice, the Intercreditor Agent may request the
Security Agent to give notice to any Account Bank and the Company instructing
the Account Bank not to act on the instructions or requests of the Company in
relation to any sums at any such time standing to the credit of any of the
Accounts and the Company shall procure that the Account Bank shall, in
accordance with the Charges over Accounts and the Account Bank Notices and
Acknowledgements, not so act and the Company shall not be entitled to give or
make any further such instructions or requests.

 

11.3.2  Notwithstanding the other provisions of this Agreement, at any time
following an Enforcement Notice, the Intercreditor Agent may request the
Security Agent to:

 

  (i) give written notice to any Account Bank (with a copy to the Company) that
the Security Agent shall be the sole signatory in relation to the Accounts;

 

  (ii) apply the credit balances in the Accounts in or towards repayment of the
Facilities and such other liabilities of the Company as the Intercreditor Agent
may elect; and

 

  (iii) generally use amounts standing to the credit of the Accounts at its
discretion in order to discharge the Company’s obligations under the Transaction
Documents,

 

and, pursuant to the Charges over Accounts and the Account Bank Notices and
Acknowledgements, the Company shall procure that the Account Bank so acts and
makes such payments accordingly.

 

11.4  Review of Project Accounts

 

The Company irrevocably grants (solely for the purposes of its role as agent of
the Senior Secured Creditors hereunder) the Security Agent or any of its
appointed representatives access to review the books and records of the Accounts
(and shall irrevocably authorise each Account Bank to disclose the same to the
Security Agent and its appointed representatives) and irrevocably waives any
right of confidentiality which

 

- 229 -



--------------------------------------------------------------------------------

may exist in respect of such books and records solely to the extent necessary to
allow disclosure of such books and records to any Senior Secured Creditor and
its advisers provided that, to the extent any such right of confidentiality does
exist and the information comprised in such books and records is not otherwise
in the public domain or required to be notified by the Company or the Account
Bank to any of the Senior Secured Creditors and subject to any requirement to
disclose any such information pursuant to any Legal Requirement or any other
regulatory or stock exchange requirement, any Senior Secured Creditor or adviser
to whom such disclosure is made shall undertake to the Company to keep the
information comprised therein confidential.

 

11.5  Statements

 

The Company shall arrange for each Account Bank to provide to the Security
Agent, at the latter’s request:

 

  (a) a list of all Accounts maintained with it;

 

  (b) in respect of each calendar month, a statement of the balance of and each
payment into and from each of the Accounts and the global amount of interest
earned on each such Account during the preceding three month period or, if less,
since the opening of the relevant Account; and

 

  (c) such other information concerning the Accounts as the Security Agent may
require.

 

11.6  Waiver of Rights

 

11.6.1  Waiver of rights by the Company

 

Save as provided in this Agreement, the Company agrees not to exercise any right
which it may have under any applicable law to direct the transfer of any amount
standing to the credit of an Account to the Company or its order or to direct
the transfer of any Permitted Investment to the Company or to its order.

 

11.6.2  Waiver of rights by Account Banks

 

The Company shall procure that each Account Bank acknowledges and agrees that
each Account and Permitted Investment is the subject of a Lien in favour of the
Senior Secured Creditors collectively and acknowledges and agrees that (save, in
the case of the Performance Bond Provider, as permitted pursuant to (i) section
2.6 of the Performance Bond Facility Agreement prior to the issuance of an
Enforcement Notice or (ii) paragraph 3(n) of Part B of Schedule 5 (Covenants))
it is not entitled to, and shall undertake not to, claim or exercise any lien,
right of set-off, combination of accounts or other right, remedy or security
with respect to:

 

  (a) moneys standing to the credit of such Account or in the course of being
credited to it or any earnings; or

 

  (b) any Permitted Investment.

 

- 230 -



--------------------------------------------------------------------------------

11.7  Closing of Accounts

 

The Company may close the Accounts on or after the Release Date and instruct
each Account Bank to transfer any credit balances on the Accounts maintained
with it (subject to the retention of amounts by such Account Bank in respect of
uncleared cheques of the Company) to the order of the Company or to such
account(s) as the Company may designate.

 

12. Order of Priority

 

The Company shall observe the payment waterfall outlined in Schedule 17 (Payment
Waterfall) when making payments into and withdrawals from the Accounts. In the
event of any conflict between Schedule 17 (Payment Waterfall) and any other
provisions of this Agreement (including this Schedule 6), the other provisions
of this Agreement (including this Schedule 6) shall prevail.

 

- 231 -



--------------------------------------------------------------------------------

SCHEDULE 7

INSURANCE

 

References in this Schedule 7 to Clauses and Appendices refer to the Clauses and
Appendices of this Schedule 7, unless the context otherwise requires.

 

1. INSURANCES TO BE EFFECTED

 

1.1  Direct Insurances

 

The Company shall effect:

 

  1.1.1  the Construction Period Insurances as set out in Appendix 1
(Construction Period Insurances) on or before the issuance of the full Notice to
Proceed (as defined in the Construction Contract) and shall maintain such Direct
Insurances (including such additional Direct Insurances as may be required
pursuant to paragraphs 1.2 and 4 of Appendix 1 (Construction Period Insurances))
from the issuance of such notice until the date upon which Substantial
Completion of the Original Project and the Expansion has been achieved (or such
later date as may be specified in Appendix 1 (Construction Period Insurances));

 

  1.1.2  the Operation Period Insurances as set out in Appendix 2 (Operation
Period Insurances) on or before the expiry of the Construction Period Insurances
and the Substantial Completion or (if earlier) physical acceptance, use or
occupancy by the Company of any part of the Projects and shall maintain such
Direct Insurances from such time until the Release Date; and

 

  1.1.3  all other Direct Insurances that may be required to be effected by the
Company from time to time by any applicable law or under any contract to which
it is a party and shall maintain such Direct Insurances until the Release Date,

 

in each case, in a form reasonably satisfactory to the Intercreditor Agent
(after consultation with the Insurance Adviser).

 

1.1 Reinsurance

 

The Company shall, if required under Clause 2.1.1 (Policies), procure that
facultative reinsurance of each Direct Insurance is purchased and maintained in
full force and effect throughout the period that such Direct Insurance is
required by this Schedule 7 to be maintained.

 

1.2 Additional Insurances

 

  1.2.1  The Intercreditor Agent may at any time, having consulted with the
Insurance Adviser and acting reasonably and taking into account the availability
in the international market place of the following relevant item on reasonable
commercial terms, require the Company to:

 

  (a) procure the amendment of any or all Insurances to cover increased risks
and/or liabilities; and/or

 

- 232 -



--------------------------------------------------------------------------------

  (b) effect additional Insurances to cover risks and/or liabilities other than
those specified in the scope of the Construction Period Insurances, the
Operation Period Insurances and the other Direct Insurances as would from time
to time be insured in accordance with standard industry practice by an owner and
operator of a “five-star” first class Las Vegas - style luxury resort and casino
carrying on the Permitted Businesses which does not self-insure (except in
respect of deductibles required by insurers generally) and which is financed on
a limited recourse basis,

 

in such amounts and, in the case of additional Insurances, with such
deductibles, in each case as the Intercreditor Agent may reasonably require,
taking into account, among other things, the basis on which the Projects are
financed and the interests of the Senior Secured Creditors under the Senior
Finance Documents.

 

  1.2.2  In the event that the Company fails to effect any Insurance required to
be effected pursuant to Clause 1.3.1 above, the Intercreditor Agent may effect
such Insurance and the Company shall indemnify the Intercreditor Agent for the
direct costs and expenses incurred by it as a result of effecting such
Insurance.

 

  1.2.3  The Company may effect additional Insurances other than those required
by Clause 1.1 (Direct Insurances), Clause 1.2 (Reinsurance) or the other
sub-clauses of this Clause 1.3 provided that such Insurances do not prejudice
the interests of the Company or the Senior Secured Creditors under or in respect
of any Insurance effected pursuant to such clauses.

 

2. INSURANCE UNDERTAKINGS

 

2.1 Policies

 

The Company shall procure that:

 

  2.1.1  each of the Direct Insurances is placed and maintained with one or more
insurers authorised to operate in the Macau SAR (with not less than 95% of the
coverage in respect of each such Direct Insurance provided by insurers rated at
least A- by Standard & Poor’s Corporation or at least A by AM Best for their
long term unsecured and unsubordinated debt or reinsured by insurers rated at
least A- by Standard & Poor’s Corporation or at least A by AM Best for their
long term unsecured and unsubordinated debt or, in each case, in respect of:

 

  (a) the Professional Indemnity Insurance referred to in paragraph 6 of
Appendix 1 (Construction Period Insurances), rated at least BBB+ by Standard &
Poor’s Corporation or B by AM Best; and

 

  (b) the Workers Compensation Insurance referred to in paragraph 6 of Appendix
1 (Construction Period Insurances), rated at least BBB by Standard & Poor’s
Corporation or B- by AM Best),

 

and that none of the Direct Insurers (after Reinsurance) or Reinsurers shall
(save in the case of the Excess Third Party Liability and the Difference in
Conditions

 

- 233 -



--------------------------------------------------------------------------------

Third Party Liability Insurances comprised in the placement referred to in
paragraph 3 of Appendix 1 (Construction Period Insurances)) take more than a
33.33% share on any one insurance placement (and, for such purpose, each of
paragraphs 1 to 7 in Appendix 1 (Construction Period Insurances) and paragraphs
1 to 6 in Appendix 2 (Operation Period Insurances) shall be regarded as an
insurance placement) unless otherwise agreed by the Intercreditor Agent;

 

  2.1.2  each of the Insurances is in a form and on terms acceptable to the
Intercreditor Agent (including, without limitation, the level or period of any
deductibles) consistent with the obligations of the Company under this Schedule
7;

 

  2.1.3  each Construction Period Insurance and each Operation Period Insurance
has endorsements in substantially the form set out in Part A of Appendix 3 (Form
of Endorsements for Direct Insurances) (or, in the case of the Professional
Indemnity Insurance referred to in paragraph 5 of Appendix 1 (Construction
Period Insurances), the form set out in Part B of Appendix 3 (Form of
Endorsements for Direct Insurances)) or in such other forms as the Intercreditor
Agent (after consultation with the Insurance Adviser) reasonably approves in
writing; and

 

  2.1.4  each Reinsurance of each Construction Period Insurance and Operation
Period Insurance has endorsements in substantially the form set out in Appendix
4 (Form of Endorsements for Reinsurances) or in such other forms as the
Intercreditor Agent (after consultation with the Insurance Adviser) reasonably
approves in writing.

 

2.2 General Undertakings

 

The Company shall:

 

  2.2.1  pay or procure the payment of all premiums payable under each of the
Insurances promptly as required under the Insurances and if requested by the
Intercreditor Agent, promptly produce to the Intercreditor Agent copies of
receipts or other evidence of payment satisfactory to the Intercreditor Agent;

 

  2.2.2  indemnify the Intercreditor Agent and any Senior Secured Creditor
against any premium or premiums paid by that Senior Secured Creditor for any of
the Insurances;

 

  2.2.3  promptly on receipt by the Company, deliver an original cover note and
an original policy for each of the Insurances to the Intercreditor Agent;

 

  2.2.4  at least fifteen days prior to the earlier of the Substantial
Completion or physical acceptance, use or occupancy by the Company of any part
of the Projects or the expiry of the Construction Period Insurances, provide
evidence reasonably satisfactory to the Intercreditor Agent (after consultation
with the Insurance Adviser) that the Operation Period Insurances shall be in
effect on and from the expiry of the Construction Period Insurances;

 

- 234 -



--------------------------------------------------------------------------------

  2.2.5  at least ten days prior to the expiry of any Insurance (and provided
such Insurance is being renewed), provide to the Intercreditor Agent a
certificate from the Company’s insurance brokers (or, if the Company has no
broker, Insurers) confirming the renewal of the policy relating to such
Insurance, the renewal period, the amounts insured and any changes in terms or
conditions;

 

  2.2.6  take all action within its power to procure that nothing is at any time
done or suffered to be done whereby any Insurance may be rendered void or
voidable or may be suspended, impaired or defeated or any claim becomes
uncollectable in full or in part, including, without limitation:

 

  (a) complying with all of the requirements imposed on it under the Insurances;

 

  (b) taking all action within its power to procure that at all times all
parties to the Insurances (other than the Company and the Senior Secured
Creditors) comply with all of the requirements under the Insurances; and

 

  (c) taking all action necessary to maintain the Insurances as valid and
up-to-date insurances;

 

  2.2.7  not make any misrepresentation of any material facts or fail to
disclose any material facts in respect of the Insurances which may have an
adverse impact on the Insurances;

 

  2.2.8  comply with each Direct Insurer’s, and, where reinsurance is placed by
the Company’s insurance brokers, Reinsurer’s risk management requirements set
out in the policy documents for each Insurance;

 

  2.2.9  promptly make and diligently pursue claims under the Insurances;

 

  2.2.10  notify the Intercreditor Agent promptly upon becoming aware of any
claim made under any of the Insurances where the actual or estimated totality of
the amount of that claim exceeds USD500,000 (or its equivalent in other
currencies) and of any occurrence which the Company considers could reasonably
be expected to entitle it to submit a claim under any of the Insurances where
the actual or estimated totality of the amount of that claim exceeds USD500,000
or its equivalent in other currencies;

 

  2.2.11  in the event of any claim made under any of the Insurances where the
actual or estimated totality of the amount of that claim exceeds USD500,000 (or
its equivalent in other currencies) (not taking into account any relevant
deductible for this purpose), provide a report to the Intercreditor Agent (and,
if possible, procure a report from the Company’s insurance broker to the
Intercreditor Agent) which shall include a description of the loss;

 

  2.2.12  notify the Intercreditor Agent immediately upon receipt of any
proceeds in relation to any claims in excess of USD500,000 under the Direct
Insurances;

 

- 235 -



--------------------------------------------------------------------------------

  2.2.13  ensure so far as reasonably possible that no Insurance can be
terminated by the Direct Insurer, and, where reinsurance is placed by the
Company’s insurance brokers, Reinsurer for any reason (including failure to pay
the premium or any other amount) unless the Intercreditor Agent and the Company
receive at least thirty days’ written notice (or such lesser period, if any, as
may be specified from time to time by Direct Insurers, and, where reinsurance is
placed by the Company’s insurance brokers, Reinsurers in the case of war risks
and kindred perils);

 

  2.2.14  without prejudice to sub-clause 2.2.13 above, notify the Intercreditor
Agent if any Direct Insurer, and, where reinsurance is placed by the Company’s
insurance brokers, Reinsurer cancels or gives notice of cancellation of any of
the Insurances promptly on receipt of such notice;

 

  2.2.15  notify the Intercreditor Agent of any act or omission or of any event
which would reasonably be foreseen as invalidating or rendering unenforceable in
whole or in part any of the Insurances;

 

  2.2.16  notify the Intercreditor Agent promptly on becoming aware of any
written proposal to make any material variation to any terms of any of the
Insurances by any party to it;

 

  2.2.17  not rescind, terminate or cancel any of the Insurances (unless
replaced by a policy with the same coverage and otherwise meeting the
requirements of this Schedule 7) nor agree to any variation to any of the
material terms of the Insurances unless it obtains the prior written agreement
of the Intercreditor Agent, which permission shall not be unreasonably withheld;

 

  2.2.18  give the Intercreditor Agent and the Insurance Adviser such
information about the Insurances (or as to any matter relevant to the
Insurances) as the Intercreditor Agent reasonably requests from time to time;
and

 

  2.2.19  procure the delivery to the Intercreditor Agent by each of the
insurance brokers (acceptable to the Intercreditor Agent (after consultation
with the Insurance Adviser)) through whom (if any) at any time any of the
(i) Direct Insurances are effected of an Insurance Broker’s Letter of
Undertaking and (ii) Reinsurances are effected of a Reinsurance Broker’s Letter
of Undertaking.

 

2.3 Assignment of Insurances

 

  2.3.1  The Company shall, in accordance with the Assignment of Insurances,
grant assignments in favour of the Security Agent on behalf of the Secured
Parties over all of its rights, title and interest in the Direct Insurances
(other than any public liability, third party liability, workers compensation or
legal liability insurance or any other insurances the proceeds of which are
payable to employees of the Company) held by it from time to time.

 

  2.3.2 

The Company shall give notice to each of the Direct Insurers (other than with
respect to any public liability, third party liability, workers compensation,
legal liability or any other insurances the proceeds of which are payable to
employees

 

- 236 -



--------------------------------------------------------------------------------

 

of the Company) who are Macau Direct Insurers (as defined in the Assignment of
Insurances) in the form of the Form of Notice of Assignment of Onshore Insurance
Policy set out in the schedule to the Assignment of Insurances and shall procure
an acknowledgement from each such Direct Insurer in the form of the Form of
Acknowledgement from Macau Direct Insurer set out in the schedule to the
Assignment of Insurances or such other form reasonably acceptable to the
Security Agent.

 

2.4 Assignment of Reinsurances

 

  2.4.1  The Company shall procure that each of the Direct Insurers grants an
assignment in favour of the Security Agent on behalf of the Secured Parties,
over all of its rights, title and interest in any Reinsurance held from time to
time under Clause 1.2 (Reinsurance) and/or the Reinsurance proceeds (other than
relating to any public liability, third party liability or legal liability
insurance or any other insurances the proceeds of which are payable to employees
of the Company). Each assignment shall at all times be in the form of the
Assignment of Reinsurances dated on or about the date of this Agreement unless
otherwise agreed by the Security Agent (acting on the instructions of the
Intercreditor Agent).

 

  2.4.2  The Company shall procure that each such Direct Insurer gives notice to
each Reinsurer with whom it has effected such Reinsurance in the form set out in
Part 1 of Schedule 2 to the Assignment of Reinsurances and shall procure an
acknowledgement from each such Reinsurer in the form set out in Part 2 of
Schedule 2 to the Assignment of Reinsurances or such other form reasonably
acceptable to the Security Agent.

 

3. FAILURE TO COMPLY WITH PROVISIONS OF INSURANCES

 

3.1 Notice of Non-Compliance

 

The Company shall notify the Intercreditor Agent as promptly as practicable if
the Company has at any time failed to comply with this Schedule 7, explaining in
reasonable detail the failure, whether the Company reasonably believes it can be
remedied and, if so, how and by when.

 

3.2 Annual Compliance Certificate

 

The Company shall, at the same time as delivery of its annual audited accounts
pursuant to paragraph 1 of Part A of Schedule 5 (Covenants) to the Common Terms
Agreement but, in any event, not less frequently than once every 12 months after
the Signing Date, deliver to the Intercreditor Agent a certificate confirming
its compliance with this Schedule 7 or, if there is any non-compliance with this
Schedule 7, explaining, in reasonable detail, the non-compliance, whether the
Company reasonably believes it can be remedied and, if so, how and by when.

 

- 237 -



--------------------------------------------------------------------------------

3.3 Action by Intercreditor Agent

 

If at any time and for any reason any Insurance required hereunder is not in
full force and effect or if the Company fails to comply with any other provision
of this Schedule 7, then, without prejudice to the rights of any of the Senior
Secured Creditors under any Senior Finance Document, the Intercreditor Agent may
(after consultation with the Insurance Adviser) thereupon on behalf of itself
and the other Senior Secured Creditors, or at any time while the same is
continuing, procure on behalf of itself and the other Senior Secured Creditors
that Insurance at the Company’s expense is maintained such that full compliance
with this Schedule 7 is restored. If that Insurance cannot be procured by the
Intercreditor Agent, the Company shall (without prejudice to any other
obligations of the Company under this Schedule 7 or any of the Senior Finance
Documents) take or procure the taking of all reasonable steps to eliminate or
minimise uninsured hazards as required by the Intercreditor Agent in writing
(after consultation with the Insurance Adviser).

 

3.4 Continuing Obligations

 

Any notification by the Company of its failure to comply with this Schedule 7
shall not prejudice the rights of the Senior Secured Creditors under the Senior
Finance Documents.

 

4. MARKET AVAILABILITY

 

Notwithstanding the foregoing provisions of this Schedule 7, the Company shall
not be in breach of its obligations under this Schedule 7 if any Operation
Period Insurances (other than insurances which the Company is required to
maintain under applicable Legal Requirements) required to be entered into or
maintained by the Company in the terms required under this Schedule 7 are not
available to the Company or, as the case may be, the Prime Contractor in the
international insurance market place on reasonable commercial terms. Without
prejudice to any other terms that may be commercially reasonable, for the
purposes of this paragraph 4, such commercial terms shall be reasonable if the
premium payable in respect of the sum required to be insured under such
Operation Period Insurance pursuant to Appendix 2 to this Schedule 7 (or, where
no such sum is referred to, the limit of indemnity or limit of liability
specified therein) is not more than 125% of the amount derived by multiplying
the rate set out opposite such Insurance in Appendix 7 (Operation Period
Insurance Costs) by such sum or in respect of all Operation Period Insurances
(including such Operation Period Insurance) is not more than 125% of the total
of such amounts derived for each Operation Period Insurance.

 

5. INSURANCE PROCEEDS

 

5.1 Conduct of Claims - Company

 

Subject to Clause 5.3 (Conduct of Claims - Default) below, the Company has the
sole conduct of all claims under the Insurances arising from any one loss (for
which purpose, two or more claims made in respect of the same, or reasonably
related, circumstances are taken to relate to one loss) where the actual or
estimated totality of that loss is less than

 

- 238 -



--------------------------------------------------------------------------------

or equal to USD5,000,000 (or its equivalent in other currencies). For any loss
where the actual or estimated totality of claims arising is more than
USD5,000,000 (or its equivalent in other currencies), the Company shall not
negotiate, compromise or settle any claim without the prior consent of the
Intercreditor Agent (after consultation with the Insurance Adviser) (not to be
unreasonably withheld).

 

5.2 Application of Proceeds

 

The Company shall ensure that:

 

  5.2.1  subject to sub-clause 5.2.4 below and prior to the delivery of an
Enforcement Notice, all proceeds of any claim under any Insurance relating to
physical damage or loss:

 

  (a) to the extent not required for the purpose of mandatory prepayment
pursuant to Schedule 9 (Mandatory Prepayment), shall be applied towards the
repair or restoration of the damaged Project Facilities in accordance with
Schedule 6 (Accounts); or

 

  (b) to the extent required for the purpose of mandatory prepayment pursuant to
Schedule 9 (Mandatory Prepayment), shall be applied towards mandatory prepayment
in accordance with Clause 8.4 (Mandatory Prepayment);

 

  5.2.2  subject to sub-clause 5.2.4 below and prior to the delivery of an
Enforcement Notice, all proceeds of any claim under any Insurance relating to
loss of revenue or business interruption shall be applied in accordance with
Schedule 9 (Mandatory Prepayment);

 

  5.2.3  subject to sub-clause 5.2.4 below and following the delivery of an
Enforcement Notice, all proceeds of any claim under any Insurance shall be
applied as directed by the Security Agent; and

 

  5.2.4  all proceeds of any public liability, third party liability, workers
compensation or legal liability insurance, or directors and officers insurance
or any other insurances the proceeds of which are payable to employees of the
Company, shall be applied to its intended purpose.

 

5.3 Conduct of Claims - Default

 

Notwithstanding any other provisions of this Clause 5, if an Enforcement Notice
has been delivered, then the Security Agent in consultation with the Insurance
Adviser shall have sole conduct of all claims under the Insurances.

 

5.4 Insolvency of Direct Insurers

 

For the purpose of conduct of claims and application of proceeds under any
Reinsurance taken out by a Direct Insurer, references to delivery of an
Enforcement Notice in this Clause 5 shall include delivery of the notice
referred to in Clause 2.2.1 (Enforcement of Assignment) of the Assignment of
Reinsurances to such Direct Insurer following an “Insolvency Event” (as defined
in the Assignment of Reinsurances).

 

- 239 -



--------------------------------------------------------------------------------

APPENDIX 1

 

INSURANCES

 

CONSTRUCTION PERIOD INSURANCES

 

1. Construction All Risks Insurance

 

1.1 Insured

 

The Company and the following Co-Insureds:

 

  (1) the Prime Contractor and/or all other Contractors and Subcontractors of
any tier and/or suppliers and/or others engaged to provide goods and services in
connection with the Projects;

 

  (2) in respect of activities on or about the Site only - architects,
surveyors, engineers and other professional consultants (including the
Advisers); and

 

  (3) the Secured Parties,

 

each for their respective rights and interests.

 

1.2 Insured Property

 

The permanent and temporary works, equipment, services, materials, plant (other
than constructional plant, tools and equipment belonging to or the
responsibility of the Contractors or Subcontractors of any tier), machinery,
stocks, spares, temporary buildings (if any) and all other property used or for
use in connection with the Projects which the Company owns or for which it is
responsible (excluding such other property comprising operation period
furniture, fittings and equipment in respect of which separate Insurances, on
substantially the same terms as the Construction All Risks Insurance required
hereunder and/or otherwise reasonably acceptable to the Intercreditor Agent
(after consultation with the Insurance Adviser), have been placed prior to the
Company acquiring ownership thereof or being responsible therefor).

 

1.3 Coverage

 

All risks of physical loss or damage which are normally insurable.

 

1.4 Sum Insured

 

An amount equivalent to the full reinstatement or replacement value of the
Insured Property plus Removal of Debris plus Professional Fees.

 

1.5 Territorial Limits

 

Anywhere within Macau SAR.

 

1.6 Period of Insurance

 

For the full period of the Original Project and the Expansion up to the later of
Original Project Substantial Completion and Expansion Substantial Completion
plus the first 12

 

- 240 -



--------------------------------------------------------------------------------

months of the later of the “Original Project Defects Liability Period” and the
“Expansion Project Defects Liability Period” (each as defined in the
Construction Contract).

 

1.7 Permitted Exclusions

 

To include:

 

  •   War, Civil War etc.

 

  •   Nuclear Risks

 

  •   Wear and Tear

 

  •   Unexplained shortage

 

  •   Consequential financial losses

 

  •   Terrorism

 

  •   DE3 type defective design, workmanship and materials exclusion

 

  •   Mold

 

1.8 Required Extensions and Conditions

 

  •   Professional Fees Clause

 

  •   Debris Removal Clause

 

  •   72 Hour Clause

 

  •   Free Issue Materials Clause

 

  •   Automatic Increase Clause (110 per cent.)

 

  •   Extra Charges (20 per cent.)

 

  •   Strikes, Riot and Civil Commotion

 

  •   Local/Public Authorities and Clause

 

  •   Munitions of War Clause

 

  •   Extended Maintenance

 

  •   Automatic Reinstatement of Sum Insured

 

  •   Plans and Documents

 

  •   Inland Transit/Offsite Storage and Offsite Fabrication

 

  •   Advance Payments Clause

 

- 241 -



--------------------------------------------------------------------------------

  •   Marine 50/50 Clause

 

  •   General Waiver of Subrogation

 

  •   Multiple Insureds Clause (LEG form) Senior Secured Creditors Special
Conditions (Loss Payee and Notices)

 

  •   Primary Insurance Clause

 

  •   Assignment of Insurance

 

1.9 Maximum Deductible

 

Not to exceed:

 

  •   USD100,000 each and every loss in respect of damage due to Acts of
God/Theft/Fire/Maintenance Period/Consequences of Defective Design, Material and
Workmanship (DE3)

 

  •   20% of the loss amount each and every loss subject to a minimum deductible
of USD100,000 in respect of Water Damage

 

  •   USD250,000 each and every loss in respect of Defective Design, Material
and Workmanship (DE5)

 

  •   50% of the loss amount each and every loss subject to a minimum of
USD35,000 in respect of Scaffolding

 

  •   USD35,000 each and every loss for Others

 

2. Delay In Start Up Insurance

 

2.1 Insured

 

The Company and the following Co-insureds:

 

  (1) the Secured Parties;

 

each for their respective rights and interests.

 

2.2 Interest

 

To indemnify the Insured for fixed costs including all Debt Service following
loss or damage which is indemnifiable or would be indemnifiable but for the
application of the excess under the Construction All Risks Insurance.

 

2.3 Sum Insured

 

A sum sufficient to cover the sums the subject of the Indemnity for the
Indemnity Period.

 

- 242 -



--------------------------------------------------------------------------------

2.4 Indemnity Period

 

The period commencing from the date which would have been the first date by
which Substantial Completion of the Original Project and satisfaction of the
Opening Conditions set out in paragraph (a) of the definition thereof in respect
of the Original Project would have occurred but for the loss or damage and
ending when the insured business ceases to be delayed in consequence of the loss
or damage. Not exceeding the Indemnity Period Limit.

 

The Indemnity Period Limit shall not be less than 9 months.

 

2.5 Territorial Limits

 

As per the Construction All Risks Insurance.

 

2.6 Period of Insurance

 

As per the Construction All Risks Insurance.

 

2.7 Permitted Exclusions

 

To include:

 

As per the Construction All Risks Insurance and in addition:

 

Loss in respect of any additional delay arising directly or indirectly as a
consequence of:

 

  (a) any change to the Projects made pursuant to any qualification, condition,
restriction or other terms of any permit, licence or other approval required by
a public authority for the completion and operation of the Projects unless the
cost or expense in effecting such change is indemnifiable under the Local/Public
Authorities Clause in the insurance under 1.8 above;

 

  (b) alterations, additions, improvements, rectification of defects or faults
or elimination of any deficiencies carried out during the repair or replacement
of destroyed or damaged property insured under Section 1; and

 

  (c) non-availability of funds for the repair or replacement of destroyed or
damaged items.

 

2.8 Required Extensions and Conditions

 

  •   Prevention of Access

 

  •   Professional Services

 

  •   Suppliers Extension - Nominated Suppliers and Specified Perils

 

  •   General Waiver of Subrogation

 

  •   Utilities Extension (water, gas or electricity)

 

- 243 -



--------------------------------------------------------------------------------

  •   Multiple Insureds Clause (LEG form) Senior Secured Creditors Special
Conditions (Loss Payee and Notices)

 

  •   Primary Insurance Clause

 

  •   Assignment of Insurance

 

2.9 Maximum Time Excess

 

Not to exceed 60 days in the aggregate.

 

3. Third Party Liability Insurance

 

3.1 Insured

 

The Company and the following Co-insureds:

 

  (1) the Prime Contractor and/or all other Contractors and Subcontractors of
any tier and/or suppliers and/or others engaged to provide goods and services in
connection with the Projects;

 

  (2) in respect of activities on or about the Site only, architects, surveyors,
engineers and other professional consultants (including the Advisers); and

 

  (3) the Secured Parties,

 

each for their respective rights and interests.

 

3.2 Interest

 

To indemnify the Insured in respect of all sums that it may become legally
liable to pay consequent upon death, personal injury and disease to persons,
loss or damage to property, obstruction, loss of amenities, stoppage of traffic
happening or arising out of or in connection with the Projects.

 

3.3 Limit of Indemnity

 

Not less than USD50,000,000 in respect of any one occurrence, the number of
occurrences being unlimited.

 

3.4 Territorial Limits/Jurisdiction

 

Worldwide.

 

3.5 Period of Insurance

 

As per the Construction All Risks Insurance.

 

3.6 Permitted Exclusions

 

To include:

 

  •   Liability for death, illness, disease or bodily injury sustained by
employees of the Insured

 

- 244 -



--------------------------------------------------------------------------------

  •   Liability for loss or damage to property which is reasonably foreseeable
as being inevitable having regard for the nature of work undertaken

 

  •   Liability arising out of the use of mechanically propelled vehicles whilst
required to be compulsorily insured by legislation in respect of such vehicles

 

  •   Liability in respect of predetermined penalties or liquidated damages
imposed under any contract entered into by the Insured

 

  •   Liability in respect of loss or damage to property in the care, custody
and control of the Insured or to the permanent or temporary works

 

  •   Liability arising from the ownership, possession or use of any aircraft or
waterborne vessel

 

  •   Liability arising from seepage and pollution unless caused by a sudden,
unintended and unexpected occurrence

 

  •   War, civil war etc.

 

  •   Nuclear risks

 

  •   Terrorism

 

3.7 Required Extensions and Conditions

 

  •   Cross Liability Clause

 

  •   Contractual Liability

 

  •   Underground Services

 

  •   Vibration Removal or Weakening of Support

 

  •   Munitions of War Clause

 

  •   General Waiver of Subrogation

 

  •   Costs and Expenses in addition to the Limit of Indemnity (other than North
America)

 

  •   Worldwide jurisdiction

 

  •   Multiple Insureds Clause (LEG form) Senior Secured Creditors Special
Conditions (Loss Payee and Notices)

 

  •   Primary Insurance Clause

 

- 245 -



--------------------------------------------------------------------------------

3.8 Maximum Excess

 

Not to exceed:

 

  •   20% of the loss amount each and every loss subject to a maximum of
USD20,000 and minimum of USD10,000 in respect of claims on Vibration, Removal
and Weakening of Support

 

  •   10% of the loss amount each and every loss subject to a maximum of
USD50,000 and minimum of USD10,000 in respect of Underground Services/Water
Damage

 

  •   40% of the loss amount each and every loss subject to a maximum of
USD50,000 and minimum of USD10,000 in respect of Oil Filled Cables and Fibre
Optic Cables

 

  •   USD10,000 each and every occurrence in respect of Third Party Property
Damage and Interference with right of way/property/enjoyment of use by
obstruction, trespass, loss of amenities or nuisance

 

4. Terrorism Insurance (including Delay In Start-Up Insurance)

 

Insured

 

To follow the terms and conditions of the Construction All Risks Insurance
(1) and Delay In Start-Up Insurance (2), with the following exceptions:

 

Maximum Deductible – Not to exceed USD1,000,000 (or such lesser amount as may be
agreed between the Company and the Intercreditor Agent if available on
commercially reasonable terms) each and every loss for Property Damage and 60
days for Delay In Start-Up.

 

Maximum Sum Insured - USD100 million combined limit.

 

Reinstatement - No reinstatement provided that sufficient additional Insurances
placed to maintain Maximum Sum Insured.

 

5. Professional Indemnity Insurance (Prime Contractor)

 

5.1 Insured

 

The Prime Contractor.

 

5.2 Interest

 

To indemnify the Insured in respect of their legal liability for claims made
against them during the period of insurance for any negligent act, error or
omission in the conduct and execution of their professional activities and
duties.

 

5.3 Limit of Indemnity

 

USD20,000,000 in respect of any one claim and in the aggregate during the period
of insurance.

 

5.4 Territorial Limits

 

Macau SAR.

 

- 246 -



--------------------------------------------------------------------------------

5.5 Period of Insurance

 

To be effected and maintained on an annually renewable basis for the period
commencing no later than the date of this Agreement until 6 years from the date
of Substantial Completion of the Expansion.

 

5.6 Excess

 

Not to exceed USD2,500,000 in respect of each occurrence or such higher amount
as may be agreed by the Intercreditor Agent.

 

6. Compulsory Insurance

 

Insurances required to comply with all statutory requirements including Workers
Compensation and Motor Liability Insurances. The Compulsory Insurance effected
by the Company shall contain an indemnity clause in favour of the Senior Secured
Creditors.

 

- 247 -



--------------------------------------------------------------------------------

APPENDIX 2

 

OPERATION PERIOD INSURANCES

 

1. Property All Risks Insurance

 

1.1 Insured

 

The Company and the following Co-insureds:

 

  (1) Contractors and Subcontractors of any tier and the Advisers; and

 

  (2) the Secured Parties,

 

each for their respective rights and interests.

 

1.2 Insured Property

 

Property and interests of every description used for or in connection with the
ownership and/or maintenance and operation of the facilities unless more
specifically insured under the Construction All Risks Insurance (Item 1 of
Appendix 1) – this shall include mechanical and electrical equipment if
applicable.

 

1.3 Coverage

 

All risks of physical loss or damage which are normally insurable.

 

1.4 Sum Insured

 

An amount representing the full reinstatement or replacement value of the
Insured Property or such lesser amount to be agreed by the Intercreditor Agent.

 

1.5 Territorial Limits

 

Anywhere in the Macau SAR.

 

1.6 Period of Insurance

 

From the earlier of the Substantial Completion or physical acceptance, use or
occupancy by the Company of any part of the Projects or termination of the
Construction All Risks Insurance until the Release Date (or such longer period
of insurance as may be agreed by the Intercreditor Agent and the Company).

 

1.7 Permitted Exclusions

 

To include:

 

  •   War, civil war etc.

 

  •   Nuclear Risks

 

  •   Wear, tear and general deterioration

 

- 248 -



--------------------------------------------------------------------------------

  •   Unexplained shortages

 

  •   Terrorism

 

  •   Consequential financial losses

 

  •   Any part of the Insured Property which is in itself defective in design,
workmanship and materials but this exclusion shall not apply to other parts of
the Insured Property damaged in consequence of such a defect.

 

1.8 Required Extensions and Conditions

 

  •   Automatic Increase Clause - 115%

 

  •   Clean up of any property of the Insured or for which they are responsible
necessarily incurred by the Insured having been affected by the outbreak of any
infectious or contagious disease, including but not limited to SARS

 

  •   72 hour clause

 

  •   Temporary removal

 

  •   Munitions of War Clause

 

  •   Strikes, Riot and Civil Commotion

 

  •   Minimisation of Loss

 

  •   Advance Payment Clause

 

  •   Temporary Repairs

 

  •   Automatic Reinstatement of Sum Insured

 

  •   Including pollution and contamination to the Insured Property arising from
an event which itself is not otherwise excluded

 

  •   Contract works including works and temporary works erected or in the
course of erection including materials and other things for incorporation in the
Project Works up to a sum of USD1,000,000

 

  •   Capital Additions

 

  •   Debris Removal

 

  •   Professional Fees

 

  •   Local/Public Authorities Clause

 

  •   Mechanical or electrical breakdown of the Insured Property

 

- 249 -



--------------------------------------------------------------------------------

  •   Replacement of computer records

 

  •   General Waiver of Subrogation (to include Expansion construction
participants)

 

  •   Multiple Insureds Clause (LEG form) Senior Secured Creditors Special
Conditions (Loss Payee and Notices)

 

  •   Primary Insurance Clause

 

  •   Assignment of Insurance

 

1.9 Maximum Deductible

 

Not to exceed USD250,000 in respect of each occurrence or such lesser amount as
may be agreed between the Company and the Intercreditor Agent if available on
commercially reasonably terms.

 

2. Business Interruption Insurance

 

2.1 Insured

 

The Company and the following Co-insureds:

 

  (1) the Secured Parties,

 

each for their respective rights and interests.

 

2.2 Interest

 

To indemnify the Insured for fixed costs including all Debt Service following
loss or damage which is indemnifiable or would be indemnifiable but for the
application of the excess under the Property All Risks Insurance.

 

2.3 Sum Insured

 

A sum sufficient to cover the sums the subject of the Indemnity for the
Indemnity Period.

 

2.4 Indemnity Period

 

The period commencing from the date of the loss or damage and ending when the
results of the insured business cease to be affected in consequence of the loss
or damage. Not exceeding the Indemnity Period Limit.

 

The Indemnity Period Limit shall not be less than 12 months.

 

2.5 Territorial Limits

 

As for the Property All Risks Insurance.

 

2.6 Period of Insurance

 

As for the Property All Risks Insurance.

 

- 250 -



--------------------------------------------------------------------------------

2.7 Permitted Exclusions

 

As for the Property All Risks Insurance.

 

2.8 Required Extensions

 

  •   Suppliers Extension

 

  •   Prevention of Access (not limited to damage)

 

  •   Public Utilities

 

  •   Payments on Account

 

  •   Automatic Reinstatement of Sum Insured

 

  •   Professional Accountants Clause

 

  •   General Waiver of Subrogation (including the Trusts and to include
Expansion construction participants)

 

  •   Multiple Insureds Clause (LEG form) Senior Secured Creditors Special
Conditions (loss payee and notices)

 

  •   Primary Insurance Clause

 

  •   Assignment of Insurance

 

  •   Interruption or interference arising out of an event insured under the
Defects Liability Period covers for the Original Project and the Expansion under
the Construction All Risks Insurance

 

2.9 Maximum Excess

 

Not to exceed 30 days in the aggregate for each and every loss.

 

3. Third Party and Products Liability Insurance

 

3.1 Insured

 

The Company and the following Co-insureds:

 

  (1) Contractors and Subcontractors of any tier and the Advisers; and

 

  (2) the Secured Parties,

 

each for their respective rights and interests.

 

3.2 Interest

 

To indemnify the Insured in respect of all sums that it may become legally
liable to pay consequent upon death, personal injury and disease to persons,
loss or damage to property, obstruction, loss of amenities, stoppage of traffic
happening or arising from or

 

- 251 -



--------------------------------------------------------------------------------

in connection with the operation and maintenance of the Projects and the
services to be provided thereby.

 

3.3 Limit of Indemnity

 

Not less than USD50,000,000 in respect of any one occurrence, the number of
occurrences being unlimited but in the aggregate in respect of sudden and
accidental pollution and products liability.

 

3.4 Territorial Limits/Jurisdiction

 

Worldwide.

 

3.5 Period of Insurance

 

As for the Property All Risks Insurance.

 

3.6 Permitted Exclusions

 

To include:

 

  •   Liability for death, illness, disease or bodily injury sustained by
employees of the Insured

 

  •   Liability for loss or damage to property which is reasonably foreseeable
as being inevitable having regard for the nature of work undertaken

 

  •   Liability arising out of the use of mechanically propelled vehicles whilst
required to be compulsorily insured by legislation in respect of such vehicles

 

  •   Liability in respect of predetermined penalties or liquidated damages
imposed under any contract entered into by the Insured

 

  •   Liability in respect of loss or damage to property in the care, custody
and control of the Insured but this exclusion not to apply to employees’ or
visitors’ property including vehicles and their contents

 

  •   Liability arising out of technical or professional advice other than in
respect of death or bodily injury to persons

 

  •   Liability arising from the ownership, possession or use of any aircraft or
waterborne vessel

 

  •   Liability arising from seepage and pollution unless caused by a sudden,
unintended and unexpected occurrence

 

  •   War, civil war etc.

 

  •   Nuclear risks

 

- 252 -



--------------------------------------------------------------------------------

3.7 Required Extension and Conditions

 

  •   Cross Liability Clause

 

  •   Contractual Liability

 

  •   Costs and Expenses in addition to the Limit of Indemnity (other than North
America)

 

  •   Advertising Liability (relating to physical damage from billboards, signs,
etc.)

 

  •   General Waiver of Subrogation

 

  •   Multiple Insureds Clause (LEG form) Senior Secured Creditors Special
Conditions (loss payee and notices)

 

  •   Primary Insurance Clause

 

  •   Assignment of Insurance

 

3.8 Maximum Excess

 

Not to exceed USD100,000 each occurrence or such higher amount as may be agreed
by the Intercreditor Agent.

 

4. Terrorism Insurance (Including Business Interruption)

 

4.1 Insured

 

To follow the terms and conditions of the Property All Risks Insurance (1) and
Business Interruption Insurance (2), with the following exceptions:

 

Maximum Deductible - Not to exceed USD1,000,000 (or such lesser amount as may be
agreed between the Company and the Intercreditor Agent if available at
commercially reasonable terms) each and every loss for Property Damage and 60
days for Business Interruption.

 

Maximum Sum Insured - USD400,000,000.

 

5. Fidelity Guarantee/Crime Insurance

 

5.1 Insured

 

The Company and the Secured Parties

 

each for their respective rights and interests.

 

5.2 Coverage

 

Direct pecuniary loss of money, negotiable instruments or goods caused by acts
of fraud or dishonesty by any employee or any other person.

 

- 253 -



--------------------------------------------------------------------------------

5.3 Limits of Liability

 

Not less than USD30,000,000 in respect of any one occurrence or such higher
amount as may be required to fully cover the amount of money on site at any one
time.

 

5.4 Territorial Limits

 

Worldwide

 

5.5 Period of Insurance

 

From the earlier of the Substantial Completion or physical acceptance, use or
occupancy by the Company of any part of the Projects or termination of the
Construction All Risks Insurance until the Release Date (or such longer period
of insurance as may be agreed by the Intercreditor Agent and the Company).

 

5.6 Maximum Deductible

 

Not to exceed USD150,000 in respect of each occurrence or such higher amounts as
may be agreed by the Intercreditor Agent.

 

6. Money Insurance

 

6.1 Insured

 

The Company and the Secured Parties

 

each for their respective rights and interests.

 

6.2 Coverage

 

Loss, destruction or damage of money in transit, money at the business premises
of the Insured during office hours and money in locked safe/drawer in the
business premises of the Insured after office hours.

 

6.3 Limits of Liability

 

Not less than USD30,000,000 in respect of any one occurrence or such higher
amount as may be required to fully cover the amount of money on site at any one
time.

 

6.4 Territorial Limits

 

Worldwide

 

6.5 Period of Insurance

 

From the earlier of the Substantial Completion or physical acceptance, use or
occupancy by the Company of any part of the Projects or termination of the
Construction All Risks Insurance until the Release Date (or such longer period
of insurance as may be agreed by the Intercreditor Agent and the Company).

 

- 254 -



--------------------------------------------------------------------------------

6.6 Maximum Deductible

 

Not to exceed USD50,000 in respect of each occurrence or such higher amounts as
may be agreed by the Intercreditor Agent.

 

- 255 -



--------------------------------------------------------------------------------

APPENDIX 3

 

FORM OF ENDORSEMENTS FOR DIRECT INSURANCES

 

PART A

 

INSURED PARTIES    [                ] (the “Insureds”) [POLICY/COVER NOTE]
REFERENCE NUMBER:    [                ] (together with these endorsements, the
“Policy”) EFFECTIVE DATE:    [                ]

 

It is understood and agreed between the Insurer and the Insureds that,
notwithstanding any other provision of this Policy, the following endorsement
shall apply:

 

Section I: Definitions

 

1. In this endorsement:

 

“Common Terms Agreement” means the agreement dated 14 September 2004 between,
amongst others, the Company, the Intercreditor Agent and the Security Agent as
amended, consolidated, supplemented, novated or replaced from time to time;

 

“Company” means Wynn Resorts (Macau) S.A.;

 

“Compensation Proceeds Account” has the meaning given to it in the Common Terms
Agreement;

 

“Intercreditor Agent” means Société Générale Asia Limited in its capacity as
Intercreditor Agent for the Senior Secured Creditors and includes its successors
in that capacity;

 

“Insured” means those parties so described in the Policy Schedule;

 

“Insurers” means the insurer or insurers underwriting this insurance policy;

 

“Operating Account” has the meaning given in paragraph (a) of the definition
thereof in the Common Terms Agreement;

 

“Projects” has the meaning given to it in the Common Terms Agreement;

 

“Secured Parties” has the meaning referred to in the Common Terms Agreement;

 

“Security Agent” means Société Générale, Hong Kong Branch in its capacity as
agent and security trustee for the Secured Parties and includes its successors
in that capacity;

 

“Senior Secured Creditors” has the meaning given in the Common Terms Agreement.

 

- 256 -



--------------------------------------------------------------------------------

Section II: Policy formation / basis

 

2. Separate Policy

 

All the provisions of this Policy (except for those relating to limits of
liability) shall operate as if there were a separate policy covering each
Insured. Accordingly, the liability of the Insurers under this Policy to any one
of the Insured shall not be conditional upon the due observance and fulfilment
of any other Insured of the terms of this Policy and of any duties imposed upon
it relating thereto and shall not be affected by any failure in such observance
or fulfilment of any such other Insured.

 

3. Interest of the Secured Parties

 

The Insurers acknowledge that the Secured Parties and (in respect of third party
liabilities) their respective officers, directors, employees, secondees and
assigns are each additional co-insureds under this Policy and that the premium
specified in this Policy provides consideration for their being co-insured
parties.

 

4. Liability for premium

 

Neither the Intercreditor Agent, the Security Agent nor the Secured Parties
shall be liable for the payment of any premium under this Policy although they
may choose to pay the premium. This shall not relieve the Company from its
obligations to pay any premium under this Policy.

 

5. Disclosure

 

5.1 The Insurers acknowledge to the Secured Parties alone that (i) they have
received adequate information in order to evaluate the risk of insuring the
Company in respect of the risks hereby insured on the assumption that such
information is not materially misleading, (ii) there is no information which has
been relied on or is required by the Insurers in respect of their decision to
co-insure the Secured Parties or their directors, officers, employees or agents,
and (iii) in agreeing to enter into this Policy, they have not relied upon or
taken into account any information supplied to them by any Secured Party. The
acknowledgements provided by the Insurers in this clause 5.1 shall have no
effect on any rights that the Insurers might have had under or in relation to
the Policy against any party (including the Company) other than the Secured
Parties in the absence of such acknowledgements.

 

5.2 Non-disclosure or misrepresentation by one Insured shall not be attributable
to any other Insured who did not actively participate in that non-disclosure or
misrepresentation. Without prejudice to the protections afforded to the Insured
by this endorsement, no one Insured represents or warrants the adequacy or
accuracy of any information provided or representation made by or on behalf of
any other Insured.

 

Section III: Rights to avoid / cancel or change Policy terms

 

6. Non-vitiation

 

6.1

The Insurers undertake to each Insured that the Policy will not be invalidated
as regards the rights and interests of such Insured and that the Insurers will
not seek to avoid any

 

- 257 -



--------------------------------------------------------------------------------

 

liability under this Policy because of any act, neglect, error or omission made
by any other Insured, including any failure by any other Insured to disclose any
material fact, circumstance or occurrence, any misrepresentation by any other
Insured or any breach or non-fulfilment by any other Insured of any condition,
warranty or provision contained in the policy.

 

6.2 The Insurers agree that no Insured shall be penalised or prejudiced in any
way where the Insured can prove unintentional or inadvertent misrepresentation,
non-disclosure, want of due diligence or breach of any declaration, terms,
condition or warranty of this Policy (together the “Relevant Matter”), but that
this shall not apply as regards the individual Insured responsible for the
Relevant Matter if that Insured fails to notify the Insurers or the brokers
through whom the Policy was placed as soon as reasonably practicable after the
management or managers of that Insured become aware or are made aware of the
Relevant Matter.

 

7. Cancellation

 

7.1 The Insurers agree that they shall not seek to cancel or suspend this
insurance except: (i) for non payment of premium; or (ii) where an insured party
consistently fails to comply with Insurers’ requirements relating to survey or
loss control action points.

 

7.2 The Insurers shall promptly notify the Intercreditor Agent in writing:

 

  (a) in the event of any suspension, cancellation or termination of this Policy
by the Insurers or the Insured; and

 

  (b) of any act or omission or any event of which any Insurer has knowledge and
which might invalidate or render unenforceable, in whole or in part, the Policy.

 

The cover provided by this Policy shall continue in force and unaltered for at
least 30 days after written notice of such suspension, cancellation, termination
or non-renewal is given to the Intercreditor Agent. Nothing in this clause shall
give the Insurers any right to suspend, cancel or terminate this Policy which
the Insurers do not otherwise have under this Policy.

 

7.3 The Insurers shall promptly notify the Intercreditor Agent in writing of any
default in the payment of premium and shall give the Intercreditor Agent at
least 30 days notice in writing before voiding this Policy for non-payment of
premium, in order to give an opportunity for that premium to be paid within the
notice period.

 

8. Changes in cover

 

The Insurers shall give the Intercreditor Agent at least 30 days notice in
writing before any reduction in cover or increase in excess or deductible under
this Policy takes effect and shall promptly notify the Intercreditor Agent of
any fact, change of circumstance or occurrence of which any Insurer is aware
which is material to the risks insured against under the Policy or which would
result in any reduction in limits or alteration in coverage or increase in
deductions or exclusions. Nothing in this clause shall give the Insurers any
right which they do not otherwise have to reduce cover or increase any excess or
deductible under this Policy.

 

- 258 -



--------------------------------------------------------------------------------

9. Amendments to Endorsement

 

During the term of this Policy, the provisions of this endorsement may only be
amended by written agreement between the Company, the Insurers and the
Intercreditor Agent, such amendment to be endorsed on the Policy.

 

Section IV: Claims

 

10. Notice of claims

 

Notice of claim by the Secured Parties or any other party entitled to indemnity
under the Policy shall, in the absence of manifest error, be accepted by
Insurers as a valid notification of claim on behalf of all other Insureds
subject to the full terms of the Policy.

 

11. Claim Payments / Loss Payee

 

Payments made in accordance with this clause 11 shall, to the extent of the
payment, discharge the Insurers’ liability to pay Company or any other Insured.

 

11.1 In respect of the insurance under this Policy of material damage risks only

 

All claim payments or return premium shall be paid into the Compensation
Proceeds Account or to such other account as the Security Agent as loss payee
may specify in writing.

 

11.2 In respect of the insurance under this Policy of public liability risks
only

 

All claim payments in respect of a third party liability shall be paid to
person(s) whose claim(s) constitute the risk or liability insured against except
in the case where the Insured has properly discharged its liability to such
person(s), in which case the claim payment shall be paid to an Operating Account
or such account as the Security Agent directs in writing.

 

Any return premiums shall be paid to an Operating Account or such other account
as the Security Agent directs in writing.

 

11.3 In respect of the insurance under this Policy of loss of revenue risks only

 

All claim payments or return premiums shall be paid to an Operating Account or
such other account as the Security Agent directs in writing.

 

11.4 Set-off

 

The Insurers may, at their discretion, deduct overdue unpaid premium from claims
settlements but shall not set off or deduct premium that is not overdue or any
other amounts payable by Company under or in relation to the Policy.

 

12. Waiver of subrogation

 

The Insurers waive all rights of subrogation howsoever arising which they may
have or acquire against any Insured described within the appropriate Schedules
arising out of any

 

- 259 -



--------------------------------------------------------------------------------

Occurrence in respect of which any claim is admitted and is insured hereunder
for the benefit of such Insured except against any:

 

  (i) such Insured (or officer, director, employee, agent or assign) who has
caused or contributed to such an occurrence or claim by fraud, deliberate
misrepresentation, deliberate non-disclosure or deliberate breach of policy
condition; or

 

  (ii) consultant or equivalent professional party to the extent that their
professional errors, omissions or activities not covered by this Policy have
caused or contributed to a loss covered under this Policy; or

 

  (iii) supplier or manufacturer to the extent that their errors, omissions or
activities not covered by this Policy have caused or contributed to a loss
covered under this Policy; or

 

  (iv) such Insured to the extent that they are entitled to recover in respect
of a loss under cover falling within sub-clause 13(a)–(e) below (or would be so
insured if cover in the terms set out in this Policy had not been taken out);

 

13. Primary insurance

 

The Insurers agree that this insurance provides the primary cover for risks
insured under this Policy. In the event that any risk insured under this Policy
is also insured under any other policy of insurance effected by any Insured, the
Insurers agree to indemnify the Insured as if such other policy of insurance did
not exist except in respect of:

 

  (a) excess layers of third party cover effected specifically for the Projects;

 

  (b) any public liability claim against the Insured which exceeds the
applicable limit of indemnity under this Policy, in which case the liability of
the Insurers for additional legal costs and expenses shall be limited to the
proportion that the applicable limit of indemnity bears to the total claim
against the Insured;

 

  (c) any claim under this Policy to which a Marine 50/50 Clause applies;

 

  (d) any claim made under a Contingent Motor Liability extension to this
Policy; or

 

  (e) any claim relating to a loss which is insured against (or would be insured
but for a double insurance provision or similar or the application of a
deductible) under:

 

  (i) any other policy specifically effected for the construction or operational
phase(s) of the Projects; or

 

  (ii) a latent or inherent defects policy or engineering or mechanical
breakdown policy specifically effected for the Projects;

 

or a related business interruption insurance policy.

 

- 260 -



--------------------------------------------------------------------------------

Section V: Miscellaneous

 

14. Notice of Security Interest

 

14.1 The Insurers acknowledge that by an assignment contained in the Assignment
of Insurances between the Company and the Security Agent dated [        ] (the
“Assignment”), the Company assigned by way of security to the Secured Parties
all benefits and rights in respect of this insurance and all claims and returns
of premiums in respect thereof to which the Insured is or may at a future time
become entitled. The Insurers confirm that they have not been notified of any
other assignment of or security interest in the Company’s interest in this
insurance.

 

14.2 At the reasonable request of the Intercreditor Agent and at its expense and
subject to any legal, contractual or regulatory restrictions, the Insurers shall
make those documents contained within their placing and claims files to which
the Company would be entitled to have access available to the Intercreditor
Agent or the Insurance Adviser and provide copies of such documents to them.

 

15. Notice

 

15.1 All notices or other communications under or in connection with the Policy
will be given by fax and post. Any such notice given by Insurers will be deemed
to be given on the earlier of:

 

if by fax, when transmitted but only if the sender’s fax machine confirms
successful transmission; and

 

if by post, within 2 business days of release from the relevant Insurer’s
office.

 

15.2 The address and fax number of the Intercreditor Agent and the Security
Agent for all notices under or in connection with the Policy are those notified
from time to time by the Intercreditor Agent or the Security Agent for this
purpose to the insurance broker at the relevant time. The initial address and
fax number of the Intercreditor Agent and the Security Agent are as follows:

 

Intercreditor Agent: Société Générale Asia Limited

 

Address: Level 38, 3 Pacific Place, 1 Queen’s Road East, Hong Kong

 

Tel: +852 2166 5671/+852 2166 5430

 

Fax: +852 2804 6215

 

Attention:

  Sunny Lui/Raymond Fung     Risk & Agency

 

- 261 -



--------------------------------------------------------------------------------

   

Security Agent: Société Générale, Hong Kong Branch

 

Address: Level 38, 3 Pacific Place, 1 Queen’s Road East, Hong Kong

 

Tel: +852 2166 5671/+852 2166 5667

 

Fax: +852 2804 6215

 

Attention: Sunny Lui/Kenneth Choi

                   Risk & Agency

 

16. Governing law & Jurisdiction

 

The Policy shall be governed and interpreted in accordance with English law.

 

This endorsement overrides any conflicting provision in this Policy.

 

PART B

 

At the request of the Insured, it is noted that the Company will give written
notice to Société Générale Asia Limited (herein referred to as “the Lender”) at
its last known address notified to the Company in writing in the following
events:

 

(a) issuance and/or receipt of cancellation notice pursuant to the cancellation
clause of the policy;

 

(b) event(s) leading to suspension or termination of this insurance other than
natural expiry of this insurance;

 

(c) default in payment of premium by the insured; and

 

(d) request for reduction in the Limit of Indemnity and/or increase in Excess by
the Insured or the Company.

 

Subject to other terms and conditions of this insurance, the Company agrees not
to cancel, suspend or terminate this insurance (other than natural expiry); to
reduce the Limit of Indemnity and/or increase the Excess before the expiry of
the 30th day from the issuance of such notice to the Lender.

 

- 262 -



--------------------------------------------------------------------------------

APPENDIX 4

 

FORM OF ENDORSEMENTS FOR REINSURANCES

 

REINSURANCE [CONTRACT/COVER NOTE] REFERENCE NUMBER:    [                ]
(together with these endorsements, the “Reinsurance Contract”) EFFECTIVE DATE:
   [                ]

 

It is understood and agreed between the Reinsurer, the Insurers and the Insureds
that, notwithstanding any other provision of this Policy, the following
endorsement shall apply:

 

Section I: Definitions

 

1. In this endorsement:

 

“Common Terms Agreement” means the agreement dated 14 September 2004 between,
amongst others, the Company, the Intercreditor Agent and the Security Agent as
amended, consolidated, supplemented, novated or replaced from time to time;

 

“Company” means Wynn Resorts (Macau) S.A.;

 

“Compensation Proceeds Account” has the meaning given in the Common Terms
Agreement;

 

“Intercreditor Agent” means Société Générale Asia Limited in its capacity as
Intercreditor Agent for the Senior Secured Creditors and includes its successors
in that capacity;

 

“Insured” means those parties so described in the Original Policy;

 

“Operating Account” has the meaning given in paragraph (a) of the definition
thereof in the Common Terms Agreement;

 

“Original Policy” means the direct insurance policy reinsured by this
reinsurance contract;

 

“Projects” has the meaning given to it in the Common Terms Agreement;

 

“Reinsured” means the Insurer or Insurers of the Original Policy;

 

“Reinsurers” means the insurer or insurers underwriting this insurance policy;

 

“Secured Parties” has the meaning referred to in the Common Terms Agreement;

 

“Security Agent” means Société Générale, Hong Kong Branch in its capacity as
agent and security trustee for the Secured Parties and includes its successors
in that capacity;

 

“Senior Secured Creditors” has the meaning given in the Common Terms Agreement.

 

- 263 -



--------------------------------------------------------------------------------

Section II: Policy formation / basis

 

2. Separate Policy

 

All the provisions of this Policy (except for those relating to limits of
liability) shall operate as if there were a separate Original Policy covering
each Insured. Accordingly, the liability of the Reinsurers under this Policy to
any one of the Re-insured shall not be conditional upon the due observance and
fulfilment of any other Insured of the terms of the Original Policy and of any
duties imposed upon it relating thereto and shall not be affected by any failure
in such observance or fulfilment of any such other Insured.

 

3. Interest of the Secured Parties

 

The Reinsurers acknowledge that the Secured Parties and (in respect of third
party liabilities) their respective officers, directors, employees, secondees
and assigns are each additional co-insureds under the Original Policy and that
the premium specified in this Policy provides consideration for their being
co-insured parties.

 

4. Liability for premium

 

Neither the Intercreditor Agent, the Security Agent nor the Secured Parties
shall be liable for the payment of any premium under this Policy although they
may choose to pay the premium. This shall not relieve the Reinsured from its
obligations to pay any premium under this Policy.

 

5. Disclosure

 

5.1 The Reinsurers acknowledge to the Secured Parties alone that (i) they have
received adequate information in order to evaluate the risk of insuring the
Reinsured in respect of the risks hereby insured on the assumption that such
information is not materially misleading, (ii) there is no information which has
been relied on or is required by the Reinsurers in respect of their decision to
insure the Secured Parties or their directors, officers, employees or agents,
and (iii) in agreeing to enter into this Policy, they have not relied upon or
taken into account any information supplied to them by any Secured Party. The
acknowledgements provided by the Reinsurers in this clause 5.2 shall have no
effect on any rights that the Reinsurers might have had under or in relation to
the Policy against any party (including the Company) other than the Secured
Parties and the Intercreditor Agent in the absence of such acknowledgements.

 

5.2 The Reinsurers acknowledge that under the Original Policy non-disclosure or
misrepresentation by one Insured shall not be attributable to any other Insured
who did not actively participate in that non-disclosure or misrepresentation.
Without prejudice to the protections afforded to the Insured by this
endorsement, no one Insured represents or warrants the adequacy or accuracy of
any information provided or representation made by or on behalf of any other
Insured.

 

- 264 -



--------------------------------------------------------------------------------

Section III: Rights to avoid / cancel or change Policy terms

 

6. Non-vitiation

 

6.1 The Reinsurers acknowledge and accept that the Original Policy contains a
Non-vitiation clause whereby the Reinsured undertakes to each Insured that the
Original Policy will not be invalidated as regards the rights and interests of
such Insured and that the Reinsured will not seek to avoid any liability under
the Original Policy because of any act, neglect, error or omission made by any
other Insured, including any failure by any other Insured to disclose any
material fact, circumstance or occurrence, any misrepresentation by any other
Insured or any breach or non-fulfilment by any other Insured of any condition,
warranty or provision contained in the policy. The Reinsurers agree to follow
the terms of the Original Policy in this regard.

 

6.2 The Reinsurers agree that no Reinsured or Insured shall be penalised or
prejudiced in any way where the Reinsured or Insured can prove unintentional or
inadvertent misrepresentation, non-disclosure, want of due diligence or breach
of any declaration, terms, condition or warranty of this Policy (together “the
Relevant Matter”), but that this shall not apply as regards the individual
Reinsured or Insured responsible for the Relevant Matter if that Reinsured or
Insured fails to notify the Reinsurers or the brokers through whom the Policy
was placed as soon as reasonably practicable after the management or managers of
that Reinsured or Insured become aware or are made aware of the Relevant Matter.

 

7. Cancellation

 

7.1 The Reinsurers agree that they shall not seek to cancel or suspend the this
insurance except: (i) for non payment of premium; or (ii) where an Insured
consistently fails to comply with Reinsurers’ requirements relating to survey or
loss control action points.

 

7.2 The Reinsurers shall promptly notify the Intercreditor Agent in writing in
the event of any suspension, cancellation, termination of this Policy by the
Reinsurers or by the Reinsured or Insured. The cover provided by this Policy
shall continue in force and unaltered for at least 30 days after written notice
of such suspension, cancellation, termination or non-renewal is given to the
Intercreditor Agent. Nothing in this clause shall give the Reinsurers any right
to suspend, cancel or terminate this Policy which the Reinsurers do not
otherwise have under this Policy.

 

7.3 The Reinsurers shall promptly notify the Intercreditor Agent in writing of
any default in the payment of premium and shall give the Intercreditor Agent at
least 30 days notice in writing before voiding this Policy for non-payment of
premium, in order to give an opportunity for that premium to be paid within the
notice period.

 

8. Changes in cover

 

The Reinsurers shall give the Intercreditor Agent at least 30 days notice in
writing before any reduction in cover or increase in excess or deductible under
this Policy takes effect. Nothing in this clause shall give the Reinsurers any
right which they do not otherwise have to reduce cover or increase any excess or
deductible under this Policy.

 

- 265 -



--------------------------------------------------------------------------------

9. Amendments to Endorsement

 

During the term of this Policy, the provisions of this endorsement may only be
amended by written agreement between the Company, the Reinsurers and the
Intercreditor Agent, such amendment to be endorsed on the Policy.

 

Section IV: Claims

 

10. Notice of claims

 

10.1  Notice of claim by the Secured Parties or any other party entitled to
indemnity under the Original Policy shall, in the absence of manifest error, be
accepted by Reinsurers as a valid notification of claim on behalf of all other
Reinsureds and Insureds subject to the full terms of the Policy.

 

11. Claim Payments / Loss Payee

 

Payments made in accordance with this Clause 11 shall, to the extent of the
payment, discharge the Reinsurers’ liability to pay the Reinsured or any other
Insured.

 

11.1  In respect of the insurance under this Policy of material damage risks
only

 

All claim payments or return premium shall be paid into the Compensation
Proceeds Account or to such other account as the Security Agent as loss payee
may specify in writing.

 

11.2  In respect of the insurance under this Policy of public liability risks
only

 

All claim payments in respect of a third party liability shall be paid to
person(s) whose claim(s) constitute the risk or liability insured against except
in the case where the Reinsured or Insured has properly discharged its liability
to such person(s), in which case the claim payment shall be paid to an Operating
Account or such account as the Security Agent directs in writing.

 

Any return premiums shall be paid to an Operating Account or such other account
as the Security Agent directs in writing.

 

11.3  In respect of the insurance under this Policy of loss of revenue risks
only

 

All claim payments or return premiums shall be paid to an Operating Account or
such other account as the Security Agent directs in writing.

 

11.4  Set-off

 

The Reinsurers may, at their discretion, deduct overdue unpaid premium from
claims settlements but shall not set off or deduct premium that is not overdue
or any other amounts payable by the Reinsured under or in relation to the
Policy.

 

12. Waiver of subrogation

 

The Reinsurers waive all rights of subrogation howsoever arising which they may
have or acquire against any Reinsured or Insured described within the
appropriate Schedules

 

- 266 -



--------------------------------------------------------------------------------

arising out of any Occurrence in respect of which any claim is admitted and is
insured hereunder for the benefit of such Reinsured or Insured except against
any:

 

  (i) such Reinsured or Insured (or officer, director, employee, agent or
assign) who has caused or contributed to such an occurrence or claim by fraud,
deliberate misrepresentation, deliberate non-disclosure or deliberate breach of
policy condition; or

 

  (ii) consultant or equivalent professional party to the extent that their
professional errors, omissions or activities not covered by this Policy have
caused or contributed to a loss covered under this Policy; or

 

  (iii) supplier or manufacturer to the extent that their errors, omissions or
activities not covered by this Policy have caused or contributed to a loss
covered under this Policy; or

 

  (iv) such Insured to the extent that they are entitled to recover in respect
of a loss under cover falling within sub-clause 13(a)–(e) below (or would be so
insured if cover in the terms set out in this Policy had not been taken out);

 

13. Primary insurance

 

The Reinsurers agree that the Original Policy provides the primary cover for
risks insured under the Original Policy. In the event that any risk insured
under the Original Policy is also insured under any other policy of insurance
effected by any Reinsured or Insured, the Reinsurers agree to indemnify the
Reinsured or Insured as if such other policy of insurance did not exist except
in respect of:

 

  (a) excess layers of third party cover effected specifically for the Projects;

 

  (b) any public liability claim against the Insured which exceeds the
applicable limit of indemnity under this Policy, in which case the liability of
the Reinsurers for additional legal costs and expenses shall be limited to the
proportion that the applicable limit of indemnity bears to the total claim
against the Reinsured or Insured;

 

  (c) any claim under this Policy to which a Marine 50/50 Clause applies;

 

  (d) any claim made under a Contingent Motor Liability extension to this
Policy; or

 

  (e) any claim relating to a loss which is insured against (or would be insured
but for a double insurance provision or similar or the application of a
deductible) under:

 

  (i) any other policy specifically effected for the construction or operational
phase(s) of the Projects; or

 

  (ii) a latent or inherent defects policy or engineering or mechanical
breakdown policy specifically effected for the Projects;

 

or a related business interruption insurance policy.

 

- 267 -



--------------------------------------------------------------------------------

Section V: Miscellaneous

 

14. Notice of Security Interest

 

The Reinsurers acknowledge that by an assignment contained in the Assignment of
Reinsurances dated [            ] between the Reinsured and the Security Agent
(the “Assignment”), Reinsured assigned by way of security to the Secured Parties
all benefits and rights in respect of this insurance and all claims and returns
of premiums in respect thereof to which the Reinsured or Insured is or may at a
future time become entitled. The Reinsurers confirm that they have not been
notified of any other assignment of or security interest in the Reinsured’s
interest in this insurance.

 

15. Insurer access to Due Diligence Reports

 

The Senior Secured Creditors shall have no duty of disclosure to the Reinsurers
in relation to any Reinsurance. Nevertheless, on the written reasonable request
of the Reinsurers, the Senior Secured Creditors shall, subject to the Company
obtaining any other consents required for such access (which consents the
Company agrees it shall use its reasonable endeavours to obtain), provide the
Reinsurers with reasonable access to any relevant due diligence report(s)
commissioned by the Senior Secured Creditors relating to the Projects. The
Company consents to such access and the Reinsurers shall keep such report(s)
confidential and shall accept such information without rights of recourse
against any of the Senior Secured Creditors, the Company or the party/parties
that prepared the said reports.

 

16. Notice

 

16.1 All notices or other communications under or in connection with the Policy
will be given via the reinsurance broker by fax and post. Any such notice given
will be deemed to be given on the earlier of:

 

if by fax, when transmitted but only if the sender’s fax machine confirms
successful transmission; and

 

if by post, within 2 business days of release from the relevant Insurer’s
office.

 

16.2 The address and fax number of the Intercreditor Agent and the Security
Agent for all notices under or in connection with the Policy are those notified
from time to time by the Intercreditor Agent or the Security Agent for this
purpose to the insurance broker at the relevant time. The initial address and
fax number of the Intercreditor Agent and the Security Agent are as follows:

 

Intercreditor Agent: Société Générale Asia Limited

 

Address: Level 38, 3 Pacific Place, 1 Queen’s Road East, Hong Kong

 

Tel: +852 2166 5671/+852 2166 5430

 

Fax: +852 2804 6215

 

Attention: Sunny Lui/Raymond Fung

Risk & Agency

 

- 268 -



--------------------------------------------------------------------------------

Security Agent: Société Générale, Hong Kong Branch

 

Address: Level 38, 3 Pacific Place, 1 Queen’s Road East, Hong Kong

 

Tel: +852 2166 5671/+852 2166 5667

 

Fax: +852 2804 6215

 

Attention: Sunny Lui/Kenneth Choi

Risk & Agency

 

17. Governing law & Jurisdiction

 

The Policy shall be governed and interpreted in accordance with English law.

 

This endorsement overrides any conflicting provision in this Policy.

 

- 269 -



--------------------------------------------------------------------------------

APPENDIX 5

 

FORM OF INSURANCE BROKER’S LETTER OF UNDERTAKING

 

To: [                ] as Intercreditor Agent

 

[Date]

 

Dear Sirs,

 

1. We refer to Schedule 7 (Insurance) (the “Insurance Schedule”) to the Common
Terms Agreement dated 14 September 2004 between Wynn Resorts (Macau) S.A. (the
“Company”) and the financial institutions referred to therein as Senior Secured
Creditors, as amended, consolidated, supplemented, novated or replaced from time
to time. Terms used herein shall bear the same meaning as in the Insurance
Schedule. Any reference herein to a document being in substantially a specified
form shall be construed as meaning such document being in the same form as the
specified form save for the insertion of information left in blank or
typographical errors.

 

2. We, in our capacity as insurance brokers to the Company, confirm that each
Direct Insurance as required pursuant to Clause 1.1 of the Insurance Schedule is
in full force and effect as of the date of this letter on and in respect of the
risks set out in the Direct Insurances evidenced in the policy cover notes
attached hereto as Annex A and that all premiums which are required to have been
paid at the date hereof in respect of such Direct Insurances have been paid in
full.

 

3. We confirm that each Direct Insurance referred to in paragraph 2 above
contains endorsements in substantially the form set out in Appendix 3 (Form of
Endorsements for Direct Insurances) to the Insurance Schedule.

 

4. Pursuant to instructions received from the Company, we hereby undertake in
respect of the Direct Insurances referred to in the attached cover notes:

 

  (a) in the case of any such Direct Insurance, as and when the same is renewed,
extended or replaced, and subject to market conditions current at the time of
application for such renewal, extension or replacement, to use our best efforts
to ensure that it complies with the requirements of the Insurance Schedule or
such other requirements as you may approve in writing and that it contains
endorsements in substantially the form set out in Appendix 3 (Form of
Endorsements for Direct Insurances) to the Insurance Schedule or in such other
form as you may approve in writing;

 

  (b) to pay to the accounts specified in the relevant loss payable clauses in
the relevant policy documents without any set-off or deduction of any kind for
any reason any and all proceeds from or other payments made pursuant to the
Direct Insurances (including refunds of premiums) received by us from the
insurers except as might otherwise be permitted in the relevant policy
endorsement provisions or required by law or court order or as you may otherwise
agree in writing;

 

- 270 -



--------------------------------------------------------------------------------

  (c) to advise you:

 

  (i) as soon as practical upon our becoming aware of any actual or proposed:

 

  (A) cancellation or suspension of cover under any Direct Insurance;

 

  (B) reduction in limits or coverage or any increase in deductibles; and

 

  (C) termination prior to the original expiry date of any Direct Insurance;

 

  (ii) as soon as practical of any default in the payment of any premium for any
of the Direct Insurances;

 

  (iii) at least 45 days prior to the expiry of any Direct Insurance if we have
not received instructions to negotiate the renewal thereof from the Company
and/or any jointly insured parties or the agents of any such party and at least
5 Business Days prior to the expiry thereof if such Direct Insurance has not
been renewed;

 

  (iv) if we receive instructions to negotiate the renewal of any Direct
Insurance, the details of such instructions and, upon the renewal of such Direct
Insurance, the terms of such renewal; and

 

  (v) of any act or omission of any event of which we have knowledge and which
might invalidate or render unenforceable in whole or in part any of the Direct
Insurances promptly upon our becoming aware of the same;

 

  (d) to disclose to you any fact, change of circumstance or occurrence material
to the risks insured against under the Direct Insurances or which would result
in any reduction in limits or alteration in coverage or increase in deductions
or exclusions promptly upon our becoming aware of the same;

 

  (e) to notify you promptly following our becoming aware that we shall cease to
act as insurance broker to the Company; and

 

  (f) on your reasonable request and at your expense and subject to any legal,
contractual or regulatory restrictions, to make those documents contained within
our placing and claims files to which the Company would be entitled to have
access available to you or your Insurance Adviser at reasonable times and
places, and to provide you with copies of any such documents.

 

5. The above undertakings are given subject to our continuing appointment as
insurance brokers to the Company and in relation to the Direct Insurances and
the handling of claims in relation to them.

 

- 271 -



--------------------------------------------------------------------------------

6. The contents of this letter may not be disclosed to any other party other
than to any person:

 

  (a) to (or through) whom a Secured Party assigns or transfers (or may
potentially assign or transfer) all or any of its rights, benefits and/or
obligations under the Senior Finance Documents;

 

  (b) to (or through) whom a Secured Party enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, any of the Senior Finance Documents or
any Obligor; or

 

  (c) to whom all or any contents of this letter may be required to be disclosed
by any applicable law or pursuant to any regulatory or stock exchange
requirement

 

(a “Third Party”) and, in the event that it is disclosed to a Third Party, any
and all liability howsoever arising to such Third Party is hereby expressly
excluded. No person except the Senior Secured Parties has any rights arising out
of this letter under the Contracts (Rights of Third Parties) Act 1999.

 

7. Our aggregate liability to you for any and all matters arising from this
letter and the contents thereof shall in any and all events be limited to the
sum of USD1,000,000 and confined to direct losses in contract. Any and all other
liability including but not limited to liability in tort and liability for
consequential losses is hereby expressly excluded. Notwithstanding the
foregoing, nothing in this letter shall serve to limit our liability for death
or personal injury caused by our negligence.

 

8. This letter shall be governed and construed in accordance with the laws of
England and any disputes arising in connection with this letter shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one arbitrator appointed in accordance with the said Rules. The arbitration
shall take place in Hong Kong and shall be conducted in English. The arbitration
award shall be binding upon both parties.

 

Yours faithfully,    [name of insurance broker]

 

- 272 -



--------------------------------------------------------------------------------

APPENDIX 6

 

FORM OF REINSURANCE BROKER’S LETTER OF UNDERTAKING

 

To:   

[            ] as Intercreditor Agent

 

[            ] as Security Agent

 

[Date]

 

Dear Sirs,

 

1. We refer to Schedule 7 (Insurance) (the “Insurance Schedule”) to the Common
Terms Agreement dated 14 September 2004 between Wynn Resorts (Macau) S.A. (the
“Company”) and the financial institutions referred to therein as Senior Secured
Creditors, as amended, consolidated, supplemented, novated or replaced from time
to time. Terms used herein shall bear the same meaning as in the Insurance
Schedule. Any reference herein to a document being in substantially a specified
form shall be construed as meaning such document being in the same form as the
specified form save for the insertion of information left in blank or
typographical errors.

 

2. We, in our capacity as reinsurance brokers to [            ] (the “Direct
Insurer”), confirm that facultative reinsurance of each Direct Insurance (other
than those indicated by you) as required pursuant to Clause 1.2 of the Insurance
Schedule are in full force and effect as of the date of this letter on and in
respect of the risks set out in the Reinsurances evidenced in the policy cover
notes attached hereto as Annex A and that all premiums which are required to
have been paid at the date hereof in respect of such Reinsurances have been paid
in full and such Reinsurances are placed with reinsurers and underwriters whose
identities we have disclosed to you and whom we in good faith believe to be
reputable and financially sound.

 

3. We confirm that each Reinsurance referred to in paragraph 2 above contains
endorsements in substantially the form set out in Appendix 4 (Form of
Endorsements for Reinsurances) to the Insurance Schedule.

 

4. Pursuant to instructions received from the Direct Insurer, we hereby
undertake in respect of the Reinsurances referred to in the attached cover
notes:

 

  (a) in the case of any such Reinsurance, as and when the same is renewed,
extended or replaced, and subject to market conditions current at the time of
application for such renewal, extension or replacement, to use our best efforts
to ensure that it complies with the requirements of the Insurance Schedule or
such other requirements as you may approve in writing and that it contains
endorsements in substantially the form set out in Appendix 4 (Form of
Endorsements for Reinsurances) to the Insurance Schedule or in such other form
as you may approve in writing;

 

  (b)

to pay to the accounts specified in the relevant loss payable clauses in the
relevant policy documents without any set-off or deduction of any kind for any
reason any and all proceeds from or other payments made pursuant to the

 

- 273 -



--------------------------------------------------------------------------------

 

Reinsurances (including refunds of premiums) received by us from the reinsurers
except as might otherwise be permitted in the relevant policy endorsement
provisions or required by law or court order or as you may otherwise agree in
writing;

 

  (c) to advise you:

 

  (i) as soon as practical upon our becoming aware of any actual or proposed:

 

  (A) cancellation or suspension of cover under any Reinsurance;

 

  (B) reduction in limits or coverage or any increase in deductibles; and

 

  (C) termination prior to the original expiry date of any Reinsurance;

 

  (ii) as soon as practical of any default in the payment of any premium for any
of the Reinsurances;

 

  (iii) at least 45 days prior to the expiry of any Reinsurance if we have not
received instructions to negotiate the renewal thereof from the Direct Insurer
and/or any jointly insured parties or the agents of any such party and at least
5 Business Days prior to the expiry thereof if such Reinsurance has not been
renewed;

 

  (iv) if we receive instructions to negotiate the renewal of any Reinsurance,
the details of such instructions and, upon the renewal of such Reinsurance, the
terms of such renewal; and

 

  (v) of any act or omission or any event of which we have knowledge and which
might invalidate or render unenforceable in whole or in part any of the
Reinsurances promptly upon our becoming aware of the same;

 

  (d) to disclose to you any fact, change of circumstance or occurrence material
to the risks insured against under the Reinsurances or which would result in any
reduction in limits or alteration in coverage or increase in deductions or
exclusions promptly upon our becoming aware of the same;

 

  (e) to notify you promptly following our becoming aware that we shall cease to
act as reinsurance broker to the Direct Insurer; and

 

  (f) on your reasonable request and at your expense and subject to any legal,
contractual or regulatory restrictions, to make those documents contained within
our placing and claims files to which the Direct Insurer would be entitled to
have access available to you or your Insurance Adviser at reasonable times and
places, and to provide you with copies of any such documents.

 

- 274 -



--------------------------------------------------------------------------------

5. The above undertakings are given subject to our continuing appointment as
reinsurance brokers to the Direct Insurer and in relation to the Reinsurances
and the handling of claims in relation to them.

 

6. The contents of this letter may not be disclosed to any other party other
than to any person:

 

  (a) to (or through) whom a Secured Party assigns or transfers (or may
potentially assign or transfer) all or any of its rights, benefits and/or
obligations under the Senior Finance Documents;

 

  (b) to (or through) whom a Secured Party enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Senior Finance Documents or any
Obligor; or

 

  (c) to whom all or any contents of this letter may be required to be disclosed
by any applicable law or pursuant to any regulatory or stock exchange
requirement

 

(a “Third Party”) and, in the event that it is disclosed to a Third Party, any
and all liability howsoever arising to such Third Party is hereby expressly
excluded. No person except the Senior Secured Parties has any rights arising out
of this letter under the Contracts (Rights of Third Parties) Act 1999.

 

7. Our aggregate liability to you for any and all matters arising from this
letter and the contents thereof shall in any and all events be limited to the
sum of USD1,000,000 and confined to direct losses in contract. Any and all other
liability including but not limited to liability in tort and liability for
consequential losses is hereby expressly excluded. Notwithstanding the
foregoing, nothing in this letter shall serve to limit our liability for death
or personal injury caused by our negligence.

 

8. This letter shall be governed and construed in accordance with the laws of
England and any disputes arising in connection with this letter shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one arbitrator appointed in accordance with the said Rules. The arbitration
shall take place in Hong Kong and shall be conducted in English. The arbitration
award shall be binding upon both parties.

 

Yours faithfully,    [name of reinsurance broker]

 

- 275 -



--------------------------------------------------------------------------------

APPENDIX 7

 

OPERATION PERIOD INSURANCE COSTS

 

Operation Period Insurance

--------------------------------------------------------------------------------

   Premium Rate
(per annum)


--------------------------------------------------------------------------------

 

Property All Risks

   0.06 %

Business Interruption

   0.08 %

Third Party and Products Liability

   0.40 %

Terrorism

   0.12 %

Fidelity Guarantee/Crime Insurance

   0.90 %

Money Insurance

   1.20 %

 

- 276 -



--------------------------------------------------------------------------------

SCHEDULE 8

HEDGING ARRANGEMENTS

 

1. The Company shall, prior to the making of any Advance under a Term Loan
Facility, enter into agreements to the extent necessary to ensure that at least
50% of the aggregate amount drawn under the Term Loan Facilities (including the
amount of such Advance) and the principal amount owed to each Additional Lender
is subject, through interest rate swaps, caps, collars or other products agreed
with the Intercreditor Agent, to either a fixed interest rate or interest rate
protection for such period as reflects the repayment schedule for such Facility
and the repayment schedule under each Additional Lender Facility Agreement and
with a final maturity date of not less than three years from the date upon which
such Hedging Arrangement was first entered into in respect of such amount.

 

2. The purchase price of any such products may be paid for:

 

  (a) by one or other of the other Obligors for the benefit of the Company
(provided that such payment shall either constitute Equity (other than Base
Equity, Contingent Equity or any other Equity required to be paid up or advanced
in accordance with the terms of the Senior Finance Documents) or otherwise
create no recourse to the Company); or

 

  (b) out of the amount provided in the “Interest” Line Item (provided that the
sum of the purchase prices, interest and any other amounts payable by the
Company in respect of all such products does not exceed such amount).

 

3. Only a Lender or an Affiliate of a Lender may act as a Hedging Counterparty
in respect of the Hedging Arrangements required by paragraph 1 above.

 

4. The Hedging Agreements are to be on the terms of the 1992 standard
International Swap & Dealers Association, Inc. Master Agreement (the “ISDA
Master Agreement”) and the ISDA Schedule, together with such amendments as are
acceptable to the Intercreditor Agent. All Hedging Agreements for swap
transactions will provide for full two way payments (with the Company being a
Fixed Rate Payer (as defined in the 2000 ISDA Definitions as published by the
International Swaps and Derivatives Association, Inc. (the “2000 Definitions”))
and the Hedging Counterparty being a Floating Rate Payer (as defined in the 2000
Definitions)) and the payment measure and payment method for such swap
transactions in the event of early termination, whether upon a “Termination
Event” or an “Event of Default”, shall be “Second Method” and “Market Quotation”
respectively. Terms in quotations in this paragraph 4 shall have the meaning
ascribed in the ISDA Master Agreement.

 

5. The Hedging Counterparties shall have equal security over the assets of the
Company with the Senior Secured Creditors in accordance with the terms of this
Agreement and the Deed of Appointment and Priority.

 

6.

Any payments due from the Company under the Hedging Agreements (except for the
purchase price or other amounts in respect of any interest rate caps, collars or
other products paid by another Obligor) prior to the Expansion Opening Date,
including any

 

- 277 -



--------------------------------------------------------------------------------

 

Realised Hedge Loss plus any accrued default interest in accordance with
paragraph 10 below, shall be a permitted Project Cost.

 

In this paragraph and paragraphs 7 and 10 below, “Realised Hedge Loss” means, in
relation to a Hedging Counterparty at any time, the amount (if any) payable (but
unpaid) by the Company to such Hedging Counterparty under the Hedging Agreement
to which such Hedging Counterparty is a party (but excluding any default
interest) upon an early termination of any transaction or transactions
thereunder which has been terminated in accordance with paragraph 9 below. The
amount is to be calculated on a net basis across the transactions under such
Hedging Agreement in accordance with the terms of the applicable Hedging
Agreement.

 

7. Payments due from the Company under the Hedging Agreements following the
Expansion Opening Date, including any Realised Hedge Loss plus any accrued
default interest in accordance with paragraph 10 below, shall (save for any such
amounts paid by another Obligor) be a Financing Cost.

 

8. Except with the prior consent of the Intercreditor Agent, no amendments may
be made to a Hedging Agreement to an extent that might reasonably be expected to
result in:

 

  (a) any payment under the Hedging Agreement being required to be made by the
Company on any date other than the dates originally provided for in the Hedging
Agreement;

 

  (b) the Company becoming liable to make an additional payment under any
Hedging Agreement which liability does not arise from the original provisions of
the Hedging Agreement; or

 

  (c) the Company becoming liable to make any payment under the Hedging
Agreement in any currency other than in the currency provided for under the
original provisions of the Hedging Agreement.

 

9.       (a)     The Company may terminate a transaction under a Hedging
Agreement prior to its stated maturity only in circumstances provided for in
such Hedging Agreement and with the approval of the Intercreditor Agent provided
that the approval of the Intercreditor Agent shall not be required in the case
of any termination by reason of illegality when the requirements of paragraph 1
above are met following such termination.

 

  (b) A Hedging Counterparty may terminate a transaction under a Hedging
Agreement prior to its stated maturity only in circumstances provided for in
such Hedging Agreement.

 

  (c) Unless a Hedging Counterparty has already exercised such rights in
accordance with sub-paragraph (b) above, the Intercreditor Agent may require a
Hedging Counterparty to terminate transactions under a Hedging Agreement where a
declaration has been made by the Intercreditor Agent pursuant to Clause 19.2.2
(Remedies following an Event of Default).

 

- 278 -



--------------------------------------------------------------------------------

  (d) If a voluntary or mandatory prepayment is to be made in accordance with
Clause 8 (Repayments, Prepayments and Cancellation) and following such
prepayment the aggregate amount of the “Notional Amounts” (as defined in the
2000 Definitions) of all Hedging Agreements at such time would be greater than
125% of the principal amounts outstanding under the Term Loan Facilities, the
Company shall unwind, in order of maturity immediately following such prepayment
(unless otherwise agreed by the Intercreditor Agent), sufficient transactions
under the Hedging Agreements (and pay associated breakage costs) on the first
Payment Date (as defined in the 2000 Definitions) (or, where such prepayment
falls within 5 Business Days (as defined in the relevant Hedging Agreement)
prior to such first Payment Date, the second Payment Date) in respect of such
transaction immediately succeeding such prepayment such that the Intercreditor
Agent is satisfied that, following such terminations, the aggregate Notional
Amounts of all transactions under all Hedging Agreements is not less than 50%
and not more than 125% of the principal amounts outstanding under the
Facilities.

 

10. In the event that a Hedging Agreement is terminated and the Company fails to
pay any Realised Hedge Loss, such Realised Hedge Loss shall comprise an Unpaid
Sum and interest shall accrue in respect thereof accordingly.

 

- 279 -



--------------------------------------------------------------------------------

APPENDIX 1

 

FORM OF HEDGING COUNTERPARTY’S DEED OF ACCESSION

 

THIS DEED dated [            ] is supplemental to (i) a common terms agreement
(the “Common Terms Agreement”) dated 14 September 2004 between Wynn Resorts
(Macau) S.A. as Company and the Senior Secured Creditors (as defined therein)
and (ii) each of the Security Documents as defined in the Common Terms Agreement
to which the Senior Secured Creditors are expressed to be party (the “Security
Documents”).

 

Words and expressions defined in the Common Terms Agreement have the same
meaning when used in this Deed and the principles of construction and rules of
interpretation set out therein shall also apply.

 

[name of new Hedging Counterparty] (the “New Hedging Counterparty”) of [address]
hereby agrees with each other person who is or who becomes a party to the Common
Terms Agreement that with effect on and from the date of this Deed it shall be
bound by the Common Terms Agreement and be entitled to exercise rights and be
subject to obligations thereunder as a Hedging Counterparty.

 

The New Hedging Counterparty hereto agrees with each other person who is or who
becomes a party to the Security Documents that with effect on and from the date
of this Deed it shall be bound by each of the Security Documents and be entitled
to exercise rights and be subject to obligations thereunder as a Senior Secured
Creditor.

 

The initial telephone number, fax number, address and person designated by the
New Hedging Counterparty for the purposes of Clause 29 (Notices) of the Common
Terms Agreement are:

 

[                ]

 

This Deed is governed by and shall be construed in accordance with English law.

 

Executed as a deed by

 

[insert name of New Hedging

 

Counterparty and execution

 

clause appropriate thereto

 

and to manner of execution]

 

)

)

)

)

)

 

- 280 -



--------------------------------------------------------------------------------

SCHEDULE 9

MANDATORY PREPAYMENT

 

1. To the extent that any Equity Issuance Proceeds are received by (or paid to
the order of) the Company other than from the Wynn Obligors after the Signing
Date, the Company shall ensure that an amount equal to the amount of such Equity
Issuance Proceeds (excluding any such Equity Issuance Proceeds derived from Base
Equity, Contingent Equity or, to the extent required or permitted under this
Agreement to fund any Project Costs, any other Equity) shall be applied on the
next Term Loan Facility Interest Payment Date after such receipt (or payment)
towards prepayment of the Advances under the Term Loan Facilities and, pending
such application, deposited in a Debt Service Account.

 

2. With respect to the Net Cash Proceeds from any Asset Sale made by the Company
as to which the Company has:

 

  (a) not delivered a Reinvestment Notice within the period required therefor,
such Net Cash Proceeds (or portion thereof not subject to such a Reinvestment
Notice) shall be applied, on the next Term Loan Facility Interest Payment Date
following the expiration of the aforesaid required period for delivery of a
Reinvestment Notice with respect to such Asset Sale, towards prepayment of the
Advances under the Term Loan Facilities and, pending such application, deposited
in a Debt Service Account; or

 

  (b) delivered a Reinvestment Notice within the period required therefor, on
the next Term Loan Facility Interest Payment Date following each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the portion of Net Cash Proceeds referred to therein shall be applied
towards the prepayment of the Advances under the Term Loan Facilities and,
pending such application, deposited in a Debt Service Account.

 

3. On the next Term Loan Facility Interest Payment Date following the date on
which the Company receives any Termination Proceeds or Eminent Domain Proceeds,
the Company shall apply such proceeds towards prepayment of the Advances under
the Term Loan Facilities.

 

4. If, for any Fiscal Year commencing with the Fiscal Year in which the Original
Project Opening Date occurs, there shall be Excess Cash Flow, the Company shall,
subject to ensuring each of the Debt Service Accounts, the Special Gaming Tax
Account and the Reserve Accounts are funded in accordance with Schedule 6
(Accounts), apply the ECF Percentage of such Excess Cash Flow towards prepayment
of the Advances under the Term Loan Facilities. Each such prepayment shall be
made on the next Term Loan Facility Interest Payment Date following the earlier
of:

 

  (a) the date on which the financial statements of the Company referred to in
paragraph 1 of Part A of Schedule 5 (Covenants), for the Fiscal Year with
respect to which such prepayment is made, are required to be delivered to the
Lenders; and

 

  (b) the date such financial statements are actually delivered,

 

- 281 -



--------------------------------------------------------------------------------

and, pending such application, shall be deposited in a Debt Service Account.

 

5. Any Insurance Proceeds (other than those received by the Company for any
single loss or series of related losses not in excess of USD20,000,000 or its
equivalent) shall be applied to the prepayment of the Advances under the Term
Loan Facilities on the next Term Loan Facility Interest Payment Date falling not
less than 30 days after the Company’s receipt of such Insurance Proceeds, unless
each of the following conditions are satisfied or waived by the Intercreditor
Agent within such 30 day period, in which event such amounts shall be applied to
the repair or restoration of the Projects in accordance with the terms of
Schedule 6 (Accounts):

 

  (a) the damage or destruction does not constitute the destruction of all or
substantially all of the Projects;

 

  (b) a Default has not occurred and is continuing (other than a Default
resulting solely from such damage or destruction) and after giving effect to any
proposed repair and restoration, no Default will result from such damage or
destruction or proposed repair and restoration;

 

  (c) the Company certifies, and the Intercreditor Agent determines in its
reasonable judgment, that repair or restoration of the Projects to a condition
substantially similar to their condition immediately prior to the event or
events to which the relevant Insurance Proceeds relate, is technically and
economically feasible within a 9 month period (where the damage or destruction
occurs prior to the Construction Completion Date) or a 12 month period (where it
occurs thereafter) and that a sufficient amount of funds is or will be available
to the Company to make such repairs and restorations (subject at all times to
paragraph 7 of Part B of Schedule 5 (Covenants));

 

  (d) the Company delivers to the Intercreditor Agent a plan (the “Repair Plan”)
describing in reasonable detail the nature of the repairs or restoration to be
effected and the anticipated costs and schedule associated therewith, in form
and substance reasonably satisfactory to the Intercreditor Agent;

 

  (e) the Company certifies, and the Intercreditor Agent determines in its
reasonable judgment, that a sufficient amount of funds is or will be available
to the Company to make all payments on Financial Indebtedness which will become
due during and following the repair period and, in any event, to maintain
compliance with the covenants set forth in paragraph 1 of Part B of Schedule 5
(Covenants) during such repair period and no Forecast Funding Shortfall has
occurred and is continuing or could reasonably be expected to occur during or
following the repair period;

 

  (f)

no Permit is necessary to proceed with the repair and restoration of the
Projects and no material amendment to the Project Documents, or, except with the
consent of the Senior Secured Creditors, any of the Senior Finance Documents,
and no other instrument is necessary for the purpose of effecting the repairs or

 

- 282 -



--------------------------------------------------------------------------------

 

restoration of the Projects or subjecting the repairs or restoration to the
Liens of the applicable Security Documents and maintaining the priority of such
Liens or, if any of the above is necessary, the Company will be able to obtain
the same as and when required; and

 

  (g) the Intercreditor Agent shall receive such certificates, opinions or other
matters as it may reasonably request as necessary or appropriate in connection
with such repairs or restoration of the Projects or to preserve or protect the
Senior Secured Creditors’ interests hereunder and in the applicable Project
Security.

 

After Insurance Proceeds have been applied to the repair or restoration of the
Projects as provided in this Agreement, any excess Insurance Proceeds shall be
applied on the next Term Loan Facility Interest Payment Date thereafter to the
prepayment of the Advances under the Term Loan Facilities.

 

6. [Not used.]

 

7. If all or substantially all of either Project is lost, damaged or destroyed
or declared by any relevant Insurer to be a constructive total loss, the Company
shall immediately prepay all amounts outstanding under the Senior Finance
Documents.

 

- 283 -



--------------------------------------------------------------------------------

SCHEDULE 10

EVENTS OF DEFAULT

 

(a)     (i) The Company shall have failed to pay any principal of any Advance
when due in accordance with the terms of the relevant Facility Agreement; or

 

  (ii) the Company shall have failed to pay any interest on any Advance within 5
days after any such interest becomes due in accordance with the terms of the
relevant Senior Finance Document; or

 

  (iii) any Obligor shall have failed to pay any other amount payable under any
Senior Finance Document within 10 days after any such other amount becomes due
in accordance with the terms of the relevant Senior Finance Document or in the
event that any such other amount becomes due without a notice being given to the
relevant Obligor, 10 days after notice to the relevant Obligor of the
non-payment of such amount.

 

(b) Any representation or warranty made or deemed made by any Obligor in any
Senior Finance Document to which it is a party or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with any Senior Finance Document shall prove to have
been incorrect in any material respect (or, in the case of the representations
and warranties set out in paragraphs 20.1, 20.2 and 20.3 of Schedule 4
(Representations and Warranties), in any respect) on or as of the date made or
deemed made and, in the case of an Obligor (other than the Company or a Wynn
Obligor), such event, in the reasonable opinion of the Intercreditor Agent,
could reasonably be expected to give rise to a Material Adverse Effect.

 

(c) The Company shall default in the observance or performance of:

 

  (i) paragraph 12(a) of Part A of Schedule 5 (Covenants) and, other than in
respect of a Default arising by reason of paragraphs (w), (x), (y), (z), (aa) or
(bb) of Schedule 10 (Events of Default), such default shall continue unremedied
for a period of 30 days;

 

  (ii) paragraph 12(b) of Part A of Schedule 5 (Covenants) in so far as it
relates to the Concession Contract or the Land Concession Contract;

 

  (iii) paragraph 24 of Part A of Schedule 5 (Covenants); or

 

  (iv) paragraph 1 of Part B of Schedule 5 (Covenants).

 

(d) Any Obligor or the Performance Bond Provider shall default in the observance
or performance of any other covenant or agreement contained in any Senior
Finance Document to which it is a party (other than as provided in paragraphs
(a) through (c) of this Schedule), and such default shall continue unremedied
for a period of 30 days or, provided the relevant Obligor or the Performance
Bond Provider is diligently pursuing action to remedy the default and it is of a
nature that it is capable of being remedied, 60 days after the earlier of:

 

  (i) the Company becoming aware of such default; and

 

- 284 -



--------------------------------------------------------------------------------

  (ii) receipt by the Company of notice from the Intercreditor Agent or any
Lender of such default.

 

(e) Save where paragraph (a) of this Schedule applies, the Company or any Wynn
Obligor shall:

 

  (i) default in making any payment of any principal of any Financial
Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Advances) on the scheduled due date with respect thereto;

 

  (ii) default in making any payment of any interest on any such Financial
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Financial Indebtedness was created; or

 

  (iii) default in the observance or performance of any other agreement or
condition relating to any such Financial Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition (or any declaration by the holder of such Financial Indebtedness by
reason thereof) is to cause immediately such Financial Indebtedness to become
due prior to its stated maturity or (in the case of any such Financial
Indebtedness constituting a Guarantee Obligation) to become payable,

 

provided that a default event or condition described in sub-paragraphs (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute a Default
or Event of Default unless, at such time, the aggregate amount of the default in
the principal payment in the case of sub-paragraph (i), the default in the
interest payment in the case of sub-paragraph (ii) and the amount accelerated in
the case of sub-paragraph (iii) of this paragraph (e) exceeds USD5,000,000 or
its equivalent in the case of the Company and the Wynn Obligors (other than Wynn
Resorts) taken as a whole or USD10,000,000 or its equivalent in the case of Wynn
Resorts and, in the case of Wynn Resorts after the Sponsor Support Release Date,
such event, in the reasonable opinion of the Intercreditor Agent, could
reasonably be expected to give rise to a Material Adverse Effect.

 

(f)     (i) Any Obligor (other than the Subordinated Funding Provider) or the
Performance Bond Provider shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, administration,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Obligor (other than the
Subordinated Funding Provider) or the Performance Bond Provider shall make a
general assignment for the benefit of its creditors;

 

  (ii)

there shall be commenced against any Obligor (other than the Subordinated
Funding Provider) or the Performance Bond Provider any case, proceeding or

 

- 285 -



--------------------------------------------------------------------------------

 

other action of a nature referred to in sub-paragraph (i) above that (A) results
in the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days;

 

  (iii) there shall be commenced against or any Obligor (other than the
Subordinated Funding Provider) or the Performance Bond Provider any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof;

 

  (iv) any Obligor (other than the Subordinated Funding Provider) or the
Performance Bond Provider shall consent to, approve, or acquiesce in, any of the
acts set forth in sub-paragraphs (i), (ii) or (iii) above; or

 

  (v) any Obligor (other than the Subordinated Funding Provider) or the
Performance Bond Provider shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due,

 

provided that no Event of Default shall be deemed to have occurred under this
paragraph (f) as a result of any such action, event of condition by, against or
concerning the Performance Bond Provider if:

 

  (vi) immediately upon (and, in any event, no more than three Business Days
after) becoming aware or receiving notice thereof, the Company gives notice to
the Intercreditor Agent of its intention to replace the Performance Bond
Provider; and

 

  (vii) within 60 days (or such shorter period as the Intercreditor Agent may
determine is required pursuant to the Concession Contract) after such action,
event or condition has occurred:

 

  (A) the Performance Bond Provider has been replaced by a Person (the
“Replacement Performance Bond Provider”) acceptable to the Intercreditor Agent;

 

  (B) the Replacement Performance Bond Provider has provided a replacement
Concession Contract Performance Bond and acceded to the terms of the Deed of
Appointment and Priority, in each case on terms acceptable to the Intercreditor
Agent; and

 

  (C) the Intercreditor Agent is satisfied that no breach of the Concession
Contract or any applicable Legal Requirement has occurred or will result from
such replacement, and that the replacement complies, and has been authorised by
the Macau SAR in accordance with, the Concession Contract and all other
applicable Legal Requirements.

 

(g) At any time prior to the Construction Completion Date, a Forecast Funding
Shortfall occurs and continues for 30 days without being cured.

 

- 286 -



--------------------------------------------------------------------------------

(h)     (i) Any Person shall engage in any “prohibited transaction” (as defined
in section 406 of ERISA or section 4975 of the Code) involving any Plan;

 

  (ii) any “accumulated funding deficiency” (as defined in section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favour of the PBGC or a Plan shall arise on the assets of any Obligor or any
Commonly Controlled Entity;

 

  (iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Intercreditor Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA;

 

  (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA other than in a standard termination under section 4041(b) of ERISA;

 

  (v) any Obligor or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Intercreditor Agent is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan; or

 

  (vi) any Obligor, or any of their Subsidiaries or any Commonly Controlled
Entity shall be required to make during any Fiscal Year payments pursuant to any
employee welfare benefit plan (as defined in section 3(1) of ERISA) that
provides benefits to retired employees (or their dependents), other than as
required by sections 601 and following of ERISA, section 4980B of the Code, or
the corresponding provisions of applicable state law,

 

and in each case in sub-paragraphs (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect.

 

(i) One or more judgments or decrees shall be entered against Wynn Resorts which
could reasonably be expected to have a Material Adverse Effect or against the
Company or any Wynn Obligor involving (in the latter case) for the Company and
the Wynn Obligors taken as a whole a liability (not paid or covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
USD5,000,000 or its equivalent or more, and all such judgments or decrees, in
either case, shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof.

 

(j) Any of the Senior Finance Documents shall cease, for any reason (other than
pursuant to the terms thereof), to be in full force and effect, or any Obligor
shall in writing to any Senior Secured Creditor in the event that any Senior
Secured Creditor is seeking to exercise its rights or in any Proceedings so
assert, or any Lien created or acknowledged by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created or acknowledged thereby.

 

- 287 -



--------------------------------------------------------------------------------

(k) The Company shall breach or default under in any material respect any
material term, condition, provision, covenant, representation or warranty
contained in any Major Project Document and such breach or default shall
continue unremedied for 30 or, save in the case of any payment default, provided
the Company is diligently pursuing action to remedy the default and it is of a
nature that is capable of being remedied, 60 days after the earlier of:

 

  (i) the Company becoming aware of such breach or default; and

 

  (ii) receipt by the Company of notice from the Intercreditor Agent or any
Lender of such breach or default.

 

(l) Any party (other than the Company) shall breach or default under any term,
condition, provision, covenant, representation or warranty contained in any
Major Project Document and such breach or default shall continue unremedied for
30 days after the earlier of:

 

  (i) the Company becoming aware of such breach or default; and

 

  (ii) receipt by the Company of notice from the Intercreditor Agent or any
Lender of such breach or default,

 

and, in the reasonable opinion of the Intercreditor Agent, such breach or
default could reasonably be expected to have a Material Adverse Effect.

 

(m) Any of the Transaction Documents shall terminate or be terminated or
cancelled, become invalid or illegal or otherwise cease to be in full force and
effect prior to its stated expiration date provided that the occurrence of any
of the foregoing events with respect to any Major Project Document (other than
the Concession Contract, the Land Concession Contract, the Construction Contract
or the IP Agreement) shall constitute an Event of Default under this paragraph
(m) only if the same could reasonably, in the reasonable opinion of the
Intercreditor Agent, be expected to result in a Material Adverse Effect and the
same shall continue unremedied for 30 days after the earlier of:

 

  (i) the Company becoming aware of such occurrence; and

 

  (ii) receipt by the Company of notice from the Intercreditor Agent or any
Lender of such occurrence,

 

provided that in the case of any such Major Project Document (other than the
Concession Contract, the Land Concession Contract, the Construction Contract or
the IP Agreement), if the occurrence is not the result of the breach or default
by an Obligor in any material respect of any material term, condition,
provision, covenant, representation or warranty, then no Event of Default shall
be deemed to have occurred as a result thereof under this paragraph (m) if the
Company provides written notice to the Intercreditor Agent immediately upon (but
in no event more than 3 Business Days after) the Company becoming aware of such
occurrence that it intends to replace such Project Document and:

 

  (A) the Company obtains a replacement obligor or obligors for the affected
party;

 

- 288 -



--------------------------------------------------------------------------------

  (B) the Company enters into a replacement Major Project Document on terms no
less beneficial to the Company and the Senior Secured Creditors in any material
respect than the Major Project Document being replaced within 60 days of such
occurrence, provided that the replacement Major Project Document may require the
Company to pay amounts under the replacement Major Project Document in excess of
those that would have been payable under the replaced Major Project Document;
and

 

  (C) in the reasonable opinion of the Intercreditor Agent, such occurrence,
after considering any replacement obligor and replacement Major Project Document
and the time required to implement such replacement, has not had and could not
reasonably be expected to have a Material Adverse Effect.

 

(n) A Change of Control shall occur.

 

(o) Any Subordinated Debt, the Subordinated Funding Agreement or the Performance
Bond Facility Agreement shall cease, for any reason, to be validly subordinated
to the Obligations of the Obligors as provided in the Senior Finance Documents
and the documentation, instruments or other agreements related to the
Subordinated Debt, as the case may be.

 

(p) The Company or any Wynn Obligor shall fail to observe, satisfy or perform,
or there shall be a violation or breach of, any of the terms, provisions,
agreements, covenants or conditions attaching to or under the issuance to such
Person of any Permit or any such Permit or any provision thereof shall be
suspended, revoked, cancelled, terminated or materially and adversely modified
or fail to be in full force and effect or any Governmental Authority shall
challenge or seek to revoke any such Permit if such failure to perform,
violation, breach, suspension, revocation, cancellation, termination or
modification could reasonably be expected to have a Material Adverse Effect.

 

(q) Substantial Completion and the satisfaction of the Opening Conditions
specified in paragraph (a) of the definition thereof shall not have occurred in
respect of the Original Project or the Expansion by the date specified:

 

Original Project

   28 February 2007

Expansion

   10 January 2008

 

or Construction Completion shall not have occurred by 10 April 2008.

 

(r) The Technical Adviser shall reasonably determine (based on its experience,
familiarity and review of the Projects and the information and schedule provided
by the Company and the Prime Contractor and having regard to any measures for
expediting or accelerating the progress of the works) that Substantial
Completion and the satisfaction of the Opening Conditions specified in paragraph
(a) of the definition thereof is likely to occur in respect of the Original
Project or the Expansion no earlier than the date specified:

 

Original Project

   28 February 2007

Expansion

   10 January 2008

 

or that Construction Completion is likely to occur no earlier than 10 April
2008.

 

- 289 -



--------------------------------------------------------------------------------

(s) The Company shall abandon either of the Projects or otherwise cease to
pursue them.

 

(t) Any call or drawing made by the Macau SAR under the Concession Contract
Performance Bond unless the Concession Contract Performance Bond is fully
reinstated within 30 days thereof in accordance with the Concession Contract, no
other Event of Default has occurred or will result from such reinstatement.

 

(u) The Company shall fail to at all times maintain in full force and effect the
insurance policies required by Schedule 7 (Insurance).

 

(v) Any Governmental Authority takes any action or there is a change in (or in
the interpretation, administration or application of) or the introduction of any
Legal Requirement:

 

  (i) which deprives the Company of the use of all or any material part of its
Property (including nationalisation, expropriation, modification, suspension or
extinguishment of any material rights benefiting or the imposition of any
restrictions materially and adversely affecting any of the Projects by such
Governmental Authority);

 

  (ii) which prevents the Company from conducting its business or operations, or
a material part thereof, in a similar manner as contemplated at the Signing
Date; or

 

  (iii) which, in the reasonable opinion of the Intercreditor Agent, otherwise
could reasonably be expected to have a Material Adverse Effect,

 

and, in each case, such action, change or introduction or the effects thereof,
are not removed or stayed within 30 days of the occurrence of such action,
change or introduction.

 

(w) Any temporary administrative intervention is made by the Macau SAR pursuant
to article 79 of the Concession Contract.

 

(x) The Macau SAR takes any formal measure seeking the unilateral dissolution of
the Concession Contract pursuant to article 80 thereof or the Macau SAR gives
notice pursuant to article 80(3) of the Concession Contract and the Company
fails to comply with the terms thereof within the grace period specified
therein.

 

(y) The Intercreditor Agent considers the subject matter of any negotiations
required to be notified to it pursuant to paragraph 24(c) of Part A of Schedule
5 (Covenants) is such as could reasonably give rise to an entitlement of the
Macau SAR to unilaterally dissolve the Concession Contract pursuant to article
80 thereof.

 

- 290 -



--------------------------------------------------------------------------------

(z) Any consultations are commenced as contemplated by paragraph B1(c) of the
Gaming Concession Consent Agreement and (save for the purpose of giving notice
to the Macau SAR that the Security Agent intends to take action to enforce all
or any of the pledges constituted by the Company Share Pledge, the Wynn
International Share Charge and/or the Wynn HK Share Charge which may be given by
the Security Agent immediately upon such consultations being commenced) the
Intercreditor Agent considers the subject matter of such consultations is
reasonably likely to give rise to (a) the taking of any action to terminate the
Concession Contract or (b) an agreement to terminate the Concession Contract.

 

(aa) The Land Concession Contract is terminated or rescinded or the Macau SAR
takes any formal measure seeking any termination of the Land Concession Contract
pursuant to Clause 15 thereof or any rescission pursuant to Clause 16 thereof.

 

(bb) The Macau SAR gives any notice pursuant to paragraph C7 of the Land
Concession Consent Agreement.

 

(cc) A Material Adverse Effect has occurred which is continuing.

 

- 291 -



--------------------------------------------------------------------------------

SCHEDULE 11

TRANSFERS AND ACCESSION

 

Part A

 

Form of Agent’s Deed of Accession

 

THIS DEED dated [            ] is supplemental to each of the Senior Finance
Documents as defined in a common terms agreement (the “Common Terms Agreement”)
dated 14 September 2004 between Wynn Resorts (Macau) S.A. and the Senior Secured
Creditors (as defined therein) to which [name of existing Agent] is expressed to
be a party (the “Senior Finance Documents”).

 

Words and expressions defined in the Common Terms Agreement have the same
meaning when used in this Deed and the principles of construction and rules of
interpretation set out therein shall also apply.

 

[name of new Agent] (the “New Agent”) of [address] hereby agrees with each other
person who is or who becomes a party to the Senior Finance Documents that with
effect on and from the date of this Deed it shall be bound by the Senior Finance
Documents and be entitled to exercise rights and be subject to obligations
thereunder as [specify Agent].

 

The Facility Office of the New Agent is located at [            ].

 

The initial telephone number, fax number, address and person designated by the
New Agent for the purposes of Clause 29 (Notices) of the Common Terms Agreement
are:

 

[            ]

 

This Deed is governed by and shall be construed in accordance with English law.

 

Executed as a deed by    ) [insert name of new Agent and    ) execution clause
appropriate    ) thereto and to manner of    ) execution]    )

 

- 292 -



--------------------------------------------------------------------------------

Part B

 

Form of Novation Certificate

 

To: [                     ] as Intercreditor Agent

 

NOVATION CERTIFICATE

 

relating to [description of the relevant Facility Agreement] (the “Facility
Agreement”) dated 14 September 2004 between Wynn Resorts (Macau) S.A. (the
“Company”) and [list other parties] and the common terms agreement (the “Common
Terms Agreement”) dated 14 September 2004 between the Company and the Senior
Secured Creditors (as defined therein).

 

1. Terms defined in the Common Terms Agreement shall, subject to any contrary
indication, have the same meanings herein and the principles of construction and
rules of interpretation set out therein shall also apply. The terms Lender,
Transferee, Proposed Transfer Date, Lender’s Participation and Amount
Transferred are defined in the schedule hereto.

 

2. The Lender confirms that the Lender’s Participation is an accurate summary of
its participation in the Facility Agreement and requests the Transferee to
accept and procure the transfer by novation to the Transferee of a percentage of
the Lender’s Participation (equal to the percentage that the Amount Transferred
is of the aggregate of the component amounts (as set out in the schedule hereto)
of the Lender’s Participation the “Transferred Percentage”) by counter-signing
and delivering this Novation Certificate to the Intercreditor Agent at its
address for the service of notices specified in the Common Terms Agreement, in
accordance with Clause 21.6 (Transfers by Lenders) of the Common Terms
Agreement. The Lender assigns, subject to the aforementioned acceptance by the
Transferee, a proportion of the rights and benefits held by the Lender (in its
capacity as such) under or in connection with the Senior Finance Documents which
proportion shall be equal to the Transferred Percentage.

 

3. The Transferee hereby requests the Intercreditor Agent to accept this
Novation Certificate as being delivered to the Intercreditor Agent pursuant to
and for the purposes of Clause 21.6 (Transfer by Lenders) of the Common Terms
Agreement so as to take effect in accordance with the terms thereof on the
Proposed Transfer Date or on such later date as may be determined in accordance
with the terms thereof.

 

4. The Transferee confirms that it has received a copy of each of the Senior
Finance Documents together with such other information as it has required in
connection with this transaction and that it has not relied and shall not
hereafter rely on the Lender to check or enquire on its behalf into the
legality, validity, effectiveness, adequacy, accuracy or completeness of any
such information and further agrees that it has not relied and shall not rely on
the Lender to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Obligors or the
Projects.

 

5. The Transferee hereby undertakes with the Lender and each of the other
parties to the Facility Agreement that it shall perform in accordance with their
terms all those obligations which by the terms of the Facility Agreement shall
be assumed by it after delivery of this Novation Certificate to the
Intercreditor Agent and satisfaction of the conditions (if any) subject to which
this Novation Certificate is expressed to take effect.

 

- 293 -



--------------------------------------------------------------------------------

6. The Transferee also agrees that, with effect from the Proposed Transfer Date
or such later date as may be determined in accordance with Clause 21.6 (Transfer
by Lenders) of the Common Terms Agreement, it shall be bound by the terms of:

 

  (a) the Common Terms Agreement as if it had been a party to such agreement in
the capacity of a [specify Lender]; and

 

  (b) each of the Security Documents to which the Lenders are party as if it had
been a party to those documents in the capacity of a Lender thereunder.

 

7. The Lender makes no representation or warranty and assumes no responsibility
with respect to the legality, validity, effectiveness, adequacy or
enforceability of the Senior Finance Documents or any document relating thereto
and assumes no responsibility for the financial condition of the Obligors or for
the performance and observance by the Obligors of any of their obligations under
the Senior Finance Documents or any document relating thereto and any and all
such conditions and warranties, whether express or implied by law or otherwise,
are hereby excluded.

 

8. The Lender hereby gives notice that nothing herein or in the Senior Finance
Documents (or any document relating thereto) shall oblige the Lender to
(a) accept a re-transfer from the Transferee of the whole or any part of its
rights, benefits and/or obligations under the Senior Finance Documents
transferred pursuant hereto or (b) support any losses directly or indirectly
sustained or incurred by the Transferee for any reason whatsoever including the
non-performance by any of the Obligors or any other party to the Senior Finance
Documents (or any document relating thereto) of its obligations under any such
document. The Transferee hereby acknowledges the absence of any such obligation
as is referred to in (a) or (b).

 

9. This Novation Certificate and the rights, benefits and obligations of the
parties hereunder shall be governed by and construed in accordance with English
law.

 

THE SCHEDULE

 

1. Lender:

 

2. Transferee:

 

3. Proposed Transfer Date:

 

4. Lender’s Participation:

 

Lender’s undrawn Available Commitment*

   Lender’s Portion of
each Advance

 

5. Amount Transferred:

 

- 294 -



--------------------------------------------------------------------------------

[Lender]   

[Transferee]

By:    By: Date:    Date: [                     ]      as Intercreditor Agent   
  By:      Date:     

 

Administrative Details of Transferee

 

Address: Contact Name: Account for Payments: Standing Payment Instruction: Fax:
Telex: Telephone:

--------------------------------------------------------------------------------

* Details of the Lender’s undrawn Available Commitment should not be completed
after the last day of the Availability Period.

 

- 295 -



--------------------------------------------------------------------------------

Part C

 

Form of Confidentiality Undertaking

 

To: [Insert name of potential Transferee/participant]

 

[Date]

 

Dear Sirs,

 

We understand that you are considering [acquiring an interest (the
“Acquisition”) in/accepting an appointment as facility agent under [description
of the relevant Facility Agreement] (the “Facility Agreement”)/accepting an
appointment as intercreditor agent under the Senior Finance Documents (the
“Appointment”)] in relation to the design, development, construction, ownership,
operation and maintenance of the Wynn Macau hotel, retail and destination gaming
resort project (the “Project”). In consideration of us agreeing to make
available to you certain information, by your signature of a copy of this letter
you agree as follows:

 

1. Confidentiality Undertaking You undertake (a) to keep the Confidential
Information confidential and not to disclose it to anyone except as provided for
by paragraph 2 below and to ensure that the Confidential Information is
protected with security measures and a degree of care that would apply to your
own confidential information, (b) to use the Confidential Information only for
the Permitted Purpose, (c) to use all reasonable endeavours to ensure that any
person to whom you pass any Confidential Information (unless disclosed under
paragraph 2(c) below) acknowledges and complies with the provisions of this
letter as if that person were also a party to it, and (d) not to make enquiries
of any of the Obligors or any of their officers, directors, employees or
professional advisers relating directly or indirectly to the
[Acquisition/Appointment].

 

2. Permitted Disclosure We agree that you may disclose Confidential Information:

 

  (a) to members of the [Purchaser/Appointee] Group and their officers,
directors, employees and professional advisers to the extent necessary for the
Permitted Purpose and to any auditors of members of the [Purchaser/Appointee]
Group;

 

  (b) [subject to the requirements of the Senior Finance Documents, to any
person to (or through) whom you assign or transfer (or may potentially assign or
transfer) all or any of the rights, benefits and obligations which you may
acquire under the Facility Agreement or with (or through) whom you enter into
(or may potentially enter into) any sub-participation in relation to, or any
other transaction under which payments are to be made by reference to, the
Senior Finance Documents or any of the Obligors so long as that person has
delivered a letter to you in equivalent form to this letter;] and

 

  (c) (i) where requested or required by any court of competent jurisdiction or
any competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the [Purchaser/Appointee] Group are listed or
(iii) where required by the laws or regulations of any country with jurisdiction
over the affairs of any member of the [Purchaser/Appointee] Group.

 

- 296 -



--------------------------------------------------------------------------------

3. Notification of Required or Unauthorised Disclosure You agree (to the extent
permitted by law) to inform us of the full circumstances of any disclosure under
paragraph 2[(c)/(b)15] or upon becoming aware that Confidential Information has
been disclosed in breach of this letter.

 

4. Return of Copies If we so request in writing, you shall return all
Confidential Information supplied to you by us and destroy or permanently erase
all copies of Confidential Information made by you and use all reasonable
endeavours to ensure that anyone to whom you have supplied any Confidential
Information destroys or permanently erases such Confidential Information and any
copies made by them, in each case save to the extent that you or the recipients
are required to retain any such Confidential Information by any applicable law,
rule or regulation or by any competent judicial, governmental, supervisory or
regulatory body or in accordance with internal policy, or where the Confidential
Information has been disclosed under paragraph 2[(c)/(b)16] above.

 

5. Continuing Obligations The obligations in this letter are continuing and, in
particular, shall survive the termination of any discussions or negotiations
between you and us. Notwithstanding the previous sentence, the obligations in
this letter shall cease (a) if you become a party to [or otherwise acquire (by
assignment or sub-participation) an interest, direct or indirect, in] the
[Facility Agreement/Senior Finance Documents] or (b) twelve months after you
have returned all Confidential Information supplied to you by us and destroyed
or permanently erased all copies of Confidential Information made by you (other
than any such Confidential Information or copies which have been disclosed under
paragraph 2 above (other than sub-paragraph 2(a)) or which, pursuant to
paragraph 4 above, are not required to be returned or destroyed).

 

6. No Representation; Consequences of Breach, etc You acknowledge and agree
that:

 

  (a) neither we nor any Obligor nor any of our or their respective officers,
employees or advisers (each a “Relevant Person”) (i) make any representation or
warranty, express or implied, as to, or assume any responsibility for, the
accuracy, reliability or completeness of any of the Confidential Information or
any other information supplied by us or the assumptions on which it is based or
(ii) shall be under any obligation to update or correct any inaccuracy in the
Confidential Information or any other information supplied by us or be otherwise
liable to you or any other person in respect to the Confidential Information or
any such information; and

 

  (b) we or any Obligor may be irreparably harmed by the breach of the terms
hereof and damages may not be an adequate remedy; each Relevant Person may be
granted an injunction or specific performance for any threatened or actual
breach of the provisions of this letter by you.

--------------------------------------------------------------------------------

15 If paragraph 2(b) deleted.

 

16 If paragraph 2(b) deleted.

 

- 297 -



--------------------------------------------------------------------------------

7. No Waiver; Amendments, etc This letter sets out the full extent of your
obligations of confidentiality owed to us in relation to the information the
subject of this letter. No failure or delay in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise of any right, power or privilege preclude any further exercise
thereof or the exercise of any other right, power or privileges hereunder. The
terms of this letter and your obligations hereunder may only be amended or
modified by written agreement between us.

 

8. Inside Information You acknowledge that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation relating to
insider dealing and you undertake not to use any Confidential Information for
any unlawful purpose.

 

9. Nature of Undertakings The undertakings given by you under this letter are
given to us and (without implying any fiduciary obligations on our part) are
also given for the benefit of each Obligor.

 

10. Third party rights

 

  (a) Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is
not a party to this letter has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit
of any term of this letter.

 

  (b) The Relevant Persons may enjoy the benefit of the terms of paragraphs 6
and 9 subject to and in accordance with this paragraph 10 and the provisions of
the Third Parties Act.

 

  (c) The parties to this letter do not require the consent of the Relevant
Persons to rescind or vary this letter at any time.

 

11. Governing Law and Jurisdiction This letter (including the agreement
constituted by your acknowledgement of its terms) shall be governed by and
construed in accordance with the laws of England and the parties submit to the
non-exclusive jurisdiction of the English courts.

 

12. Definitions In this letter (including the acknowledgement set out below)
terms defined in or by reference to the Facility Agreement shall, unless the
context otherwise requires, have the same meaning, the principles of
construction and rules of interpretation referred to therein shall also apply
and:

 

“Confidential Information” means any information relating to the Project, any
Obligor, the Transaction Documents, any agreement relating to the [Facility
Agreement/Senior Finance Documents] and/or the [Acquisition/Appointment]
provided to you by us or any of our affiliates or advisers, in whatever form,
and includes information given orally and any document, electronic file or any
other way of representing or recording information which contains or is derived
or copied from such information but excludes information that (a) is or becomes
public knowledge other than as a direct or indirect result of any breach of this
letter or (b) is known by you before the date the information is disclosed to
you by us or any of our affiliates or advisers or is lawfully obtained by you
thereafter, other than from a source which is connected with the Obligors and
which, in either case,

 

- 298 -



--------------------------------------------------------------------------------

as far as you are aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality.

 

“Obligors” means Wynn Resorts (Macau) S.A. and certain other persons, as defined
in the Senior Finance Documents, who have a direct or indirect interest in its
share capital.

 

“Permitted Purpose” means considering and evaluating whether to [enter
into/accept] the [Acquisition/Appointment].

 

“Project Documents” means the documents entered into by Wynn Resorts (Macau)
S.A. and its contractors or subcontractors in connection with the Project.

 

“[Purchaser/Appointee] Group” means you, each of your holding companies and
subsidiaries and each subsidiary of each of your holding companies (as each such
term is defined in the Companies Act 1985).

 

“Senior Finance Documents” means the Facility Agreement, the Common Terms
Agreement dated 14 September 2004 between Wynn Resorts (Macau) S.A. and certain
financial institutions and other Senior Finance Documents as defined in such
Common Terms Agreement.

 

“Transaction Documents” means the Senior Finance Documents and the Project
Documents.

 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

  

For and on behalf of

[Insert name of Lender/Agent]

 

- 299 -



--------------------------------------------------------------------------------

To: [Lender/Agent]

The Obligors

 

We acknowledge and agree to the above:

  

For and on behalf of

[Potential Transferee/participant/appointee] Date:

 

- 300 -



--------------------------------------------------------------------------------

SCHEDULE 12

PERMITS

 

Part A

 

Permits required on or before the CP Satisfaction Date

 

1. Construction licence.

 

2. Enactment of legislation by the Macau SAR providing for casino operators to
be grantors of credit to patrons.

 

3. Macau SAR approval of the location of the horizontal property comprised in
the Casino Project.

 

4. Publication of the Land Concession Contract in the Official Bulletin.

 

5. Provisional registration of the rights of the Company to the land which is
the subject of the Land Concession Contract (for the purposes of this Schedule,
the “Land”).

 

6. Macau SAR confirmation that the scope of insurances set out in Schedule 7
satisfy the requirements of Article 40 of the Concession Contract.

 

7. Agreement by the Gambling Inspection and Coordination Bureau and the
Financial Bureau of the Macau SAR as to the identity of the Auditor in
accordance with Article 57 of the Concession Contract.

 

8. Macau SAR authorisation: (i) pursuant to article 16(1) of the Concession
Contract to pledge the Company’s shares; (ii) pursuant to article 16(5) of the
Concession Contract to charge the shares of the Company’s shareholders;
(iii) pursuant to article 21(3) of the Concession Contract to execute a power of
attorney in relation to the Land; (iv) pursuant to article 42(1) of the
Concession Contract to mortgage the portion of the Land, including any
constructions thereon, referred to therein; and (v) pursuant to article 42(1) of
the Concession Contract to pledge the gaming equipment and utensils of the
Company.

 

9. To the extent applicable, disclosure to Macau SAR of any serious alteration
to the economic or financial conditions of the Company, the Company’s
shareholders or certain of the Company’s Affiliates pursuant to article 23 of
the Concession Contract.

 

- 301 -



--------------------------------------------------------------------------------

Part B

 

Permits required after the CP Satisfaction Date

 

1. Project Certificates of Occupancy.

 

2. Definitive registration of the rights of the Company to the land which is the
subject of the Land Concession Contract and definitive registration of the
horizontal property comprised in the Projects.

 

3. Permits required under Article 84 of the Concession Contract.

 

4. Amended construction licence for the Projects (including the Expansion).

 

5. Written confirmation from Macau SAR Department of Public Works that, upon
approval of the amended construction licence for the Projects (including the
Expansion), the Land Concession Contract will be amended as soon as practicable
to the extent required to reflect the Projects as actually built pursuant to the
original construction licence and the amended construction licence.

 

- 302 -



--------------------------------------------------------------------------------

Exhibit 10.10

 

SCHEDULE 13

FORM OF PROJECT BUDGET

 

Wynn Resorts (Macau) S.A. – Project Budget

 

Date: [            ]

 

I. PROJECTED DRAWDOWN SCHEDULE FOR ADVANCES UNDER THE TERM LOAN FACILITIES

 

Month

--------------------------------------------------------------------------------

  

Year

--------------------------------------------------------------------------------

  

Projected Amount (USD equivalent)

--------------------------------------------------------------------------------

[    ]    [    ]    [    ] [    ]    [    ]    [    ] [    ]    [    ]    [    ]

 

II. SOURCES AND USES OF FUNDS

 

  A. SOURCES OF FUNDS

 

   

(USD equivalent)

--------------------------------------------------------------------------------

  

W

Drawn

--------------------------------------------------------------------------------

  

X

Available

--------------------------------------------------------------------------------

  

Y = W+X

Total

--------------------------------------------------------------------------------

1  

Base Debt Facility

                  

(i) Hotel Facility

                  

HKD tranche

                  

USD tranche

                  

(ii) Project Facility

                  

HKD tranche

                  

USD tranche

                  

(iii) Additional Lender Facility1

                  

HKD tranche

                  

USD tranche

               2  

Base Equity

               3  

Base Subordinated Funding

              

--------------------------------------------------------------------------------

1 If any.

 

- 303 -



--------------------------------------------------------------------------------

   

(USD equivalent)

--------------------------------------------------------------------------------

   W
Drawn


--------------------------------------------------------------------------------

   X
Available


--------------------------------------------------------------------------------

   Y = W+X
Total


--------------------------------------------------------------------------------

4  

Base Net Operating Cashflow Amount2

               5  

Total Base Funding = A.1+A.2+A.3 +A.4

               6  

Contingent Debt Facility

                  

(i) Hotel Facility

                  

HKD tranche

                  

USD tranche

                  

(ii) Project Facility

                  

HKD tranche

                  

USD tranche

               7  

Contingent Equity

               8  

Contingent Subordinated Funding

               9  

Contingent Net Operating Cashflow Amount3

               10  

Total Contingent Funding = A.6+A.7+A.8+A.9

               11  

The amount standing to the credit of the Accounts to the extent such balances
are available to meet Project Costs

  

N.A.           12  

Proceeds of any delay in start-up Insurance meeting the requirements of
paragraph (d) of the definition of Available Funding

  

N.A.          

--------------------------------------------------------------------------------

2 Adjusted, in the event of any adjustment to the Net Operating Cashflow Amount
pursuant to paragraph (h) of the definition of “Available Funding” in Clause 1.1
(Definitions), by 75% of the amount of such adjustment.

 

3 Adjusted, in the event of any adjustment to the Net Opening Cashflow Amount
pursuant to paragraph (h) of the definition of “Available Funding” in Clause 1.1
(Definitions), by 25% of the amount of such adjustment.

 

- 304 -



--------------------------------------------------------------------------------

   

(USD equivalent)

--------------------------------------------------------------------------------

  W
Drawn


--------------------------------------------------------------------------------

   X
Available


--------------------------------------------------------------------------------

   Y = W+X
Total


--------------------------------------------------------------------------------

13  

Proceeds of any liquidated damages meeting the requirements of paragraph (e) of
the definition of Available Funding

              14  

Other committed funds meeting the requirements of paragraph (f) of the
definition of Available Funding

  N.A.           15  

Total Sources of Funds = A.5+sum of A.10 to A.14

             

 

  B. USES OF FUNDS (PROJECT COSTS)

 

   

(USD equivalent)

--------------------------------------------------------------------------------

  

V

Project
Budget as
at Signing
Date

--------------------------------------------------------------------------------

  

W

Variance4

--------------------------------------------------------------------------------

  

X = V+W

Current
Project
Budget5

--------------------------------------------------------------------------------

  

Y

Used

--------------------------------------------------------------------------------

   Z = X - Y
Balance to
Complete6


--------------------------------------------------------------------------------

1  

Hard Construction Costs

                            

(i) Construction and Building

                            

(ii) Interior Furnishings and Equipment

                            

(iii) Design Fees

                            

(iv) Contractor’s Fees

                            

(v) Construction Contingency

                            

(vi) Owner’s Contingency

                         2  

Pre-Opening Costs

                            

(i) Payroll

                            

(ii) Direct Expenses

                            

(iii) Corporate Expenses

                        

--------------------------------------------------------------------------------

4 From Project Budget as at the Signing Date

 

5 To achieve Construction Completion in accordance with the Project Schedule

 

6 To achieve Construction Completion in accordance with the Project Schedule

 

- 305 -



--------------------------------------------------------------------------------

   

(USD equivalent)

--------------------------------------------------------------------------------

  

V

Project
Budget as
at Signing
Date

--------------------------------------------------------------------------------

  

W

Variance4

--------------------------------------------------------------------------------

  

X = V+W

Current
Project
Budget5

--------------------------------------------------------------------------------

  

Y

Used

--------------------------------------------------------------------------------

   Z = X - Y
Balance to
Complete6


--------------------------------------------------------------------------------

3  

Owner Furniture, Fittings and Equipment

                            

(i) Casino

                            

(ii) Hotel

                            

(iii) Food and Beverage

                            

(iv) Others

                         4  

Land Cost

                         5  

Pre-Opening Working Capital

                         6  

Capitalised Interest and Commitment Fees

                            

(i) Base Debt Facility and Contingent Debt Facility

                            

(ii) Revolving Credit Facility

                            

(iii) Base and Contingent Subordinated Funding

                            

(iv) Performance Bond Facility

                         7  

Tax, Fees and Expenses

                         8  

Total Base Project Costs = sum of B.1 to B.7

                         9  

Contingency

                         10  

Total Uses of Funds = B.8+B.9

                        

 

- 306 -



--------------------------------------------------------------------------------

III. Forecast Funding Shortfall Calculation

 

  A. Remaining Project Costs

 

   

(USD equivalent)

--------------------------------------------------------------------------------

     1  

= Balance to Complete in Column Z of II.B.10

    

 

  B. Available Funding

 

   

(USD equivalent)

--------------------------------------------------------------------------------

    

1

 

= Prior to the Initial Advance, the sum in Column X of A.5 + A.11 to A.14.
Following the Initial Advance, the sum in Column X of A.15

    

 

  C. Forecast Funding Shortfall

 

The Available Funding as shown in III.B.1 [exceeds the Balance to Complete as
shown in III.A.1 and the Company confirms that as such no Forecast Funding
Shortfall exists OR is less than the Balance to Complete as shown in III.A.1 and
the Company confirms that as such a Forecast Funding Shortfall exists].

 

IV. Hotel Project Costs

 

  A. The amount of Hotel Project Costs expended to the date of this Project
Budget is USD [    ] equivalent.

 

  B. The amount drawn under the Hotel Facility to the date of this Project
Budget is USD [    ] equivalent.

 

V. Exchange Rate

 

The HKD/USD exchange rate used in calculating the USD equivalent amounts set out
in this Project Budget is [ ].

 

  

Name:

Responsible Officer

for and on behalf of

Wynn Resorts (Macau) S.A.

 

- 307 -



--------------------------------------------------------------------------------

SCHEDULE 14

FORM OF ADDITIONAL LENDER’S ACCESSION DEED

 

THIS DEED dated [                ] is supplemental to a common terms agreement
(the “Common Terms Agreement”) dated 14 September 2004 between Wynn Resorts
(Macau) S.A. and the Senior Secured Creditors (as defined therein).

 

Words and expressions defined in the Common Terms Agreement have the same
meaning when used in this Deed and the principles of construction and rules of
interpretation set out therein shall also apply.

 

[name of Additional Lender] (the “New Additional Lender”) of [address] hereby
agrees with each other person who is or who becomes a party to the Common Terms
Agreement that with effect on and from the date of this Deed it shall be bound
by the Common Terms Agreement and be entitled to exercise rights and be subject
to obligations thereunder as an Additional Lender.

 

The initial telephone number, fax number, address and person designated by the
New Additional Lender for the purposes of Clause 29 (Notices) of the Common
Terms Agreement are:

 

[                    ]

 

This Deed is governed by and shall be construed in accordance with English law.

 

Executed as a deed by

  )     

[insert name of Additional

  )     

Lender and execution clause

  )     

appropriate thereto and to

  )     

manner of execution]

  )     

 

- 308 -



--------------------------------------------------------------------------------

SCHEDULE 15

FORM OF COMPLIANCE CERTIFICATE

 

To: [                                        ] as Intercreditor Agent

 

Date: [            ]

 

Dear Sirs,

 

We refer to an agreement (the “Common Terms Agreement”) dated 14 September 2004
between Wynn Resorts (Macau) S.A. and the financial institutions named therein
as Senior Secured Creditors. Terms defined in the Common Terms Agreement shall
bear the same meaning herein and the principles of construction and rules of
interpretation set out therein shall also apply.

 

We confirm on [insert date of relevant financial statements] the following:

 

    

  Actual  

--------------------------------------------------------------------------------

     Required  


--------------------------------------------------------------------------------

1.      Leverage Ratio

   [            ]    [            ]

2.      Debt Service Cover Ratio

   [            ]    [            ]

3.      Net Worth

   [            ]    [            ]

4.      Interest Coverage Ratio

   [            ]    [            ]

 

We attach the information and calculations necessary for determining the above
ratios.

 

We hereby confirm that no Default has occurred and is continuing.

 

OR

 

We hereby give you notice of the occurrence of the following Default which is
continuing:

 

[            ].

 

We set out below the steps being taken to remedy such Default:

 

[            ].

 

Yours faithfully,

  

Name:

Responsible Officer

for and on behalf of

Wynn Resorts (Macau) S.A.

 

- 309 -



--------------------------------------------------------------------------------

SCHEDULE 16

CONCESSION CONTRACT INVENTORY OF PROPERTIES

 

Tables

 

Common Area:

 

Bean Baccarat

Midi Baccarat

Blackjack

Roulette

YHH (double sided)

YHH (single sided)

Sic-Bo (double sided)

Sic-Bo (single)

Fan-Tan

3 Card Poker

3 Card Baccarat

Caribbean Stud

Money wheel

 

VIP Area:

 

Big Baccarat

Bean Baccarat

Blackjack

Roulette

 

Chairs:

 

Dealers

Pit Clerks

 

Shuffle Machines:

 

MD-1

King

Ace

Deck Mates

MD-2

 

Layouts:

 

Big Baccarat

Bean Baccarat

Midi Baccarat

Blackjack

Roulette

3 Card Baccarat

3 Card Poker

Caribbean Stud

YHH (single sided)

YHH (double sided)

Sic-Bo (double sided)

Sic-Bo (single)

Unprinted Layout

 

Cards:

 

Standard

 

Table Items:

 

Roulette Wheels

Sic-Bo spare shakers

 

- 310 -



--------------------------------------------------------------------------------

Dealing shoes

Drop boxes and sleeves

Stacker Boxes

Note pushers

Brass slot covers

Tip boxes

Discard holders plastic

Discard holders in table

15 tube hideaway float trays

Float trays VIP

Float trays MF

Security card vaults

Card seals

Locks

Cutting cards

Table signs

Sic-Bo dice

Roulette dollies

Roulette balls

Roulette float covers

Roulette wheel covers

Roulette wheel guards

Fan-Tan sticks and buttons

Big Baccarat table covers

Bean Bacarrat table covers

Blackjack table covers

Roulette Buttons

Marker Buttons

 

Game Displays:

 

Roulette

Sic-Bo/YHH

Baccarat

 

Card Destruction Machine

 

Furniture:

 

Pit Stands

Pit card storage

 

Shuffle Room:

 

Work stations

Supervisors table

Storage cabinetry

 

Miscellaneous:

 

Crowd control Stands

Crowd control Ropes

Pit trash

Scorecard holders

Red-Blue pens

Players scorecards

Chip carry cases

 

Chips:

 

Total order

 

Slot Operations

 

- 311 -



--------------------------------------------------------------------------------

Machines

 

Signage

 

Additional:

 

Tokens

Cups

Bases

Stools

Chairs

Jackpot controllers

Attendant Stations

Locks

Workshop Equipment

 

- 312 -



--------------------------------------------------------------------------------

SCHEDULE 17

PAYMENT WATERFALL

 

LOGO [g54869img_001.jpg]

 

Note 1: Separate treatment for cash or cash proceeds paid for grant of
Subconcessions and other receipts which are subject to Schedule 9 (Mandatory
Prepayment)

 

Note 2: As permitted by paragraph 7 of Part B, Schedule 5 (Covenants)

 

Note 3 Debt Service on Term Loan Facilities built up in Debt Service Accounts
pursuant to paragraph 5 of Schedule 6 (Accounts)

 

Note 4: 7.5% fixed rate. Interest accrues in the event of a cash shortfall
(Clause 6.3 Deed of Appointment and Priority)

 

Note 5: Six months Debt Service on Term Loan Facilities pursuant to paragraph 7
of Schedule 6 (Accounts)

 

Note 6: As permitted by paragraph 20(d), Part B, Schedule 5 (Covenants)

 

Note 7: As required by paragraph 4 of Schedule 9 (Mandatory Prepayment)

 

Note 8: Subject to distribution tests in paragraph 6, Part B, Schedule 5
(Covenants)

 

- 313 -



--------------------------------------------------------------------------------

SCHEDULE 18

MONTHLY CONSTRUCTION PERIOD REPORT

 

List of Minimum Information to be Included

 

A. Summary

 

B. Project Schedule

 

  1. Describe (in respect of both work under the Construction Contract and
Company scope including FF&E and pre-opening activities):

 

  1.1 Overall progress of work broken down by major area

 

  1.2 Major activities that have taken place in the period since the last report

 

  1.3 Major activities scheduled to take place in the period until the next
report

 

  1.4 The Company’s estimate of:

 

  (a) The date of Substantial Completion for the Original Project, Area 4, Area
5 and the Expansion

 

  (b) The Opening Date (and satisfaction of the Opening Conditions specified in
paragraph (a) of the definition thereof) for the Original Project, Area 4, Area
5 and the Expansion

 

  (c) The date of Construction Completion

 

  (d) The Final Completion Date

 

  2. With reference to the attached Project Schedule:

 

  2.1 Highlight changes in the Project Schedule from the last report

 

  2.2 Highlight major milestones achieved in the period since the last report

 

  2.3 Describe remedial activities being taken to accelerate the works (if any)

 

C. Project Budget

 

With reference to the attached Project Budget:

 

  (a) Highlight changes in the Project Budget from the last report

 

  (b) Highlight Forecast Funding Shortfall (if any)

 

D. Manpower

 

  1. Indicate current staffing level vs. projected for the Company, the PASA
Agent and the Construction Contractor

 

- 314 -



--------------------------------------------------------------------------------

  2. Indicate any fatalities or injuries associated with the Projects incurred
by the Company, the PASA Agent, the Prime Contractor, any Subcontractor or any
other person in the period since the previous report with detail as to the
nature of injuries incurred and cumulative figures since the [Date of
Commencement] under and as defined in the Construction Contract

 

  3. Highlight any major executive positions filled or vacated in the period
since the last report

 

E. Other

 

  1. List material Permits issued or made by or with a Governmental Authority
obtained by the Company in the period since the last report

 

  2. List any requests for change orders or variations under the Construction
Contract received, requested, agreed or approved in the period since the last
report

 

  3. Hedging Arrangements entered into in the period since the last report

 

F. Lease and Subconcession Agreements

 

  1. List total space leased vs. vacant for each of the following categories:

 

  1.1 Restaurants

 

  1.2 Retail

 

  1.3 Other facilities

 

  2. List tenants secured and target date of opening for each space indicated as
leased

 

  3. Describe any agreements, whether in-principle or otherwise, entered into by
the Company in the period since the last report in respect of subconcessions
under the Concession Contract

 

G. Operating Results of Projects

 

Following the Opening Date of the Original Project until the Expansion Opening
Date, provide the operating results of the Company in the preceding month,
including:

 

  (a) Operating revenues, broken down by major source category

 

  (b) Operating costs, broken down by major line item

 

  (c) Working capital and other adjustments for non-cash items

 

  (d) Other cash payments or reserves made from operating cashflow

 

  (e) Net cashflow from operations and the sum transferred to the Construction
Disbursement Accounts

 

- 315 -



--------------------------------------------------------------------------------

H. Schedules

 

Photographs

 

I. Attachments

 

  1. Project Schedule

 

  2. Project Budget

 

  3. Actual vs. projected expenditure “S” curve

 

  4. Monthly Construction Progress Report

 

- 316 -



--------------------------------------------------------------------------------

SCHEDULE 19

FORMS OF OPENING CONDITIONS CERTIFICATES

 

Part A

 

Form of Company’s Opening Conditions Certificate

 

To: [            ] as Intercreditor Agent

 

Date: [            ]

 

Dear Sirs,

 

1. We refer to the common terms agreement (the “Common Terms Agreement”) dated
14 September 2004 between Wynn Resorts (Macau) S.A. and the financial
institutions referred to therein as Senior Secured Creditors. Terms defined in
the Common Terms Agreement shall have the same meaning herein and the principles
of construction and rules of interpretation set out therein shall also apply.

 

2. This certificate is provided for the purposes of the definition of “Opening
Conditions” in Clause 1.1 (Definitions) of the Common Terms Agreement in respect
of [specify Original Project/Expansion/phase of Expansion].

 

3. We hereby certify, as at the date of this certificate, that:

 

  (i) furnishings, fixtures and equipment necessary to use and occupy the
various portions of [the Original Project/Expansion/phase] for their intended
uses have been installed and are operational;

 

  (ii) all the Project Certificates of Occupancy have been issued, each area in
which any operation of casino games of chance or other forms of gaming will be
carried out has been classified as a casino or gaming zone in accordance with
Article 9 of the Concession Contract and (other than any Permit issued or made
by or with a Governmental Authority the failure of which to obtain or make could
not reasonably be expected to affect the operations of the Projects in any
material respect) each other Permit issued or made by or with a Governmental
Authority required under applicable Legal Requirements to be obtained or made
prior to the Opening Date has been obtained or made;

 

  (iii) [the Original Project/Expansion/phase] (other than the premises to be
occupied by individual retail and restaurant tenants in the Projects) is fully
open for business to the general public [and at least, in the case of the
Original Project, 80% of each of the projected 380 slot machines and 200 gaming
tables are in operation, 80% of restaurant outlets are open for business and at
least 80% of the floor space comprised in the Original Project and designated in
the Plans and Specifications for retail tenants has been occupied (save for
facilities which by their nature are not open to the general public in the
ordinary course of business but are operating)[and, in the case of the
Expansion, 80% of each of the projected 500 slot machines and 150 gaming tables
are in operation]];

 

- 317 -



--------------------------------------------------------------------------------

  (iv) the remaining work on the Projects will not materially affect the
operation of [the Original Project/Expansion/phase];

 

  (v) the failure to complete the remaining work will not materially affect the
operation of the [Original Project/Expansion/phase]; and

 

  (vi) the Company has available a fully trained staff to operate [the Original
Project/Expansion/phase] including the hotel and casino.

 

Yours faithfully,

  

Name:

Responsible Officer

for and on behalf of

Wynn Resorts (Macau) S.A.

 

- 318 -



--------------------------------------------------------------------------------

Part B

 

Form of Technical Adviser’s Opening Conditions Certificate

 

To: [            ] as Intercreditor Agent

 

Date: [            ]

 

Dear Sirs,

 

1. We refer to the common terms agreement (the “Common Terms Agreement”) dated
14 September 2004 between Wynn Resorts (Macau) S.A. and the financial
institutions referred to therein as Senior Secured Creditors. Terms defined in
the Common Terms Agreement shall have the same meaning herein and the principles
of construction and rules of interpretation set out therein shall also apply.

 

2. This certificate is provided for the purposes of the definition of “Opening
Conditions” in Clause 1.1 (Definitions) of the Common Terms Agreement in respect
of [specify Original Project/Expansion/phase of Expansion].

 

3. We hereby certify, as at the date of this certificate, that:

 

  (i) furnishings, fixtures and equipment necessary to use and occupy the
various portions of [the Original Project/Expansion/phase] for their intended
uses have been installed and are operational;

 

  (ii) all the Project Certificates of Occupancy have been issued and (other
than any Permit made or issued by or with a Governmental Authority the failure
of which to make or obtain could not reasonably be expected to affect the
operations of the Projects in any material respect) each other Permit made or
issued by or with a Governmental Authority required under applicable Legal
Requirements to be made or obtained prior to the Opening Date have been
obtained;

 

  (iii) [the Original Project/Expansion/phase] (other than the premises to be
occupied by individual retail and restaurant tenants in the Projects) is fully
open for business to the general public [and at least, in the case of the
Original Project, 80% of each of the projected 380 slot machines and 200 gaming
tables are in operation, 80% of restaurant outlets are open for business and at
least 80% of the floor space comprised in the Original Project and designated in
the Plans and Specifications for retail tenants has been occupied (save for
facilities which by their nature are not open to the general public in the
ordinary course of business but are operating)[and, in the case of the
Expansion, 80% of each of the projected 500 slot machines and 150 gaming tables
are in operation]];

 

  (iv) the remaining work on the Projects will not materially affect the
operation of [the Original Project/Expansion/phase]; and

 

  (v) the failure to complete the remaining work will not materially affect the
operation of the [Original Project/Expansion/phase].

 

- 319 -



--------------------------------------------------------------------------------

Yours faithfully,

  

Name:

For and on behalf of

[Technical Adviser]

 

- 320 -